Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 92 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Drinker Biddle & Reath, LLP Des Moines, Iowa 50392 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 XX _ on March 1, 2011, pursuant to paragraph (b) of Rule 485 _ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 _ on (date) pursuant to paragraph (a)(1) of Rule 485 _ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 _ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) _ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment to the Registration Statement of Principal Funds, Inc. (the Registrant) (File No. 33-59474) is an annual update to the Registrants Registration Statement for series with an October 31 fiscal year end and consists of the following: (1) Facing Page of the Registration Statement; (2) Part A of the Registration Statement (Prospectus for Classes R-1, R-2, R-3, R-4, and R-5 shares with 10/31 fiscal year end), and (3) signature page. The Amendment is not being filed to update or amend the prospectuses or statement of additional information for series with a fiscal year end of August 31. Due to file size limitations, this Post-Effective Amendment hereby incorporates Part B and Part C from the Fund's registration statement as filed on February 23, 2011(Accession No. 0000898745-11-000040) for PEA # 89). PRINCIPAL FUNDS, INC. R-1 CLASS SHARES R-3 CLASS SHARES R-5 CLASS SHARES R-2 CLASS SHARES R-4 CLASS SHARES The date of this Prospectus is March 1, 2011. Ticker Symbols for Principal Funds, Inc. Fund Name R-1 R-2 R-3 R-4 R-5 Bond & Mortgage Securities PBOMX PBMNX PBMMX PBMSX PBMPX Core Plus Bond I PCBRX PCBBX PCIRX PCBDX PCBEX Disciplined LargeCap Blend PDSLX PDCAX PDAPX PDCSX PDPBX Diversified International PDVIX PINNX PINRX PINLX PINPX Equity Income PIEMX PEINX PEIOX PEIPX PEIQX Government & High Quality Bond PMGRX PFMRX PRCMX PMRDX PMREX Income PIOMX PIONX PIOOX PIOPX PIOQX Inflation Protection PISPX PBSAX PIFPX PIFSX PBPPX International Emerging Markets PIXEX PEASX PEAPX PESSX PEPSX International I PPISX PSPPX PRPPX PUPPX PTPPX International Growth PISGX PITNX PITMX PITSX PITPX LargeCap Blend II PLBSX PPZNX PPZMX PPZSX PPZPX LargeCap Growth PLSGX PCPPX PLGPX PEPPX PDPPX LargeCap Growth I PCRSX PPUNX PPUMX PPUSX PPUPX LargeCap Growth II PDASX PPTNX PPTMX PPTSX PPTPX LargeCap S&P 500 Index PLPIX PLFNX PLFMX PLFSX PLFPX LargeCap Value PLSVX PLVNX PLVMX PLVSX PLVPX LargeCap Value I PVUAX PABEX PABDX PAGBX PAFBX LargeCap Value III PESAX PPSNX PPSFX PPSSX PPSRX MidCap Blend PMSBX PMBNX PMBMX PMBSX PMBPX MidCap Growth PMSGX PGPPX PFPPX PIPPX PHPPX MidCap Growth III PHASX PPQNX PPQMX PPQSX PPQPX MidCap S&P 400 Index PMSSX PMFNX PMFMX PMFSX PMFPX MidCap Value I PLASX PABUX PMPRX PABWX PABVX MidCap Value III PMSVX PKPPX PJPPX PMPPX PLPPX Money Market PASXX PMVXX PMRXX PMSXX PMPXX Principal Capital Appreciation PCAMX PCANX PCAOX PCAPX PCAQX Principal LifeTime 2010 PVASX PTANX PTAMX PTASX PTAPX Principal LifeTime 2015 LTSGX LTASX LTAPX LTSLX LTPFX Principal LifeTime 2020 PWASX PTBNX PTBMX PTBSX PTBPX Principal LifeTime 2025 LTSNX LTADX LTVPX LTEEX LTPDX Principal LifeTime 2030 PXASX PTCNX PTCMX PTCSX PTCPX Principal LifeTime 2035 LTANX LTVIX LTAOX LTSEX LTPEX Principal LifeTime 2040 PYASX PTDNX PTDMX PTDSX PTDPX Principal LifeTime 2045 LTRGX LTRSX LTRVX LTRLX LTRDX Principal LifeTime 2050 PZASX PTENX PTERX PTESX PTEFX Principal LifeTime 2055 LTFGX LTFSX LTFDX LTFLX LTFPX Principal LifeTime Strategic Income PLAIX PLSNX PLSMX PLSSX PLSPX Real Estate Securities PRAEX PRENX PRERX PRETX PREPX SAM Balanced PSBGX PSBVX PBAPX PSBLX PSBFX SAM Conservative Balanced PCSSX PCNSX PCBPX PCBLX PCBFX SAM Conservative Growth PCGGX PCGVX PCGPX PCWSX PCWPX SAM Flexible Income PFIGX PFIVX PFIPX PFILX PFIFX SAM Strategic Growth PSGGX PSGVX PSGPX PSGLX PSGFX Short-Term Income PSIMX PSINX PSIOX PSIPX PSIQX SmallCap Blend PSABX PSBNX PSBMX PSBSX PSBPX SmallCap Growth PSAGX PSARX PSLPX PVARX PTARX SmallCap Growth I PNASX PPNNX PPNMX PPNSX PPNPX SmallCap Growth II PPASX PPMNX PPMMX PPMSX PPMPX SmallCap S&P 600 Index PSAPX PSSNX PSSMX PSSSX PSSPX SmallCap Value PSAVX PSVNX PSVMX PSVSX PSVPX SmallCap Value II PCPTX PKARX PJARX PSTWX PLARX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. This page left blank intentionally. 2 TABLE OF CONTENTS Fund Summaries LARGECAP US EQUITY FUNDS Disciplined LargeCap Blend Fund 5 Equity Income Fund 8 LargeCap Blend Fund II 12 LargeCap Growth Fund 16 LargeCap Growth Fund I 20 LargeCap Growth Fund II 24 LargeCap S&P 500 Index Fund 28 LargeCap Value Fund 31 LargeCap Value Fund I 34 LargeCap Value Fund III 38 Principal Capital Appreciation Fund 42 SMALL/MIDCAP US EQUITY FUNDS MidCap Blend Fund 45 MidCap Growth Fund 49 MidCap Growth Fund III 52 MidCap S&P 400 Index Fund 56 MidCap Value Fund I 59 MidCap Value Fund III 63 SmallCap Blend Fund 67 SmallCap Growth Fund 70 SmallCap Growth Fund I 73 SmallCap Growth Fund II 77 SmallCap S&P 600 Index Fund 81 SmallCap Value Fund 84 SmallCap Value Fund II 87 INTERNATIONAL EQUITY FUNDS Diversified International Fund 91 International Emerging Markets Fund 95 International Fund I 99 International Growth Fund 103 REAL ESTATE FUND Real Estate Securities Fund 106 BALANCED/ASSET ALLOCATION FUNDS Principal LifeTime Strategic Income Fund 109 Principal LifeTime 2010 Fund 114 Principal LifeTime 2015 Fund 119 Principal LifeTime 2020 Fund 124 Principal LifeTime 2025 Fund 129 Principal LifeTime 2030 Fund 134 Principal LifeTime 2035 Fund 139 Principal LifeTime 2040 Fund 144 Principal LifeTime 2045 Fund 149 Principal LifeTime 2050 Fund 154 Principal LifeTime 2055 Fund 159 Strategic Asset Management (SAM) Balanced Portfolio 164 Strategic Asset Management (SAM) Conservative Balanced Portfolio 169 Strategic Asset Management (SAM) Conservative Growth Portfolio 174 Strategic Asset Management (SAM) Flexible Income Portfolio 179 Strategic Asset Management (SAM) Strategic Growth Portfolio 184 SHORT-TERM FIXED INCOME FUNDS Money Market Fund 189 Short-Term Income Fund 192 FIXED INCOME FUNDS Bond & Mortgage Securities Fund 196 Core Plus Bond Fund I 200 Government & High Quality Bond Fund 204 Income Fund 208 Inflation Protection Fund 212 3 Certain Information Common to all Funds 216 Additional Information about Investment Strategies and Risks 216 Portfolio Holdings Information 235 Management of the Funds 235 Pricing of Fund Shares 251 Purchase of Fund Shares 252 Redemption of Fund Shares 253 Exchange of Fund Shares 253 Dividends and Distributions 254 Frequent Purchases and Redemptions 255 Tax Considerations 255 The Costs of Investing 256 Distribution Plans and Intermediary Compensation 257 Fund Account Information 258 Financial Highlights 259 Appendix A - Description of Bond Ratings 364 Additional Information 369 4 D ISCIPLINED L ARGE C AP B LEND F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.58% 0.58% 0.58% 0.58% 0.58% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.47% 1.34% 1.16% 0.97% 0.85% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $150 $465 $803 $1,757 Class R-2 $136 $425 $734 $1,613 Class R-3 $118 $368 $638 $1,409 Class R-4 $ 99 $309 $536 $1,190 Class R-5 $ 87 $271 $471 $1,049 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 145.0% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the Standard & Poors (S&P) 500 Index (as of the most recent calendar year end, this range was between approximately $1.6 billion and $364.1 billion)) at the time of purchase. The Fund may actively trade portfolio securities in an attempt to achieve its investment objective. The Fund invests in equity securities with value and/or growth characteristics and constructs an investment portfolio that has a blend of equity securities with these characteristics. The value orientation selection emphasizes buying equity securities that appear to be undervalued. The growth orientation selection emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund does not have a policy of preferring one of these categories over the other. 5 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities, but who prefer investing in larger, established companies. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 30, 2002. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 30, 2002. 6 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 03 14.82% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.90% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 11.96% 0.02% 5.30% Class R-1 Return After Taxes on Distributions 11.18% -0.59% 4.73% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 8.81% 0.08% 4.58% Class R-2 Return Before Taxes 12.03% 0.14% 5.45% Class R-3 Return Before Taxes 12.28% 0.33% 5.65% Class R-4 Return Before Taxes 12.65% 0.55% 5.87% Class R-5 Return Before Taxes 12.63% 0.63% 5.97% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 6.68% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Jeffrey A. Schwarte (since 2002), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 7 E QUITY I NCOME F UND Objective: The Fund seeks to provide a relatively high level of current income and long-term growth of income and capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.52% 0.52% 0.52% 0.52% 0.52% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.53% 0.45% 0.32% 0.28% 0.26% Total Annual Fund Operating Expenses 1.40% 1.27% 1.09% 0.90% 0.78% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $143 $443 $766 $1,680 Class R-2 $129 $403 $697 $1,534 Class R-3 $111 $347 $601 $1,329 Class R-4 $ 92 $287 $498 $1,108 Class R-5 $ 80 $249 $433 $ 966 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 22.1% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in dividend-paying equity securities. The Fund usually invests in equity securities of companies with large market capitalizations (which as of the most recent calendar year end ranged between $1.6 billion and $364.1 billion, as defined by the S&P 500 Index), but may also invest in equity securities of companies with medium market capitalizations (which as of the most recent calendar year end ranged between $0.2 billion and $21.8 billion, as defined by the Russell Midcap Index). The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. The Fund will also invest in real estate investment trusts and securities of foreign issuers. Principal Risks The Fund may be an appropriate investment for investors who seek dividends to generate income or to be reinvested for growth and who can accept fluctuations in the value of investments and the risks of investing in real estate investment trust securities and foreign securities. 8 The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. The R-1, R-2, R-3, R-4 and R-5 Class shares were first sold on March 1, 2010. Effective June 30, 2010, the benchmark changed. The Investment Advisor and Sub-Advisor believe the Russell 1000 Value Index is a better representation of the investment universe for this Funds investment philosophy than the S&P 500/Citigroup Value Index. 9 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 03 15.64% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.88% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 15.34% 1.93% 5.40% Class R-1 Return After Taxes on Distributions 14.94% 1.06% 4.54% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 10.45% 1.55% 4.46% Class R-2 Return Before Taxes 15.44% 2.05% 5.54% Class R-3 Return Before Taxes 15.65% 2.23% 5.73% Class R-4 Return Before Taxes 15.93% 2.41% 5.88% Class R-5 Return Before Taxes 16.03% 2.44% 5.90% Russell 1000 Value Index (reflects no deduction for fees, expenses, or taxes) 15.51% 1.28% 3.26% S&P 500/Citigroup Value Index (reflects no deduction for fees, expenses, or taxes) 15.10% 0.87% 1.65% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Daniel R. Coleman (since 2010), Head of Equities, Portfolio Manager  David W. Simpson (since 2008), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 10 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 11 L ARGE C AP B LEND F UND II Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.74% 0.74% 0.74% 0.74% 0.74% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.63% 1.50% 1.32% 1.13% 1.01% Fee Waiver 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses After Fee Waiver 1.61% 1.48% 1.30% 1.11% 0.99% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.018% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $164 $512 $884 $1,931 Class R-2 $151 $472 $816 $1,789 Class R-3 $132 $416 $721 $1,588 Class R-4 $113 $357 $620 $1,373 Class R-5 $101 $319 $556 $1,234 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 36.2% of the average value of its portfolio . Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with large market capitalizations (those with market capitalizations within the range of companies in the S&P 500 Index (as of the most recent calendar year end, this range was between approximately $1.6 billion and $364.1 billion)) at the time of purchase. 12 Employing a blend strategy, the Funds assets are invested in equity securities with both growth and/or value characteristics. The value orientation selection emphasizes buying equity securities that appear to be undervalued. The growth orientation selection emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in an actively managed portfolio of equity securities, but who prefer investing in larger, established companies. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 13 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 16.69% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.13% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 12.34% 1.86% 1.58% Class R-1 Return After Taxes on Distributions 12.34% 1.29% 1.05% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 8.02% 1.51% 1.24% Class R-2 Return Before Taxes 12.50% 1.98% 1.71% Class R-3 Return Before Taxes 12.71% 2.15% 1.90% Class R-4 Return Before Taxes 12.88% 2.35% 2.11% Class R-5 Return Before Taxes 13.11% 2.48% 2.19% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): ClearBridge Advisors, LLC  Scott Glasser (since 2009), Senior Portfolio Manager and Managing Director  Michael Kagan (since 2009), Senior Portfolio Manager and Managing Director T. Rowe Price Associates, Inc.  Anna M. Dopkin (since 2007), Vice President  Ann M. Holcomb (since 2009), Vice President 14 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 15 L ARGE C AP G ROWTH F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.63% 0.63% 0.63% 0.63% 0.63% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.52% 1.39% 1.21% 1.02% 0.90% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $155 $480 $829 $1,813 Class R-2 $142 $440 $761 $1,669 Class R-3 $123 $384 $665 $1,466 Class R-4 $104 $325 $563 $1,248 Class R-5 $ 92 $287 $498 $1,108 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 65.5% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 ® Growth Index (as of the most recent calendar year end, this range was between approximately $0.2 billion and $364.1 billion)) at the time of purchase. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities that may have greater risks than equity securities of companies with lower potential for earnings growth. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: 16 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. During 2003, the Fund processed a significant (relative to the R-1 Class) As Of transaction that resulted in a gain to the remaining shareholders of the R-1 Class. In accordance with the Funds shareholder processing policies, this benefit inures all shareholders of the R-1 Class. Had such a gain not been recognized, the total return amounts expressed herein would have been smaller. During 2010, the R-3 Class experienced a significant one time gain of approximately $0.06/shares as the result of a settlement in an SEC administrative proceeding. If such gain had not been recognized, the total amounts expressed herein would have been lower. During 2003, the R-4 Class experienced a significant withdrawal of monies by an affiliate. As the remaining shareholders held relatively small positions, the total return amounts expressed herein are greater than those that would have been experienced without the withdrawal. 17 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 15.73% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.97% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 17.41% 2.21% -0.87% Class R-1 Return After Taxes on Distributions 17.41% 2.12% -0.92% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 11.32% 1.90% -0.73% Class R-2 Return Before Taxes 17.46% 2.34% -1.09% Class R-3 Return Before Taxes 18.42% 2.65% -0.51% (1) Class R-4 Return Before Taxes 17.96% 2.70% -0.58% Class R-5 Return Before Taxes 18.03% 2.81% -0.65% Russell 1000 Growth Index (reflects no deduction for fees, expenses, or taxes) 16.71% 3.75% 0.02% During 2003, the Fund processed a significant (relative to the Class) As Of transaction that resulted in a gain to the remaining shareholders of the Class. In accordance with the Funds shareholder processing policies, this benefit inures all shareholders of the Class. Had such a gain not been recognized, the total return amounts expressed herein would have been smaller. During 2003, the R-3 Class experienced a significant one time gain of approximately $0.06/share as the result of a settlement in an SEC administrative proceeding. If such gain had not been recognized, the total return amounts expressed herein would have been lower. During 2003, the R-4 Class experienced a significant withdrawal of monies by an affiliate. As the remaining shareholders held relatively small positions, the total return amounts expressed herein are greater than those that would have been experienced without the withdrawal. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Columbus Circle Investors  Thomas J. Bisighini (since 2009), Managing Director/Co-Portfolio Manager  Anthony Rizza (since 2005), Senior Managing Director/Portfolio Manager 18 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 19 L ARGE C AP G ROWTH F UND I Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.62% 0.62% 0.62% 0.62% 0.62% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.51% 1.38% 1.20% 1.01% 0.89% Fee Waiver 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses After Waiver 1.49% 1.36% 1.18% 0.99% 0.87% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.016% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Management Fees have been restated to reflect current fees. Effective July 1, 2010, management fees were reduced. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $152 $475 $821 $1,800 Class R-2 $138 $435 $753 $1,655 Class R-3 $120 $379 $657 $1,452 Class R-4 $101 $319 $556 $1,234 Class R-5 $ 89 $282 $491 $1,094 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 49.8% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with large market capitalizations (those with market capitalization ranges similar to the companies in the Russell 1000 ® Growth Index (as of the most recent calendar year end, this range was between approximately $0.2 billion and $364.1 billion)) at the time of purchase. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund may also invest in securities of foreign companies. 20 Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities that may have greater risks than equity securities of companies with lower potential for earnings growth. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 21 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 19.59% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.79% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 18.82% 3.60% 0.30% Class R-1 Return After Taxes on Distributions 18.82% 3.30% 0.07% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 12.23% 3.05% 0.20% Class R-2 Return Before Taxes 19.01% 3.71% 0.41% Class R-3 Return Before Taxes 19.12% 3.89% 0.75% Class R-4 Return Before Taxes 19.41% 4.10% 0.78% Class R-5 Return Before Taxes 19.53% 4.21% 0.94% Russell 1000 Growth Index (reflects no deduction for fees, expenses, or taxes) 16.71% 3.75% 0.02% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Brown Investment Advisory Incorporated  Kenneth M. Stuzin (since 2009), Partner and U.S. Large-Cap Growth Equity Portfolio Manager T. Rowe Price Associates, Inc.  Robert W. Sharps, (since 2004), Vice President 22 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 23 L ARGE C AP G ROWTH F UND II Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.93% 0.93% 0.93% 0.93% 0.93% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.82% 1.69% 1.51% 1.32% 1.20% Fee Waiver 0.01% 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses After Fee Waiver 1.81% 1.68% 1.50% 1.31% 1.19% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.014% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $184 $571 $984 $2,136 Class R-2 $171 $531 $917 $1,997 Class R-3 $153 $476 $823 $1,801 Class R-4 $133 $417 $722 $1,589 Class R-5 $121 $380 $659 $1,454 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 70.8% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 Growth Index (as of the most recent calendar year end, the range was between approximately $0.2 billion and $364.1 billion)) at the time of purchase. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. 24 Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities that may have greater risks than equity securities of companies with lower potential for earnings growth. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 25 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 15.66% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.96% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 12.31% 2.93% -0.29% Class R-1 Return After Taxes on Distributions 12.23% 2.06% -0.76% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 8.12% 2.21% -0.40% Class R-2 Return Before Taxes 12.57% 3.05% -0.17% Class R-3 Return Before Taxes 12.74% 3.24% 0.01% Class R-4 Return Before Taxes 12.83% 3.44% 0.19% Class R-5 Return Before Taxes 13.13% 3.59% 0.31% Russell 1000 Growth Index (reflects no deduction for fees, expenses, or taxes) 16.71% 3.75% 0.02% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): American Century Investment Management, Inc.  Gregory J. Woodhams (since 2000), Chief Investment Officer, U.S. Growth Equity - Large Cap, Senior Vice President and Senior Portfolio Manager  Prescott LeGard (since 2000), Vice President and Portfolio Manager Montag & Caldwell, LLC  Ronald E. Canakaris (since 2009), Chairman and CIO  Charles E. Markwalter (since 2009), Vice President  Grover C. Maxwell III (since 2009), Executive Vice President 26 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 27 L ARGE C AP S&P 500 I NDEX F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.15% 0.15% 0.15% 0.15% 0.15% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.04% 0.91% 0.73% 0.54% 0.42% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $106 $331 $574 $1,271 Class R-2 $ 93 $290 $504 $1,120 Class R-3 $ 75 $233 $406 $ 906 Class R-4 $ 55 $173 $302 $ 677 Class R-5 $ 43 $135 $235 $ 530 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 8.0% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies that compose the S&P 500 Index at the time of purchase. The Index is designed to represent U.S equities with risk/return characteristics of the large cap universe. As of the most recent calendar year end, the market capitalization range of the Index was between approximately $1.6 billion and $364.1 billion. The Fund employs a passive investment approach designed to attempt to track the performance of the Index. The Fund invests in index futures and options on a daily basis to gain exposure to the Index in an effort to minimize tracking error relative to the benchmark. NOTE: Standard & Poors 500 and S&P 500 ®  are trademarks of The McGraw-Hill Companies, Inc. and have been licensed by Principal. The Fund is not sponsored, endorsed, sold, or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the Fund. 28 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital, willing to accept the potential for volatile fluctuations in the value of investments and preferring a passive, rather than active, management style. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Counterparty Risk. Counterparty risk is the risk that the counterparty to a derivatives contract or repurchase agreement, the borrower of a portfolios securities, or other obligation, will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. 29 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 15.56% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.08% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 13.86% 1.25% 0.32% Class R-1 Return After Taxes on Distributions 13.75% 1.05% 0.04% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.15% 1.06% 0.23% Class R-2 Return Before Taxes 13.96% 1.38% 0.47% Class R-3 Return Before Taxes 14.24% 1.57% 0.65% Class R-4 Return Before Taxes 14.47% 1.74% 0.84% Class R-5 Return Before Taxes 14.64% 1.88% 1.00% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Thomas L. Kruchten (since 2011), Research Analyst and Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 30 L ARGE C AP V ALUE F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.44% 0.44% 0.44% 0.44% 0.44% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.53% 0.45% 0.32% 0.28% 0.26% Total Annual Fund Operating Expenses 1.32% 1.19% 1.01% 0.82% 0.70% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $134 $418 $723 $1,590 Class R-2 $121 $378 $654 $1,443 Class R-3 $103 $322 $558 $1,236 Class R-4 $ 84 $262 $455 $1,014 Class R-5 $ 72 $224 $390 $ 871 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 192.9% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 ® Value Index, which as of the most recent calendar year end ranged between approximately $0.2 billion and $364.1 billion) at the time of purchase. The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. The Fund may actively trade portfolio securities in an attempt to achieve its investment objective. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities, but who prefer investing in companies that appear to be considered undervalued relative to similar companies. 31 The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. 32 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 15.57% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.91% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 13.36% -0.31% 1.43% Class R-1 Return After Taxes on Distributions 13.29% -0.89% 0.95% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 8.78% -0.25% 1.18% Class R-2 Return Before Taxes 13.49% -0.16% 1.60% Class R-3 Return Before Taxes 13.69% 0.01% 1.74% Class R-4 Return Before Taxes 13.91% 0.22% 1.91% Class R-5 Return Before Taxes 13.94% 0.31% 2.06% Russell 1000 Value Index (reflects no deduction for fees, expenses, or taxes) 15.51% 1.28% 3.26% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Arild Holm (since 2007), Portfolio Manager  Jeffrey A. Schwarte (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus . 33 L ARGE C AP V ALUE F UND I Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.77% 0.77% 0.77% 0.77% 0.77% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.66% 1.53% 1.35% 1.16% 1.04% Fee Waiver 0.01% 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses After Fee Waiver 1.65% 1.52% 1.34% 1.15% 1.03% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.014% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $168 $522 $901 $1,964 Class R-2 $155 $482 $833 $1,823 Class R-3 $136 $426 $738 $1,623 Class R-4 $117 $367 $637 $1,408 Class R-5 $105 $330 $573 $1,270 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 73.6% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in securities of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 Value Index (as of the most recent calendar year end, this range was between approximately $0.2 billion and $364.1 billion)) at the time of purchase. The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. 34 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities but prefer investing in companies that appear to be considered undervalued relative to similar companies. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on June 1, 2004. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 35 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 18.99% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.17% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 10.53% -1.15% 2.18% Class R-1 Return After Taxes on Distributions 10.44% -1.37% 1.96% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 6.96% -0.96% 1.86% Class R-2 Return Before Taxes 10.63% -1.04% 2.29% Class R-3 Return Before Taxes 10.77% -0.85% 2.48% Class R-4 Return Before Taxes 10.99% -0.66% 2.67% Class R-5 Return Before Taxes 11.08% -0.56% 2.80% Russell 1000 Value Index (reflects no deduction for fees, expenses, or taxes) 15.51% 1.28% 4.16% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Thompson, Siegel & Walmsley LLC  John S. Pickler (since 2009), Portfolio Manager and Research Analyst  Charles J. Wittmann (since 2009), Portfolio Manager and Research Analyst  Elizabeth Cabell Jennings (since 2009), Portfolio Manager UBS Global Asset Management (Americas) Inc.  Thomas M. Cole (since 2004), Head of North American Equities, Research Director for North American Equities, and a Managing Director  Thomas J. Digenan (since 2004), North American Equity Strategist and Managing Director  John C. Leonard (since 2004), Global Head of Equities and Member, UBS Group Managing Board 36 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 37 L ARGE C AP V ALUE F UND III Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.77% 0.77% 0.77% 0.77% 0.77% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.66% 1.53% 1.35% 1.16% 1.04% Fee Waiver 0.01% 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses After Fee Waiver 1.65% 1.52% 1.34% 1.15% 1.03% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.012% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $168 $522 $901 $1,964 Class R-2 $155 $482 $833 $1,823 Class R-3 $136 $426 $738 $1,623 Class R-4 $117 $367 $637 $1,408 Class R-5 $105 $330 $573 $1,270 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 80.6% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in companies with large market capitalizations similar to companies in the Russell 1000 Value Index (approximately $0.2 billion to $364.1 billion as of the most recent calendar year end) at the time of purchase. The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. 38 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities but who prefer investing in companies that appear to be considered undervalued relative to similar companies. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 39 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 15.77% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.69% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 11.96% -2.20% 1.72% Class R-1 Return After Taxes on Distributions 11.87% -2.67% 1.29% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 7.90% -1.78% 1.48% Class R-2 Return Before Taxes 12.01% -2.09% 1.89% Class R-3 Return Before Taxes 12.27% -1.91% 2.30% Class R-4 Return Before Taxes 12.56% -1.71% 2.26% Class R-5 Return Before Taxes 12.64% -1.61% 2.40% Russell 1000 Value Index (reflects no deduction for fees, expenses, or taxes) 15.51% 1.28% 3.26% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): AllianceBernstein L.P.  Christopher W. Marx (since 2006), Senior Portfolio Manager- Value Equities  Joseph Gerard Paul (since 2009), Chief Investment Officer - US Large Cap Value Equities and North American Value Equities; Global Head - Diversified Value Services  John D. Phillips, Jr. (since 2002), Senior Portfolio Manager  Value Equities  Greg Powell (since 2010), Director of Research - US Large Cap Value Equities 40 Westwood Management Corp.  Susan M. Byrne (since 2008), Chairman and Chief Investment Officer  Lisa Dong (since 2010), Vice President and Research Analyst  Mark R. Freeman (since 2008), Senior Vice President and Portfolio Manager  Scott D. Lawson (since 2008), Vice President and Senior Research Analyst  Jay K. Singhania (since 2008), Vice President and Research Analyst Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 41 P RINCIPAL C APITAL A PPRECIATION F UND Objective: The Fund seeks to provide long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.56% 0.56% 0.56% 0.56% 0.56% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.56% 0.48% 0.35% 0.31% 0.29% Total Annual Fund Operating Expenses 1.47% 1.34% 1.16% 0.97% 0.85% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $150 $465 $803 $1,757 Class R-2 $136 $425 $734 $1,613 Class R-3 $118 $368 $638 $1,409 Class R-4 $ 99 $309 $536 $1,190 Class R-5 $ 87 $271 $471 $1,049 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 15.3% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in equity securities of companies with any market capitalization, but may, have a greater exposure to large market capitalization companies than small or medium capitalization companies. The Fund invests in equity securities with value and/or growth characteristics and constructs an investment portfolio that has a "blend" of equity securities with these characteristics. The value orientation selection emphasizes buying equity securities that appear to be undervalued. The growth orientation selection emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund does not have a policy of preferring one of these categories over the other. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: 42 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on November 24, 1986. The R-1, R-2, R-3, R-4 and R-5 Class shares were first sold on March 1, 2010. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 01 29.70% Lowest return for a quarter during the period of the bar chart above: Q3 01 -25.20% 43 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 14.29% 3.13% 4.99% Class R-1 Return After Taxes on Distributions 13.61% 2.49% 4.51% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 10.17% 2.64% 4.28% Class R-2 Return Before Taxes 14.43% 3.26% 5.12% Class R-3 Return Before Taxes 14.66% 3.45% 5.31% Class R-4 Return Before Taxes 14.82% 3.62% 5.48% Class R-5 Return Before Taxes 14.95% 3.70% 5.52% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 2.74% 2.16% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Daniel R. Coleman (since 2010), Head of Equities, Portfolio Manager  Philip M. Foreman (since 2002), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 44 M ID C AP B LEND F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.64% 0.64% 0.64% 0.64% 0.64% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.53% 0.45% 0.32% 0.28% 0.26% Total Annual Fund Operating Expenses 1.52% 1.39% 1.21% 1.02% 0.90% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $155 $480 $829 $1,813 Class R-2 $142 $440 $761 $1,669 Class R-3 $123 $384 $665 $1,466 Class R-4 $104 $325 $563 $1,248 Class R-5 $ 92 $287 $498 $1,108 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 26.7% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell Midcap ® Index (as of the most recent calendar year end, this range was between approximately $0.2 billion and $21.8 billion) at the time of purchase. The Fund invests in equity securities with value and/or growth characteristics and constructs an investment portfolio that has a blend of equity securities with these characteristics. The value orientation selection emphasizes buying equity securities that appear to be undervalued. The growth orientation selection emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund does not have a policy of preferring one of these categories over the other. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the potential for short-term fluctuations in the value of investments. 45 The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. During 2004, The R-4 Class experienced a significant withdrawal of monies by an affiliate. As the remaining shareholders held relatively small positions, the total return amounts expressed herein are greater than those that would have been experienced without the withdrawal. 46 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 17.51% Lowest return for a quarter during the period of the bar chart above: Q4 08 -23.94% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 22.72% 5.43% 6.50% Class R-1 Return After Taxes on Distributions 21.92% 4.44% 5.78% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 15.81% 4.52% 5.57% Class R-2 Return Before Taxes 22.77% 5.59% 6.64% Class R-3 Return Before Taxes 23.05% 5.80% 6.85% Class R-4 Return Before Taxes 23.25% 5.96% 7.13% Class R-5 Return Before Taxes 23.45% 6.11% 7.16% Russell Midcap Index (reflects no deduction for fees, expenses, or taxes) 25.48% 4.66% 6.54% (1) During 2004, the Class experienced a significant withdrawal of monies by an affiliate. As the remaining shareholders held relatively small positions, the total return amounts expressed herein are greater than those that would have been experienced without the withdrawal. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  K. William Nolin (since 2000), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 47 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 48 M ID C AP G ROWTH F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.65% 0.65% 0.65% 0.65% 0.65% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.56% 0.48% 0.35% 0.31% 0.29% Total Annual Fund Operating Expenses 1.56% 1.43% 1.25% 1.06% 0.94% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $159 $493 $850 $1,856 Class R-2 $146 $452 $782 $1,713 Class R-3 $127 $397 $686 $1,511 Class R-4 $108 $337 $585 $1,294 Class R-5 $ 96 $300 $520 $1,155 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 214.7% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell Midcap Growth Index (as of the most recent calendar year end, this range was between approximately $0.2 billion and $21.8 billion)) at the time of purchase. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund may actively trade portfolio securities in an attempt to achieve its investment objective and invest its assets in securities of foreign issuers, including those in emerging market countries. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities that may have greater risks than equity securities of companies with lower potential for earnings growth. 49 The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q4 01 35.32% Lowest return for a quarter during the period of the bar chart above: Q3 01 -36.54% 50 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 28.52% 4.05% -1.38% Class R-1 Return After Taxes on Distributions 28.52% 3.82% -1.49% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 18.54% 3.47% -1.17% Class R-2 Return Before Taxes 28.71% 4.20% -1.25% Class R-3 Return Before Taxes 28.80% 4.42% -1.06% Class R-4 Return Before Taxes 29.19% 4.56% -0.91% Class R-5 Return Before Taxes 29.29% 4.71% -0.78% Russell Midcap Growth Index (reflects no deduction for fees, expenses, or taxes) 26.38% 4.88% 3.12% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Columbus Circle Investors  Clifford G. Fox (since 2005), Senior Managing Director/Portfolio Manager  Michael Iacono (since 2008), Managing Director/Co-Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 51 M ID C AP G ROWTH F UND III Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.97% 0.97% 0.97% 0.97% 0.97% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.86% 1.73% 1.55% 1.36% 1.24% Fee Waiver 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses After Fee Waiver 1.84% 1.71% 1.53% 1.34% 1.22% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.022% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $187 $582 $1,004 $2,178 Class R-2 $174 $543 $ 936 $2,039 Class R-3 $156 $487 $ 842 $1,843 Class R-4 $136 $428 $ 742 $1,633 Class R-5 $124 $391 $ 679 $1,498 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 98.1% of the average value of its portfolio. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 126.2% of the average value of its portfolio. 52 Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell Midcap Growth Index (as of the most recent calendar year end, this range was between approximately $0.2 billion and $21.8 billion)) at the time of purchase. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities that may have greater risks than equity securities of companies with lower potential for earnings growth. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. 53 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q4 01 24.92% Lowest return for a quarter during the period of the bar chart above: Q3 01 -31.51% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 26.26% 3.89% 0.82% Class R-1 Return After Taxes on Distributions 26.26% 3.60% 0.66% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 17.07% 3.35% 0.70% Class R-2 Return Before Taxes 26.52% 4.02% 0.80% Class R-3 Return Before Taxes 26.74% 4.19% 1.12% Class R-4 Return Before Taxes 27.03% 4.38% 1.17% Class R-5 Return Before Taxes 27.09% 4.49% 1.32% Russell Midcap Growth Index (reflects no deduction for fees, expenses, or taxes) 26.38% 4.88% 3.12% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Jacobs Levy Equity Management, Inc.  Bruce I. Jacobs (since 2008), President  Kenneth N. Levy (since 2008), Vice President Mellon Capital Management Corporation  Ronald P. Gala (since 2009), Director, Senior Portfolio Manager, Active Equity Strategies  Adam T. Logan (since 2005), Vice President, Senior Portfolio Manager, Active Equity Strategies Turner Investment Partners, Inc.  Christopher K. McHugh (since 2000), Vice Chairman/Senior Portfolio Manager 54 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 55 M ID C AP S&P 400 I NDEX F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.15% 0.15% 0.15% 0.15% 0.15% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Acquired Fund Fees and Expenses 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses 1.07% 0.94% 0.76% 0.57% 0.45% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $109 $340 $590 $1,306 Class R-2 $ 96 $300 $520 $1,155 Class R-3 $ 78 $243 $422 $ 942 Class R-4 $ 58 $183 $318 $ 714 Class R-5 $ 46 $144 $252 $ 567 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 17.5% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies that compose the Standard & Poors (S&P) MidCap 400 Index at the time of purchase. The Index is designed to represent U.S equities with risk/return characteristics of the mid cap universe. As of the most recent calendar year end, the market capitalization range of the Index was between approximately $0.2 billion and $9.2 billion. The Fund employs a passive investment approach designed to attempt to track the performance of the Index. The Fund invests in index futures and options and exchange-traded funds (ETFs) on a daily basis to gain exposure to the Index in an effort to minimize tracking error relative to the benchmark. NOTE: Standard & Poors MidCap 400 and S&P MidCap 400 are trademarks of The McGraw-Hill Companies, Inc. and have been licensed by Principal. The Fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the Fund. 56 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital, willing to accept the potential for volatile fluctuations in the value of investments and preferring a passive, rather than active, management style. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Counterparty Risk. Counterparty risk is the risk that the counterparty to a derivatives contract or repurchase agreement, the borrower of a portfolios securities, or other obligation, will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Exchange-Traded Funds ("ETFs") Risk. An ETF is subject to the risks associated with direct ownership of the securities comprising the index on which the ETF is based. Fund shareholders indirectly bear their proportionate share of the expenses of the ETFs in which the fund invests. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. 57 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 19.74% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.83% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 25.22% 4.62% 5.93% Class R-1 Return After Taxes on Distributions 25.00% 3.97% 5.39% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 16.68% 3.82% 5.04% Class R-2 Return Before Taxes 25.47% 4.77% 6.07% Class R-3 Return Before Taxes 25.62% 4.95% 6.26% Class R-4 Return Before Taxes 25.93% 5.16% 6.45% Class R-5 Return Before Taxes 26.02% 5.29% 6.59% S&P 400 MidCap Stock Index (reflects no deduction for fees, expenses, or taxes) 26.64% 5.74% 7.16% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Thomas L. Kruchten (since 2011), Research Analyst and Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 58 M ID C AP V ALUE F UND I Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.98% 0.98% 0.98% 0.98% 0.98% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.87% 1.74% 1.56% 1.37% 1.25% Fee Waiver 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses After Fee Waiver 1.85% 1.72% 1.54% 1.35% 1.23% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $188 $586 $1,009 $2,188 Class R-2 $175 $546 $ 942 $2,050 Class R-3 $157 $490 $ 848 $1,864 Class R-4 $137 $432 $ 748 $1,644 Class R-5 $125 $394 $ 684 $1,509 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 83.6% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in a diversified portfolio of equity securities of companies with a medium market capitalization (those with market capitalizations similar to companies in the Russell Midcap Value Index (as of the most recent calendar year end, the range was between approximately $0.2 billion and $17.2 billion)) at the time of purchase. The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. The Fund will also invest in real estate investment trusts. 59 Principal Management Corporation also invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth and willing to accept short-term fluctuations in the value of investments. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Real Estate Investment Trusts (REITs) Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on June 1, 2004. For periods prior to the date on which these classes began operations, their returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for the periods prior to the date these classes began operations) that is no higher than the historical performance of the Institutional Class shares. 60 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 22.07% Lowest return for a quarter during the period of the bar chart above: Q4 08 -23.84% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 23.16% 3.98% 7.75% Class R-1 Return After Taxes on Distributions 23.08% 3.33% 6.93% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 15.15% 3.28% 6.52% Class R-2 Return Before Taxes 23.30% 4.09% 7.88% Class R-3 Return Before Taxes 23.57% 4.29% 8.07% Class R-4 Return Before Taxes 23.87% 4.48% 8.27% Class R-5 Return Before Taxes 23.97% 4.60% 8.41% Russell Midcap Value Index (reflects no deduction for fees, expenses, or taxes) 24.75% 4.08% 7.90% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Goldman Sachs Asset Management, L.P.  Dolores Bamford (since 2003), Managing Director  Andrew Braun (since 2003), Managing Director, Co-CIO  Sean Gallagher (since 2003), Managing Director, Co-CIO Los Angeles Capital Management and Equity Research, Inc.  David R. Borger (since 2005), Director of Research  Christine M. Kugler (since 2005), Director of Implementation  Stuart K. Matsuda (since 2005), Director of Trading  Hal W. Reynolds (since 2005), Chief Investment Officer  Thomas D. Stevens (since 2005), Chairman and President 61 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 62 M ID C AP V ALUE F UND III Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.65% 0.65% 0.65% 0.65% 0.65% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.48% 0.35% 0.31% 0.29% Total Annual Fund Operating Expenses 1.56% 1.43% 1.25% 1.06% 0.94% Fee Waiver 0.01% 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses After Fee Waiver 1.55% 1.42% 1.24% 1.05% 0.93% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.014% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $158 $491 $849 $1,855 Class R-2 $145 $451 $781 $1,712 Class R-3 $126 $395 $685 $1,510 Class R-4 $107 $336 $584 $1,293 Class R-5 $ 95 $298 $519 $1,154 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 92.4% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell Midcap Value Index (as of the most recent calendar year end, this range was between approximately $0.2 billion and $17.2 billion)) at the time of purchase. The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. The Fund may invest in real estate investment trusts. 63 Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the potential for short-term fluctuations in the value of investments. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Real Estate Investment Trusts (REITs) Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. 64 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 18.92% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.57% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 19.54% 2.12% 5.50% Class R-1 Return After Taxes on Distributions 19.41% 1.53% 4.50% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 12.88% 1.76% 4.42% Class R-2 Return Before Taxes 19.68% 2.25% 5.69% Class R-3 Return Before Taxes 19.83% 2.43% 5.83% Class R-4 Return Before Taxes 20.12% 2.62% 5.93% Class R-5 Return Before Taxes 20.22% 2.74% 6.10% Russell Midcap Value Index (reflects no deduction for fees, expenses, or taxes) 24.75% 4.08% 8.07% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2010), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Jeffrey A. Schwarte (since 2005), Portfolio Manager Barrow, Hanley, Mewhinney & Strauss, LLC  James P. Barrow (since 2005), Portfolio Manager, Executive Director  Mark Giambrone (since 2005), Portfolio Manager, Managing Director 65 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 66 S MALL C AP B LEND F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.75% 0.75% 0.75% 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Acquired Fund Fees and Expenses 0.05% 0.05% 0.05% 0.05% 0.05% Total Annual Fund Operating Expenses 1.70% 1.57% 1.39% 1.20% 1.08% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $173 $536 $923 $2,009 Class R-2 $160 $496 $855 $1,867 Class R-3 $142 $440 $761 $1,669 Class R-4 $122 $381 $660 $1,455 Class R-5 $110 $343 $595 $1,317 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 65.2% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with small market capitalizations (those with market capitalizations similar to companies in the Russell 2000 ® Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $5.2 billion)) at the time of purchase. The Fund invests in equity securities with value and/or growth characteristics and constructs an investment portfolio that has a blend of equity securities with these characteristics. The value orientation selection emphasizes buying equity securities that appear to be undervalued. The growth orientation selection emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund does not have a policy of preferring one of these categories over the other. 67 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the potential for volatile fluctuations in the value of investments. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 03 19.73% Lowest return for a quarter during the period of the bar chart above: Q4 08 -26.35% 68 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 23.03% 1.36% 5.25% Class R-1 Return After Taxes on Distributions 23.03% 0.79% 4.76% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 14.97% 1.12% 4.54% Class R-2 Return Before Taxes 23.12% 1.49% 5.39% Class R-3 Return Before Taxes 23.45% 1.69% 5.57% Class R-4 Return Before Taxes 23.66% 1.97% 5.79% Class R-5 Return Before Taxes 23.78% 1.99% 5.91% Russell 2000 Index (reflects no deduction for fees, expenses, or taxes) 26.85% 4.47% 6.33% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Thomas Morabito (since 2006), Portfolio Manager  Phil Nordhus (since 2006), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 69 S MALL C AP G ROWTH F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.75% 0.75% 0.75% 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.64% 1.51% 1.33% 1.14% 1.02% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $167 $517 $892 $1,944 Class R-2 $154 $477 $824 $1,802 Class R-3 $135 $421 $729 $1,601 Class R-4 $116 $362 $628 $1,386 Class R-5 $104 $325 $563 $1,248 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 89.1% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with small market capitalizations (those with market capitalizations similar to companies in the Russell 2000 Growth Index (as of the most recent calendar year end, the range was between approximately $0.02 billion and $5.2 billion)) at the time of purchase. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities that may have greater risks than equity securities of companies with lower potential for earnings growth. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: 70 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q4 01 33.46% Lowest return for a quarter during the period of the bar chart above: Q3 01 -33.27% 71 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 22.38% 1.13% 1.05% Class R-1 Return After Taxes on Distributions 22.38% 0.82% 0.56% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 14.55% 0.99% 0.78% Class R-2 Return Before Taxes 22.62% 1.26% 1.20% Class R-3 Return Before Taxes 22.89% 1.45% 1.37% Class R-4 Return Before Taxes 23.09% 1.62% 1.59% Class R-5 Return Before Taxes 23.15% 1.78% 1.69% Russell 2000 Growth Index (reflects no deduction for fees, expenses, or taxes) 29.09% 5.30% 3.78% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Thomas Morabito (since 2009), Portfolio Manager  Phil Nordhus (since 2009), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 72 S MALL C AP G ROWTH F UND I Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 1.10% 1.10% 1.10% 1.10% 1.10% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.99% 1.86% 1.68% 1.49% 1.37% Fee Waiver 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses After Fee Waiver 1.97% 1.84% 1.66% 1.47% 1.35% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.022% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $200 $622 $1,070 $2,315 Class R-2 $187 $582 $1,004 $2,178 Class R-3 $169 $527 $ 910 $1,985 Class R-4 $150 $469 $ 811 $1,777 Class R-5 $137 $432 $ 748 $1,644 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 125.2% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with small market capitalizations (those with market capitalizations equal to or smaller than the greater of: 1) $3.0 billion or 2) the highest market capitalization of the companies in the Russell 2000 Growth Index (as of the most recent calendar year end, the range was between approximately $0.02 billion and $5.2 billion)) at the time of purchase. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund may actively trade portfolio securities in an attempt to achieve its investment objective. 73 Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities that may have greater risks than equity securities of companies with lower potential for earnings growth. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 74 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q4 01 26.89% Lowest return for a quarter during the period of the bar chart above: Q4 08 -29.36% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 34.52% 5.09% 1.14% Class R-1 Return After Taxes on Distributions 34.52% 4.61% 0.91% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 22.44% 4.27% 0.92% Class R-2 Return Before Taxes 34.77% 5.26% 1.30% Class R-3 Return Before Taxes 34.92% 5.45% 1.48% Class R-4 Return Before Taxes 35.19% 5.65% 1.67% Class R-5 Return Before Taxes 35.42% 5.75% 1.83% Russell 2000 Growth Index (reflects no deduction for fees, expenses, or taxes) 29.09% 5.30% 3.78% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): AllianceBernstein L.P.  Bruce K. Aronow (since 2003), US Small/SMID Cap Growth Team Leader and Portfolio Analyst/Manager  N. Kumar Kirpalani (since 2003), Portfolio Analyst/ManagerUS Small/SMID Cap Growth  Samantha S. Lau (since 2003), Portfolio Analyst/ManagerUS Small/SMID Cap Growth  Wen-Tse Tseng (since 2008), Portfolio Analyst/ManagerUS Small/SMID Cap Growth Brown Investment Advisory Incorporated  Christopher A. Berrier (since 2010), Co-Portfolio Manager, US Small-Cap Growth  Timothy W. Hathaway (since 2010), Co-Portfolio Manager, US Small-Cap Growth 75 Columbus Circle Investors  Clifford G. Fox (since 2009), Senior Managing Director/Portfolio Manager  Katerina Wasserman (since 2010), Senior Vice President, Co-Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 76 S MALL C AP G ROWTH F UND II Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 1.00% 1.00% 1.00% 1.00% 1.00% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.56% 0.48% 0.35% 0.31% 0.29% Total Annual Fund Operating Expenses 1.91% 1.78% 1.60% 1.41% 1.29% Fee Waiver 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses After Fee Waiver 1.89% 1.76% 1.58% 1.39% 1.27% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $192 $598 $1,029 $2,231 Class R-2 $179 $558 $ 962 $2,093 Class R-3 $161 $503 $ 869 $1,898 Class R-4 $142 $444 $ 769 $1,689 Class R-5 $129 $407 $ 705 $1,554 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 81.0% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with small market capitalizations (those with market capitalizations equal to or smaller than the greater of 1) $2.5 billion or 2) the highest market capitalization of the companies in the Russell 2000 Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $5.2 billion)) at the time of purchase. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. 77 Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in equity securities that may have greater risks than equity securities of companies with lower potential for earnings growth. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 78 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q4 01 29.65% Lowest return for a quarter during the period of the bar chart above: Q3 01 -31.33% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 26.88% 1.41% 0.61% Class R-1 Return After Taxes on Distributions 26.88% 0.97% 0.26% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 17.47% 1.18% 0.49% Class R-2 Return Before Taxes 27.07% 1.53% 0.68% Class R-3 Return Before Taxes 27.20% 1.72% 0.95% Class R-4 Return Before Taxes 27.59% 1.90% 1.10% Class R-5 Return Before Taxes 27.59% 2.04% 1.25% Russell 2000 Growth Index (reflects no deduction for fees, expenses, or taxes) 29.09% 5.30% 3.78% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Emerald Advisers, Inc.  Joseph W. Garner (since 2005), Portfolio Manager and Director of Research  Kenneth G. Mertz II (since 1992), Portfolio Manager, Chief Investment Officer, and President  Peter J. Niedland (since 2009), Portfolio Manager  Stacey L. Sears (since 2002), Portfolio Manager and Senior Vice President Essex Investment Management Company, LLC  Nancy B. Prial (since 2006), Portfolio Manager and Senior Principal 79 Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 80 S MALL C AP S&P 600 I NDEX F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.15% 0.15% 0.15% 0.15% 0.15% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Total Annual Fund Operating Expenses 1.05% 0.92% 0.74% 0.55% 0.43% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $107 $334 $579 $1,283 Class R-2 $ 94 $293 $509 $1,131 Class R-3 $ 76 $237 $411 $ 918 Class R-4 $ 56 $176 $307 $ 689 Class R-5 $ 44 $138 $241 $ 542 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 30.1% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies that compose the Standard & Poors (S&P) SmallCap 600 Index at the time of purchase. The Index is designed to represent U.S equities with risk/return characteristics of the small cap universe. As of the most recent calendar year end, the market capitalization range of the Index was between approximately $0.1 billion and $3.2 billion. The Fund employs a passive investment approach designed to attempt to track the performance of the Index. The Fund invests in index futures and options and exchange-traded funds (ETFs) on a daily basis to gain exposure to the Index in an effort to minimize tracking error relative to the benchmark. NOTE: Standard & Poors SmallCap 600 and S&P SmallCap 600 are trademarks of The McGraw-Hill Companies, Inc. and have been licensed by Principal. The Fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the Fund. 81 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital, willing to accept the potential for volatile fluctuations in the value of investments and preferring a passive, rather than active, management style. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Counterparty Risk. Counterparty risk is the risk that the counterparty to a derivatives contract or repurchase agreement, the borrower of a portfolios securities, or other obligation, will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Exchange-Traded Funds ("ETFs") Risk. An ETF is subject to the risks associated with direct ownership of the securities comprising the index on which the ETF is based. Fund shareholders indirectly bear their proportionate share of the expenses of the ETFs in which the fund invests. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. 82 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 20.77% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.38% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 24.81% 3.61% 6.53% Class R-1 Return After Taxes on Distributions 24.78% 2.81% 5.97% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 16.18% 2.90% 5.58% Class R-2 Return Before Taxes 24.90% 3.73% 6.67% Class R-3 Return Before Taxes 25.20% 3.92% 6.85% Class R-4 Return Before Taxes 25.46% 4.12% 7.05% Class R-5 Return Before Taxes 25.53% 4.23% 7.17% S&P SmallCap 600 Stock Index (reflects no deduction for fees, expenses, or taxes) 26.31% 4.64% 7.66% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Thomas L. Kruchten (since 2011), Research Analyst and Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 83 S MALL C AP V ALUE F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.75% 0.75% 0.75% 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.10% 0.10% 0.10% 0.10% 0.10% Total Annual Fund Operating Expenses 1.74% 1.61% 1.43% 1.24% 1.12% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $177 $548 $944 $2,052 Class R-2 $164 $508 $876 $1,911 Class R-3 $146 $452 $782 $1,713 Class R-4 $126 $393 $681 $1,500 Class R-5 $114 $356 $617 $1,363 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 77.9% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies with small market capitalizations (those with market capitalizations similar to companies in the Russell 2000 Value Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $4.1 billion)) at the time of purchase. The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. The Fund will also invest in real estate investment trusts. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth and willing to accept volatile fluctuations in the value of their investment. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: 84 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Real Estate Investment Trusts (REITs) Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 03 23.04% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.20% 85 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 20.49% 0.58% 7.11% Class R-1 Return After Taxes on Distributions 20.46% 0.01% 6.11% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 13.35% 0.33% 5.79% Class R-2 Return Before Taxes 20.63% 0.70% 7.25% Class R-3 Return Before Taxes 20.79% 0.87% 7.44% Class R-4 Return Before Taxes 21.05% 1.07% 7.63% Class R-5 Return Before Taxes 21.16% 1.19% 7.76% Russell 2000 Value Index (reflects no deduction for fees, expenses, or taxes) 24.50% 3.52% 8.42% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Thomas Morabito (since 2000), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 86 S MALL C AP V ALUE F UND II Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.99% 0.99% 0.99% 0.99% 0.99% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Acquired Fund Fees and Expenses 0.18% 0.18% 0.18% 0.18% 0.18% Total Annual Fund Operating Expenses 2.07% 1.94% 1.76% 1.57% 1.45% Fee Waiver 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses After Fee Waiver 2.05% 1.92% 1.74% 1.55% 1.43% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.024% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $208 $646 $ 1,111 $2,398 Class R-2 $195 $607 $ 1,045 $2,262 Class R-3 $177 $552 $ 952 $2,071 Class R-4 $158 $493 $ 853 $1,865 Class R-5 $146 $456 $ 790 $1,733 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 54.5% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of U.S. companies with small market capitalizations (those with market capitalizations similar to companies in the Russell 2000 Value Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $4.1 billion)) or in securities with market capitalizations of $3.5 billion or less at the time of purchase. The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. The Fund will also invest in real estate investment trusts. 87 Principal Management Corporation also invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth and willing to accept volatile fluctuations in the value of their investment. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Real Estate Investment Trusts (REITs) Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on June 1, 2004. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 88 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 23.53% Lowest return for a quarter during the period of the bar chart above: Q4 08 -27.28% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 26.35% 2.21% 5.15% Class R-1 Return After Taxes on Distributions 26.33% 0.84% 3.85% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 17.15% 1.47% 4.00% Class R-2 Return Before Taxes 26.50% 2.34% 5.27% Class R-3 Return Before Taxes 26.66% 2.52% 5.47% Class R-4 Return Before Taxes 26.98% 2.71% 5.66% Class R-5 Return Before Taxes 27.11% 2.83% 5.80% Russell 2000 Value Index (reflects no deduction for fees, expenses, or taxes) 24.50% 3.52% 6.06% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Dimensional Fund Advisors LP  Stephen A. Clark (since 2008), Senior Portfolio Manager, Vice President, and Chairman of the Investment Committee Los Angeles Capital Management and Equity Research, Inc.  David R. Borger (since 2009), Director of Research  Christine M. Kugler (since 2009), Director of Implementation  Stuart K. Matsuda (since 2009), Director of Trading  Hal W. Reynolds (since 2009), Chief Investment Officer  Thomas D. Stevens (since 2009), Chairman and President 89 Vaughan Nelson Investment Management, LP  Chris Wallis (since 2005), Senior Portfolio Manager  Scott Weber (since 2005), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 90 D IVERSIFIED I NTERNATIONAL F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.88% 0.88% 0.88% 0.88% 0.88% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.56% 0.48% 0.35% 0.31% 0.29% Total Annual Fund Operating Expenses 1.79% 1.66% 1.48% 1.29% 1.17% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $182 $563 $970 $2,105 Class R-2 $169 $523 $902 $1,965 Class R-3 $151 $468 $808 $1,768 Class R-4 $131 $409 $708 $1,556 Class R-5 $119 $372 $644 $1,420 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 105.9% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in equity securities of companies domiciled in any of the nations of the world, including those in countries with emerging markets, which are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. The Fund has no limitation on the percentage of assets that are invested in any one country or denominated in any one currency, but the Fund typically invests in at least 30 countries. Primary consideration is given to securities of corporations of developed areas, such as Western Europe, Canada, and Australasia; however, the Fund may also invest in emerging market securities. The Fund will invest in equity securities of small, medium, and large capitalization companies. The Fund may actively trade securities in an attempt to achieve its investment objective. 91 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital in markets outside of the U.S., including emerging markets, who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international equity securities which trade in non-U.S. currencies. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. During 2010, the R-5 Class experienced a significant one time gain approximately $0.08/share as the result of a settlement in an SEC administrative proceeding. If such a gain had not been recognized, the total return amounts expressed herein would have been lower. 92 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 21.07% Lowest return for a quarter during the period of the bar chart above: Q3 08 -24.22% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 12.32% 1.91% 2.89% Class R-1 Return After Taxes on Distributions 12.47% 1.14% 2.39% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 8.37% 1.74% 2.53% Class R-2 Return Before Taxes 12.38% 2.04% 3.00% Class R-3 Return Before Taxes 12.69% 2.21% 3.20% Class R-4 Return Before Taxes 12.95% 2.41% 3.49% Class R-5 Return Before Taxes 14.03% 2.70% 3.62% MSCI ACWI Ex-US Index (reflects no deduction for fees, expenses, or taxes) 11.15% 4.82% 5.54% (1) During 2010, the Class experienced a significant one time gain of approximately $0.08/share as the result of a settlement in an SEC administrative proceeding. If such gain had not been recognized, the total return amounts expressed herein would have been lower. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Paul H. Blankenhagen (since 2003), Portfolio Manager  Juliet Cohn (since 2004), Managing Director - Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 93 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 94 I NTERNATIONAL E MERGING M ARKETS F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 1.18% 1.18% 1.18% 1.18% 1.18% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.61% 0.53% 0.40% 0.36% 0.34% Total Annual Fund Operating Expenses 2.14% 2.01% 1.83% 1.64% 1.52% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $217 $660 $1,149 $2,472 Class R-2 $204 $630 $1,083 $2,338 Class R-3 $186 $576 $ 990 $2,148 Class R-4 $167 $517 $ 892 $1,944 Class R-5 $155 $480 $ 829 $1,813 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 102.1% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in equity securities of foreign companies, which are:  companies with their principal place of business or principal office in emerging market countries or  companies for which their principal securities trading market is an emerging market country. For this Fund, "emerging market country" means any country which is considered to be an emerging country by the international financial community (including the International Bank for Reconstruction and Development (also known as the World Bank) and MSCI Emerging Markets Index). These countries generally include every nation in the world except the United States, Canada, Japan, Australasia, and most nations located in Western Europe. Investing in many emerging market countries is not feasible or may involve unacceptable political risk. The Fund will invest in equity securities of small, medium, and large capitalization companies. The Fund may actively trade securities in an attempt to achieve its investment objective. 95 Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital in securities of emerging market countries who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international equity securities which trade in non-U.S. currencies. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. 96 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 28.81% Lowest return for a quarter during the period of the bar chart above: Q3 08 -29.20% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 17.68% 11.18% 14.66% Class R-1 Return After Taxes on Distributions 17.91% 9.90% 13.56% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 11.73% 9.25% 12.73% Class R-2 Return Before Taxes 17.80% 11.32% 14.82% Class R-3 Return Before Taxes 18.07% 11.52% 15.02% Class R-4 Return Before Taxes 18.29% 11.74% 15.25% Class R-5 Return Before Taxes 18.41% 11.87% 15.37% MSCI - Emerging Markets NDTR D Index (reflects no deduction for fees, expenses, or 18.88% 12.78% 15.89% taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Michael Ade (since 2007), Portfolio Manager  Mihail Dobrinov (since 2007), Portfolio Manager  Michael L. Reynal (since 2001), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 97 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 98 I NTERNATIONAL F UND I Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 1.08% 1.08% 1.08% 1.08% 1.08% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.56% 0.48% 0.35% 0.31% 0.29% Total Annual Fund Operating Expenses 1.99% 1.86% 1.68% 1.49% 1.37% Fee Waiver 0.03% 0.03% 0.03% 0.03% 0.03% Total Annual Fund Operating Expenses After Fee Waiver 1.96% 1.83% 1.65% 1.46% 1.34% Principal Management Corporation has contractually agreed to limit the Fund's Management Fees through the period ending February 29, 2012. The fee waiver will reduce the Fund's Management Fees by 0.026% (expressed as a percent of average net assets on an annualized basis). This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $199 $621 $1,069 $2,314 Class R-2 $186 $581 $1,003 $2,177 Class R-3 $168 $526 $ 909 $1,984 Class R-4 $149 $468 $ 810 $1,776 Class R-5 $136 $430 $ 747 $1,643 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 103.4% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in equity securities of foreign companies. Foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. The Fund's investments will normally be diversified across many different countries and regions, including countries with emerging markets. The Fund will invest in equity securities of small, medium, and large capitalization companies. 99 The Fund invests in value equity securities; the value orientation selection emphasizes buying equity securities that appear to be undervalued. The Fund also invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund may actively trade portfolio securities in an attempt to achieve its investment objective. Principal Management Corporation invests between 10% and 40% of the Fund's assets in equity securities in an attempt to match or exceed the performance of the Fund's benchmark index by applying a risk-controlled investment process that slightly over/underweights individual equity securities relative to their weight in the Fund's benchmark index. Principal Risks The Fund may be an appropriate investment for investors seeking long-term growth of capital in markets outside of the U.S., including emerging markets, who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international equity securities which trade in non-U.S. currencies. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. 100 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on June 1, 2004. For periods prior to the date on which these classes began operations, their returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for the periods prior to the date these classes began operations) that is no higher than the historical performance of the Institutional Class shares. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 22.28% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.02% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 9.47% 1.45% 5.47% Class R-1 Return After Taxes on Distributions 9.60% 0.85% 4.90% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 6.52% 1.31% 4.76% Class R-2 Return Before Taxes 9.59% 1.56% 5.59% Class R-3 Return Before Taxes 9.82% 1.75% 5.77% Class R-4 Return Before Taxes 9.99% 1.94% 5.98% Class R-5 Return Before Taxes 10.17% 2.07% 6.10% MSCI - EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 6.61% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Pyramis Global Advisors, LLC  Cesar E. Hernandez (since 2003), Senior Vice President and Portfolio Manager Schroder Investment Management North America Inc. 101 Sub-Sub-Advisor(s) and Portfolio Manager(s): Schroder Investment Management North America Limited  Virginie Maisonneuve (since 2010), Head of Global and International Equities  Simon Webber (since 2010), Global and International Equities  Fund Manager and Global Sector Specialist Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 102 I NTERNATIONAL G ROWTH F UND Objective: The Fund seeks long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.98% 0.98% 0.98% 0.98% 0.98% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Total Annual Fund Operating Expenses 1.88% 1.75% 1.57% 1.38% 1.26% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $191 $591 $1,016 $2,201 Class R-2 $178 $551 $ 949 $2,062 Class R-3 $160 $496 $ 855 $1,867 Class R-4 $140 $437 $ 755 $1,657 Class R-5 $128 $400 $ 692 $1,523 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 153.8% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in equity securities of companies domiciled in any developed nations of the world. Foreign companies are:  companies with their principal place of business or principal offices outside the U.S. or  companies for which the principal securities trading market is outside the U.S. The Fund has no limitation on the percentage of assets that are invested in any one country or denominated in any one currency, but the Fund typically invests in at least 20 countries. Primary consideration is given to securities of corporations of developed areas such as Western Europe, Canada and Australasia and generally excludes emerging markets. The Fund invests in growth equity securities; growth orientation emphasizes buying equity securities of companies whose potential for growth of capital and earnings is expected to be above average. The Fund will invest in equity securities of small, medium, and large capitalization companies. The Fund may actively trade portfolio securities in an attempt to achieve its investment objective. 103 Principal Risks The Fund may be an appropriate investment for investors seeking growth of capital in markets outside of the U.S. who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international equity securities which trade in non-U.S. currencies. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 104 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 03 18.14% Lowest return for a quarter during the period of the bar chart above: Q3 08 -25.92% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 10.76% -0.42% 2.61% Class R-1 Return After Taxes on Distributions 10.96% -1.08% 1.81% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 7.42% -0.30% 2.09% Class R-2 Return Before Taxes 10.89% -0.32% 2.70% Class R-3 Return Before Taxes 11.09% -0.17% 3.25% Class R-4 Return Before Taxes 11.34% 0.04% 3.11% Class R-5 Return Before Taxes 11.43% 0.15% 3.23% MSCI World Ex-US Growth Index (reflects no deduction for fees, expenses, or taxes) 13.06% 3.99% 3.08% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Mark R. Nebelung (since 2010), Portfolio Manager  John Pihlblad (since 2005), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 105 R EAL E STATE S ECURITIES F UND Objective: The Fund seeks to generate a total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.83% 0.83% 0.83% 0.83% 0.83% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.53% 0.45% 0.32% 0.28% 0.26% Total Annual Fund Operating Expenses 1.71% 1.58% 1.40% 1.21% 1.09% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $174 $539 $928 $2,019 Class R-2 $161 $499 $860 $1,878 Class R-3 $143 $443 $766 $1,680 Class R-4 $123 $384 $665 $1,466 Class R-5 $111 $347 $601 $1,329 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 52.2% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies principally engaged in the real estate industry. For this Fund's investment policies, a real estate company has at least 50% of its assets, income or profits derived from products or services related to the real estate industry. Real estate companies include real estate investment trusts ("REITs") and companies with substantial real estate holdings such as paper, lumber, hotel and entertainment companies as well as those whose products and services relate to the real estate industry include building supply manufacturers, mortgage lenders and mortgage servicing companies. The Fund will invest in equity securities of small, medium, and large capitalization companies. REITs are pooled investment vehicles that invest in income producing real estate, real estate related loans, or other types of real estate interests. REITs are corporations or business trusts that are permitted to eliminate corporate level federal income taxes by meeting certain requirements of the Internal Revenue Code. The Fund may concentrate its investments (invest more than 25% of its net assets) in securities in the real estate industry. 106 The Fund is considered non-diversified, which means it can invest a higher percentage of assets in securities of individual issuers than a diversified fund. As a result, changes in the value of a single investment could cause greater fluctuations in the Fund's share price than would occur in a more diversified fund. Principal Risks The Fund may be an appropriate investment for investors who seek a total return, want to invest in companies engaged in the real estate industry and can accept the potential for volatile fluctuations in the value of investments. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Industry Concentration (Sector) Risk. A fund that concentrates investments in a particular industry or group of industries (e.g., real estate, technology, financial services) has greater exposure than other funds to market, economic and other factors affecting that industry or sector. Non-Diversification Risk. A non-diversified fund may invest a high percentage of its assets in the securities of a small number of issuers and is more likely than diversified funds to be significantly affected by a specific security's poor performance. Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. 107 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 32.96% Lowest return for a quarter during the period of the bar chart above: Q4 08 -33.90% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 24.37% 3.10% 10.89% Class R-1 Return After Taxes on Distributions 23.76% 1.60% 9.46% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 15.81% 2.38% 9.19% Class R-2 Return Before Taxes 24.58% 3.24% 10.97% Class R-3 Return Before Taxes 24.79% 3.44% 11.24% Class R-4 Return Before Taxes 24.99% 3.64% 11.38% Class R-5 Return Before Taxes 25.17% 3.75% 11.50% MSCI US REIT Index (reflects no deduction for fees, expenses, or taxes) 28.48% 2.99% 10.57% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Real Estate Investors, LLC  Matt Richmond (since 2010), Portfolio Manager  Kelly D. Rush (since 2000), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 108 P RINCIPAL L IFE T IME S TRATEGIC I NCOME F UND Objective: The Fund seeks current income, and as a secondary objective, capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.59% 0.59% 0.59% 0.59% 0.59% Total Annual Fund Operating Expenses 1.51% 1.38% 1.20% 1.01% 0.89% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $154 $477 $824 $1,802 Class R-2 $140 $437 $755 $1,657 Class R-3 $122 $381 $660 $1,455 Class R-4 $103 $322 $558 $1,236 Class R-5 $ 91 $284 $493 $1,096 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 46.9% of the average value of its portfolio. Principal Investment Strategies The Fund invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors primarily seeking current income and secondarily capital appreciation. The Fund's asset allocation is designed for investors who are approximately 15 years beyond the normal retirement age of 65. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 109 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Counterparty Risk. Counterparty risk is the risk that the counterparty to a derivatives contract or repurchase agreement, the borrower of a portfolio's securities, or other obligation, will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 110 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. 111 Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on March 1, 2001. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime Strategic Income Blended Index were 19.0% Russell 3000 Index, 6.0% MSCI- EAFE Index NDTR D, and 75.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime Strategic Income Blended Index will be 18.00% Russell 3000 Index, 4.40% MSCI-EAFE Index NDTR D, and 77.60% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 9.58% Lowest return for a quarter during the period of the bar chart above: Q4 08 -11.43% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 10.26% 1.70% 3.41% Class R-1 Return After Taxes on Distributions 9.42% 0.51% 2.42% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 6.71% 0.81% 2.40% Class R-2 Return Before Taxes 10.39% 1.84% 3.57% Class R-3 Return Before Taxes 10.61% 2.03% 3.73% Class R-4 Return Before Taxes 10.73% 2.21% 3.93% Class R-5 Return Before Taxes 10.94% 2.36% 4.08% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.65% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 2.74% 2.83% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 4.41% Principal LifeTime Strategic Income Blended Index (reflects no deduction for fees, expenses, 8.92% 5.32% 4.87% or taxes 112 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2007), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2001), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 113 P RINCIPAL L IFE T IME 2010 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.67% 0.67% 0.67% 0.67% 0.67% Total Annual Fund Operating Expenses 1.59% 1.46% 1.28% 1.09% 0.97% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $162 $502 $866 $1,889 Class R-2 $149 $462 $797 $1,746 Class R-3 $130 $406 $702 $1,545 Class R-4 $111 $347 $601 $1,329 Class R-5 $ 99 $309 $536 $1,190 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 36.2% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 114 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Counterparty Risk. Counterparty risk is the risk that the counterparty to a derivatives contract or repurchase agreement, the borrower of a portfolio's securities, or other obligation, will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 115 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. 116 Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on March 1, 2001. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2010 Blended Index were 38.8% Russell 3000 Index, 13.7% MSCI-EAFE Index NDTR D, and 47.5% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime Strategic Income Blended Index will be 30.90% Russell 3000 Index, 10.10% MSCI-EAFE Index NDTR D, and 59.00% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 13.89% Lowest return for a quarter during the period of the bar chart above: Q4 08 -16.43% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 12.96% 1.97% 3.69% Class R-1 Return After Taxes on Distributions 12.39% 0.99% 2.86% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 8.51% 1.21% 2.75% Class R-2 Return Before Taxes 13.05% 2.10% 3.83% Class R-3 Return Before Taxes 13.35% 2.29% 4.01% Class R-4 Return Before Taxes 13.48% 2.48% 4.20% Class R-5 Return Before Taxes 13.54% 2.58% 4.33% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.65% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 2.74% 2.83% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 4.41% Principal LifeTime 2010 Income Blended Index (reflects no deduction for fees, expenses, or 11.32% 3.87% 4.11% taxes 117 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2007), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2001), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 118 P RINCIPAL L IFE T IME 2015 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.69% 0.69% 0.69% 0.69% 0.69% Total Annual Fund Operating Expenses 1.61% 1.48% 1.30% 1.11% 0.99% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $164 $508 $876 $1,911 Class R-2 $151 $468 $808 $1,768 Class R-3 $132 $412 $713 $1,568 Class R-4 $113 $353 $612 $1,352 Class R-5 $101 $315 $547 $1,213 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 32.0% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 119 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 120 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. 121 Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Life of Fund results are measured from the date the R-1, R-2, R-3, R-4, and R-5 Class Shares were first sold (February 29, 2008). Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2015 Blended Index were 43.9% Russell 3000 Index, 16.1% MSCI-EAFE Index NDTR D, and 40.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2015 Blended Index will be 40.80% Russell 3000 Index, 14.50% MSCI-EAFE Index NDTR D, and 44.70% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 14.11% Lowest return for a quarter during the period of the bar chart above: Q1 09 -8.42% Average Annual Total Returns For the periods ended December 31, 2010 1 Year Life of Fund Class R-1 Return Before Taxes 13.47% 0.63% Class R-1 Return After Taxes on Distributions 12.49% -0.01% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.17% 0.24% Class R-2 Return Before Taxes 13.56% 0.77% Class R-3 Return Before Taxes 13.89% 0.93% Class R-4 Return Before Taxes 14.10% 1.15% Class R-5 Return Before Taxes 14.18% 1.24% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 1.17% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.58% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% -4.66% Principal LifeTime 2015 Blended Index (reflects no deduction for fees, expenses, or taxes 11.89% 2.22% 122 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2008), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2008), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2008), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 123 P RINCIPAL L IFE T IME 2020 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.71% 0.71% 0.71% 0.71% 0.71% Total Annual Fund Operating Expenses 1.63% 1.50% 1.32% 1.13% 1.01% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $166 $514 $887 $1,933 Class R-2 $153 $474 $818 $1,791 Class R-3 $134 $418 $723 $1,590 Class R-4 $115 $359 $622 $1,375 Class R-5 $103 $322 $558 $1,236 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 32.0% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 124 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 125 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. 126 Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on March 1, 2001. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2020 Blended Index were 49.0% Russell 3000 Index, 18.5% MSCI-EAFE Index NDTR D, and 32.5% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2020 Blended Index will be 49.00% Russell 3000 Index, 19.85% MSCI-EAFE Index NDTR D, and 31.15% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 15.81% Lowest return for a quarter during the period of the bar chart above: Q4 08 -18.49% 127 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 13.85% 2.23% 4.02% Class R-1 Return After Taxes on Distributions 13.40% 1.40% 3.27% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.10% 1.54% 3.11% Class R-2 Return Before Taxes 14.03% 2.36% 4.15% Class R-3 Return Before Taxes 14.11% 2.54% 4.34% Class R-4 Return Before Taxes 14.45% 2.74% 4.53% Class R-5 Return Before Taxes 14.52% 2.86% 4.66% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 2.74% 2.83% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.65% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 4.41% Principal LifeTime 2020 Blended Index (reflects no deduction for fees, expenses, or taxes) 12.40% 3.56% 3.95% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2007), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2001), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 128 P RINCIPAL L IFE T IME 2025 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.72% 0.72% 0.72% 0.72% 0.72% Total Annual Fund Operating Expenses 1.64% 1.51% 1.33% 1.14% 1.02% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $167 $517 $892 $1,944 Class R-2 $154 $477 $824 $1,802 Class R-3 $135 $421 $729 $1,601 Class R-4 $116 $362 $628 $1,386 Class R-5 $104 $325 $563 $1,248 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 25.2% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset 129 class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. 130 Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. 131 Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Life of Fund results are measured from the date the R-1, R-2, R-3, R-4, and R-5 Class Shares were first sold (February 29, 2008). Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2025 Blended Index were 52.3% Russell 3000 Index, 20.2% MSCI-EAFE Index NDTR D, and 27.5% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2025 Blended Index will be 53.25% Russell 3000 Index, 21.50% MSCI-EAFE Index NDTR D, and 25.25% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 15.34% Lowest return for a quarter during the period of the bar chart above: Q1 09 -9.33% Average Annual Total Returns For the periods ended December 31, 2010 1 Year Life of Fund Class R-1 Return Before Taxes 14.07% 0.09% Class R-1 Return After Taxes on Distributions 13.31% -0.45% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.48% -0.17% Class R-2 Return Before Taxes 14.19% 0.21% Class R-3 Return Before Taxes 14.51% 0.35% Class R-4 Return Before Taxes 14.59% 0.57% Class R-5 Return Before Taxes 14.80% 0.69% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 1.17% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.58% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% -4.66% Principal LifeTime 2025 Blended Index (reflects no deduction for fees, expenses, or taxes) 12.73% 1.47% 132 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2008), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2008), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2008), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 133 P RINCIPAL L IFE T IME 2030 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.73% 0.73% 0.73% 0.73% 0.73% Total Annual Fund Operating Expenses 1.65% 1.52% 1.34% 1.15% 1.03% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $168 $520 $897 $1,955 Class R-2 $155 $480 $829 $1,813 Class R-3 $136 $425 $734 $1,613 Class R-4 $117 $365 $633 $1,398 Class R-5 $105 $328 $569 $1,259 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 32.1% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 134 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 135 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. 136 Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on March 1, 2001. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. During 2003, the R-4 Class experienced a significant withdrawal of monies by an affiliate. As the remaining shareholders held relatively small positions, the total return amounts expressed herein are greater than those that would have been experienced without the withdrawal. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2030 Blended Index were 55.8% Russell 3000 Index, 21.7% MSCI-EAFE Index NDTR D, and 22.5% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2030 Blended Index will be 54.10% Russell 3000 Index, 22.75% MSCI-EAFE Index NDTR D, and 23.15% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 16.80% Lowest return for a quarter during the period of the bar chart above: Q4 08 -20.13% 137 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 14.54% 2.14% 3.79% Class R-1 Return After Taxes on Distributions 14.20% 1.40% 3.12% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.56% 1.53% 2.97% Class R-2 Return Before Taxes 14.65% 2.28% 3.91% Class R-3 Return Before Taxes 14.82% 2.46% 4.12% Class R-4 Return Before Taxes 15.08% 2.65% 4.49% Class R-5 Return Before Taxes 15.25% 2.78% 4.43% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 2.74% 2.83% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 4.41% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.65% Principal LifeTime 2030 Blended Index (reflects no deduction for fees, expenses, or taxes) 13.04% 3.18% 3.66% (1) During 2003, the Class experienced a significant withdrawal of monies by an affiliate. As the remaining shareholders held relatively small positions, the total return amounts expressed herein are greater than those that would have been experienced without the withdrawal. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2007), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2001), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 138 P RINCIPAL L IFE T IME 2035 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.74% 0.74% 0.74% 0.74% 0.74% Total Annual Fund Operating Expenses 1.66% 1.53% 1.35% 1.16% 1.04% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $169 $523 $902 $1,965 Class R-2 $156 $483 $834 $1,824 Class R-3 $137 $428 $739 $1,624 Class R-4 $118 $368 $638 $1,409 Class R-5 $106 $331 $574 $1,271 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 25.0% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 139 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 140 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. 141 Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Life of Fund results are measured from the date the R-1, R-2, R-3, R-4, and R-5 Class Shares were first sold (February 29, 2008). Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2035 Blended Index were 58.3% Russell 3000 Index, 23.0% MSCI-EAFE Index NDTR D, and 18.7% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2035 Blended Index will be 56.75% Russell 3000 Index, 24.10% MSCI-EAFE Index NDTR D, and 19.15% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 16.23% Lowest return for a quarter during the period of the bar chart above: Q1 09 -9.85% Average Annual Total Returns For the periods ended December 31, 2010 1 Year Life of Fund Class R-1 Return Before Taxes 14.54% -0.24% Class R-1 Return After Taxes on Distributions 13.87% -0.70% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.83% -0.39% Class R-2 Return Before Taxes 14.66% -0.17% Class R-3 Return Before Taxes 14.94% 0.05% Class R-4 Return Before Taxes 15.18% 0.26% Class R-5 Return Before Taxes 15.13% 0.36% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 1.17% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% -4.66% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.58% Principal LifeTime 2035 Blended Index (reflects no deduction for fees, expenses, or taxes) 13.27% 0.87% 142 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2008), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2008), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2008), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 143 P RINCIPAL L IFE T IME 2040 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.74% 0.74% 0.74% 0.74% 0.74% Total Annual Fund Operating Expenses 1.66% 1.53% 1.35% 1.16% 1.04% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $169 $523 $902 $1,965 Class R-2 $156 $483 $834 $1,824 Class R-3 $137 $428 $739 $1,624 Class R-4 $118 $368 $638 $1,409 Class R-5 $106 $331 $574 $1,271 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 31.4% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 144 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of the bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 145 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. 146 Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on March 1, 2001. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2040 Blended Index were 60.6% Russell 3000 Index, 24.4% MSCI-EAFE Index NDTR D, and 15.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2040 Blended Index will be 58.60% Russell 3000 Index, 25.80% MSCI-EAFE Index NDTR D, and 15.60% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 17.24% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.45% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 14.83% 1.90% 3.70% Class R-1 Return After Taxes on Distributions 14.59% 1.25% 3.12% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.75% 1.38% 2.95% Class R-2 Return Before Taxes 14.92% 2.03% 3.86% Class R-3 Return Before Taxes 15.24% 2.22% 4.04% Class R-4 Return Before Taxes 15.36% 2.40% 4.22% Class R-5 Return Before Taxes 15.52% 2.54% 4.37% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes 16.93% 2.74% 2.83% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes 7.75% 2.46% 4.41% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes 6.54% 5.80% 5.65% Principal LifeTime 2040 Blended Index (reflects no deduction for fees, expenses, or taxes 13.48% 2.94% 3.46% 147 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2007), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2001), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 148 P RINCIPAL L IFE T IME 2045 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Acquired Fund Fees and Expenses 0.75% 0.75% 0.75% 0.75% 0.75% Total Annual Fund Operating Expenses 1.68% 1.55% 1.37% 1.18% 1.06% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $171 $530 $913 $1,987 Class R-2 $158 $490 $845 $1,845 Class R-3 $139 $434 $750 $1,646 Class R-4 $120 $375 $649 $1,432 Class R-5 $108 $337 $585 $1,294 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 23.8% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 149 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 150 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. 151 Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Life of Fund results are measured from the date the R-1, R-2, R-3, R-4, and R-5 Class Shares were first sold (February 29, 2008). Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2045 Blended Index were 62.4% Russell 3000 Index, 25.1% MSCI-EAFE Index NDTR D, and 12.5% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2045 Blended Index will be 59.80% Russell 3000 Index, 27.35% MSCI-EAFE Index NDTR D, and 12.85% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 16.98% Lowest return for a quarter during the period of the bar chart above: Q2 10 -10.60% Average Annual Total Returns For the periods ended December 31, 2010 1 Year Life of Fund Class R-1 Return Before Taxes 14.77% -0.64% Class R-1 Return After Taxes on Distributions 14.13% -1.07% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.99% -0.71% Class R-2 Return Before Taxes 14.86% -0.50% Class R-3 Return Before Taxes 15.21% -0.32% Class R-4 Return Before Taxes 15.34% -0.16% Class R-5 Return Before Taxes 15.55% 0.00% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 1.17% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% -4.66% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.58% Principal LifeTime 2045 Blended Index (reflects no deduction for fees, expenses, or taxes) 13.63% 0.45% 152 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2008), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2008), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2008), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 153 P RINCIPAL L IFE T IME 2050 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.76% 0.76% 0.76% 0.76% 0.76% Total Annual Fund Operating Expenses 1.68% 1.55% 1.37% 1.18% 1.06% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $171 $530 $913 $1,987 Class R-2 $158 $490 $845 $1,845 Class R-3 $139 $434 $750 $1,646 Class R-4 $120 $375 $649 $1,432 Class R-5 $108 $337 $585 $1,294 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 30.1% of the average value of its portfolio. Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. 154 Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. 155 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. 156 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on March 1, 2001. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2050 Blended Index were 64.2% Russell 3000 Index, 25.8% MSCI-EAFE Index NDTR D, and 10.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2050 Blended Index will be 60.70% Russell 3000 Index, 29.50% MSCI-EAFE Index NDTR D, and 9.80% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 17.46% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.22% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 15.02% 1.79% 3.22% Class R-1 Return After Taxes on Distributions 14.82% 1.13% 2.67% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.87% 1.29% 2.55% Class R-2 Return Before Taxes 15.19% 1.92% 3.38% Class R-3 Return Before Taxes 15.49% 2.12% 3.57% Class R-4 Return Before Taxes 15.67% 2.30% 3.76% Class R-5 Return Before Taxes 15.67% 2.41% 3.87% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 2.74% 2.83% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 4.41% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.65% Principal LifeTime 2050 Blended Index (reflects no deduction for fees, expenses, or taxes) 13.77% 2.94% 3.35% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. 157 Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2007), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2001), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 158 P RINCIPAL L IFE T IME 2055 F UND Objective: The Fund seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.03% 0.03% 0.03% 0.03% 0.03% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.61% 0.53% 0.40% 0.36% 0.34% Acquired Fund Fees and Expenses 0.75% 0.75% 0.75% 0.75% 0.75% Total Annual Fund Operating Expenses 1.74% 1.61% 1.43% 1.24% 1.12% Expenses Reimbursement 0.03% 0.03% 0.03% 0.03% 0.03% Total Annual Fund Operating Expenses After Fee 1.71% 1.58% 1.40% 1.21% 1.09% Reimbursement Principal Management Corporation has contractually agreed to limit the Funds expenses attributable to Class R-1, R-2, R-3, R-4, and R-5 shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses, through the period ending February 29, 2012. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.96% for Class R-1, 0.83% for Class R-2, 0.65% for Class R-3, 0.46% for Class R-4, and 0.34% for Class R-5. This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $174 $545 $940 $2,049 Class R-2 $161 $505 $873 $1,908 Class R-3 $143 $449 $778 $1,710 Class R-4 $123 $390 $678 $1,497 Class R-5 $111 $352 $614 $1,360 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 44.0% of the average value of its portfolio. 159 Principal Investment Strategies The Fund operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Fund's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Fund invests in PFI Institutional Class shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Fund. Principal, with assistance from PGI, develops, implements and monitors the Fund's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Fund assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Fund or changes in market forces or Fund circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Fund must invest in a specific asset class or underlying fund. Within 10 to 15 years after its target year, the Fund's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Fund. At that time, the Fund may be combined with that fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. It is expected that at the target date in the Funds name, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Fund will provide adequate income at or through retirement. Principal Risks The broad diversification of the Fund is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund (directly or indirectly through the underlying funds), in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. 160 Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. 161 The Life of Fund results are measured from the date the R-1, R-2, R-3, R-4, and R-5 Class Shares were first sold (February 29, 2008). Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2055 Blended Index were 64.2% Russell 3000 Index, 25.8% MSCI-EAFE Index NDTR D, and 10.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2011, the weightings for the Principal LifeTime 2055 Blended Index will be 61.85% Russell 3000 Index, 30.60% MSCI-EAFE Index NDTR D, and 7.55% Barclays Capital Aggregate Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 17.24% Lowest return for a quarter during the period of the bar chart above: Q2 10 -10.94% Average Annual Total Returns For the periods ended December 31, 2010 1 Year Life of Fund Class R-1 Return Before Taxes 14.76% -0.70% Class R-1 Return After Taxes on Distributions 14.21% -1.11% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.89% -0.76% Class R-2 Return Before Taxes 14.98% -0.57% Class R-3 Return Before Taxes 15.12% -0.38% Class R-4 Return Before Taxes 15.28% -0.20% Class R-5 Return Before Taxes 15.48% -0.07% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 16.93% 1.17% MSCI -EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% -4.66% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.58% Principal LifeTime 2055 Blended Index (reflects no deduction for fees, expenses, or taxes) 13.77% 0.40% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. 162 Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James W. Fennessey (since 2008), Vice President  Jeffrey R. Tyler (since 2011), Vice President  Randy L. Welch (since 2008), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Dirk Laschanzky (since 2008), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 163 S TRATEGIC A SSET M ANAGEMENT (SAM) B ALANCED P ORTFOLIO Objective: The Portfolio seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. In general, relative to the other Portfolios, the Balanced Portfolio should offer investors the potential for a medium level of income and a medium level of capital growth, while exposing them to a medium level of principal risk. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.34% 0.34% 0.34% 0.34% 0.34% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.66% 0.66% 0.66% 0.66% 0.66% Total Annual Fund Operating Expenses 1.89% 1.76% 1.58% 1.39% 1.27% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $192 $594 $1,021 $2,212 Class R-2 $179 $554 $ 954 $2,073 Class R-3 $161 $499 $ 860 $1,878 Class R-4 $142 $440 $ 761 $1,669 Class R-5 $129 $403 $ 697 $1,534 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 13.2% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a medium level of income and capital growth, with exposure to a medium level of principal risk. 164 The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub-Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 20% and 60% of its assets in fixed-income funds, and less than 40% in any one fixed- income fund  Generally invests between 40% and 80% of its assets in equity funds, and less than 30% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (in alphabetical order): Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolio to (in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Preferred Securities Risk. Preferred securities are junior subordinated securities in a companys capital structure and therefore can be subject to greater credit and liquidation risk. 165 Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject directly or indirectly through the underlying funds to (in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark (60/40) are 60% S&P 500 Index and 40% Barclays Capital Aggregate Bond Index. 166 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 13.40% Lowest return for a quarter during the period of the bar chart above: Q4 08 -14.58% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 12.51% 3.81% 4.15% Class R-1 Return After Taxes on Distributions 12.01% 2.71% 3.18% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 8.30% 2.86% 3.13% Class R-2 Return Before Taxes 12.64% 3.92% 4.28% Class R-3 Return Before Taxes 12.79% 4.10% 4.39% Class R-4 Return Before Taxes 13.09% 4.27% 4.47% Class R-5 Return Before Taxes 13.19% 4.37% 4.52% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.84% Capital Benchmark (60/40) (reflects no deduction for fees, expenses, or taxes) 12.13% 4.08% 3.53% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charles D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), President and Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 167 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 168 S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE B ALANCED P ORTFOLIO Objective: The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. In general, relative to the other Portfolios, the Conservative Balanced Portfolio should offer investors the potential for a medium to high level of income and a medium to low level of capital growth, while exposing them to a medium to low level of principal risk. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.34% 0.34% 0.34% 0.34% 0.34% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.62% 0.62% 0.62% 0.62% 0.62% Total Annual Fund Operating Expenses 1.85% 1.72% 1.54% 1.35% 1.23% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $188 $582 $1,001 $2,169 Class R-2 $175 $542 $933 $2,030 Class R-3 $157 $486 $839 $1,834 Class R-4 $137 $428 $739 $1,624 Class R-5 $125 $390 $676 $1,489 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 11.4% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management ("SAM") Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a medium to high level of income and medium to low level of capital growth, with exposure to a medium to low level of principal risk. 169 The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds ("Underlying Funds"); the Sub-Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 40% and 80% of its assets in fixed-income funds, and less than 40% in any one fixed- income fund  Generally invests between 20% and 60% of its assets in equity funds, and less than 30% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund The Portfolio may temporarily exceed these percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Preferred Securities Risk. Preferred securities are junior subordinated securities in a companys capital structure and therefore can be subject to greater credit and liquidation risk. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. The Portfolio has less exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (in alphabetical order): 170 Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Each of the SAM Portfolios is subject directly or indirectly through the underlying funds to (in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark (40/60) are 40% S&P 500 Index and 60% Barclays Capital Aggregate Bond Index. 171 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 11.36% Lowest return for a quarter during the period of the bar chart above: Q4 08 -10.08% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 10.87% 4.56% 4.78% Class R-1 Return After Taxes on Distributions 10.02% 3.35% 3.61% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 7.18% 3.35% 3.50% Class R-2 Return Before Taxes 10.96% 4.71% 4.90% Class R-3 Return Before Taxes 11.22% 4.88% 4.99% Class R-4 Return Before Taxes 11.41% 5.02% 5.05% Class R-5 Return Before Taxes 11.55% 5.12% 5.11% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.84% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% Capital Benchmark (40/60) (reflects no deduction for fees, expenses, or taxes) 10.41% 4.78% 4.42% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charles D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), President and Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 172 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 173 S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE G ROWTH P ORTFOLIO Objective: The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Conservative Growth Portfolio should offer investors the potential for a low to medium level of income and a medium to high level of capital growth, while exposing them to a medium to high level of principal risk. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.34% 0.34% 0.34% 0.34% 0.34% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.69% 0.69% 0.69% 0.69% 0.69% Total Annual Fund Operating Expenses 1.92% 1.79% 1.61% 1.42% 1.30% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $195 $603 $1,037 $2,243 Class R-2 $182 $563 $ 970 $2,105 Class R-3 $164 $508 $ 876 $1,911 Class R-4 $145 $449 $ 776 $1,702 Class R-5 $132 $412 $ 713 $1,568 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 15.4% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management ("SAM") Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a low to medium level of income and a medium to high level of capital growth, with exposure to a medium to high level of principal risk. 174 The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds ("Underlying Funds"); the Sub-Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 0% and 40% of its assets in fixed-income funds, and less than 30% in any one fixed- income fund  Generally invests between 60% and 100% of its assets in equity funds, and less than 40% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Agency or any other government agency. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (in alphabetical order): Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolios to (in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Preferred Securities Risk. Preferred securities are junior subordinated securities in a companys capital structure and therefore can be subject to greater credit and liquidation risk. 175 Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject directly or indirectly through the underlying funds to (in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark (80/20) are 80% S&P 500 Index and 20% Barclays Capital Aggregate Bond Index. 176 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 14.58% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.28% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 14.00% 2.65% 3.17% Class R-1 Return After Taxes on Distributions 13.82% 1.85% 2.51% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.34% 2.14% 2.53% Class R-2 Return Before Taxes 14.08% 2.78% 3.30% Class R-3 Return Before Taxes 14.26% 2.95% 3.40% Class R-4 Return Before Taxes 14.52% 3.11% 3.48% Class R-5 Return Before Taxes 14.66% 3.21% 3.53% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.84% Capital Benchmark (80/20) (reflects no deduction for fees, expenses, or taxes) 13.68% 3.25% 2.53% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charles D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), President and Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 177 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 178 S TRATEGIC A SSET M ANAGEMENT (SAM) F LEXIBLE I NCOME P ORTFOLIO Objective: The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). In general, relative to the other Portfolios, the Flexible Income Portfolio should offer investors the potential for a high level of income and a low level of capital growth, while exposing them to a low level of principal risk. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.34% 0.34% 0.34% 0.34% 0.34% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.59% 0.59% 0.59% 0.59% 0.59% Total Annual Fund Operating Expenses 1.82% 1.69% 1.51% 1.32% 1.20% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $185 $573 $985 $2,137 Class R-2 $172 $533 $918 $1,998 Class R-3 $154 $477 $824 $1,802 Class R-4 $134 $418 $723 $1,590 Class R-5 $122 $381 $660 $1,455 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 9.5% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management ("SAM") Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a high level of income and a low level of capital growth, with exposure to a low level of principal risk. 179 The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds ("Underlying Funds"); the Sub-Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 55% and 95% of its assets in fixed-income funds, and less than 40% in any one fixed- income fund  Generally invests between 5% and 45% of its assets in equity funds, and less than 30% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund The Portfolio may temporarily exceed these percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Preferred Securities Risk. Preferred securities are junior subordinated securities in a companys capital structure and therefore can be subject to greater credit and liquidation risk. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. 180 The Portfolio has less exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (in alphabetical order): Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Each of the SAM Portfolios is subject directly or indirectly through the underlying funds to (in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark (25/75) are 25% S&P 500 Index and 75% Barclays Capital Aggregate Bond Index. 181 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 10.69% Lowest return for a quarter during the period of the bar chart above: Q4 08 -7.08% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 9.53% 4.69% 4.82% Class R-1 Return After Taxes on Distributions 8.46% 3.31% 3.40% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 6.26% 3.29% 3.34% Class R-2 Return Before Taxes 9.58% 4.84% 4.96% Class R-3 Return Before Taxes 9.75% 4.98% 5.04% Class R-4 Return Before Taxes 10.07% 5.15% 5.13% Class R-5 Return Before Taxes 10.08% 5.23% 5.17% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.84% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% Capital Benchmark (25/75) (reflects no deduction for fees, expenses, or taxes) 9.03% 5.22% 5.01% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charles D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), President and Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 182 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 183 S TRATEGIC A SSET M ANAGEMENT (SAM) S TRATEGIC G ROWTH P ORTFOLIO Objective: The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Strategic Growth Portfolio should offer investors the potential for a high level of capital growth, and a corresponding level of principal risk. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.34% 0.34% 0.34% 0.34% 0.34% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Acquired Fund Fees and Expenses 0.71% 0.71% 0.71% 0.71% 0.71% Total Annual Fund Operating Expenses 1.94% 1.81% 1.63% 1.44% 1.32% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $197 $609 $1,047 $2,264 Class R-2 $184 $569 $ 980 $2,127 Class R-3 $166 $514 $ 887 $1,933 Class R-4 $147 $456 $ 787 $1,724 Class R-5 $134 $418 $ 723 $1,590 Portfolio Turnover As a fund of funds, the Fund does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the examples, affect the performance of the underlying fund and the Fund. During its most recent fiscal year, the Fund's portfolio turnover rate was 15.6% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management ("SAM") Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a high level of capital growth, with a corresponding level of principal risk. 184 The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds ("Underlying Funds"); the Sub-Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 0 and 25% of its assets in fixed-income funds, and less than 25% in any one fixed- income fund  Generally invests between 75% and 100% of its assets in equity funds, and less than 50% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (in alphabetical order): Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolios to (in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Preferred Securities Risk. Preferred securities are junior subordinated securities in a companys capital structure and therefore can be subject to greater credit and liquidation risk. 185 Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject directly or indirectly through the underlying funds to (in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. 186 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 03 16.26% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.34% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 15.11% 1.96% 2.44% Class R-1 Return After Taxes on Distributions 15.01% 1.30% 1.97% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 9.96% 1.60% 2.00% Class R-2 Return Before Taxes 15.18% 2.10% 2.56% Class R-3 Return Before Taxes 15.35% 2.24% 2.63% Class R-4 Return Before Taxes 15.65% 2.40% 2.71% Class R-5 Return Before Taxes 15.77% 2.50% 2.76% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charles D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), President and Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 187 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 188 M ONEY M ARKET F UND Objective: The Fund seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.38% 0.38% 0.38% 0.38% 0.38% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.29% 1.16% 0.98% 0.79% 0.67% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $131 $409 $708 $1,556 Class R-2 $118 $368 $638 $1,409 Class R-3 $100 $312 $542 $1,201 Class R-4 $ 81 $252 $439 $ 978 Class R-5 $ 68 $214 $373 $ 835 Principal Investment Strategies The Fund invests its assets in a portfolio of high quality, short-term money market instruments issued by banks, corporations (U.S. and non-U.S.), municipalities and the U.S. government. Such instruments include certificates of deposit, bankers acceptances, commercial paper, treasury bills, and bonds. The Fund maintains a dollar weighted average portfolio maturity of 60 days or less. In pursuing its investment objective and implementing its investment strategies, the Fund will comply with Rule 2a-7 under the Investment Company Act of 1940. As with all mutual funds, the value of the Funds assets may rise or fall. Principal Risks The Fund may be an appropriate investment for investors seeking monthly dividends without incurring much risk to principal. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in the Fund. The principal risks of investing in the Fund, in alphabetical order, are: Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. 189 Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Municipal Securities Risk. Principal and interest payments on municipal securities may not be guaranteed by the issuing body and may be payable only from a particular source. That source may not perform as expected and payment obligations may not be made or made on time. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q1 01 1.22% Lowest return for a quarter during the period of the bar chart above: Q1 04 0.00% 190 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 0.00% 1.95% 1.56% Class R-2 Return Before Taxes 0.00% 2.02% 1.66% Class R-3 Return Before Taxes 0.00% 2.15% 1.81% Class R-4 Return Before Taxes 0.00% 2.27% 1.96% Class R-5 Return Before Taxes 0.00% 2.34% 2.07% Barclays Capital U.S. Treasury Bellwethers 3 Month Index (reflects no deduction for 0.15% 2.50% 2.42% fees, expenses, or taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Tracy Reeg (since 2004), Portfolio Manager  Alice Robertson (since 2000), Trader and Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. Effective April 1, 2009, the Money Market Fund no longer issues Class R-1, R-2, R-3, R-4, and R-5 shares (R Class shares) to new investors. Retirement Plans that offered the Money Market Fund as an investment option on April 1, 2009 may, however, continue to purchase shares. Further, the Money Market Fund will not issue shares to Plans that offered the Fund as an option on April 1, 2009, but as of July 1, 2009, owned no R Class Shares. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 191 S HORT -T ERM I NCOME F UND Objective: The Fund seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.43% 0.43% 0.43% 0.43% 0.43% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Total Annual Fund Operating Expenses 1.33% 1.20% 1.02% 0.83% 0.71% Expense Reimbursement 0.03% 0.02% 0.03% 0.04% 0.03% Total Annual Fund Operating Expenses After Expense Reimbursement 1.30% 1.18% 0.99% 0.79% 0.68% Principal Management Corporation has contractually agreed to limit the Funds expenses attributable to Class R-1, R-2, R-3, R-4, and R-5 shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 29, 2012. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.30% for Class R-1, 1.18% for Class R-2, 0.99% for Class R-3, 0.79% for Class R-4, and 0.68% for Class R-5. This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $132 $418 $725 $1,598 Class R-2 $120 $379 $657 $1,452 Class R-3 $101 $321 $560 $1,245 Class R-4 $ 81 $260 $456 $1,021 Class R-5 $ 69 $224 $392 $ 879 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 54.7% of the average value of its portfolio. 192 Principal Investment Strategies The Fund invests primarily in high quality short-term bonds and other fixed-income securities that, at the time of purchase, are rated BBB- or higher by Standard & Poor's Rating Service or Baa3 or higher by Moody's Investors Service, Inc. or, if unrated, in the opinion of the Sub-Advisor of comparable quality. Under normal circumstances, the Fund maintains an effective maturity of five years or less and an average portfolio duration that is within ±20% of the duration of the Barclays Capital Credit 1-3 year Index which as of December 31, 2010 was 1.9 years. The Fund's investments may also include corporate securities, U.S. and foreign government securities, repurchase agreements, mortgage-backed and asset-backed securities, and real estate investment trust securities. The Fund may invest in securities denominated in foreign currencies and in securities of foreign issuers. The Fund may utilize derivative strategies including certain financial futures contracts and interest rate swaps, for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Fund, replacing more traditional direct investments, or obtaining exposure to certain markets. Principal Risks The Fund may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. 193 U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Fund's Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Fund's average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund's Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on November 1, 1993. The R-1, R-2, R-3, R-4 and R-5 Class shares were first sold on July 12, 2010. Effective September 30, 2010, the benchmark changed. The Investment Advisor and Sub-Advisor believe the Barclays Capital Credit 1-3 Years Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup Broad Investment-Grade Credit 1-3 Years Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 3.89% Lowest return for a quarter during the period of the bar chart above: Q4 08 -1.92% 194 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 3.91% 3.95% 3.91% Class R-1 Return After Taxes on Distributions 3.02% 2.68% 2.47% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 2.53% 2.62% 2.47% Class R-2 Return Before Taxes 4.03% 4.07% 4.03% Class R-3 Return Before Taxes 4.23% 4.27% 4.23% Class R-4 Return Before Taxes 4.52% 4.41% 4.36% Class R-5 Return Before Taxes 4.51% 4.41% 4.35% Barclays Capital Credit 1-3 Years Index (reflects no deduction for fees, expenses, or 4.15% 5.27% 5.09% taxes) Citigroup Broad Investment-Grade Credit 1-3 Years Index (reflects no deduction for fees, expenses, or taxes) 3.95% 5.12% 5.10% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  John R. Friedl (since 2010), Portfolio Manager  Ryan P. McCann (since 2010), Portfolio Manager  Scott J. Peterson (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 195 B OND & M ORTGAGE S ECURITIES F UND Objective : The Fund seeks to provide current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.52% 0.52% 0.52% 0.52% 0.52% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.41% 1.28% 1.10% 0.91% 0.79% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $144 $446 $771 $1,691 Class R-2 $130 $406 $702 $1,545 Class R-3 $112 $350 $606 $1,340 Class R-4 $ 93 $290 $504 $1,120 Class R-5 $ 81 $252 $439 $ 978 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 357.4% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in intermediate maturity fixed-income or debt securities rated BBB- or higher by Standard & Poor's Rating Service ("S&P") or Baa3 or higher by Moody's Investors Service, Inc. ("Moody's") at the time of purchase, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities; asset-backed securities or mortgage-backed securities representing an interest in a pool of mortgage loans or other assets; debt securities and taxable municipal bonds; and debt securities issued or guaranteed by foreign governments payable in U.S. dollars. The Fund may also invest in foreign securities, and up to 20% of its assets in non-investment grade securities ("junk bonds) which are securities rated BB+ or lower by S&P or Ba1 or lower by Moody's at the time of purchase. Under normal circumstances, the Fund maintains an average portfolio duration that is within ±15% or ±0.75 year (whichever is greater) of the duration of the Barclays Capital Aggregate Bond Index, which as of December 31, 2010 was 4.8 years. The Fund may actively trade securities to achieve its investment objective, enter into dollar roll transactions which may involve leverage, and utilize derivative strategies including certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Fund, replacing more traditional direct investments, or obtaining exposure to certain markets. 196 During the fiscal year ended October 31, 2010, the average ratings of the Funds fixed-income assets, based on market value at each month-end, were as follows (all ratings are by Moodys): 52.11% in securities rated Aaa 6.88% in securities rated Ba 0.04% in securities rated C 6.10% in securities rated Aa 5.59% in securities rated B 0.03% in securities rated D 9.97% in securities rated A 1.87% in securities rated Caa 1.38% in securities not rated 15.87% in securities rated Baa 0.16% in securities rated Ca Principal Risks The Fund may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Counterparty Risk. Counterparty risk is the risk that the counterparty to a derivatives contract or repurchase agreement, the borrower of a portfolio's securities, or other obligation, will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Leverage Risk. Leverage created by borrowing or certain types of transactions or investments, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may impair the Funds liquidity, cause it to liquidate positions at an unfavorable time, increase volatility of the Funds net asset value, or diminish the Funds performance. Municipal Securities Risk. Principal and interest payments on municipal securities may not be guaranteed by the issuing body and may be payable only from a particular source. That source may not perform as expected and payment obligations may not be made or made on time. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). 197 Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 8.95% Lowest return for a quarter during the period of the bar chart above: Q4 08 -6.27% 198 Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 10.33% 3.40% 4.01% Class R-1 Return After Taxes on Distributions 9.24% 1.98% 2.57% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 6.70% 2.05% 2.56% Class R-2 Return Before Taxes 10.57% 3.52% 4.13% Class R-3 Return Before Taxes 10.73% 3.71% 4.34% Class R-4 Return Before Taxes 10.97% 3.91% 4.65% Class R-5 Return Before Taxes 11.06% 4.04% 4.65% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or 6.54% 5.80% 5.84% taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  William C. Armstrong (since 2000), Portfolio Manager  Timothy R. Warrick (since 2000), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 199 C ORE P LUS B OND F UND I Objective: The Fund seeks maximum total return, consistent with preservation of capital and prudent investment management. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.56% 0.56% 0.56% 0.56% 0.56% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.45% 1.32% 1.14% 0.95% 0.83% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $148 $459 $792 $1,735 Class R-2 $134 $418 $723 $1,590 Class R-3 $116 $362 $628 $1,386 Class R-4 $ 97 $303 $525 $1,166 Class R-5 $ 85 $265 $460 $1,025 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 186.8% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in a diversified portfolio of fixed-income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements, at the time of purchase. The average portfolio duration of this Fund normally varies within ±2 years of the duration of the Barclays Capital Aggregate Bond Index, which as of December 31, 2010 was 4.8 years. The Fund invests primarily in investment grade debt securities, but may invest up to 20% of its total assets in high yield securities ("junk bonds") rated at the time of purchase Ba1 or lower by Moody's, or BB+ or lower by S&P, or, if unrated, determined by the Sub-advisor to be of comparable quality. The Fund may invest in securities denominated in foreign currencies and in securities of foreign issuers, including securities tied to emerging market countries. To further its investment objective, the Fund may actively trade securities and purchase preferred securities. The Fund may also, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as buy backs or dollar rolls). 200 Principal Risks The Fund may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Counterparty Risk. Counterparty risk is the risk that the counterparty to a derivatives contract or repurchase agreement, the borrower of a portfolio's securities, or other obligation, will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Leverage Risk. Leverage created by borrowing or certain types of transactions or investments, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may impair the Funds liquidity, cause it to liquidate positions at an unfavorable time, increase volatility of the Funds net asset value, or diminish the Funds performance. Municipal Securities Risk. Principal and interest payments on municipal securities may not be guaranteed by the issuing body and may be payable only from a particular source. That source may not perform as expected and payment obligations may not be made or made on time. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Preferred Securities Risk. Preferred securities are junior subordinated securities in a companys capital structure and therefore can be subject to greater credit and liquidation risk. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. 201 Short Sale Risk. A short sale involves the sale by the Fund of a security that it does not own with the hope of purchasing the same security at a later date at a lower price. A Fund may also enter into a short derivative position through a futures contract or swap agreement. If the price of the security or derivative has increased during this time, then the Fund will incur a loss equal to the increase in price from the time that the short sale was entered into plus any premiums and interest paid to the third party. Therefore, short sales involve the risk that losses may be exaggerated, potentially losing more money than the actual cost of the investment. Also, there is the risk that the third party to the short sale may fail to honor its contract terms, causing a loss to the Fund. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. Life of Fund results are measured from the date the R-1, R-2, R-3, R-4, and R-5 Class Shares were first sold (September 30, 2008). Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 09 3.84% Lowest return for a quarter during the period of the bar chart above: Q4 10 -1.81% 202 Average Annual Total Returns For the periods ended December 31, 2010 1 Year Life of Fund Class R-1 Return Before Taxes 6.02% 8.00% Class R-1 Return After Taxes on Distributions 4.25% 6.57% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 4.16% 6.07% Class R-2 Return Before Taxes 6.06% 8.13% Class R-3 Return Before Taxes 6.33% 8.33% Class R-4 Return Before Taxes 6.51% 8.61% Class R-5 Return Before Taxes 6.61% 8.66% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or 6.54% 7.64% taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Pacific Investment Management Company LLC  William H. Gross (since 2008), Managing Director, Co-CIO Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 203 G OVERNMENT & H IGH Q UALITY B OND F UND Objective: The Fund seeks to provide a high level of current income consistent with safety and liquidity. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.50% 0.50% 0.50% 0.50% 0.50% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.39% 1.26% 1.08% 0.89% 0.77% Expense Reimbursement) 0.10% 0.10% 0.10% 0.10% 0.10% Total Annual Fund Operating Expenses After Expense 1.29% 1.16% 0.98% 0.79% 0.67% Reimbursement Principal Management Corporation has contractually agreed to limit the Funds expenses attributable to Class R-1, R-2, R-3, R-4, and R-5 shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 29, 2012. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.29% for Class R-1, 1.16% for Class R-2, 0.98% for Class R-3, 0.79% for Class R-4, and 0.67% for Class R-5. This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $131 $429 $749 $1,658 Class R-2 $118 $388 $680 $1,512 Class R-3 $100 $332 $584 $1,307 Class R-4 $ 81 $272 $482 $1,085 Class R-5 $ 68 $234 $416 $ 943 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 51.2% of the average value of its portfolio. 204 Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in securities issued by the U.S. government, its agencies or instrumentalities or securities that are rated AAA by S&P, AAA by Fitch, or Aaa by Moody's, including but not limited to mortgage securities such as agency and non-agency collateralized mortgage obligations, and other obligations that are secured by mortgages or mortgage-backed securities, including repurchase agreements. Under normal circumstances, the Fund maintains an average portfolio duration between one and 4.5 years. The Fund may also invest in mortgage-backed securities that are not issued by the U.S. government, its agencies or instrumentalities or rated AAA by S&P, AAA by Fitch, or Aaa by Moody's, including collateralized mortgage obligations, and in other obligations that are secured by mortgages or mortgage-backed securities, including repurchase agreements. Principal Risks The Fund may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. 205 The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on May 4, 1984. On March 1, 2004, the investment policies of the predecessor fund were modified. As a result, the Funds performance for periods prior to that date may not be representative of the performance it would have achieved had its current investment policies been in place. The R-1, R-2, R-3, R-4, and R-5 Class shares were first sold on December 15, 2008. Effective September 30, 2010, the benchmark changed. The Investment Advisor and Sub-Advisor believe the Barclays Capital MBS Fixed Rate Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup Mortgage Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q3 01 4.06% Lowest return for a quarter during the period of the bar chart above: Q2 04 -1.29% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 5.41% 5.04% 4.62% Class R-1 Return After Taxes on Distributions 4.11% 3.50% 2.94% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 3.50% 3.39% 2.93% Class R-2 Return Before Taxes 5.64% 5.18% 4.75% Class R-3 Return Before Taxes 5.74% 5.35% 4.93% Class R-4 Return Before Taxes 6.03% 5.49% 5.02% Class R-5 Return Before Taxes 6.06% 5.54% 5.04% Barclays Capital MBS Fixed Rate Index (reflects no deduction for fees, expenses or taxes) 5.50% 6.38% 5.91% Citigroup Mortgage Index (reflects no deduction for fees, expenses, or taxes) 5.50% 6.37% 5.94% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. 206 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  John R. Friedl (since 2010), Portfolio Manager  Ryan P. McCann (since 2010), Portfolio Manager  Scott J. Peterson (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 207 I NCOME F UND Objective: The Fund seeks to provide a high level of current income consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.50% 0.50% 0.50% 0.50% 0.50% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.55% 0.47% 0.34% 0.30% 0.28% Total Annual Fund Operating Expenses 1.40% 1.27% 1.09% 0.90% 0.78% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $143 $443 $766 $1,680 Class R-2 $129 $403 $697 $1,534 Class R-3 $111 $347 $601 $1,329 Class R-4 $921 $287 $498 $1,108 Class R-5 $ 80 $249 $433 $ 966 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 13.1% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in a diversified pool of fixed-income securities including corporate securities, U.S. government securities, and mortgage-backed securities (including collateralized mortgage obligations), up to 35% of which may be in below investment-grade fixed-income securities (sometimes called "junk bonds") (rated at the time purchase BB+ or lower by S&P or Ba1 or lower by Moody's). Under normal circumstances, the Fund maintains an average portfolio duration that is within ±25% of the duration of the Barclays Capital Aggregate Bond Index, which as December 31, 2010 was 4.8 years. The Fund may also invest in foreign securities and real estate investment trust ("REIT") securities. During the fiscal year ended October 31, 2010, the average rating of the Funds fixed-income assets, based on market value at each month-end, were as follows (all rating are by Moodys): 27.16% in securities rated Aaa 34.13% in securities rated Baa 3.45% in securities rated Caa 1.94% in securities rated Aa 4.98% in securities rated Ba 0.00% in securities rated Ca 18.09% in securities rated A 8.04% in securities rated B 0.01% in securities rated C 2.20% in securities not rated 208 Principal Risks The Fund may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund, and who are willing to accept the risks associated with investing in "junk bonds," foreign securities, and real estate investment trust securities. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Investment Trusts ("REITs") Risk. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Real Estate Securities Risk. Real estate securities are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. 209 The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on December 15, 1975. The R-1, R-2, R-3, R-4 and R-5 Class shares were first sold on March 1, 2010. Effective June 30, 2010, the benchmark changed. The Investment Advisor and Sub-Advisor believe the Barclays Capital Aggregate Bond Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup Broad Investment Grade Bond Index. Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 09 10.17% Lowest return for a quarter during the period of the bar chart above: Q3 08 -4.83% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 7.46% 6.09% 6.00% Class R-1 Return After Taxes on Distributions 5.59% 4.05% 3.83% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 4.82% 3.98% 3.81% Class R-2 Return Before Taxes 7.61% 6.23% 6.14% Class R-3 Return Before Taxes 7.91% 6.44% 6.34% Class R-4 Return Before Taxes 8.11% 6.62% 6.49% Class R-5 Return Before Taxes 8.12% 6.63% 6.49% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 6.54% 5.80% 5.84% Citigroup Broad Investment Grade Bond Index (reflects no deduction for fees, expenses, or taxes) 6.30% 5.98% 5.96% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. 210 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  John R. Friedl (since 2005), Portfolio Manager  Ryan P. McCann (since 2010), Portfolio Manager  Scott J. Peterson (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 211 I NFLATION P ROTECTION F UND Objective: The Fund seeks to provide current income and real (after inflation) total returns. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated For the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.40% 0.40% 0.40% 0.40% 0.40% Distribution and/or Service (12b-1) Fees 0.35% 0.30% 0.25% 0.10% N/A Other Expenses 0.54% 0.46% 0.33% 0.29% 0.27% Total Annual Fund Operating Expenses 1.29% 1.16% 0.98% 0.79% 0.67% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class R-1 $131 $409 $708 $1,556 Class R-2 $118 $368 $638 $1,409 Class R-3 $100 $312 $542 $1,201 Class R-4 $ 81 $252 $439 $ 978 Class R-5 $ 68 $214 $373 $ 835 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 85.3% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities, and U.S. and non-U.S. corporations. Inflation-indexed bonds are fixed income securities that are structured to provide protection against inflation. The value of the bond's principal or the interest income paid on the bond is adjusted to track changes in an official inflation measure. The U.S. Treasury uses the Consumer Price Index for Urban Consumers as the inflation measure. Inflation-indexed bonds issued by a foreign government are generally adjusted to reflect a comparable inflation index, calculated by that government. Under normal circumstances, the Fund maintains an average portfolio duration that is within ±20% of the duration of the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index. The Fund may also invest in foreign securities, U.S. Treasuries and agency securities. To further its investment objective, the Fund may utilize derivative strategies, including certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Fund, replacing more traditional direct investments, or obtaining exposure to certain markets. 212 Principal Risks The Fund may be an appropriate investment for investors who want their income and principal investments to keep pace with inflation over time. The value of your investment in the Fund changes with the value of the Fund's investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Underlying Fund Risk. As of the date of this prospectus, this fund was being used as an underlying fund of a fund of funds, and an underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. Life of Fund results are measured from the date the R-1, R-2, R-3, R-4, and R-5 Class Shares were first sold (December 29, 2004). 213 Total Returns as of December 31 each year (Class R-2 shares) Highest return for a quarter during the period of the bar chart above: Q2 10 3.89% Lowest return for a quarter during the period of the bar chart above: Q4 08 -10.42% Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years Life of Fund Class R-1 Return Before Taxes 6.23% -0.87% -0.43% Class R-1 Return After Taxes on Distributions 5.78% -2.06% -1.67% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 4.05% -1.39% -1.04% Class R-2 Return Before Taxes 6.47% -0.77% -0.32% Class R-3 Return Before Taxes 6.73% -0.58% -0.13% Class R-4 Return Before Taxes 6.87% -0.40% 0.05% Class R-5 Return Before Taxes 6.96% -0.29% 0.17% Barclays Capital US Treasury TIPS Index (reflects no deduction for fees, expenses, or 6.31% 5.33% 5.00% taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): BlackRock Financial Management, Inc.  Martin Hegarty (since 2010), Managing Director  Stuart Spodek (since 2008), Managing Director  Brian Weinstein (since 2008), Managing Director Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. 214 For Important Information About:  taxes, please turn to Certain Information Common to all Funds - Tax Information at page 216 of the Prospectus and  financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 216 of the Prospectus. 215 CERTAIN INFORMATION COMMON TO ALL FUNDS Tax Information The Fund's distributions are generally taxable to you as ordinary income, capital gains, or a combination of the two, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment, or to recommend one share class of the Fund over another share class. Ask your salesperson or visit your financial intermediary's website for more information. ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS Each Fund's investment objective is described in the summary section for each Fund. The summary section also describes each Fund's principal investment strategies, including the types of securities in which the Fund invests, and the principal risks of investing in the Fund. The principal investment strategies are not the only investment strategies available to the Funds, but they are the ones the Funds primarily use to achieve their investment objectives. The Board of Directors may change a Fund's objective or the investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Fund's investment objective or investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The investment strategies identified in this section provide specific information about the Funds, but there are some general principles the Advisor and/or the sub-advisors apply in making investment decisions. When making decisions about whether to buy or sell equity securities, the Advisor and/or the sub-advisors may consider, among other things, a company's strength in fundamentals, its potential for earnings growth over time, its ability to navigate certain macroeconomic environments, and the current price of its securities relative to their perceived worth and relative to others in its industry. When making decisions about whether to buy or sell fixed-income investments, the Advisor and/or the sub-advisors may consider, among other things, the strength of certain sectors of the fixed-income market relative to others, interest rates, the macroeconomic backdrop, the balance between supply and demand for certain asset class, other general market conditions, and the credit quality of individual issuers. Each Fund is designed to be a portion of an investor's portfolio. None of the Funds is intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to maintain the investment during periods of adverse market conditions. It is possible to lose money by investing in the Funds. Each Fund is subject to Underlying Fund Risk to the extent that a fund of funds invests in the Fund. The following table lists the Funds and identifies whether the strategies and risks discussed in this section (listed in alphabetical order) are principal, non-principal, or not applicable to each Fund. The risks described below for the Funds that operate as fund of funds - Principal LifeTime Funds and the Strategic Asset Management ("SAM") Portfolios - are risks at the fund of funds level. These Funds are also subject to the risks of the underlying funds in which they invest. The Statement of Additional Information ("SAI") contains additional information about investment strategies and their related risks. 216 INVESTMENT BOND & DISCIPLINED GOVERNMENT & STRATEGIES MORTGAGE CORE PLUS LARGECAP DIVERSIFIED EQUITY HIGH QUALITY AND RISKS SECURITIES BOND I BLEND INTERNATIONAL INCOME BOND Bank Loans (also Non-Principal Non-Principal Not Applicable Not Applicable Non-Principal Not Applicable known as Senior Floating Rate Interests) Convertible Securities Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Not Applicable Derivatives Principal Principal Non-Principal Non-Principal Non-Principal Non-Principal Equity Securities Not Applicable Not Applicable Principal Principal Principal Not Applicable Exchange Traded Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Not Applicable Funds (ETFs) Fixed-Income Principal Principal Non-Principal Non-Principal Non-Principal Principal Securities Foreign Securities Principal Principal Non-Principal Principal Principal Not Applicable Fund of Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable High Yield Securities Principal Principal Not Applicable Not Applicable Non-Principal Non-Principal Index Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Initial Public Offerings Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Not Applicable ("IPOs") Liquidity Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Management Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Market Volatility(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Master Limited Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Not Applicable Partnerships Municipal Obligations Principal Non-Principal Not Applicable Not Applicable Non-Principal Non-Principal and AMT-Subject Bonds Portfolio Turnover Principal Principal Principal Principal Non-Principal Non-Principal Preferred Securities Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Not Applicable Real Estate Investment Non-Principal Non-Principal Non-Principal Non-Principal Principal Non-Principal Trusts Repurchase Non-Principal Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Agreements Royalty Trusts Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Not Applicable Securities Lending Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Risk Small and Medium Non-Principal Non-Principal Non-Principal Principal Principal Non-Principal Capitalization Companies Temporary Defensive Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Measures Underlying Funds Principal Principal Principal Principal Principal Principal These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. 217 INVESTMENT INTERNATIONA L STRATEGIES INFLATION EMERGING INTERNATIONAL LARGECAP AND RISKS INCOME PROTECTION MARKETS INTERNATIONAL I GROWTH BLEND II Bank Loans (also Non-Principal Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable known as Senior Floating Rate Interests) Convertible Securities Non-Principal Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Derivatives Non-Principal Principal Non-Principal Non-Principal Non-Principal Non-Principal Equity Securities Non-Principal Not Applicable Principal Principal Principal Principal Exchange Traded Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Funds (ETFs) Fixed-Income Principal Principal Non-Principal Non-Principal Non-Principal Non-Principal Securities Foreign Securities Principal Principal Principal Principal Principal Non-Principal Fund of Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable High Yield Securities Principal Non-Principal Not Applicable Not Applicable Not Applicable Not Applicable Index Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Initial Public Offerings Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal ("IPOs") Liquidity Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Management Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Market Volatility(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Master Limited Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Partnerships Municipal Obligations Non-Principal Not Applicable Not Applicable Non-Principal Non-Principal Not Applicable and AMT-Subject Bonds Portfolio Turnover Non-Principal Non-Principal Principal Principal Principal Non-Principal Preferred Securities Non-Principal Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Real Estate Investment Principal Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Trusts Repurchase Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Agreements Royalty Trusts Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Securities Lending Risk Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Small and Medium Non-Principal Non-Principal Principal Principal Principal Non-Principal Capitalization Companies Temporary Defensive Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Measures Underlying Funds Principal Principal Principal Principal Principal Principal These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. 218 INVESTMENT STRATEGIES LARGECAP LARGECAP LARGECAP LARGECAP LARGECAP LARGECAP AND RISKS GROWTH GROWTH I GROWTH II S&P 500 INDEX VALUE VALUE I Bank Loans (also Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable known as Senior Floating Rate Interests) Convertible Securities Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Non-Principal Derivatives Non-Principal Non-Principal Non-Principal Principal Non-Principal Non-Principal Equity Securities Principal Principal Principal Principal Principal Principal Exchange Traded Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Funds (ETFs) Fixed-Income Securities Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Non-Principal Foreign Securities Non-Principal Principal Non-Principal Not Applicable Non-Principal Non-Principal Fund of Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable High Yield Securities Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Index Funds Not Applicable Not Applicable Not Applicable Principal Not Applicable Not Applicable Initial Public Offerings Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal ("IPOs") Liquidity Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Management Risk(1) Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Non-Principal Market Volatility(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Master Limited Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Partnerships Municipal Obligations Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable and AMT-Subject Bonds Portfolio Turnover Non-Principal Non-Principal Non-Principal Non-Principal Principal Non-Principal Preferred Securities Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Non-Principal Real Estate Investment Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Trusts Repurchase Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Agreements Royalty Trusts Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Non-Principal Securities Lending Risk Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Small and Medium Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Capitalization Companies Temporary Defensive Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Measures Underlying Funds Principal Principal Principal Principal Principal Principal These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. 219 INVESTMENT MIDCAP STRATEGIES LARGECAP MIDCAP MIDCAP MIDCAP S&P 400 MIDCAP AND RISKS VALUE III BLEND GROWTH GROWTH III INDEX VALUE I Bank Loans (also known Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable as Senior Floating Rate Interests) Convertible Securities Non-Principal Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Derivatives Non-Principal Non-Principal Non-Principal Non-Principal Principal Non-Principal Equity Securities Principal Principal Principal Principal Principal Principal Exchange Traded Non-Principal Non-Principal Non-Principal Non-Principal Principal Non-Principal Funds (ETFs) Fixed-Income Securities Non-Principal Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Foreign Securities Non-Principal Non-Principal Principal Non-Principal Not Applicable Non-Principal Fund of Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable High Yield Securities Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Index Funds Not Applicable Not Applicable Not Applicable Not Applicable Principal Not Applicable Initial Public Offerings Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal ("IPOs") Liquidity Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Management Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Market Volatility(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Master Limited Non-Principal Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Partnerships Municipal Obligations Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable and AMT-Subject Bonds Portfolio Turnover Non-Principal Non-Principal Principal Non-Principal Non-Principal Non-Principal Preferred Securities Non-Principal Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Real Estate Investment Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Principal Trusts Repurchase Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Agreements Royalty Trusts Non-Principal Non-Principal Non-Principal Non-Principal Not Applicable Non-Principal Securities Lending Risk Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Small and Medium Non-Principal Principal Principal Principal Principal Principal Capitalization Companies Temporary Defensive Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Measures Underlying Funds Principal Principal Not Applicable Principal Principal Principal These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. 220 INVESTMENT PRINCIPAL PRINCIPAL PRINCIPAL PRINCIPAL STRATEGIES MIDCAP MONEY CAPITAL LIFETIME LIFETIME LIFETIME AND RISKS VALUE III MARKET APPRECIATION Bank Loans (also known Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable as Senior Floating Rate Interests) Convertible Securities Non-Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Derivatives Non-Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Equity Securities Principal Not Applicable Principal Not Applicable Not Applicable Not Applicable Exchange Traded Funds Non-Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable (ETFs) Fixed-Income Securities Non-Principal Principal Non-Principal Not Applicable Not Applicable Not Applicable Foreign Securities Non-Principal Principal Non-Principal Not Applicable Not Applicable Not Applicable Fund of Funds Not Applicable Not Applicable Not Applicable Principal Principal Principal High Yield Securities Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Index Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Initial Public Offerings Non-Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable ("IPOs") Liquidity Risk(1) Non-Principal Non-Principal Non-Principal Not Applicable Not Applicable Not Applicable Management Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Market Volatility(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Master Limited Non-Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Partnerships Municipal Obligations Not Applicable Principal Not Applicable Not Applicable Not Applicable Not Applicable and AMT-Subject Bonds Portfolio Turnover Non-Principal Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Preferred Securities Non-Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Real Estate Investment Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Trusts Repurchase Non-Principal Non-Principal Non-Principal Not Applicable Not Applicable Not Applicable Agreements Royalty Trusts Non-Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Securities Lending Risk Non-Principal Non-Principal Non-Principal Not Applicable Not Applicable Not Applicable Small and Medium Principal Not Applicable Principal Not Applicable Not Applicable Not Applicable Capitalization Companies Temporary Defensive Non-Principal Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Measures Underlying Funds Not Applicable Not Applicable Principal Not Applicable Not Applicable Not Applicable These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. 221 INVESTMENT PRINCIPAL PRINCIPAL PRINCIPAL PRINCIPAL PRINCIPAL PRINCIPAL STRATEGIES LIFETIME LIFETIME LIFETIME LIFETIME LIFETIME LIFETIME AND RISKS Bank Loans (also Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable known as Senior Floating Rate Interests) Convertible Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Securities Derivatives Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Equity Securities Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Exchange Traded Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Funds (ETFs) Fixed-Income Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Securities Foreign Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Securities Fund of Funds Principal Principal Principal Principal Principal Principal High Yield Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Securities Index Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Initial Public Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Offerings ("IPOs") Liquidity Risk(1) Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Management Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Risk(1) Market Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Volatility(1) Master Limited Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Partnerships Municipal Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Obligations and AMT-Subject Bonds Portfolio Turnover Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Preferred Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Securities Real Estate Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Investment Trusts Repurchase Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Agreements Royalty Trusts Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Securities Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Lending Risk Small and Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Medium Capitalization Companies Temporary Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Defensive Measures Underlying Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. 222 PRINCIPAL INVESTMENT PRINCIPAL LIFETIME SAM SAM STRATEGIES LIFETIME STRATEGIC REAL ESTATE SAM CONSERVATIVE CONSERVATIVE AND RISKS INCOME SECURITIES BALANCED BALANCED GROWTH Bank Loans (also Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable known as Senior Floating Rate Interests) Convertible Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Securities Derivatives Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Equity Securities Not Applicable Not Applicable Principal Not Applicable Not Applicable Not Applicable Exchange Traded Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Funds (ETFs) Fixed-Income Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Securities Foreign Securities Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Fund of Funds Principal Principal Not Applicable Principal Principal Principal High Yield Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Securities Index Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Initial Public Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Offerings ("IPOs") Liquidity Risk(1) Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Management Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Risk(1) Market Volatility(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Master Limited Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Partnerships Municipal Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Obligations and AMT-Subject Bonds Portfolio Turnover Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Preferred Securities Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Real Estate Not Applicable Not Applicable Principal Not Applicable Not Applicable Not Applicable Investment Trusts Repurchase Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Agreements Royalty Trusts Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Securities Lending Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Risk Small and Medium Not Applicable Not Applicable Principal Not Applicable Not Applicable Not Applicable Capitalization Companies Temporary Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Defensive Measures Underlying Funds Not Applicable Not Applicable Principal Not Applicable Not Applicable Not Applicable These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. 223 INVESTMENT SAM SAM STRATEGIES FLEXIBLE STRATEGIC SHORT-TERM SMALLCAP SMALLCAP SMALLCAP AND RISKS INCOME GROWTH INCOME BLEND GROWTH GROWTH I Bank Loans (also Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable known as Senior Floating Rate Interests) Convertible Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Securities Derivatives Not Applicable Not Applicable Principal Non-Principal Non-Principal Non-Principal Equity Securities Not Applicable Not Applicable Not Applicable Principal Principal Principal Exchange Traded Not Applicable Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Funds (ETFs) Fixed-Income Not Applicable Not Applicable Principal Non-Principal Non-Principal Non-Principal Securities Foreign Securities Not Applicable Not Applicable Principal Non-Principal Non-Principal Non-Principal Fund of Funds Principal Principal Not Applicable Not Applicable Not Applicable Not Applicable High Yield Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Securities Index Funds Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Not Applicable Initial Public Not Applicable Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Offerings ("IPOs") Liquidity Risk(1) Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Management Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Risk(1) Market Volatility(1) Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Master Limited Not Applicable Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Partnerships Municipal Not Applicable Not Applicable Non-Principal Not Applicable Not Applicable Not Applicable Obligations and AMT-Subject Bonds Portfolio Turnover Non-Principal Non-Principal Non-Principal Non-Principal Non-Principal Principal Preferred Securities Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Real Estate Not Applicable Not Applicable Principal Non-Principal Non-Principal Non-Principal Investment Trusts Repurchase Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Agreements Royalty Trusts Not Applicable Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Securities Lending Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Risk Small and Medium Not Applicable Not Applicable Non-Principal Principal Principal Principal Capitalization Companies Temporary Not Applicable Not Applicable Non-Principal Non-Principal Non-Principal Non-Principal Defensive Measures Underlying Funds Not Applicable Not Applicable Principal Not Applicable Principal Principal These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. 224 INVESTMENT STRATEGIES SMALLCAP SMALLCAP SMALLCAP SMALLCAP AND RISKS GROWTH II S&P 600 INDEX VALUE VALUE II Bank Loans (also known as Senior Floating Not Applicable Not Applicable Not Applicable Not Applicable Rate Interests) Convertible Securities Non-Principal Not Applicable Non-Principal Non-Principal Derivatives Non-Principal Principal Non-Principal Non-Principal Equity Securities Principal Principal Principal Principal Exchange Traded Funds (ETFs) Non-Principal Principal Non-Principal Non-Principal Fixed-Income Securities Non-Principal Not Applicable Non-Principal Non-Principal Foreign Securities Non-Principal Not Applicable Non-Principal Non-Principal Fund of Funds Not Applicable Not Applicable Not Applicable Not Applicable High Yield Securities Not Applicable Not Applicable Not Applicable Not Applicable Index Funds Not Applicable Principal Not Applicable Not Applicable Initial Public Offerings ("IPOs") Non-Principal Non-Principal Non-Principal Non-Principal Liquidity Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Management Risk(1) Non-Principal Non-Principal Non-Principal Non-Principal Market Volatility(1) Non-Principal Non-Principal Non-Principal Non-Principal Master Limited Partnerships Non-Principal Not Applicable Non-Principal Non-Principal Municipal Obligations and AMT-Subject Not Applicable Not Applicable Not Applicable Not Applicable Bonds Portfolio Turnover Non-Principal Non-Principal Non-Principal Non-Principal Preferred Securities Non-Principal Not Applicable Non-Principal Non-Principal Real Estate Investment Trusts Non-Principal Non-Principal Principal Principal Repurchase Agreements Non-Principal Non-Principal Non-Principal Non-Principal Royalty Trusts Non-Principal Not Applicable Non-Principal Non-Principal Securities Lending Risk Non-Principal Non-Principal Non-Principal Non-Principal Small and Medium Capitalization Companies Principal Principal Principal Principal Temporary Defensive Measures Non-Principal Non-Principal Non-Principal Non-Principal Underlying Funds Not Applicable Principal Principal Principal (1) These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. Bank Loans (also known as Senior Floating Rate Interests) Bank loans hold the most senior position in the capital structure of a business entity (the "Borrower"), are typically secured by specific collateral, and have a claim on the assets and/or stock of the Borrower that is senior to that held by subordinated debtholders and stockholders of the Borrower. Bank loans are typically structured and administered by a financial institution that acts as the agent of the lenders participating in the bank loan. Most bank loans are rated below-investment-grade, which means they are more likely to default than investment-grade loans. A default could lead to non-payment of income which would result in a reduction of income to the fund and there can be no assurance that the liquidation of any collateral would satisfy the Borrower's obligation in the event of non-payment of scheduled interest or principal payments, or that such collateral could be readily liquidated. The secondary market for loans may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods, which may cause the Fund to be unable to realize full value and thus cause a material decline in the Fund's net asset value. Bank loans pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR) or the prime rate offered by one or more major United States banks. Bank loans generally are subject to mandatory and/or optional prepayment. Because of these mandatory prepayment conditions and because there may be significant economic incentives for the borrower to repay, prepayments of senior floating rate interests may occur. Convertible Securities Convertible securities are fixed-income securities that a Fund has the right to exchange for equity securities at a specified conversion price. The option allows the Fund to realize additional returns if the market price of the equity securities exceeds the conversion price. For example, the Fund may hold fixed-income securities that are convertible into shares of common stock at a conversion price of $10 per share. If the market value of the shares of common stock reached $12, the Fund could realize an additional $2 per share by converting its fixed-income securities. 225 Convertible securities have lower yields than comparable fixed-income securities. In addition, at the time a convertible security is issued the conversion price exceeds the market value of the underlying equity securities. Thus, convertible securities may provide lower returns than non-convertible fixed-income securities or equity securities depending upon changes in the price of the underlying equity securities. However, convertible securities permit the Fund to realize some of the potential appreciation of the underlying equity securities with less risk of losing its initial investment. The Funds treat convertible securities as both fixed-income and equity securities for purposes of investment policies and limitations because of their unique characteristics. The Funds may invest in convertible securities without regard to their ratings. Derivatives Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a traditional security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices, or other financial indicators (reference indices). There are many different types of derivatives and many different ways to use them. Futures, forward contracts, and options are commonly used for traditional hedging purposes to attempt to protect a Fund from exposure to changing interest rates, securities prices, or currency exchange rates and as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. The Funds may enter into put or call options, futures contracts, options on futures contracts, over-the-counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps), currency futures contracts and options, options on currencies, and forward currency contracts for both hedging and non-hedging purposes. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. A Fund will not hedge currency exposure to an extent greater than the approximate aggregate market value of the securities held or to be purchased by the Fund (denominated or generally quoted or currently convertible into the currency). The Funds may enter into forward commitment agreements (not as a principal investment strategy), which call for the Fund to purchase or sell a security on a future date at a fixed price. Each of the Funds may also enter into contracts to sell its investments either on demand or at a specific interval. Generally, no Fund may invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the Fund or the reference currency relates to an eligible investment for the Fund. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. If a Fund's Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the Fund's investment, these techniques could result in a loss. These techniques may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. The risks associated with derivative investments include:  the risk that the underlying security, interest rate, market index, or other financial asset will not move in the direction Principal or Sub-Advisor anticipated;  the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired;  the risk that adverse price movements in an instrument can result in a loss substantially greater than a Fund's initial investment; and  the possibility that the counterparty may fail to perform its obligations. For currency contracts, there is also a risk of government action through exchange controls that would restrict the ability of the Fund to deliver or receive currency. 226 Equity Securities Equity securities include common stocks, convertible securities, depositary receipts, rights (a right is an offering of common stock to investors who currently own shares which entitle them to buy subsequent issues at a discount from the offering price), and warrants (a warrant is a certificate granting its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price). Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a company's stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the company's products or services. A stock's value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a company's stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a company's stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a company's stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the company's financial condition or prospects. Some of the Funds focus their investments on certain market capitalization ranges. Market capitalization is defined as total current market value of a company's outstanding equity securities. The market capitalization of companies in the Funds' portfolios and their related indexes will change over time and, the Funds will not automatically sell a security just because it falls outside of the market capitalization range of their indexes. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Exchange Traded Funds ("ETFs") These are a type of index or actively managed fund bought and sold on a securities exchange. An ETF trades like common stock. Shares in an index ETF represent an interest in a fixed portfolio of securities designed to track a particular market index. The Funds could purchase shares issued by an ETF to gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although ETFs have management fees that increase their costs. Fund shareholders indirectly bear their proportionate share of the expenses of the ETFs in which the fund invests. Fixed-Income Securities Fixed-income securities include bonds and other debt instruments that are used by issuers to borrow money from investors (some examples include investment grade corporate bonds, mortgage-backed securities, U.S. government securities and asset-backed securities). The issuer generally pays the investor a fixed, variable, or floating rate of interest. The amount borrowed must be repaid at maturity. Some debt securities, such as zero coupon bonds, do not pay current interest, but are sold at a discount from their face values.  Interest Rate Changes: Fixed-income securities are sensitive to changes in interest rates. In general, fixed- income security prices rise when interest rates fall and fall when interest rates rise. Longer term bonds and zero coupon bonds are generally more sensitive to interest rate changes. If interest rates fall, issuers of callable bonds may call (repay) securities with high interest rates before their maturity dates; this is known as call risk. In this case, a fund would likely reinvest the proceeds from these securities at lower interest rates, resulting in a decline in the fund's income.  Credit Risk: Fixed-income security prices are also affected by the credit quality of the issuer. Investment grade debt securities are medium and high quality securities. Some bonds, such as lower grade or "junk" bonds, may have speculative characteristics and may be particularly sensitive to economic conditions and the financial condition of the issuers. To the extent that the mortgages underlying mortgage-backed securities are "sub-prime mortgages" (mortgages granted to borrowers whose credit histories would not support conventional mortgages), the risk of default is higher. Foreign Securities For the Funds in this prospectus, foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Depending on the fund, the fund may invest in securities of developed markets, developing (also called "emerging") markets, or both. Usually, the term "emerging market country" means any country which is considered to be an emerging country by the international financial community (including the International Bank for Reconstruction and Development (also known as the World Bank) and MSCI Emerging Markets Index). These countries generally include every nation in the world except the United States, Canada, Japan, Australia, New Zealand, and most nations located in Western Europe. 227 Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of Fund assets is not invested and earning no return. If a Fund is unable to make intended security purchases due to settlement problems, the Fund may miss attractive investment opportunities. In addition, a Fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect a Fund's investments in those countries. In addition, a Fund may also suffer losses due to nationalization, expropriation, or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility or exchange rates could result in investment losses for a Fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to Fund investors. To protect against future uncertainties in foreign currency exchange rates, the funds are authorized to enter into certain foreign currency exchange transactions. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Funds intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which a Fund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of a Fund's portfolio. A Fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. A Fund may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the foreign securities to which they relate. Investments in companies of developing (also called "emerging") countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the Fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. 228 Repatriation of investment income, capital, and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Fund of Funds The performance and risks of each Principal LifeTime Fund and Strategic Asset Management ("SAM") Portfolio directly correspond to the performance and risks of the underlying funds in which the Fund or Portfolio invests. By investing in many underlying funds, the Principal LifeTime Funds and the SAM Portfolios have partial exposure to the risks of many different areas of the market. The more a Principal LifeTime Fund or SAM Portfolio allocates to stock funds, the greater the expected risk. As of October 31, 2010 the Principal LifeTime Funds' and SAM Portfolios' assets were allocated among the underlying funds as identified in the tables below. Principal Principal Principal Principal Principal Principal Principal Principal Principal Principal Principal LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime Strategic 2010 2015 2020 2025 2030 2035 2040 2045 2050 2055 Income Underlying Fund Fund Fund Fund Fund Fund Fund Fund Fund Fund Fund Fund Bond & Mortgage Securities 11.75% 10.04% 10.22% 7.49% 5.65% 4.12% 2.56% 1.78% 0.98% 1.36% 17.59% Bond Market Index 3.01% 2.95% 2.89% 2.22% 2.05% 0.75% 1.01% 0.33% 0.24% 0.24% 4.82% Core Plus Bond I 11.41% 9.93% 9.40% 7.45% 5.38% 4.02% 2.52% 1.73% 0.97% 1.36% 17.44% Diversified Real Asset 3.74% 3.20% 2.76% 2.25% 1.85% 1.64% 1.54% 1.31% 1.20% 1.17% 4.64% Global Diversified Income 3.80% 2.79% 0.05% - 6.29% - High Yield I 3.46% 4.93% 5.59% 5.40% 5.60% 5.31% 5.46% 5.41% 5.43% 5.29% 3.14% Inflation Protection 4.42% 1.66% 0.04% - 12.56% - International Emerging Markets 2.46% 3.47% 3.26% 4.16% 4.10% 4.79% 4.72% 5.02% 4.75% 5.05% 0.46% International Equity Index 1.30% 1.81% 1.78% 1.80% 2.32% 2.25% 2.57% 1.76% 2.41% 2.89% 0.48% International I 2.38% 2.90% 3.21% 3.60% 3.74% 4.12% 4.27% 4.37% 4.50% 4.79% 1.09% International Growth 3.82% 4.57% 5.08% 5.42% 5.57% 6.28% 6.30% 7.13% 6.92% 6.51% 1.60% International Value I 3.74% 4.86% 5.06% 5.79% 5.59% 6.33% 6.41% 7.44% 7.02% 7.09% 1.60% LargeCap Growth 3.68% 4.30% 4.79% 5.52% 5.69% 6.47% 6.48% 7.10% 7.24% 7.38% 1.60% LargeCap Growth I 7.69% 8.83% 10.24% 10.97% 12.07% 12.65% 13.25% 13.63% 14.00% 13.87% 2.90% LargeCap S&P 500 Index 6.13% 7.32% 6.38% 7.97% 6.92% 8.26% 8.51% 8.44% 8.32% 8.61% 2.31% LargeCap Value 3.40% 3.89% 4.71% 5.12% 5.51% 5.83% 6.12% 6.48% 6.64% 6.40% 1.27% LargeCap Value I 6.50% 7.72% 9.37% 9.61% 10.92% 11.21% 12.03% 12.11% 12.54% 12.72% 2.44% MidCap Growth III 1.53% 1.72% 1.91% 2.06% 2.16% 2.37% 2.32% 2.56% 2.63% 2.53% 0.59% MidCap Value I 1.53% 1.70% 1.78% 2.02% 2.17% 2.33% 2.31% 2.52% 2.53% 2.51% 0.60% Preferred Securities 3.54% 2.95% 3.24% 2.59% 3.15% 2.38% 2.74% 1.96% 2.22% 1.14% 2.96% Real Estate Securities 3.71% 3.57% 3.91% 4.50% 4.66% 4.29% 3.51% 3.95% 3.81% 4.06% 1.14% Short-Term Income 4.19% 1.47% - 10.97% - SmallCap Growth I 1.45% 1.80% 2.40% 2.14% 2.81% 2.43% 3.00% 2.62% 3.15% 2.63% 0.78% SmallCap Value II 1.36% 1.62% 1.93% 1.92% 2.09% 2.17% 2.37% 2.35% 2.50% 2.40% 0.73% 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% 229 SAM Balanced SAM Conservative SAM Conservative SAM Flexible SAM Strategic Underlying Fund Portfolio Balanced Portfolio Growth Portfolio Income Portfolio Growth Portfolio Disciplined LargeCap Blend 4.87% 3.63% 6.10% 2.32% 8.56% Diversified International 8.97% 6.03% 11.04% 4.06% 13.18% Equity Income 16.50% 10.40% 20.58% 7.14% 21.60% Government & High Quality Bond 12.79% 21.29% 5.60% 24.74% - High Yield 4.63% 6.44% 2.94% 8.03% 4.24% Income 11.51% 18.42% 4.67% 22.64% - International Emerging Markets 2.48% 1.83% 3.20% 1.00% 3.52% LargeCap Growth 5.74% 4.27% 6.70% 2.31% 7.17% LargeCap Growth II 5.69% 4.16% 6.48% 2.22% 6.90% LargeCap Value III 8.12% 5.20% 12.30% 5.27% 14.03% MidCap Blend 2.55% 1.64% 4.19% 1.53% 4.70% Money Market 0.00% 0.00% 0.01% 0.00% 0.00% Preferred Securities 3.94% 3.82% 1.65% 6.44% - Principal Capital Appreciation 4.96% 4.54% 7.07% 1.06% 8.03% Real Estate Securities 2.14% 0.73% 2.45% 1.18% 2.78% Short-Term Income 1.44% 5.07% 0.60% 8.54% 0.01% SmallCap Growth 1.84% 1.25% 2.19% 0.72% 2.68% SmallCap Value 1.83% 1.28% 2.23% 0.80% 2.60% 100.00% 100.00% 100.00% 100.00% 100.00% Each Principal LifeTime Fund and SAM Portfolio indirectly bears its pro-rata share of the expenses of the Underlying Funds in which it invests, as well as directly incurring expenses. Therefore, investment in a Principal LifeTime Fund or SAM Portfolio is more costly than investing directly in shares of the Underlying Funds. If you are considering investing in a Principal LifeTime Fund, you should take into account your estimated retirement date and risk tolerance. In general, each Principal LifeTime Fund is managed with the assumption that the investor will invest in a Principal LifeTime Fund whose stated date is closest to the date the shareholder retires. Choosing a Fund targeting an earlier date represents a more conservative choice; targeting a Fund with a later date represents a more aggressive choice. It is important to note that the retirement year of the Fund you select should not necessarily represent the specific year you intend to start drawing retirement assets. It should be a guide only. Generally, the potential for higher returns over time is accompanied by the higher risk of a decline in the value of your principal. Investors should realize that the Principal LifeTime Funds are not a complete solution to their retirement needs. Investors must weigh many factors when considering when to retire, what their retirement needs will be, and what sources of income they may have. Funds of funds can be subject to payment in kind liquidity risk: If an underlying fund pays a redemption request by the Fund wholly or partly by a distribution-in-kind of portfolio securities rather than in cash, the Fund may hold such portfolio securities until its sub-advisor determines that it is appropriate to dispose of them. High Yield Securities Debt securities rated at the time of purchase BB+ or lower by Standard & Poor's Ratings Services or Ba1 or lower by Moody's or, if not rated, determined to be of equivalent quality by Principal or the Sub-Advisor are sometimes referred to as high yield or "junk bonds" and are considered speculative; such securities could be in default at time of purchase. Each of the Principal LifeTime Funds and Strategic Asset Management Portfolios may invest in underlying funds that may invest in such securities. Investment in high yield bonds involves special risks in addition to the risks associated with investment in highly rated debt securities. High yield bonds may be regarded as predominantly speculative with respect to the issuer's continuing ability to meet principal and interest payments. Moreover, such securities may, under certain circumstances, be less liquid than higher rated debt securities. 230 Analysis of the creditworthiness of issuers of high yield securities may be more complex than for issuers of higher quality debt securities. The ability of a Fund to achieve its investment objective may, to the extent of its investment in high yield bonds, be more dependent on such credit analysis than would be the case if the Fund were investing in higher quality bonds. High yield bonds may be more susceptible to real or perceived adverse economic and competitive industry conditions than higher-grade bonds. The prices of high yield bonds have been found to be less sensitive to interest rate changes than more highly rated investments, but more sensitive to adverse economic downturns or individual corporate developments. If the issuer of high yield bonds defaults, a Fund may incur additional expenses to seek recovery. The secondary market on which high yield bonds are traded may be less liquid than the market for higher-grade bonds. Less liquidity in the secondary trading market could adversely affect the price at which a Fund could sell a high yield bond and could adversely affect and cause large fluctuations in the daily price of the Fund's shares. Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the value and liquidity of high yield bonds, especially in a thinly traded market. The use of credit ratings for evaluating high yield bonds also involves certain risks. For example, credit ratings evaluate the safety of principal and interest payments, not the market value risk of high yield bonds. Also, credit rating agencies may fail to change credit ratings in a timely manner to reflect subsequent events. If a credit rating agency changes the rating of a portfolio security held by a Fund, the Fund may retain the security if Principal or Sub- Advisor thinks it is in the best interest of shareholders. Index Funds Index funds generally attempt to mirror the investment performance of the index by allocating the fund's assets in approximately the same weightings as the index. However, it is unlikely that the fund's performance will perfectly correlate with the index performance for a variety of reasons. The correlation between fund performance and index performance may be affected by the Fund's expenses, changes in securities markets, changes in the composition of the index and the timing of purchases and sales of fund shares. Because of the difficulty and expense of executing relatively small securities trades, index funds may not always be invested in the less heavily weighted securities and may at times be weighted differently than the index. Initial Public Offerings ("IPOs") An IPO is a company's first offering of stock to the public. IPO risk is that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. The purchase of IPO shares may involve high transaction costs. IPO shares are subject to market risk and liquidity risk. In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time. The limited number of shares available for trading in some IPOs may make it more difficult for a Fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected by substantial dilution in the value of their shares by sales of additional shares and by concentration of control in existing management and principal shareholders. When a Fund's asset base is small, a significant portion of the Fund's performance could be attributable to investments in IPOs because such investments would have a magnified impact on the Fund. As the Fund's assets grow, the effect of the Fund's investments in IPOs on the Fund's performance probably will decline, which could reduce the Fund's performance. Because of the price volatility of IPO shares, a Fund may choose to hold IPO shares for a very short period of time. This may increase the turnover of the Fund's portfolio and lead to increased expenses to the Fund, such as commissions and transaction costs. By selling IPO shares, the Fund may realize taxable gains it will subsequently distribute to shareholders. Liquidity Risk A fund is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the fund's ability to sell particular securities or close derivative positions at an advantageous price. Funds with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. 231 Management Risk If a Sub-Advisor's investment strategies do not perform as expected, the Fund could underperform other funds with similar investment objectives or lose money.  Active Management: The performance of a Fund that is actively managed will reflect in part the ability of Principal or Sub-Advisor(s) to make investment decisions that are suited to achieving the Fund's investment objective. Funds that are actively managed are prepared to invest in securities, sectors, or industries differently from the benchmark.  Passive Management: Index funds use a passive, or indexing, investment approach. Index funds do not attempt to manage market volatility, use defensive strategies or reduce the effect of any long-term periods of poor stock or bond performance. Index funds attempt to replicate their relevant target index by investing primarily in the securities held by the index in approximately the same proportion of the weightings in the index. However, because of the difficulty of executing some relatively small securities trades, such funds may not always be invested in the less heavily weighted securities held by the index. An index fund's ability to match the performance of their relevant index may affected by many factors, such as fund expenses, the timing of cash flows into and out of the fund, changes in securities markets, and changes in the composition of the index. Market Volatility The value of a fund's portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the fund's investments are concentrated in certain sectors, its performance could be worse than the overall market. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. It is possible to lose money when investing in the fund. Master Limited Partnerships Master limited partnerships ("MLPs") tend to pay relatively higher distributions than other types of companies. The amount of cash that each individual MLP can distribute to its partners will depend on the amount of cash it generates from operations, which will vary from quarter to quarter depending on factors affecting the market generally and on factors affecting the particular business lines of the MLP. Available cash will also depend on the MLPs' level of operating costs (including incentive distributions to the general partner), level of capital expenditures, debt service requirements, acquisition costs (if any), fluctuations in working capital needs and other factors. The benefit derived from investment in MLPs depends largely on the MLPs being treated as partnerships for federal income tax purposes. As a partnership, an MLP has no federal income tax liability at the entity level. If, as a result of a change in current law or a change in an MLP's business, an MLP were treated as a corporation for federal income tax purposes, the MLP would be obligated to pay federal income tax on its income at the corporate tax rate. If an MLP were classified as a corporation for federal income tax purposes, the amount of cash available for distribution would be reduced and the distributions received might be taxed entirely as dividend income. Municipal Obligations and AMT-Subject Bonds The two principal classifications of municipal bonds are "general obligation" and "revenue" bonds. General obligation bonds are secured by the issuer's pledge of its full faith and credit, with either limited or unlimited taxing power for the payment of principal and interest. Revenue bonds are not supported by the issuer's full taxing authority. Generally, they are payable only from the revenues of a particular facility, a class of facilities, or the proceeds of another specific revenue source. "AMT-subject bonds" are municipal obligations issued to finance certain "private activities," such as bonds used to finance airports, housing projects, student loan programs, and water and sewer projects. Interest on AMT-subject bonds is an item of tax preference for purposes of the federal individual alternative minimum tax ("AMT") and will also give rise to corporate alternative minimum taxes. See "Tax Considerations" for a discussion of the tax consequences of investing in the Funds. Current federal income tax laws limit the types and volume of bonds qualifying for the federal income tax exemption of interest, which may have an effect upon the ability of the Fund to purchase sufficient amounts of tax-exempt securities. 232 Portfolio Turnover "Portfolio Turnover" is the term used in the industry for measuring the amount of trading that occurs in a Fund's portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Funds that engage in active trading may have high portfolio turnover rates. Funds with high turnover rates (more than 100%) often have higher transaction costs (which are paid by the Fund) and may lower the Fund's performance. For some funds, high portfolio turnover rates, although increasing transaction expenses, may contribute to higher performance. Please consider all the factors when you compare the turnover rates of different funds. You should also be aware that the "total return" line in the Financial Highlights section reflects portfolio turnover costs. No turnover rate can be calculated for the Money Market Fund because of the short maturities of the securities in which it invests. Preferred Securities Preferred securities generally pay fixed rate dividends and/or interest (though some are adjustable rate) and typically have "preference" over common stock in payment priority and the liquidation of a company's assets - preference means that a company must pay on its preferred securities before paying on its common stock, and the claims of preferred securities holders are ahead of common stockholders' claims on assets in a corporate liquidation. Holders of preferred securities usually have no right to vote for corporate directors or on other matters. The market value of preferred securities is sensitive to changes in interest rates as they are typically fixed income securities - the fixed- income payments are expected to be the primary source of long-term investment return. Preferred securities share many investment characteristics with bonds; therefore, the risks and potential rewards of investing in the Fund are more similar to those associated with a bond fund than a stock fund. Real Estate Investment Trusts Real estate investment trust securities ("REITs") involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are characterized as: equity REITs, which primarily own property and generate revenue from rental income; mortgage REITs, which invest in real estate mortgages; and hybrid REITs, which combine the characteristics of both equity and mortgage REITs. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, risks of default by borrowers, and self-liquidation. As an investor in a REIT, the Fund will be subject to the REITs expenses, including management fees, and will remain subject to the Fund's advisory fees with respect to the assets so invested. REITs are also subject to the possibilities of failing to qualify for the special tax treatment accorded REITs under the Internal Revenue Code, and failing to maintain their exemptions from registration under the 1940 Act. Investment in REITs involves risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. Repurchase Agreements Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the Fund sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by a Fund collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the Fund holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected Fund bears a risk of loss. To minimize such risks, the Fund enters into repurchase agreements only with parties a Sub-Advisor deems creditworthy (those that are large, well-capitalized and well-established financial institutions). In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. Royalty Trusts A royalty trust generally acquires an interest in natural resource or chemical companies and distributes the income it receives to its investors. A sustained decline in demand for natural resource and related products could adversely affect royalty trust revenues and cash flows. Such a decline could result from a recession or other adverse economic 233 conditions, an increase in the market price of the underlying commodity, higher taxes or other regulatory actions that increase costs, or a shift in consumer demand. Rising interest rates could adversely impact the performance, and limit the capital appreciation, of royalty trusts because of the increased availability of alternative investments at more competitive yields. Fund shareholders will indirectly bear their proportionate share of the royalty trusts' expenses. Securities Lending Risk To earn additional income, each Fund may lend portfolio securities to approved financial institutions. Risks of such a practice include the possibility that a financial institution becomes insolvent, increasing the likelihood that the Fund will be unable to recover the loaned security or its value. Further, the cash collateral received by the Fund in connection with such a loan may be invested in a security that subsequently loses value. Small and Medium Capitalization Companies Funds may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a company's outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the company's growth prospects. As a result, these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the company's management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Temporary Defensive Measures From time to time, as part of its investment strategy, each Fund (other than the Money Market Fund which may invest in high-quality money market securities at any time) may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions. To the extent that the Fund is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers' acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition, a Fund may purchase U.S. government securities, preferred stocks, and debt securities, whether or not convertible into or carrying rights for common stock. There is no limit on the extent to which the Funds may take temporary defensive measures. In taking such measures, the Fund may fail to achieve its investment objective. Underlying Funds An underlying fund to a fund of funds may experience relatively large redemptions or purchases as the fund of funds periodically reallocates or rebalances its assets. These transactions may accelerate the realization of taxable income if sales of portfolio securities result in gains and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an underlying fund, the loss of assets to the underlying fund could result in increased expense ratios for that fund. Principal is the advisor to the Principal LifeTime Funds, SAM Portfolios, PVC Diversified Balanced Account, PVC Diversified Growth Account, and each of the underlying funds. Principal Global Investors, LLC ("PGI") is Sub-Advisor to the Principal LifeTime Funds and Edge Asset Management, Inc. ("Edge") is the Sub-Advisor to the SAM Portfolios. Either PGI or Edge also serve as Sub-Advisor to some or all of the underlying funds. Principal, PGI, and Edge are committed to minimizing the potential impact of underlying fund risk on underlying funds to the extent consistent with pursuing the investment objectives of the fund of funds which it manages. Each may face conflicts of interest in fulfilling its responsibilities to all such funds. 234 As of October 31, 2010, PFI SAM Portfolios, PFI Principal LifeTime Funds, PVC SAM Portfolios, PVC Principal LifeTime Accounts, PVC Diversified Balanced Account, and PVC Diversified Growth Account own the following percentages of the Funds listed below: Total Percentage Fund of Outstanding Shares Owned Bond & Mortgage Securities 62.99% Core Plus Bond I 41.37 Disciplined LargeCap Blend 67.23 Diversified International 46.02 Equity Income 54.98 Government & High Quality Bond 56.77 Income 63.56 Inflation Protection 30.52 International Emerging Markets 54.78 International I 42.21 International Growth 64.13 LargeCap Growth 59.03 LargeCap Growth I 63.03 LargeCap Growth II 41.76 LargeCap S&P 500 Index 50.23 LargeCap Value 71.08 LargeCap Value I 73.84 LargeCap Value III 47.71 MidCap Blend 21.93 MidCap Growth III 25.00 MidCap S&P 400 Index 5.27 MidCap Value I 22.96 Money Market 0.02 Principal Capital Appreciation 44.08 Real Estate Securities 48.84 Short-Term Income 35.68 SmallCap Growth 64.76 SmallCap Growth I 52.36 SmallCap S&P 600 Index 4.85 SmallCap Value 55.60 SmallCap Value II 43.13 PORTFOLIO HOLDINGS INFORMATION A description of the Fund's policies and procedures with respect to disclosure of the Fund's portfolio securities is available in the Fund's Statement of Additional Information. MANAGEMENT OF THE FUNDS The Manager Principal Management Corporation (Principal) serves as the manager for the Fund. Through the Management Agreement with the Fund, Principal provides investment advisory services and certain corporate administrative services for the Fund. Principal is an indirect subsidiary of Principal Financial Group, Inc. and has managed mutual funds since 1969. Principals address is Principal Financial Group, Des Moines, Iowa 50392. 235 Principal provides investment advisory services with respect to 10-40% of the assets of the following Funds: International Fund I, LargeCap Blend Fund II, LargeCap Growth Fund I, LargeCap Growth Fund II, LargeCap Value Fund I, LargeCap Value Fund III, MidCap Growth Fund III, MidCap Value Fund I, MidCap Value Fund III, SmallCap Growth Fund I, SmallCap Growth Fund II, and SmallCap Value Fund II. The remaining assets in each of these Funds will be managed by the sub-advisor(s) named in the prospectus. Principal provides these investment advisory services through a portfolio manager who functions as a co-employee of Principal and Principal Global Investors, LLC ("PGI") under an investment service agreement. Through the agreement, the portfolio manager has access to PGI's equity management processes, systems, staff, proprietary quantitative model, portfolio construction disciplines, experienced portfolio management, and quantitative research staff. This portfolio manager also has access to PGI's trading staff and trade execution capabilities along with PGI's order management system, pre- and post-trade compliance system, portfolio accounting system and performance attribution and risk management system. Mariateresa Monaco has been the lead portfolio manager for the 10-40% of the assets to which Principal will provide investment advisory services since 2009. Mariateresa Monaco. Ms. Monaco has worked as a portfolio manager for Principal since 2009. Previously, she worked as a portfolio manager for Principal Global Investors, LLC, where she worked as a portfolio manager since 2005. Prior to that, Ms. Monaco worked for Fidelity Management and Research. She earned a masters degree in Electrical Engineering from Politecnico di Torino, Italy, a masters degree in Electrical Engineering from Northeastern University, and an M.B.A. from the Sloan School of Management at the Massachusetts Institute of Technology. Principal provides a substantial part of the investment advisory services to each of the Principal LifeTime Funds directly, while engaging PGI as a sub-advisor to assist in providing those investment advisory services. The portfolio managers Principal has appointed for each Principal LifeTime Fund are James Fennessey, Jeffrey Tyler, and Randy Welch. The portfolio managers PGI has appointed for each Principal LifeTime Fund are David Blake and Dirk Laschanzky. Messrs. Fennessey, Tyler, Welch, Blake, and Laschanzky work as a team, sharing day-to-day management of the Principal LifeTime Funds; however, Mr. Tyler has ultimate decision making authority. James W. Fennessey. Mr. Fennessey joined the Principal Financial Group in 2000. He is the Head of the Manager Research Team that is responsible for analyzing, interpreting and coordinating investment performance data and evaluation of the investment managers under the due diligence program that monitors investment managers used by the Principal Funds. Mr. Fennessey earned a B.S. in Business Administration, with an emphasis in Finance, and a minor in Economics from Truman State University. He has earned the right to use the Chartered Financial Analyst designation. Jeffrey R. Tyler. Mr. Tyler joined Principal in 2011. Prior to that, Mr. Tyler was the Chief Investment Officer at EXOS Partners. From 1988-2009, Mr. Tyler was a Senior Vice President, Senior Portfolio Manager, and Manager of Taxable Fixed Income for American Century. He earned a B.A. in business economics and accounting from the University of California, Santa Barbara and a Master of Management in finance and economics from the J.L. Kellogg Graduate School of Management, Northwestern University. Mr. Tyler has earned the right to use the Chartered Financial Analyst designation. Randy L. Welch. Mr. Welch joined the Principal Financial Group in 1989 and oversees the functions of the Investment Services group, which includes investment manager research, investment consulting, performance analysis, and investment communication. He is also responsible for the due diligence program that monitors investment managers used by the Principal Funds. Mr. Welch is an affiliate member of the Chartered Financial Analysts (CFA) Institute. Mr. Welch earned a B.A. in Business/ Finance from Grand View College and an M.B.A. from Drake University. Cash Management Program Each fund has cash available in its portfolios to meet redemption requests and to pay expenses. Additionally, funds receive cash flows when shareholders purchase shares. Principal will invest the cash, which comprises a very small portion of the funds' portfolios, in money market investments and in stock index futures contracts based on the Fund's market cap to gain exposure to the market. Stock index futures provide returns similar to those of common stocks. Principal believes that, over the long term, this strategy will enhance the investment performance of the Funds. Principal has implemented a cash management program for the following Funds: International Fund I, LargeCap Blend Fund II, LargeCap Growth Fund I, LargeCap Growth Fund II, LargeCap Value Fund I, LargeCap Value Fund III, MidCap Growth Fund III, MidCap Value Fund I, MidCap Value Fund III, SmallCap Growth Fund I, SmallCap Growth Fund II, and SmallCap Value Fund II. 236 The Sub-Advisors Principal has signed contracts with various Sub-Advisors. Under the sub-advisory agreements, the Sub-Advisor agrees to assume the obligations of Principal to provide investment advisory services to the portion of the assets of a specific Fund allocated to it by Principal. For these services, Principal pays the Sub-Advisor a fee. Principal or the Sub-Advisor provides the Directors of the Fund with a recommended investment program. The program must be consistent with the Fund's investment objective and policies. Within the scope of the approved investment program, the Sub-Advisor advises the Fund on its investment policy and determines which securities are bought or sold, and in what amounts. Some of the Sub-Advisors may enter into co-employee agreements, investment service agreements, dual employee agreements, or other similar agreements with advisers with which they are affiliated. Through the agreements, the Sub-Advisors portfolio manager usually is accorded access to the portfolio management processes, systems, staff, proprietary quantitative model, portfolio construction disciplines, experienced portfolio management, and quantitative research staff of the affiliated investment advisory firm. Likewise, through the agreements, the portfolio manager usually has access to the trading staff and trade execution capabilities along with the order management system, pre- and post-trade compliance system, portfolio accounting system and portfolio accounting system and performance attribution and risk management system of the affiliated investment advisory firm. Several of the Funds have multiple Sub-Advisors. For those Funds, a team at Principal, consisting of Jessica Bush, James Fennessey and Randy Welch, determines the portion of the Fund's assets each Sub-Advisor will manage and may, from time-to-time, reallocate Fund assets between the Sub-Advisors. The decision to do so may be based on a variety of factors, including but not limited to: the investment capacity of each Sub-Advisor, portfolio diversification, volume of net cash flows, fund liquidity, investment performance, investment strategies, changes in each Sub- Advisor's firm or investment professionals or changes in the number of Sub-Advisors. Ordinarily, reallocations of Fund assets among Sub-Advisors occur as a Sub-Advisor liquidates assets in the normal course of portfolio management or with net new cash flows; however, at times existing Fund assets may be reallocated among Sub- Advisors. Jessica S. Bush. Ms. Bush, Senior Research Analyst, joined the Principal Financial Group in 2006. Prior to joining the Principal Financial Group she spent over three years at Putnam Investments. She is a member of the Manager Research Team that is responsible for analyzing, interpreting and coordinating investment performance data and evaluation of the sub-advisors under the due diligence program that monitors investment managers used by the Principal Funds. Ms. Bush earned a B.A. in Business Administration from the University of Michigan. She has earned the right to use the Chartered Financial Analyst designation. The Fund summaries identified the portfolio managers and the funds they manage. Additional information about the portfolio managers follows. The SAI provides additional information about each portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of securities in the Fund. Sub-Advisor: AllianceBernstein L.P. (AllianceBernstein), 1345 Avenue of the Americas, New York, NY 10105, was founded in 1971 as an independent investment advisor registered with the SEC. AllianceBernstein is the sub-advisor for a portion of the assets of the SmallCap Growth Fund I and a portion of the assets of the LargeCap Value Fund III. The portfolio managers listed below for the SmallCap Growth Fund I operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. The management of, and investment decisions for, the LargeCap Value Fund III portfolio are currently made by the North American Investment Policy Group. Joseph G. Paul, Christopher W. Marx, Greg Powell, and John D. Phillips are the persons with the most significant responsibility for the day-to-day management of the Funds portfolio. Bruce K. Aronow has been with AllianceBernstein since 1999. He earned a B.A. in Philosophy and Economics from Colgate University. Mr. Aronow has earned the right to use the Chartered Financial Analyst designation. 237 N. Kumar Kirpalani has been with AllianceBernstein since 1999. He earned a BTech from the Indian Institute of Technology and an M.B.A. from the University of Chicago. Mr. Kirpalani has earned the right to use the Chartered Financial Analyst designation. Samantha S. Lau has been with AllianceBernstein since 1999. She earned a B.S. in Finance and Accounting from the Wharton School of the University of Pennsylvania. She has earned the right to use the Chartered Financial Analyst designation. Christopher W. Marx has been with AllianceBernstein since 1997. He earned a B.A. in Economics from Harvard, and an M.B.A. from the Stanford Graduate School of Business. Joseph Gerard Paul has been with AllianceBernstein since 1987. He earned a B.S. from the University of Arizona and an M.S. from the MIT Sloan School of Management. John D. Phillips, Jr. has been with AllianceBernstein since 1994. He earned a B.A. from Hamilton College and an M.B.A. from Harvard University. Mr. Phillips has also earned the right to use the Chartered Financial Analyst designation. Greg Powell joined Bernstein in 1997. Mr. Powell earned a B.A. in economics and mathematics in 1981 from the University of California, Santa Barbara, and an M.A. and Ph.D in economics in 1983 and 1986, respectively, from Northwestern University. Wen-Tse Tseng has been with AllianceBernstein since 2006. Prior to joining the firm, he spent four years as the healthcare portfolio manager for the small-cap growth team at William D. Witter (the same team had previously managed assets for Weiss, Peck & Greer). He earned a B.S. from National Taiwan University, an M.S. in Molecular Genetics and Microbiology from Robert Wood Johnson Medical School-University of Medicine and Dentistry of New Jersey, and an M.B.A. from Graziadio School of Business and Management at Pepperdine University. Sub-Advisor: American Century Investment Management, Inc. (American Century), American Century Tower, 4500 Main Street, Kansas City, MO 64111, was founded in 1958 and is a wholly owned subsidiary of American Century Companies, Inc. American Century is the sub-advisor for a portion of the assets of the LargeCap Growth Fund II. American Century uses teams of portfolio managers and analysts to manage funds. The teams meet regularly to review portfolio holdings and discuss purchase and sale activity. Team members buy and sell securities for a fund as they see fit, guided by the funds investment objective and strategy. The portfolio managers on the investment team are jointly and primarily responsible for the day-to-day management of the Fund. Prescott LeGard has been with American Century since 1999. He earned B.A. in Economics from DePauw University. Mr. LeGard has earned the right to use the Chartered Financial Analyst designation. Gregory J. Woodhams has been with American Century since 1997. He earned a bachelors degree in Economics from Rice University and a masters degree in Economics from the University of Wisconsin at Madison. Mr. Woodhams has earned the right to use the Chartered Financial Analyst designation. 238 Sub-Advisor: Barrow, Hanley, Mewhinney & Strauss, LLC (BHMS), 2200 Ross Avenue, 31st Floor, Dallas, Texas 75201, is an investment advisory firm that was founded in 1979 and is a subsidiary of Old Mutual Asset Management (US) LLC, which is a subsidiary of Old Mutual plc, based in London, England. BHMS is the sub-advisor for a portion of the assets of the MidCap Value Fund III. The day-to-day portfolio management is shared by two portfolio managers. The Portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. James P. Barrow , founding partner of BHMS, has been with BHMS since 1979. He earned a B.S. from the University of South Carolina. Mark Giambrone has been with BHMS since 1998. He is a CPA and earned a B.S. from Indiana University and an M.B.A. from the University of Chicago. Sub-Advisor: BlackRock Financial Management, Inc. (BlackRock), 55 East 52nd Street, New York, New York 10055, is a registered investment adviser organized in 1994. BlackRock and its affiliates manage investment company and other portfolio assets. BlackRock is the sub-advisor for the Inflation Protection Fund. The Inflation Protection Fund is managed by a team of financial professionals at BlackRock. Martin Hegarty, Brian Weinstein and Stuart Spodek are jointly and primarily responsible for the day-to-day management of the Fund. Martin Hegarty has been with BlackRock since 2010. Prior to joining the firm, he served as a Director at Bank of America Merrill lynch. He earned a B.S. in economics from Rhodes University, South Africa. Stuart Spodek has been with BlackRock since 1993. He earned a B.S. in Engineering from Princeton University. Brian Weinstein has been with BlackRock since 2000. He earned a B.A. in History from the University of Pennsylvania. Sub-Advisor: Brown Investment Advisory Incorporated (Brown), 901 South Bond Street, Suite 400, Baltimore, Maryland 21231, incorporated in 1995, is a wholly-owned subsidiary of Brown Investment Advisory & Trust Company, which is a wholly-owned subsidiary of Brown Advisory Holdings Incorporated. Brown is the sub-advisor for a portion of the assets of the LargeCap Growth Fund I and a portion of the assets of the SmallCap Growth Fund I. For the SmallCap Growth Fund I, day-to-day portfolio management is shared by two portfolio managers. They operate as a team, sharing authority, with no limitation on the authority of one portfolio manager in relation to another. Christopher A. Berrier has been with Brown since 2005 and has been the co-portfolio manager of the Firm's Small- Cap Growth Strategy since he joined the Firm. Mr. Berrier earned an A.B. from Princeton University. Timothy W. Hathaway has been with Brown since 1995 and has been the co-portfolio manager of the Firm's Small- Cap Growth Strategy since 2005. Mr. Hathaway earned a B.A. from Randolph-Macon College and an M.B.A. from Loyola College in 2001. He has earned the right to use the Chartered Financial Analyst Designation. Kenneth M. Stuzin has been with Brown since 1996. He earned a B.A. and an M.B.A. from Columbia University. Mr. Stuzin has earned the right to use the Chartered Financial Analyst designation. 239 Sub-Advisor: ClearBridge Advisors, LLC (ClearBridge), 620 8th Avenue, New York, NY 10018, formed in 2005, is a wholly-owned subsidiary of Legg Mason, Inc. ClearBridge is the sub-advisor for a portion of the assets of the LargeCap Blend Fund II. Michael Kagan is lead portfolio manager for the mandate, along with Scott Glasser. As portfolio managers, they are aware of any and all activity in the portfolio, and share full authority for all purchase and sell decisions. Scott Glasser joined ClearBridge in 2005 in connection with the Legg Mason/Citigroup transaction. Previously, Mr. Glasser was a Managing Director of Citigroup Global Markets, Inc. and served as a Portfolio Manager at Smith Barney Asset Management. He earned a B.A. from Middlebury College and an M.B.A. from Pennsylvania State University. Michael Kagan joined ClearBridge in 2005 in connection with the Legg Mason/Citigroup transaction. Previously, Mr. Kagan was a Managing Director of Citigroup Global Markets, Inc. and served as a Portfolio Manager at Salomon Brothers Asset Management. He earned a B.A. from Harvard College. Sub-Advisor: Columbus Circle Investors (CCI) , Metro Center, One Station Place, Stamford, CT 06902, founded in 1975, is an affiliate of PGI and a member of the Principal Financial Group. CCI is the sub-advisor for the LargeCap Growth Fund, the MidCap Growth Fund and a portion of the assets of the SmallCap Growth Fund I. For the LargeCap Growth Fund, Anthony Rizza is the lead portfolio manager, and Thomas J. Bisighini, as co-portfolio manager, has responsibility for research and supports Mr. Rizza on the day-to-day management of the Fund. For the MidCap Growth Fund, Clifford G. Fox is the lead portfolio manager and Michael Iacono is the co-portfolio manager. Mr. Fox has the final decision making authority, but Mr. Iacono has the authority to execute trades in Mr. Foxs absence. For the SmallCap Growth Fund I, Clifford G. Fox is the lead portfolio manager and Katerina Wasserman is the co- portfolio manager. Mr. Fox has the final decision making authority, but Ms. Wasserman has the authority to execute trades in Mr. Foxs absence. Thomas J. Bisighini has been with CCI since 2004. He earned a B.S. from Bentley College and an M.B.A. in Finance from Fordham University. Mr. Bisighini has earned the right to use the Chartered Financial Analyst designation. Clifford G. Fox has been with CCI since 1992. He earned an M.B.A. from the Stern School of Business, New York University and a B.S. from the Wharton School, University of Pennsylvania. Mr. Fox has earned the right to use the Chartered Financial Analyst designation. Michael Iacono has been with CCI since 1997. He earned a B.S. from Boston College. Mr. Iacono is a CPA and has earned the right to use the Chartered Financial Analyst designation. Anthony Rizza has been with CCI since 1991. He earned a B.S. in Business from the University of Connecticut. Mr. Rizza has earned the right to use the Chartered Financial Analyst designation. Katerina Wasserman has been with CCI since 2000. She earned a B.S. in Biochemistry from the State University of New York at Stony Brook and a masters of Public Administration from the Robert F. Wagner Graduate School at New York University. 240 Sub-Advisor: Dimensional Fund Advisors LP (Dimensional), 6300 Bee Cave Road, Building One, Austin, TX 78746, is a registered investment advisor organized in 1981. Dimensional is the sub-advisor for a portion of the assets of the SmallCap Value Fund II. In accordance with the team approach used to manage the portfolios, the portfolio managers and portfolio traders implement the policies and procedures established by Dimensional's Investment Committee. The portfolio managers and portfolio traders also make daily investment decisions regarding the portfolios including running buy and sell programs based on the parameters established by the Investment Committee. The portfolio manager named in the Fund summary coordinates the efforts of all other portfolio managers with respect to Dimensional's day to day management of the portion of the SmallCap Value Fund II allocated to it. Stephen A. Clark has been with Dimensional since 2001. He earned a B.S. from Bradley University and an M.B.A. from the University of Chicago. Sub-Advisor: Edge Asset Management, Inc. (Edge) , 601 Union Street, Suite 2200, Seattle, WA 98101-1377, is an affiliate of Principal and a member of the Principal Financial Group. Edge has been in the business of investment management since 1944. Edge is the sub-advisor for the Equity Income Fund, the Government & High Quality Bond Fund, the Income Fund, the Principal Capital Appreciation Fund, the Short-Term Income Fund, the SAM Balanced Portfolio, the SAM Conservative Balanced Portfolio, the SAM Conservative Growth Portfolio, the SAM Flexible Income Portfolio, and the SAM Strategic Growth Portfolio. When more than one portfolio manager is identified as being responsible for the day-to-day portfolio management, the portfolio managers operate as a team, sharing authority, with no limitation on the authority of one portfolio manager in relation to another. Charles D. Averill previously was a senior quantitative analyst and has worked at Edge since 1990. He earned a bachelors degree in Economics from Reed College and an M.A. in Economics from Princeton University. Mr. Averill has earned the right to use the Chartered Financial Analyst designation. Daniel R. Coleman joined Edge in 2001 and has held various investment management roles on the equity team, including Portfolio Manager and some senior management roles. He earned a bachelor's degree in Finance from the University of Washington and an M.B.A. from New York University. Jill R. Cuniff became President of Edge in 2009 and became a portfolio manager in 2010. Prior to becoming the President of Edge, Ms. Cuniff was the President of Morley Financial. She earned a bachelors degree in Business Finance from Montana State University. Philip M. Foreman has been with Edge since 2002. He earned a bachelors degree in Economics from the University of Washington and an M.B.A. from the University of Puget Sound. Mr. Foreman has earned the right to use the Chartered Financial Analyst designation. John R. Friedl has been with Edge since 1998. He earned a B.A. in Communications and History from the University of Washington and a master's degree in Finance from Seattle University. Mr. Friedl has earned the right to use the Chartered Financial Analyst designation. Todd A. Jablonski, has been with Edge since 2010. Previously, he was an Executive Director and Portfolio manager at UBS. Prior to that, he was the lead portfolio manager of US large cap strategies at Credit Suisse Asset Management. He earned a bachelors degree in Economics from the University of Virginia and an M.B.A. with an emphasis in Quantitative Finance from New York University's Stern School of Business. Mr. Jablonski has earned the right to use the Chartered Financial Analyst designation. 241 Ryan P. McCann has been a portfolio manager for Edge since 2010. Previously, he was a portfolio manager and trader of structured mortgage products for Columbia Asset Management. He earned a B.A. in Business Administration from Washington State University. Mr. McCann has earned the right to use the Chartered Financial Analyst designation. Scott J. Peterson has been with Edge since 2002. He earned a bachelors degree in Mathematics from Brigham Young University and an M.B.A. from New York Universitys Stern School of Business. Mr. Peterson has earned the right to use the Chartered Financial Analyst designation. David W. Simpson has been with Edge since 2003. He earned a bachelor's degree from the University of Illinois and an M.B.A. in Finance from the University of Wisconsin. Mr. Simpson has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Emerald Advisers, Inc. (Emerald), 1703 Oregon Pike Road, Suite 101, Lancaster, PA 17601, is a wholly owned subsidiary of Emerald Asset Management incorporated in 1991. Emerald is the sub-advisor for a portion of the assets of the SmallCap Growth Fund II. The portfolio managers work as a team. Each person has the authority to make buy and sell decisions for the portfolio. Each also has sector-specific research responsibilities as well. Joseph W. Garner has been with Emerald since 1994. He earned a B.A. in Economics from Millersville University and an M.B.A. from the Katz Graduate School of Business, University of Pittsburgh. Kenneth G. Mertz II has been with Emerald since 1992 . He earned a B.A. in Economics from Millersville University. Mr. Mertz has earned the right to use the Chartered Financial Analyst designation. Peter J. Niedland has been with Emerald since 2009. Before joining Emerald, he was co-founder and portfolio manager for NS Investment Partners, LLC. Prior thereto, he served as research analyst and portfolio manager at Liberty Ridge Capital. Mr. Niedland earned a B.S. in Business Administration from the University of Richmond. He has also earned the right to use the Chartered Financial Analyst designation. Stacey L. Sears has been with Emerald since 1991. She earned a B.S. in Business Administration from Millersville University and an M.B.A. from Villanova University. Sub-Advisor: Essex Investment Management Company, LLC (Essex), 125 High Street, 29th Floor, Boston, MA 02110, is a Boston-based management firm which specializes in growth equity investments. Essex is the sub-advisor for a portion of the assets of the SmallCap Growth Fund II. Nancy B. Prial has been with Essex since 2004. She earned a B.S. in Electrical Engineering and a B.A. in Mathematics from Bucknell University. She also earned an M.B.A. from Harvard Business School. Ms. Prial has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Goldman Sachs Asset Management, L.P. (GSAM), 200 West Street, New York, NY 10282, has been registered as an investment adviser with the SEC since 1990 and is an affiliate of Goldman, Sachs & Co. GSAM is the sub-advisor for a portion of the assets of the MidCap Value Fund I. The day-to-day portfolio management is shared by multiple portfolio managers. In each such case, the portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. 242 Dolores Bamford has been with GSAM since 2002. She earned a B.A. from Wellesley College and an M.S. from MIT Sloan School of Management. Ms. Bamford has earned the right to use the Chartered Financial Analyst designation. Andrew Braun has been with GSAM since 1993. He earned a B.A. in Economics from Harvard University and an M.B.A. in Finance and Economics from the Stern School of Business at New York University. Sean Gallagher has been with GSAM since 2000. He earned a B.S. in Finance from Drexel University and an M.B.A. in Finance and Accounting from Stern School of Business at New York University. Sub-Advisor: Jacobs Levy Equity Management, Inc. (Jacobs Levy) , 100 Campus Drive, P.O. Box 650, Florham Park, NJ 07932-0650, founded in 1986, is an independent equity manager, focused exclusively on the management of U.S. equity portfolios for institutional clients. Jacobs Levy is the sub-advisor for a portion of the assets of the MidCap Growth Fund III. The two Principals, Bruce Jacobs and Ken Levy, are jointly responsible for the design and implementation of the Jacobs Levy investment process and the management of all client portfolios. There is no limitation on the authority of one portfolio manager in relation to another. Bruce I. Jacobs co-founded Jacobs Levy in 1986. He earned a B.A. from Columbia College, an M.S. in Operations Research and Computer Science from Columbia University, an MSIA from Carnegie Mellon Universitys Graduate School of Industrial Administration, and an M.A. in Applied Economics and a Ph.D. in Finance from the University of Pennsylvanias Wharton School. Kenneth N. Levy co-founded Jacobs Levy in 1986. He earned a B.A. in Economics from Cornell University and an M.B.A. and an M.A. in Business Economics from the University of Pennsylvanias Wharton School. Mr. Levy has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Los Angeles Capital Management and Equity Research, Inc. (L.A. Capital) , 11150 Santa Monica Boulevard, Suite 200, Los Angeles, CA 90025, is an independent, employee-owned firm. L.A. Capital is the sub-advisor for a portion of the assets of the MidCap Value Fund I and a portion of the assets of the SmallCap Value Fund II. The day-to-day portfolio management is shared by multiple portfolio managers. The portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. David R. Borger co-founded L.A. Capital in 2002. He earned a B.A. from the Wittenberg University and an M.A. and M.B.A. from the University of Michigan. Mr. Borger has earned the right to use the Chartered Financial Analyst designation. Christine M. Kugler has been with L.A. Capital since it was founded in 2002. She earned a B.A. from the University of California, Santa Barbara. Stuart K. Matsuda co-founded L.A. Capital in 2002. He earned a B.B.A. from the University of Hawaii and an M.B.A. from C Hal W. Reynolds co-founded L.A. Capital in 2002. He earned a B.A. from the University of Virginia and an M.B.A. from the University of Pittsburgh. Mr. Reynolds has earned the right to use the Chartered Financial Analyst designation. Thomas D. Stevens co-founded L.A. Capital in 2002. He earned a B.B.A. and M.B.A. from the University of Wisconsin. Mr. Stevens has earned the right to use the Chartered Financial Analyst designation. 243 Sub-Advisor: Mellon Capital Management Corporation (Mellon Capital), 500 Grant Street, Suite 4200, One Mellon Center, Pittsburgh, PA 15258. established in 1983, is an indirect wholly owned subsidiary of Bank of New York Mellon Corporation. Mellon Capital is the sub-advisor for a portion of the assets of the MidCap Growth Fund III. Portfolio management decisions are made on a team basis and are accomplished on a regular basis at periodic portfolio rebalance meetings. The team's decisions are systematically implemented across all accounts managed to the same benchmark, subject to the approval of the portfolio manager specifically assigned to each account, who must confirm that each trade fits within the specific policy guidelines of each account. Ronald P. Gala has been with Mellon Capital since 1993. He earned a B.S. in Business Administration from Duquesne University and an M.B.A. in Finance from the University of Pittsburgh. Mr. Gala has earned the right to use the Chartered Financial Analyst designation. Adam T. Logan has been with Mellon Capital since 1999. He earned a B.A. in Finance from Westminster College and an M.B.A. in Finance from the University of Pittsburgh. Mr. Logan has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Montag & Caldwell, LLC (M&C), 3455 Peachtree Rd., NE, Suite 1200, Atlanta, Georgia 30326, is an employee owned registered investment adviser which on September 24, 2010 succeeded the business of Montag & Caldwell, Inc., a registered investment adviser founded in 1945. M&C is the sub-advisor for a portion of the assets of the LargeCap Growth Fund II. Mr. Canakaris leads the M&C Investment Policy Group, which as a team has overall responsibility for the security selection process of the Firms Large Cap Growth strategy. Mr. Maxwell is the primary portfolio manager. In addition to handling the day-to-day management of the portfolio, he also participates in the security selection process for the Firms Large Cap Growth strategy. Mr. Markwalter is the back-up portfolio manager for the Fund. He assists with the day-to-day management of the portfolio, and also participates in the security selection process for the Firms Large Cap Growth strategy. Ronald Canakaris has been with M&C since 1972. He earned a B.S. and B.A. from the University of Florida. He has earned the right to use the Chartered Financial Analyst designation. Charles E. Markwalter has been with M&C since 1998. He earned a B.A. from Dartmouth College. Mr. Markwalter has earned the right to use the Chartered Financial Analyst designation. Grover C. Maxwell III has been with M&C since 1988. He earned a B.A. from The University of the South and an M.B.A. from Emory University. Mr. Maxwell has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Pacific Investment Management Company LLC (PIMCO), 840 Newport Center Drive, Newport Beach, CA 92660, was organized in 1971, is a limited liability company that is a majority owned subsidiary of Allianz Global Investors of America L.P., whose ultimate parent is Allianz SE. PIMCO is the sub-advisor for the Core Plus Bond Fund I. William H. Gross is a founding partner of PIMCO. He earned a B.A. from Duke University and an M.B.A. from Anderson School of Management at UCLA. Mr. Gross has earned the right to use the Chartered Financial Analyst designation. 244 Sub-Advisor: Principal Global Investors, LLC (PGI), 801 Grand Avenue, Des Moines, IA 50392, is an indirect wholly owned subsidiary of Principal Life Insurance Company, an affiliate of Principal, and a member of the Principal Financial Group. PGI manages equity, fixed-income, and real estate investments primarily for institutional investors, including Principal Life. PGIs headquarters address is 801 Grand Avenue, Des Moines, IA 50392. Its other primary asset management office is in New York, with asset management offices of affiliate advisors in several non-U.S. locations including London, Sydney and Singapore. PGI is the sub-advisor for the Bond & Mortgage Securities Fund, the Disciplined LargeCap Blend Fund, the Diversified International Fund, the International Emerging Markets Fund, the International Growth Fund, the LargeCap S&P 500 Index Fund, the LargeCap Value Fund, the MidCap Blend Fund, the MidCap S&P 400 Index Fund, the Money Market Fund, the Principal LifeTime 2010 Fund, the Principal LifeTime 2015 Fund, the Principal LifeTime 2020 Fund, the Principal LifeTime 2025 Fund, the Principal LifeTime 2030 Fund, the Principal LifeTime 2035 Fund, the Principal LifeTime 2040 Fund, the Principal LifeTime 2045 Fund, the Principal LifeTime 2050 Fund, the Principal LifeTime 2055 Fund, the Principal LifeTime Strategic Income Fund, the SmallCap Blend Fund, the SmallCap Growth Fund, the SmallCap S&P 600 Index Fund, the SmallCap Value Fund, and a portion of the assets of the MidCap Value Fund III. As reflected in the fund summaries, the day-to-day portfolio management, for some funds, is shared by multiple portfolio managers. In each such case, except where noted in the Management of the Funds section describing the management of the Principal LifeTime Funds, the portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Michael Ade has been with PGI since 2001. As a co-employee of PGI and Principal Global Investors (Singapore) Limited, Mr. Ade manages Principal Fund assets as an employee of PGI. He earned a bachelor's degree in Finance from the University of Wisconsin. Mr. Ade has earned the right to use the Chartered Financial Analyst designation. William C. Armstrong has been with PGI since 1992. He earned a bachelors degree from Kearney State College and a masters degree from the University of Iowa. Mr. Armstrong has earned the right to use the Chartered Financial Analyst designation. David M. Blake has been with PGI since 2000. He earned a bachelors degree and an M.B.A. from Saint Louis University. Mr. Blake has earned the right to use the Chartered Financial Analyst designation. Paul H. Blankenhagen has been with PGI since 1992. He earned a bachelors degree in Finance from Iowa State University and a masters degree from Drake University. Mr. Blankenhagen has earned the right to use the Chartered Financial Analyst designation. Juliet Cohn has been with PGI since 2003. As a co-employee of PGI and Principal Global Investors (Europe) Limited (PGI Europe), Ms. Cohn manages Principal Fund assets as an employee of PGI. She earned a bachelor's degree in Mathematics from Trinity College, Cambridge, England. Mihail Dobrinov has been with PGI since 2002. He earned an M.B.A. in Finance from the University of Iowa and a law degree from Sofia University, Bulgaria. Mr. Dobrinov has earned the right to use the Chartered Financial Analyst designation. (Mr. Dobrinov does not provide legal services on behalf of any of the member companies of the Principal Financial Group.) Arild Holm has been with PGI since 2002. He earned a bachelors degree in Management Sciences from the University of Manchester Institute of Science and Technology (England) and an M.B.A. in Finance from the University of Colorado. Mr. Holm has earned the right to use the Chartered Financial Analyst designation. Thomas L. Kruchten has been with PGI since 2005. He earned a B.A. in finance from the University of Northern Iowa. Mr. Kruchten has earned the right to use the Chartered Financial Analyst designation and is a member of the CFA Society of Iowa. 245 Dirk Laschanzky Mr. Laschanzky has been with PGI since 1997. He earned a B.A. and an M.B.A., both in Finance, from the University of Iowa. Mr. Laschanzky has earned the right to use the Chartered Financial Analyst designation. Thomas Morabito has been with PGI since 2000. He earned a B.A. in Economics from State University of New York and an M.B.A. in Finance from Northeastern University. Mr. Morabito has earned the right to use the Chartered Financial Analyst designation. Mark R. Nebelung , as a co-employee of PGI and Principal Global Investors (Japan) Ltd., manages Principal Fund assets as an employee of PGI. Mr. Nebelung joined PGI in 1997 and has been an actuarial associate and assistant director of capital markets for the Principal Financial Group. Mr. Nebelung earned bachelors degrees in Actuarial Science and Statistics from the University of Waterloo, Canada. He has earned the right to use the Chartered Financial Analyst designation. K. William Nolin has been with PGI since 1994. He earned a bachelors degree in Finance from the University of Iowa and an M.B.A. from the Yale School of Management. Mr. Nolin has earned the right to use the Chartered Financial Analyst designation. Phil Nordhus has been with PGI since 1990. He earned a bachelors degree in Economics from Kansas State University and an M.B.A. from Drake University. Mr. Nordhus has earned the right to use the Chartered Financial Analyst designation. John Pihlblad has been with PGI since 2000. He earned a B.A. from Westminster College. Mr. Pihlblad has earned the right to use the Chartered Financial Analyst designation. Tracy Reeg has been with PGI since 1993. She earned a bachelors degree in Finance from the University of Northern Iowa. Michael L. Reynal has been with PGI since 2001. He earned a B.A. in History from Middlebury College, an M.B.A. from the Amos Tuck School at Dartmouth College and an M.A. in History from Christs College at the University of Cambridge. Alice Robertson has been with the Principal Financial Group since 1990. She earned a bachelors degree in Economics from Northwestern University and a masters degree in Finance and Marketing from DePaul University. Jeffrey A. Schwarte has been with PGI since 1993. He earned a bachelors degree in Accounting from the University of Northern Iowa. Mr. Schwarte is a CPA and has earned the right to use the Chartered Financial Analyst designation. Timothy R. Warrick has been with PGI since 1990. He earned a bachelors degree in Accounting and Economics from Simpson College and an M.B.A. in Finance from Drake University. Mr. Warrick has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Principal Real Estate Investors, LLC (Principal - REI), 801 Grand Avenue, Des Moines, IA 50392, an indirect wholly owned subsidiary of Principal Life, an affiliate of Principal, and a member of the Principal Financial Group, was founded in 2000. Principal-REI is the sub-advisor for the Real Estate Securities Fund. The day-to-day portfolio management, for some funds, is shared by multiple portfolio managers. In each such case, the portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Matt Richmond has been with Principal  REI since 2000. He earned a bachelors degree in Finance from University of Nebraska and an M.B.A. from the University of Iowa. Kelly Rush has been with the real estate investment area for the firm since 1987. He earned a bachelors degree in Finance and an M.B.A. in Business Administration from the University of Iowa. Mr. Rush has earned the right to use the Chartered Financial Analyst designation. 246 Sub-Advisor: Pyramis Global Advisors, LLC (Pyramis) , 900 Salem Street, Smithfield, RI 02917, was established by Fidelity Investments in 2005 as a separate business unit to focus on institutional clients . Pyramis is the sub-advisor for a portion of the assets of the International Fund I. Cesar E. Hernandez has been with Fidelity Investments since 1989 and Pyramis since its inception in 2005. He earned a B.S. from the Universidad Simon Bolivar and an M.B.A. from Babson College. Mr. Hernandez has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Schroder Investment Management North America Inc. (Schroder Inc.), 875 Third Avenue, New York, NY 10022, a registered investment advisor. Schroder Inc. has delegated management of the International Fund Is assets to Schroder Investment Management North America Limited (Schroder Limited) through a sub-sub-advisory agreement. See The Sub-Sub-Advisor for more information. Sub-Advisor: T. Rowe Price Associates, Inc. (T. Rowe Price), 100 East Pratt Street, Baltimore, MD 21202, a wholly owned subsidiary of T. Rowe Price Group, Inc., a financial services holding company, has over 70 years of investment management experience. T. Rowe Price is the sub-advisor for a portion of the assets of the LargeCap Blend Fund II and a portion of the assets of the LargeCap Growth Fund I. Ms. Dopkin serves as a portfolio coordinator for the LargeCap Blend Fund II. Instead of making stock selection decisions, she is responsible for ensuring adherence to portfolio constraints and risk controls, along with managing inter-analyst activity. As the lead portfolio coordinator, Ms. Dopkin has ultimate accountability for the LargeCap Blend Fund II. Anna M. Dopkin has been with T. Rowe Price since 1996. She earned a B.S. from the Wharton School of the University of Pennsylvania. Ms. Dopkin has earned the right to use the Chartered Financial Analyst designation. Ann M. Holcomb has been with T. Rowe Price since 1996. She earned a B.A. in Mathematics from Goucher College and an M.S. in Finance from Loyola College. Ms. Holcomb has earned the right to use the Chartered Financial Analyst designation. Robert W. Sharps has been with T. Rowe Price since 1997. He earned a B.S. in Accounting from Towson University and an M.B.A. in Finance from the Wharton School, University of Pennsylvania. He has earned the right to use the Chartered Financial Analyst designation and the Certified Public Accountant accreditation. Sub-Advisor: Thompson, Siegel & Walmsley LLC ("TS&W"), 6806 Paragon Place, Suite 300, Richmond, VA 23230, is a limited liability company and a SEC registered investment advisor founded in 1969. TS&W is a majority owned subsidiary of Old Mutual (US) Holdings Inc., a subsidiary of Old Mutual plc. TS&W is the sub-advisor for a portion of the assets of the LargeCap Value Fund I. The portfolio managers operate as a team sharing authority and responsibility for the day-to-day management of the portfolio. There is no lead portfolio manager. Elizabeth Cabell Jennings has been with TS&W since 1986. She earned a B.A. in Economics from The College of William and Mary. Ms. Jennings has earned the right to use the Chartered Financial Analyst designation. 247 John (Jack) S. Pickler has been with TS&W since 2002. He earned a B.S. from the University of Virginia and an M.B.A. from Wake Forest University. Mr. Pickler has earned the right to use the Chartered Financial Analyst designation. Charles (Chip) J. Wittmann has been with TS&W since 2004. He earned a B.A. in Business from Davidson College and an M.B.A. from Duke University. Mr. Wittmann has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Turner Investment Partners, Inc. (Turner), 1205 Westlakes Drive, Suite 100, Berwyn, PA 19312, formed in 1990, is an employee-owned investment management firm. Turner is the sub-advisor for a portion of the assets of the MidCap Growth Fund III. Turner takes a team approach to investment management. The lead portfolio manager, and decision maker for all transactions is Christopher McHugh. Mr. McHugh is supported by the Growth Equity Team, which is comprised of 24 additional sector analysts who make buy and sell recommendations in their areas of expertise. Christopher K. McHugh is a co-founder of Turner. He earned a B.S. in Accounting from Philadelphia University and an M.B.A. in Finance from St. Josephs University. Sub-Advisor: UBS Global Asset Management (Americas) Inc. (UBS Global AM), One North Wacker, Chicago, IL 60606, is a Delaware corporation and SEC registered investment advisor. UBS Global AM is a wholly owned subsidiary of UBS AG and a member of the UBS Global Asset Management Division. UBS Global AM is the sub-advisor for a portion of the assets of the LargeCap Value Fund I. Thomas Cole, Thomas Digenan, and John Leonard are the members of the North American Equities investment management team primarily responsible for the day-to-day management of the LargeCap Value Fund I. Mr. Cole, as the head of the investment management team, leads the portfolio construction process and reviews the overall composition of the Fund's portfolio to ensure compliance with its stated investment objectives and strategies. Mr. Leonard and Mr. Digenan work closely with Mr. Cole on portfolio construction and ensuring that Fund investment objectives are met. Thomas M. Cole has been with UBS Global AM since 1985. He earned a B.B.A. and an M.B.A. from the University of Wisconsin. Mr. Cole has earned the right to use the Chartered Financial Analyst designation. Thomas J. Digenan has been with UBS Global AM since 2001. He was President of The UBS Funds from 1993 to 2001. He is a CPA and earned a B.S. from Marquette University and an M.S.T. from DePaul University. Mr. Digenan has earned the right to use the Chartered Financial Analyst designation. John C. Leonard has been with UBS Global AM since1991. He earned an A.B. from Dartmouth College and an M.B.A. from University of Chicago. Mr. Leonard has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Vaughan Nelson Investment Management, LP (Vaughan Nelson), 600 Travis Street, Suite 6300, Houston, Texas 77002, was founded in 1970 and is a wholly-owned affiliated under Natixis Global Asset Management. Vaughan Nelson is the sub-advisor for a portion of the assets of the SmallCap Value Fund II. The portfolio managers operate as a team making portfolio composition and buy/sell decisions. However, Chris Wallis, as team leader, has final decision-making authority. 248 Chris D. Wallis has been with Vaughan Nelson since 1999. He earned a B.B.A. in Accounting from Baylor University and an M.B.A. from Harvard Business School. Mr. Wallis has earned the right to use the Chartered Financial Analyst designation. Scott J. Weber has been with Vaughan Nelson since 2003. He earned a B.S. in Natural Resources from The University of the South and an M.B.A. from Tulane University. Mr. Weber has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Westwood Management Corp. (Westwood), 200 Crescent Court, Suite 1200, Dallas, Texas 75201, a New York corporation formed in 1983, is a wholly owned subsidiary of Westwood Holdings Group, Inc. Westwood is the sub-advisor for a portion of the assets of the LargeCap Value Fund III. The day-to-day portfolio management is shared by a portfolio management team that has responsibility for security research and portfolio management. Susan M. Byrne founded Westwood in 1983. She attended the University of California at Berkeley. Lisa Dong has been with Westwood since 2000 and part of the large cap team since 2008. She earned a BA in English Language and Literature from East China Normal University and an MBA from Texas Christian University with a concentration in Finance. Ms. Dong has earned the right to use the Chartered Financial Analyst designation. Mark R. Freeman has been with Westwood since 1999. He earned a B.A. in Economics from Millsaps College and an M.S. in Economics from Louisiana State University. Mr. Freeman has earned the right to use the Chartered Financial Analyst designation. Scott D. Lawson has been with Westwood since 2003. He earned a B.S. in Economics from Texas Christian University and an M.B.A. from St. Louis University. Mr. Lawson has earned the right to use the Chartered Financial Analyst designation. Jay K. Singhania has been with Westwood since 2001. He earned a B.B.A. in Finance from the University of Texas at Austin and participated in its M.B.A. Undergraduate Financial Analyst Program, specializing in the Energy sector. Mr. Singhania has earned the right to use the Chartered Financial Analyst designation. The Sub-Sub-Advisor Schroder Inc., Schroder Investment Management North America Limited (Schroder Limited) and Principal have entered into a sub-sub-advisory agreement for the International Fund I. Under this agreement, Schroder Limited has agreed to carry out the obligations of Schroder Inc. to manage the Funds assets. Day-to-day management decisions concerning the portion of the International Fund Is portfolio allocated to Schroder Inc. are made by Schroder Limited. Schroder Inc. pays a fee to Schroder Limited. Sub-Sub-Advisor:Schroder Investment Management North America Limited (Schroder Limited), 31 Gresham Street, London, United Kingdom EC2V 7QA, a US registered investment advisor. Schroder Limited is the sub-sub-advisor for a portion of the assets of the International Fund I. The day-to-day portfolio management is shared by multiple portfolio managers. Ms. Virginie Maisonneuve is the lead portfolio manager. Virginie Maisonneuve has been with Schroders since 2004. She earned a B.A. in Political Economy from People's University (renda), Beijing, an M.A. in Mandarin Chinese from Dauphine University, and an M.B.A., Ecole Superieure Libre des Sciences Commerciales Appliquees (ESLSCA). Ms. Maisonneuve has earned the right to use the Chartered Financial Analyst designation. Simon Webber has been with Schroders since 1999. He earned a B.Sc. (Hons) in Physics, University of Manchester. Mr. Webber has earned the right to use the Chartered Financial Analyst designation. 249 Fees Paid to Principal Each Fund pays Principal a fee for its services, which includes the fee Principal pays to the Sub-Advisor. The fee each Fund paid (as a percentage of the average daily net assets) for the fiscal year ended October 31, 2010 was: Bond & Mortgage Securities 0.52% Money Market 0.38% California Municipal 0.50% Principal Capital Appreciation 0.59% Core Plus Bond I 0.56% Principal LifeTime 2010 0.03% Disciplined LargeCap Blend 0.58% Principal LifeTime 2015 0.03% Diversified International 0.88% Principal LifeTime 2020 0.03% Equity Income 0.52% Principal LifeTime 2025 0.03% Government & High Quality Bond 0.50% Principal LifeTime 2030 0.03% Income 0.50% Principal LifeTime 2035 0.03% Inflation Protection 0.40% Principal LifeTime 2040 0.03% International Emerging Markets 1.18% Principal LifeTime 2045 0.03% International I 1.08% Principal LifeTime 2050 0.03% International Growth 0.98% Principal LifeTime 2055 0.03% International Value I 1.09% Principal LifeTime Strategic Income 0.03% LargeCap Blend II 0.74% Real Estate Securities 0.83% LargeCap Growth 0.63% SAM Balanced Portfolio 0.34% LargeCap Growth I 0.62%* SAM Conservative Balanced Portfolio 0.34% LargeCap Growth II 0.93% SAM Conservative Growth Portfolio 0.34% LargeCap S&P 500 Index 0.15% SAM Flexible Income Portfolio 0.34% LargeCap Value 0.44% SAM Strategic Growth Portfolio 0.34% LargeCap Value I 0.77% Short-Term Income 0.43% LargeCap Value III 0.77% SmallCap Blend 0.88% MidCap Blend 0.64% SmallCap Growth 0.82% MidCap Growth 0.65% SmallCap Growth I 1.10% MidCap Growth III 0.97% SmallCap Growth II 1.00% MidCap S&P 400 Index 0.15% SmallCap S&P 600 Index 0.15% MidCap Value I 0.98% SmallCap Value 0.75% MidCap Value III 0.65% SmallCap Value II 0.99% * Management Fees have been restated to reflect current fees. Effective July 1, 2010, Management Fees were reduced. A discussion regarding the basis for the Board of Directors approval of the management agreement with Principal and the sub-advisory agreements with each Sub-Advisor is available in the semi-annual report to shareholders for the period ended April 30, 2010 and in the annual report to shareholders for the fiscal year ended October 31, 2010. Voluntary Waivers Money Market Fund Principal has voluntarily agreed to limit the Fund's expenses to the extent necessary to maintain a 0% yield. The voluntary expense limit may be terminated at any time. The distributor has voluntarily agreed to limit the Fund's Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.00% for each share class. The expense limit any be terminated at any time. Manager of Managers The Fund operates as a Manager of Managers. Under an order received from the SEC, the Fund and Principal, may enter into and materially amend agreements with Sub-Advisors, other than those affiliated with Principal, without obtaining shareholder approval. For any Fund that is relying on that order, Principal may, without obtaining shareholder approval:  hire one or more Sub-Advisors;  change Sub-Advisors; and  reallocate management fees between itself and Sub-Advisors. 250 Principal has ultimate responsibility for the investment performance of each Fund that utilizes a Sub-Advisor due to its responsibility to oversee Sub-Advisors and recommend their hiring, termination, and replacement. No Fund will rely on the order until it receives approval from its shareholders or, in the case of a new Fund, the Funds sole initial shareholder before the Fund is available to the other purchasers, and the Fund states in its prospectus that it intends to rely on the order. The shareholders of each of the Funds have approved the Funds reliance on the order; however, only the Core Plus Bond I, Inflation Protection, International I, LargeCap Blend II, LargeCap Growth I, LargeCap Growth II, LargeCap Value I, LargeCap Value III, MidCap Growth III, MidCap Value I, MidCap Value III, SmallCap Growth I, SmallCap Growth II, and SmallCap Value II Funds intend to rely on the order. PRICING OF FUND SHARES Each Funds shares are bought and sold at the current share price. The share price of each class of each Fund is calculated each day the New York Stock Exchange (NYSE) is open (share prices are not calculated on the days on which the NYSE is closed for trading, generally New Years Day, Martin Luther King, Jr. Day, Washingtons Birthday/ Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas). The share price is determined as of the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price we calculate after we receive the order at our transaction processing center in Canton, Massachusetts. To process your purchase order on the day we receive it, we must receive the order (with complete information):  on a day that the NYSE is open and  prior to the close of trading on the NYSE (normally 3 p.m. Central Time). Orders received after the close of the NYSE or on days that the NYSE is not open will be processed on the next day that the NYSE is open for normal trading. If we receive an application or purchase request for a new mutual fund account or subsequent purchase into an existing account that is accompanied by a check and the application or purchase request does not contain complete information, we may hold the application (and check) for up to two business days while we attempt to obtain the necessary information. If we receive the necessary information within two business days, we will process the order using the next share price calculated. If we do not receive the information within two business days, the application and check will be returned to you. For all Funds, except the Money Market Fund, the share price is calculated by:  taking the current market value of the total assets of the Fund  subtracting liabilities of the Fund  dividing the remainder proportionately into the classes of the Fund  subtracting the liability of each class  dividing the remainder by the total number of shares outstanding for that class. With respect to the Principal LifeTime Funds and SAM Portfolios, which invest in other registered investment company funds, each Fund's NAV is calculated based on the NAV of such other registered investment company funds in which the Fund invests. The securities of the Money Market Fund are valued at amortized cost. The calculation procedure is described in the Statement of Additional Information. NOTES:  If market quotations are not readily available for a security owned by a Fund, its fair value is determined using a policy adopted by the Directors. Fair valuation pricing is subjective and creates the possibility that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security.  A Funds securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Generally, the values of foreign securities used in computing a Funds NAV are the market quotations as of the close of the foreign market. Foreign securities and currencies are also converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. 251 Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The Fund has adopted policies and procedures to fair value some or all securities held by a Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Funds NAV is calculated. Significant events can be specific to a single security or can include events that affect a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. If Principal believes that the market value of any or all of the foreign securities is materially affected by such an event, the securities will be valued, and the Funds NAV will be calculated, using the policy adopted by the Fund. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Fund may change on days when shareholders are unable to purchase or redeem shares.  Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. The Fund has a policy to value such securities at a price at which the Sub-Advisor expects the securities may be sold. PURCHASE OF FUND SHARES Principal Funds, Inc. offers funds in multiple share classes: A, B, C, J, Institutional, R-1, R-2, R-3, R-4, R-5, and P. Funds available in multiple share classes have the same investments, but differing expenses. Classes R-1, R-2, R-3, R-4, and R-5 shares are available in this prospectus. The Funds offer five classes of shares through this prospectus, each of which may be purchased through retirement plans, though not all plans offer each Fund. Such plans may impose fees in addition to those charged by the Funds. The services or share classes available to you may vary depending upon how you wish to purchase shares of the Fund. Each share class represents investments in the same portfolio of securities, but each class has its own expense structure, allowing you to choose the class that best meets your situation (not all classes are available to all plans). Each investors financial considerations are different. You should speak with your financial professional to help you decide which share class is best for you. Only eligible purchasers may buy R-1, R-2, R-3, R-4, and R-5 Class shares of the Funds. At the present time, eligible purchasers include but are not limited to:  retirement and pension plans to which Principal Life Insurance Company ("Principal Life") provides recordkeeping services;  separate accounts of Principal Life;  Principal Life or any of its subsidiaries or affiliates;  any fund distributed by Principal Funds Distributor, Inc. if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds;  clients of Principal Global Investors, LLC.;  certain pension plans;  certain retirement account investment vehicles administered by foreign or domestic pension plans;  an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and  certain retirement plan clients that have an approved organization for purposes of providing plan record keeping services. Principal Management Corporation reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. Shares may be purchased from Principal Funds Distributor, Inc. ("the Distributor"). The Distributor is an affiliate of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group. There are no sales charges on R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund. 252 Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor (generally an omnibus account or a plan level account). Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in Principal's opinion, may be disruptive to the Fund. For these purposes, Principal may consider an investor's trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Payments may be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers' checks, credit card checks, and foreign checks. Principal may recommend to the Board, and the Board may elect, to close certain funds or share classes to new and existing investors. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, Principal, any Sub-Advisor, or Principal Funds Distributor, Inc. REDEMPTION OF FUND SHARES Subject to any restrictions imposed by a plan, shares may be sold back to the Fund any day the NYSE is open. For more information about how to sell shares of the Fund, including any charges that a plan may impose, please consult the plan. The Fund generally sends payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Distributions in Kind. Payment for shares of the Funds tendered for redemption is ordinarily made by check. However, the Funds may determine that it would be detrimental to the remaining shareholders of a Fund to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the Funds may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Funds portfolio in lieu of cash. If a Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this prospectus. Redemption fees. The Fund board of directors has determined that it is not necessary to impose a fee upon the redemption of fund shares, because the Fund has adopted transfer restrictions as described in Exchange of Fund Shares. EXCHANGE OF FUND SHARES An exchange between Funds is a redemption of shares of one Fund and a concurrent purchase of shares in another Fund with the redemption proceeds. A shareholder, including a beneficial owner of shares held in nominee name or a participant in a participant-directed employee benefit plan, may exchange Fund shares under certain circumstances. In addition to any restrictions an intermediary or an employee benefit plan imposes, Fund shares may be exchanged, without charge, for shares of any other Fund of the Principal Funds, provided that:  the shareholder has not exchanged shares of the Fund within 30 days preceding the exchange, unless the shareholder is exchanging into the Money Market Fund,  the share class of such other Fund is available through the plan, and  the share class of such other Fund is available in the shareholders state of residence. 253 All exchanges completed on the same day are considered a single exchange for purposes of this exchange limitation. In addition, the Fund will reject an order to purchase shares of any Fund, except shares of the Money Market Fund, if the shareholder redeemed shares from that Fund within the preceding 30-day period. The 30-day exchange or purchase restriction does not apply to exchanges or purchases made on a scheduled basis such as scheduled periodic portfolio rebalancing transactions. If Fund shares are purchased through an intermediary that is unable or unwilling to impose the 30-day exchange restriction described above, Fund management may waive this restriction in lieu of the exchange limitation that the intermediary is able to impose if, in managements judgment, such limitation is reasonably likely to prevent excessive trading in Fund shares. In order to prevent excessive exchanges, and under other circumstances where the Fund Board of Directors or Principal believes it is in the best interests of the Fund, the Fund reserves the right to revise or terminate this exchange privilege, limit the amount or further limit the number of exchanges, reject any exchange or close an account. DIVIDENDS AND DISTRIBUTIONS Dividends are based on estimates of income, expenses, and shareholder activity for the Fund. Actual income, expenses, and shareholder activity may differ from estimates; consequently, differences, if any, will be included in the calculation of subsequent dividends. The Funds pay their net investment income to shareholders of record on the business day prior to the payment date. The payment schedule is as follows:  The Bond & Mortgage Securities, Government & High Quality Bond, Income, Inflation Protection, and Short-Term Income Funds declare dividends of their daily net investment income each day their shares are priced. The Funds pay out their accumulated declared dividends monthly.  The Money Market Fund declares dividends of all its daily net investment income each day its shares are priced. On the 20th day of each month (or the previous business day) the Fund will distribute its accumulated declared dividends. You may ask to have your dividends paid to you in cash. If you do not request cash payment, your dividend will be applied to purchase additional shares of the Fund monthly.  The SAM Flexible Income Portfolio pays its net investment income monthly.  The Core Plus Bond I, Equity Income, and Real Estate Securities Funds and the SAM Conservative Balanced, and SAM Balanced Portfolios each pay their net investment income quarterly in March, June, September, and December.  The other Funds pay their net investment income annually in December. For more details on the payment schedule, go to www.principal.com. Net realized capital gains, if any, are distributed annually in December. Payments are made to shareholders of record on the business day prior to the payable date. Capital gains may be taxable at different rates, depending on the length of time that the Fund holds its assets. The Money Market Fund does not seek to realize any capital gains or losses. If capital gains or losses were to occur, they could result in an increase or decrease in dividends. Dividend and capital gains distributions will be reinvested, without a sales charge, in shares of the Fund from which the distribution is paid. Generally, for federal income tax purposes, Fund distributions are taxable as ordinary income, except that any distributions of long-term capital gains will be taxed as such regardless of how long Fund shares have been held. Special tax rules apply to Fund distributions to retirement plans. A tax advisor should be consulted to determine the suitability of the Fund as an investment by such a plan and the tax treatment of distributions by the Fund. A tax advisor can also provide information on the potential impact of possible foreign, state, and local taxes. A Funds investments in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. To the extent that distributions the Funds pay are derived from a source other than net income (such as a return of capital), a notice will be included in your quarterly statement pursuant to Section 19(a) of the Investment Company Act of 1940, as amended, and Rule 19a-1 disclosing the source of such distributions. Furthermore, such notices shall be posted monthly on our web site at www.principal.com. You may request a copy of all such notices, free of charge, by telephoning 1-800-547-7754. The amounts and sources of distributions included in such notices are estimates only and you should not rely upon them for purposes of reporting income taxes. The Fund will send shareholders a Form 1099-DIV for the calendar year that will tell shareholders how to report these distributions for federal income tax purposes. 254 FREQUENT PURCHASES AND REDEMPTIONS The Funds are not designed for, and do not knowingly accommodate, frequent purchases and redemptions of fund shares by investors. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase these Funds. Frequent purchases and redemptions pose a risk to the Funds because they may:  Disrupt the management of the Funds by:  forcing the Funds to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the Fund; and  causing unplanned portfolio turnover;  Hurt the portfolio performance of the Funds; and  Increase expenses of the Funds due to:  increased broker-dealer commissions and  increased recordkeeping and related costs. Certain Funds may be at greater risk of harm due to frequent purchases and redemptions. For example, those Funds that invest in foreign securities may appeal to investors attempting to take advantage of time-zone arbitrage. The Funds have adopted procedures to fair value foreign securities under certain circumstances, which are intended, in part, to discourage excessive trading of shares of the Funds. The Board of Directors of the Fund has also adopted policies and procedures with respect to frequent purchases and redemptions of shares of the Funds. The Funds monitor shareholder trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. If we are not able to identify such excessive trading practices, the Funds and their shareholders may be harmed. The harm of undetected excessive trading in shares of the underlying Funds in which the Principal LifeTime Funds or Strategic Asset Management Portfolios invest could flow through to the Principal LifeTime Funds and Strategic Asset Management Portfolios as they would for any Fund shareholder. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. If we are not able to identify such abusive trading practices, the abuses described above may harm the Funds. The Funds have adopted an exchange frequency restriction, described above in Exchange of Fund Shares to limit excessive trading in fund shares. TAX CONSIDERATIONS Shareholders are responsible for federal income tax (and any other taxes, including state and local income taxes, if applicable) on dividends and capital gains distributions whether such dividends or distributions are paid in cash or reinvested in additional shares. Special tax rules apply to distributions from IRAs and other retirement accounts. You should consult a tax advisor to determine the suitability of the Fund as an investment by such a plan and the tax treatment of Fund distributions. Generally, dividends paid by the Funds from interest, dividends, or net short-term capital gains will be taxed as ordinary income. Distributions properly designated by the Fund as deriving from net gains on securities held for more than one year are taxable as such (generally at a 15% tax rate), regardless of how long you have held your shares. For taxable years beginning before January 1, 2013, distributions of investment income properly designated by the Fund as derived from qualified dividend income will be taxed at the rates applicable to long-term capital gains. Investments by a Fund in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. Shareholders of the Funds that invest in foreign securities may be entitled to claim a credit or deduction with respect to foreign taxes. In addition, the Funds investments in foreign securities or foreign currencies may increase or accelerate the Funds recognition of ordinary income and may affect the timing or amount of the Funds distributions. Early in each calendar year, each Fund will notify you of the amount and tax status of distributions paid to you for the preceding year. 255 A dividend or distribution made shortly after the purchase of shares of a Fund by a shareholder, although in effect a return of capital to that shareholder, would be taxable to that shareholder as described above, subject to a holding period requirement for dividends designated as qualified dividend income. Because of tax law requirements, you must provide the Funds with an accurate and certified taxpayer identification number (for individuals, generally a Social Security number) to avoid back-up withholding, which is currently imposed at a rate of 28%. Any gain resulting from the sale, redemption, or exchange of your shares will generally also be subject to tax. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state, and local taxes. Investments by a Fund in certain debt instruments or derivatives may cause the Fund to recognize taxable income in excess of the cash generated by such instruments. As a result, the Fund could be required at times to liquidate other investments in order to satisfy its distribution requirements under the Internal Revenue Code. The Funds use of derivatives will also affect the amount, timing, and character of the Funds distributions. The information contained in this prospectus is not a complete description of the federal, state, local, or foreign tax consequences of investing in the Fund. You should consult your tax advisor before investing in the Fund. THE COSTS OF INVESTING Fees and Expenses of the Funds The shares of the Funds are sold without a front-end sales charge and do not have a contingent deferred sales charge. There is no sales charge on shares of the Funds purchased with reinvested dividends or other distributions. Ongoing Fees Ongoing fees reduce the value of each share. Because they are ongoing, they increase the cost of investing in the Funds. Each Principal LifeTime Fund and SAM Portfolio, as a shareholder in the underlying funds, bears its pro rata share of the operating expenses incurred by each underlying fund. The investment return of each Principal LifeTime Fund and SAM Portfolio is net of the underlying funds operating expenses. Each Fund pays ongoing fees to Principal and others who provide services to the Fund. These fees include:  Management Fee  Through the Management Agreement with the Fund, Principal has agreed to provide investment advisory services and corporate administrative services to the Funds.  Distribution Fee  Each of the Funds has adopted a distribution plan under Rule 12b-1 of the Investment Company Act of 1940. Under the plan, the R-1, R-2, R-3, and R-4 classes of each Fund pay a distribution fee based on the average daily net asset value (NAV) of the Fund. These fees pay distribution and other expenses for the sale of Fund shares and for services provided to shareholders. Over time, these fees may exceed other types of sales charges.  Other Expenses  A portion of expenses that are allocated to all classes of the Fund. Examples include a Service Fee (Principal has entered into a Service Agreement with the Fund under which Principal performs personal services for shareholders) and an Administrative Services Fee (Principal has entered into an Administrative Services Agreement with Principal Funds under which Principal provides shareholder and administrative services for retirement plans and other beneficial owners of Fund shares).  Acquired Fund Fees and Expenses - fees and expenses charged by other investment companies in which a Fund invests a portion of its assets. 256 DISTRIBUTION PLANS AND INTERMEDIARY COMPENSATION Distribution and/or Service (12b-1) Fees Principal Funds Distributor, Inc. ("PFD" or the "Distributor") is the distributor for the Class R-1, R-2, R-3, R-4, and R-5 shares of Principal Funds, Inc. PFD is an affiliate of Principal Life Insurance Company and with it is a subsidiary of Principal Financial Group, Inc. and member of the Principal Financial Group®. Principal Funds has adopted a distribution plan pursuant to Rule 12b-1 under the Investment Company Act for each of the Class R-1, R-2, R-3 and R-4 shares of Principal Funds. Under the 12b-1 Plans, each Fund makes payments from its assets attributable to the particular share class to the Fund's Distributor for distribution-related expenses and for providing services to shareholders of that share class. Payments under the 12b-1 plans are made by the Funds to the Distributor pursuant to the 12b-1 plans regardless of the expenses incurred by the Distributor. When the Distributor receives Rule 12b-1 fees, it may pay some or all of them to intermediaries whose customers are shareholders of the funds for sales support services and for providing services to shareholders of that share class. Intermediaries may include, among others, broker-dealers, registered investment advisors, banks, trust companies, pension plan consultants, retirement plan administrators, and insurance companies. Because Rule 12b-1 fees are paid out of Fund assets and are ongoing fees, over time they will increase the cost of your investment in the Funds and may cost you more than other types of sales charges. The maximum annual Rule 12b-1 fee for distribution related expenses and/or for providing services to shareholders under each 12b-1 plan (as a percentage of average daily net assets) is: Maximum Annualized Share Class Rule 12b-1 Fee R1 0.35% R2 0.30% R3 0.25% R4 0.10% The Distributor generally uses Rule 12b-1 fees to finance any activity that is primarily intended to result in the sale of shares and for providing services to shareholders of the share class. In addition to shareholder services, examples of such sales or distribution related expenses include compensation to salespeople and selected dealers (including financing the commission paid to the dealer at the time of the sale), printing of prospectuses and statements of additional information and reports for other than existing shareholders, and preparing and conducting sales seminars. Payments under the 12b-1 plans will not automatically terminate for funds that are closed to new investors or to additional purchases by existing shareholders. The fund Board will determine whether to terminate, modify, or leave unchanged the 12b-1 plan at the time the Board directs the implementation of the closure of the fund. Additional Payments to Intermediaries Shares of the Fund are sold primarily through intermediaries, such as brokers, dealers, investment advisors, banks, trust companies, pension plan consultants, retirement plan administrators and insurance companies. In addition to payments pursuant to 12b-1 plans, Principal or its affiliates enter into agreements with some intermediaries pursuant to which the intermediaries receive payments for providing services relating to Fund shares. Examples of such services are administrative, networking, recordkeeping, sub-transfer agency and/or shareholder services. Such compensation is generally paid out of the Service Fees and Administrative Service Fees that are disclosed in this prospectus as Other Expenses. In addition, Principal or its affiliates may pay, without reimbursement from the Fund, compensation from their own resources to certain intermediaries that support the distribution of shares of the Fund or provide services to Fund shareholders. Principal Life Insurance Company is one such intermediary that provides services relating to Fund shares held in retirement plans, and it is typically paid some or all of the Service Fees and Administrative Service Fees pertaining to such plans. 257 Additionally, in some cases the Distributor and its affiliates will provide payments or reimbursements in connection with the costs of conferences, educational seminars, training and marketing efforts related to the Funds. Such activities may be sponsored by intermediaries or the Distributor. The costs associated with such activities may include travel, lodging, entertainment, and meals. In some cases the Distributor will also provide payment or reimbursement for expenses associated with transactions ("ticket") charges and general marketing expenses. For more information, see the Statement of Additional Information (SAI). The amounts paid to intermediaries vary by share class and by fund. The payments described in this prospectus may create a conflict of interest by influencing your Financial Professional or your intermediary to recommend the Fund over another investment, or to recommend one share class of the Fund over another share class. Ask your Financial Professional or visit your intermediary's website for more information about the total amounts paid to them by Principal and its affiliates, and by sponsors of other mutual funds your Financial Professional may recommend to you. Your intermediary may charge you additional fees other than those disclosed in this prospectus. Ask your Financial Professional about any fees and commissions they charge. FUND ACCOUNT INFORMATION Statements Statements are sent each calendar quarter. The statements provide the number and value of shares owned by the plan, transactions during the quarter, dividends declared or paid, and other information. Orders Placed by Intermediaries Principal Funds may have an agreement with your intermediary, such as a broker-dealer, third party administrator, or trust company, that permits the intermediary to accept orders on behalf of the Fund until 3 p.m. Central Time. The agreement may include authorization for your intermediary to designate other intermediaries (sub-designees) to accept orders on behalf of the Fund on the same terms that apply to the intermediary. In such cases, if your intermediary or a sub-designee receives your order in correct form by 3 p.m. Central Time, transmits it to the Fund and pays for it in accordance with the agreement, the Fund will price the order at the next net asset value per share it computes after your intermediary or sub-designee received your order. Note: The time at which the Fund prices orders and the time until which the Fund or your intermediary or sub- designee will accept orders may change in the case of an emergency or if the New York Stock Exchange closes at a time other than 3 p.m. Central Time. Minimum Account Balance The Principal Funds reserves the right to set a minimum and redeem all shares in the Fund if the value of a plans investments in the Fund is less than the minimum. Principal Funds has set the minimum at $2.5 million. The redemption proceeds would then be sent according to the directions of the appropriate plan fiduciary. If the Fund exercises this right, the plan sponsor will be notified that the redemption is going to be made. The plan will have 30 days to make an additional investment and bring plan assets up to the required minimum. The Fund reserves the right to change the minimum. Reservation of Rights The Principal Funds reserves the right to amend or terminate the special plans described in this prospectus. In addition, Principal Funds reserves the right to change the share classes described herein. Shareholders will be notified of any such action to the extent required by law. Multiple Translations This prospectus may be translated into other languages. In the event of any inconsistencies or ambiguity as to the meaning of any word or phrase in a translation, the English text will prevail. Procedures for Opening an Account To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to verify your identity. We may also ask to see your drivers license or other identifying documents. 258 If concerns arise with verification of your identity, no transactions, other than redemptions, will be permitted while we attempt to reconcile the concerns. If we are unable to verify your identify within 30 days of our receipt of your original purchase, the account(s) will be closed and redeemed in accordance with normal redemption procedures. Financial Statements Plans will receive annual financial statements for the Funds, audited by the Funds independent registered public accounting firm. Plans will also receive a semiannual financial statement that is unaudited. FINANCIAL HIGHLIGHTS The following financial highlights tables are intended to help you understand the Funds financial performance for the periods shown. Certain information reflects results for a single Fund share. The total returns in each table represent the rate that an investor would have earned or lost each period on an investment in the Fund (assuming reinvestment of all distributions). This information has been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, whose report, along with each Funds financial statements, is included in Principal Funds, Inc. Annual Report to Shareholders for the fiscal year ended October 31, 2010, which is available upon request, and incorporated by reference into the SAI. To request a free copy of the latest annual or semiannual report for the Fund, you may telephone 1-800-547-7754. 259 FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment and Value, End of Period (Loss)(a) Investments Operations Income Distributions of Period Total Return BOND & MORTGAGE SECURITIES FUND R-1 shares 2010 $9 .68 $0 .37 $0 .81 $1 .18 ($0 .29) ($0 .29) $10 .57 12 .43% 2009 8 .51 0 .40 1 .11 1 .51 (0 .34) (0 .34) 9 .68 18 .28 2008 10 .49 0 .45 (2 .00) (1 .55) (0 .43) (0 .43) 8 .51 (15 .25) 2007 10 .66 0 .48 (0 .17) 0 .31 (0 .48) (0 .48) 10 .49 2 .94 2006 10 .61 0 .42 0 .03 0 .45 (0 .40) (0 .40) 10 .66 4 .35 R-2 shares 2010 9 .61 0 .38 0 .80 1 .18 (0 .31) (0 .31) 10 .48 12 .46 2009 8 .45 0 .41 1 .10 1 .51 (0 .35) (0 .35) 9 .61 18 .45 2008 10 .42 0 .46 (1 .98) (1 .52) (0 .45) (0 .45) 8 .45 (15 .14) 2007 10 .60 0 .49 (0 .18) 0 .31 (0 .49) (0 .49) 10 .42 3 .00 2006 10 .55 0 .42 0 .05 0 .47 (0 .42) (0 .42) 10 .60 4 .52 R-3 shares 2010 9 .64 0 .40 0 .80 1 .20 (0 .32) (0 .32) 10 .52 12 .73 2009 8 .48 0 .43 1 .09 1 .52 (0 .36) (0 .36) 9 .64 18 .59 2008 10 .45 0 .48 (1 .99) (1 .51) (0 .46) (0 .46) 8 .48 (14 .93) 2007 10 .63 0 .51 (0 .18) 0 .33 (0 .51) (0 .51) 10 .45 3 .17 2006 10 .57 0 .45 0 .04 0 .49 (0 .43) (0 .43) 10 .63 4 .79 R-4 shares 2010 9 .78 0 .42 0 .82 1 .24 (0 .34) (0 .34) 10 .68 12 .95 2009 8 .60 0 .45 1 .11 1 .56 (0 .38) (0 .38) 9 .78 18 .78 2008 10 .60 0 .50 (2 .02) (1 .52) (0 .48) (0 .48) 8 .60 (14 .85) 2007 10 .77 0 .54 (0 .18) 0 .36 (0 .53) (0 .53) 10 .60 3 .42 2006 10 .71 0 .47 0 .04 0 .51 (0 .45) (0 .45) 10 .77 4 .92 R-5 shares 2010 9 .65 0 .43 0 .80 1 .23 (0 .35) (0 .35) 10 .53 13 .06 2009 8 .48 0 .46 1 .10 1 .56 (0 .39) (0 .39) 9 .65 19 .08 2008 10 .46 0 .51 (1 .99) (1 .48) (0 .50) (0 .50) 8 .48 (14 .74) 2007 10 .64 0 .54 (0 .18) 0 .36 (0 .54) (0 .54) 10 .46 3 .49 2006 10 .58 0 .48 0 .05 0 .53 (0 .47) (0 .47) 10 .64 5 .11 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Ratio of Expenses to Average Net Investment Income Portfolio Period (in to Average Net Assets (Excluding Reverse to Average Net Turnover thousands) Assets Repurchase Agreement Expense) Assets Rate $10,669 1.41% N/A 3 .66% 357 .4% 9,763 1.41 N/A 4 .59 365 .1 6,999 1.40 N/A 4 .57 302 .6 7,143 1.40 N/A 4 .54 259 .1 4,536 1.43 1.41 (b) 3 .98 274 .5 28,778 1.28 N/A 3 .78 357 .4 29,688 1.28 N/A 4 .77 365 .1 28,127 1.27 N/A 4 .68 302 .6 37,875 1.27 N/A 4 .65 259 .1 42,548 1.33 1.28 (b) 4 .04 274 .5 41,586 1.10 N/A 3 .97 357 .4 45,851 1.10 N/A 4 .97 365 .1 48,733 1.09 N/A 4 .86 302 .6 62,793 1.09 N/A 4 .85 259 .1 50,633 1.14 1.10 (b) 4 .25 274 .5 36,175 0.91 N/A 4 .14 357 .4 25,843 0.91 N/A 5 .13 365 .1 22,799 0.90 N/A 5 .05 302 .6 28,800 0.90 N/A 5 .05 259 .1 18,009 0.95 0.91 (b) 4 .46 274 .5 59,861 0.79 N/A 4 .26 357 .4 58,888 0.79 N/A 5 .27 365 .1 67,063 0.78 N/A 5 .16 302 .6 111,437 0.78 N/A 5.15 259.1 95,496 0.83 0.79 (b) 4 .56 274 .5 (a) Calculated based on average shares outstanding during the period. (b) Excludes interest expense paid on borrowings through reverse repurchase agreements. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period CORE PLUS BOND FUND I R-1 shares 2010 $11 .00 $0.15 $0 .77 $0 .92 ($0 .22) ($0 .11) ($0 .33) $11.59 2009 9.94 0 .28 1 .01 1 .29 (0 .19) (0.04) (0 .23) 11 .00 2008(c) 10.00  (0 .06) (0 .06)    9.94 R-2 shares 2010 11.00 0 .17 0 .77 0 .94 (0 .23) (0.11) (0 .34) 11 .60 2009 9.94 0 .29 1 .02 1 .31 (0 .21) (0.04) (0 .25) 11 .00 2008(c) 10.00  (0 .06) (0 .06)    9.94 R-3 shares 2010 11.01 0 .19 0 .77 0 .96 (0 .25) (0.11) (0 .36) 11 .61 2009 9.94 0 .31 1 .01 1 .32 (0 .21) (0.04) (0 .25) 11 .01 2008(c) 10.00  (0 .06) (0 .06)    9.94 R-4 shares 2010 11.06 0 .21 0 .76 0 .97 (0 .26) (0.11) (0 .37) 11 .66 2009 9.94 0 .32 1 .05 1 .37 (0 .21) (0.04) (0 .25) 11 .06 2008(c) 10.00  (0 .06) (0 .06)    9.94 R-5 shares 2010 11.04 0 .22 0 .77 0 .99 (0 .28) (0.11) (0 .39) 11 .64 2009 9.94 0 .34 1 .03 1 .37 (0 .23) (0.04) (0 .27) 11 .04 2008(c) 10.00  (0 .06) (0 .06)    9.94 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 8.56% $3,446 1 .45% 1 .35% 186 .8% 13.07 1,572 1.47 2 .63 356 .2 (0.60) (d) 15 1 .53 (e) (0 .32) (e) 551 .3 (e) 8.74 8,899 1.32 1 .51 186 .8 13.25 6,139 1.34 2 .66 356 .2 (0.60) (d) 15 1 .40 (e) (0 .16) (e) 551 .3 (e) 8.94 24,917 1.14 1 .69 186 .8 13.35 14,771 1.16 2 .89 356 .2 (0.60) (d) 15 1 .22 (e) 0 .00 (e) 551 .3 (e) 9.06 8,217 0.95 1 .87 186 .8 13.93 7,675 0.97 3 .01 356 .2 (0.60) (d) 15 1 .03 (e) 0 .16 (e) 551 .3 (e) 9.21 30,083 0.83 1 .95 186 .8 13.85 8,281 0.85 3 .15 356 .2 (0.60) (d) 15 0 .91 (e) 0 .32 (e) 551 .3 (e) (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. (c) Period from September 30, 2008, date operations commenced, through October 31, 2008. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period DISCIPLINED LARGECAP BLEND FUND R-1 shares 2010 $10 .34 $0.05 $1 .31 $1 .36 ($0 .07) $ ($0 .07) $11.63 2009 9.85 0 .08 0 .50 0 .58 (0 .09)  (0 .09) 10 .34 2008 17.70 0 .07 (5 .95) (5 .88) (0 .05) (1.92) (1 .97) 9 .85 2007 15.97 0 .04 2 .11 2 .15 (0 .04) (0.38) (0 .42) 17 .70 2006 14.24 0 .02 1 .91 1 .93  (0.20) (0 .20) 15 .97 R-2 shares 2010 10.28 0 .07 1 .29 1 .36 (0 .08)  (0 .08) 11 .56 2009 9.80 0 .09 0 .49 0 .58 (0 .10)  (0 .10) 10 .28 2008 17.61 0 .09 (5 .91) (5 .82) (0 .07) (1.92) (1 .99) 9 .80 2007 15.90 0 .06 2 .10 2 .16 (0 .07) (0.38) (0 .45) 17 .61 2006 14.18 0 .08 1 .86 1 .94 (0 .02) (0.20) (0 .22) 15 .90 R-3 shares 2010 10.31 0 .09 1 .31 1 .40 (0 .10)  (0 .10) 11 .61 2009 9.84 0 .11 0 .49 0 .60 (0 .13)  (0 .13) 10 .31 2008 17.68 0 .12 (5 .95) (5 .83) (0 .09) (1.92) (2 .01) 9 .84 2007 15.96 0 .09 2 .10 2 .19 (0 .09) (0.38) (0 .47) 17 .68 2006 14.23 0 .09 1 .88 1 .97 (0 .04) (0.20) (0 .24) 15 .96 R-4 shares 2010 10.36 0 .10 1 .32 1 .42 (0 .12)  (0 .12) 11 .66 2009 9.88 0 .12 0 .51 0 .63 (0 .15)  (0 .15) 10 .36 2008 17.74 0 .14 (5 .96) (5 .82) (0 .12) (1.92) (2 .04) 9 .88 2007 16.01 0 .13 2 .10 2 .23 (0 .12) (0.38) (0 .50) 17 .74 2006 14.28 0 .11 1 .89 2 .00 (0 .07) (0.20) (0 .27) 16 .01 R-5 shares 2010 10.37 0 .12 1 .32 1 .44 (0 .13)  (0 .13) 11 .68 2009 9.91 0 .14 0 .49 0 .63 (0 .17)  (0 .17) 10 .37 2008 17.78 0 .16 (5 .97) (5 .81) (0 .14) (1.92) (2 .06) 9 .91 2007 16.05 0 .15 2 .11 2 .26 (0 .15) (0.38) (0 .53) 17 .78 2006 14.31 0 .13 1 .90 2 .03 (0 .09) (0.20) (0 .29) 16 .05 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 13.17% $1,091 1 .47% 0 .46% 145 .0% 6.02 1,284 1.46 0 .85 129 .9 (37.23) 1,148 1.45 0 .54 121 .7 13.73 1,447 1.45 0 .26 101 .4 (b) 13.68 1,244 1.47 0 .11 92 .4 13.29 1,711 1.34 0 .60 145 .0 6.11 1,888 1.33 0 .97 129 .9 (37.11) 1,668 1.32 0 .67 121 .7 13.83 2,641 1.32 0 .39 101 .4 (b) 13.80 1,937 1.34 0 .51 92 .4 13.59 6,703 1.16 0 .78 145 .0 6.33 6,741 1.15 1 .17 129 .9 (37.03) 6,630 1.14 0 .86 121 .7 14.04 10,524 1.14 0 .56 101 .4 (b) 14.03 5,740 1.16 0 .58 92 .4 13.78 801 0.97 0 .94 145 .0 6.55 4,186 0.96 1 .30 129 .9 (36.89) 3,006 0.95 1 .05 121 .7 14.28 5,304 0.95 0 .77 101 .4 (b) 14.20 5,195 0.97 0 .76 92 .4 13.95 2,269 0.85 1 .10 145 .0 6.57 1,508 0.84 1 .47 129 .9 (36.79) 1,363 0.83 1 .16 121 .7 14.39 1,925 0.83 0 .88 101 .4 (b) 14.37 1,565 0.85 0 .88 92 .4 (a) Calculated based on average shares outstanding during the period. (b) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM Growth & Income Fund. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period DIVERSIFIED INTERNATIONAL FUND R-1 shares 2010 $8 .62 $0.05 $1 .15 $1 .20 ($0 .10) $ ($0 .10) $9 .72 2009 7.38 0 .08 1 .29 1 .37 (0 .13)  (0 .13) 8 .62 2008 17 .20 0 .12 (7 .93) (7 .81) (0 .04) (1 .97) (2 .01) 7 .38 2007 14 .24 0 .07 4 .24 4 .31 (0 .08) (1 .27) (1 .35) 17 .20 2006 11 .37 0 .08 3 .25 3 .33  (0.46) (0 .46) 14 .24 R-2 shares 2010 8.58 0 .06 1 .15 1 .21 (0 .10)  (0 .10) 9 .69 2009 7.34 0 .09 1 .28 1 .37 (0 .13)  (0 .13) 8 .58 2008 17 .12 0 .14 (7 .89) (7 .75) (0 .06) (1 .97) (2 .03) 7 .34 2007 14 .18 0 .09 4 .22 4 .31 (0 .10) (1 .27) (1 .37) 17 .12 2006 11 .30 0 .09 3 .25 3 .34  (0.46) (0 .46) 14 .18 R-3 shares 2010 8.64 0 .08 1 .15 1 .23 (0 .12)  (0 .12) 9 .75 2009 7.40 0 .10 1 .29 1 .39 (0 .15)  (0 .15) 8 .64 2008 17 .24 0 .16 (7 .94) (7 .78) (0 .09) (1 .97) (2 .06) 7 .40 2007 14 .27 0 .12 4 .25 4 .37 (0 .13) (1 .27) (1 .40) 17 .24 2006 11 .38 0 .12 3 .25 3 .37 (0 .02) (0 .46) (0 .48) 14 .27 R-4 shares 2010 8.75 0 .09 1 .18 1 .27 (0 .13)  (0 .13) 9 .89 2009 7.51 0 .12 1 .30 1 .42 (0 .18)  (0 .18) 8 .75 2008 17 .47 0 .19 (8 .06) (7 .87) (0 .12) (1 .97) (2 .09) 7 .51 2007 14 .46 0 .15 4 .28 4 .43 (0 .15) (1 .27) (1 .42) 17 .47 2006 11 .52 0 .15 3 .29 3 .44 (0 .04) (0 .46) (0 .50) 14 .46 R-5 shares 2010 8.67 0 .11 1 .24 1 .35 (0 .14)  (0 .14) 9 .88 2009 7.44 0 .12 1 .30 1 .42 (0 .19)  (0 .19) 8 .67 2008 17 .32 0 .20 (7 .97) (7 .77) (0 .14) (1 .97) (2 .11) 7 .44 2007 14 .34 0 .16 4 .26 4 .42 (0 .17) (1 .27) (1 .44) 17 .32 2006 11 .43 0 .15 3 .28 3 .43 (0 .06) (0 .46) (0 .52) 14 .34 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Period (in to Average Net to Average Net Portfolio Total Return thousands) Assets Assets Turnover Rate 13.95% $9,424 1.79% 0 .60% 105 .9% 18.88 9,081 1.79 1 .04 115 .6 (50.78) 6,336 1.81 0 .99 101 .5 32.77 10,716 1.78 0 .44 111 .3 (b) 30.17 3,787 1.77 0 .62 107 .5 14.18 19,385 1.66 0 .70 105 .9 18.96 20,324 1.66 1 .17 115 .6 (50.70) 18,080 1.68 1 .13 101 .5 32.96 38,204 1.65 0 .59 111 .3 (b) 30.46 22,784 1.64 0 .67 107 .5 14.29 67,216 1.48 0 .88 105 .9 19.23 69,007 1.48 1 .36 115 .6 (50.61) 57,078 1.50 1 .31 101 .5 33.21 99,441 1.47 0 .78 111 .3 (b) 30.56 44,461 1.46 0 .88 107 .5 14.63 49,117 1.29 1 .05 105 .9 19.43 50,972 1.29 1 .55 115 .6 (50.53) 36,959 1.31 1 .57 101 .5 33.30 42,258 1.28 1 .00 111 .3 (b) 30.87 16,510 1.27 1 .11 107 .5 15.71 (c) 76,608 1.17 1 .18 105 .9 19.54 82,482 1.17 1 .66 115 .6 (50.43) 59,805 1.19 1 .57 101 .5 33.54 135,368 1.16 1 .05 111 .3 (b) 31.00 53,609 1.15 1 .12 107 .5 (a) Calculated based on average shares outstanding during the period. (b) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM International Growth Fund. (c) In March, 2010, the Class experienced a significant one time gain of approximately $0.08/share as the result of a settlement in an SEC administrative proceeding. If such gain had not been recognized, the total return amounts expressed herein would have been lower. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment and Value, End Period (Loss)(a) Investments Operations Income Distributions of Period Total Return EQUITY INCOME FUND R-1 shares 2010(b) $15 .52 $0 .23 $1 .40 $1 .63 ($0 .26) ($0 .26) $16 .89 10 .62%(c) R-2 shares 2010(b) 15 .52 0 .21 1 .43 1 .64 (0 .27) (0 .27) 16 .89 10 .67 (c) R-3 shares 2010(b) 15 .52 0 .25 1 .40 1 .65 (0 .28) (0 .28) 16 .89 10 .81 (c) R-4 shares 2010(b) 15 .52 0 .20 1 .49 1 .69 (0 .29) (0 .29) 16 .92 11 .03 (c) R-5 shares 2010(b) 15 .52 0 .15 1 .55 1 .70 (0 .29) (0 .29) 16 .93 11 .11 (c) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets Assets Rate $374 1.42%(d) 2.13%(d) 22 .1%(d) 371 1.29 (d) 1.92 (d) 22 .1 (d) 3,815 1.11 (d) 2.39 (d) 22 .1 (d) 750 0.92 (d) 1.87 (d) 22 .1 (d) 5,904 0.80 (d) 1.37 (d) 22 .1 (d) (a) Calculated based on average shares outstanding during the period. (b) Period from March 1, 2010, date operations commenced, through October 31, 2010. (c) Total return amounts have not been annualized. (d) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment and Value, End Period (Loss)(a) Investments Operations Income Distributions of Period Total Return GOVERNMENT & HIGH QUALITY BOND FUND R-1 shares 2010 $10 .90 $0 .37 $0 .41 $0 .78 ($0 .39) ($0 .39) $11 .29 7 .32% 2009(c) 10 .68 0 .35 0 .24 0 .59 (0 .37) (0 .37) 10 .90 5 .61 (d) R-2 shares 2010 10 .90 0 .39 0 .41 0 .80 (0 .41) (0 .41) 11 .29 7 .46 2009(c) 10 .68 0 .36 0 .24 0 .60 (0 .38) (0 .38) 10 .90 5 .73 (d) R-3 shares 2010 10 .90 0 .40 0 .42 0 .82 (0 .43) (0 .43) 11 .29 7 .66 2009(c) 10 .68 0 .38 0 .24 0 .62 (0 .40) (0 .40) 10 .90 5 .90 (d) R-4 shares 2010 10 .90 0 .42 0 .42 0 .84 (0 .45) (0 .45) 11 .29 7 .86 2009(c) 10 .68 0 .39 0 .24 0 .63 (0 .41) (0 .41) 10 .90 6 .07 (d) R-5 shares 2010 10 .90 0 .44 0 .42 0 .86 (0 .46) (0 .46) 11 .30 8 .08 2009(c) 10 .68 0 .41 0 .24 0 .65 (0 .43) (0 .43) 10 .90 6 .18 (d) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets Assets Rate $4,485 1.29%(b) 3.33% 51 .2% 2,796 1.29 (b),(e) 3.66 (e) 26 .6 (e) 8,002 1.16 (b) 3.48 51 .2 8,843 1.16 (b),(e) 3.80 (e) 26 .6 (e) 20,070 0.98 (b) 3.63 51 .2 11,551 0.98 (b),(e) 3.98 (e) 26 .6 (e) 7,364 0.79 (b) 3.82 51 .2 4,235 0.79 (b),(e) 4.17 (e) 26 .6 (e) 15,243 0.67 (b) 3.95 51 .2 11,805 0.67 (b),(e) 4.29 (e) 26 .6 (e) (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. (c) Period from December 15, 2008, date operations commenced, through October 31, 2009. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment and Value, End of Period (Loss)(a) Investments Operations Income Distributions of Period Total Return INCOME FUND R-1 shares 2010(b) $9 .27 $0.30 $0 .40 $0 .70 ($0 .29) ($0 .29) $9 .68 7 .68%(c) R-2 shares 2010(b) 9.27 0 .30 0 .40 0 .70 (0 .30) (0.30) 9.67 7 .67 (c) R-3 shares 2010(b) 9.27 0 .31 0 .41 0 .72 (0 .31) (0.31) 9.68 7 .91 (c) R-4 shares 2010(b) 9.27 0 .32 0 .41 0 .73 (0 .32) (0.32) 9.68 8 .04 (c) R-5 shares 2010(b) 9.27 0 .35 0 .38 0 .73 (0 .33) (0.33) 9.67 8 .03 (c) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Period (in to Average Net to Average Net Portfolio thousands) Assets Assets Turnover Rate $18 1.40%(d) 4.69%(d) 13 .1%(d) 172 1.27 (d) 4 .71 (d) 13 .1 (d) 1,472 1.09 (d) 4 .95 (d) 13 .1 (d) 1,361 0.90 (d) 5 .03 (d) 13 .1 (d) 393 0.78 (d) 5 .43 (d) 13 .1 (d) (a) Calculated based on average shares outstanding during the period. (b) Period from March 1, 2010, date operations commenced, through October 31, 2010. (c) Total return amounts have not been annualized. (d) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Tax Return Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized of Capital and Value, End of Period (Loss)(a) Investments Operations Income Gains Distribution Distributions of Period INFLATION PROTECTION FUND R-1 shares 2010 $7 .48 $0 .09 $0 .67 $0 .76 ($0 .11) $ $ ($0 .11) $8 .13 2009 7.05 (0.02) 0 .46 0 .44 (0 .01)   (0 .01) 7 .48 2008 9.42 0.44 (2 .01) (1 .57) (0 .69)  (0.11) (0 .80) 7 .05 2007 9.55 0.42 (0 .19) 0 .23 (0 .36)   (0 .36) 9 .42 2006 9.79 0.46 (0 .26) 0 .20 (0 .43) (0 .01)  (0 .44) 9 .55 R-2 shares 2010 7.48 0.10 0 .66 0 .76 (0 .11)   (0 .11) 8 .13 2009 7.05 0.06 0 .38 0 .44 (0 .01)   (0 .01) 7 .48 2008 9.42 0.45 (2 .01) (1 .56) (0 .69)  (0.12) (0 .81) 7 .05 2007 9.54 0.39 (0 .14) 0 .25 (0 .37)   (0 .37) 9 .42 2006 9.79 0.39 (0 .19) 0 .20 (0 .44) (0 .01)  (0 .45) 9 .54 R-3 shares 2010 7.50 0.12 0 .66 0 .78 (0 .12)   (0 .12) 8 .16 2009 7.06 0.08 0 .37 0 .45 (0 .01)   (0 .01) 7 .50 2008 9.43 0.47 (2 .01) (1 .54) (0 .70)  (0.13) (0 .83) 7 .06 2007 9.55 0.41 (0 .15) 0 .26 (0 .38)   (0 .38) 9 .43 2006 9.80 0.42 (0 .21) 0 .21 (0 .45) (0 .01)  (0 .46) 9 .55 R-4 shares 2010 7.52 0.13 0 .67 0 .80 (0 .14)   (0 .14) 8 .18 2009 7.06 0.09 0 .38 0 .47 (0 .01)   (0 .01) 7 .52 2008 9.43 0.47 (1 .99) (1 .52) (0 .73)  (0.12) (0 .85) 7 .06 2007 9.55 0.38 (0 .10) 0 .28 (0 .40)   (0 .40) 9 .43 2006 9.80 0.45 (0 .23) 0 .22 (0 .46) (0 .01)  (0 .47) 9 .55 R-5 shares 2010 7.54 0.14 0 .67 0 .81 (0 .14)   (0 .14) 8 .21 2009 7.07 0.04 0 .44 0 .48 (0 .01)   (0 .01) 7 .54 2008 9.44 0.51 (2 .02) (1 .51) (0 .72)  (0.14) (0 .86) 7 .07 2007 9.56 0.45 (0 .16) 0 .29 (0 .41)   (0 .41) 9 .44 2006 9.80 0.47 (0 .23) 0 .24 (0 .47) (0 .01)  (0 .48) 9 .56 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Ratio of Expenses to Average Net Investment Income Portfolio Period (in to Average Net Assets (Excluding Reverse to Average Net Turnover Total Return thousands) Assets Repurchase Agreement Expense) Assets Rate 10.20% $660 1.29% N/A 1 .16% 85.3% 6.21 367 1.29 N/A (0 .31) 109.5 (18.21) 430 1.29 N/A 5 .06 32.3 2.42 87 1.28 N/A 4 .47 88.2 2.07 41 2.47 1 .28 (b) 4 .77 51.4 10.30 1,078 1.16 N/A 1 .26 85.3 6.22 732 1.16 N/A 0 .86 109.5 (18.11) 642 1.16 N/A 5 .19 32.3 2.65 625 1.15 N/A 4 .09 88.2 2.06 546 2.28 1 .15 (b) 4 .09 51.4 10.56 2,759 0.98 N/A 1 .49 85.3 6.37 1,041 0.98 N/A 1 .12 109.5 (17.95) 904 0.98 N/A 5 .38 32.3 2.82 1,279 0.97 N/A 4 .35 88.2 2.19 781 2.07 0 .97 (b) 4 .37 51.4 10.70 896 0.79 N/A 1.67 85.3 6.67 359 0.79 N/A 1.28 109.5 (17.80) 378 0.79 N/A 5.40 32.3 3.00 271 0.78 N/A 4.02 88.2 2.35 389 1.95 0 .78 (b) 4 .73 51.4 10.91 1,230 0.67 N/A 1 .73 85.3 6.81 635 0.67 N/A 0 .53 109.5 (17.69) 638 0.67 N/A 5 .75 32.3 3.10 625 0.66 N/A 4 .79 88.2 2.55 120 1.73 0 .66 (b) 4 .92 51.4 (a) Calculated based on average shares outstanding during the period. (b) Excludes interest expense paid on borrowings through reverse repurchase agreements. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period INTERNATIONAL EMERGING MARKETS FUND R-1 shares 2010 $20 .51 $0.02 $4 .87 $4 .89 ($0 .05) $ ($0 .05) $25.35 2009 13.60 0 .10 6 .83 6 .93 (0 .02)  (0 .02) 20 .51 2008 39.13 0 .13 (19 .97) (19 .84)  (5.69) (5 .69) 13 .60 2007 24.43 0 .17 16 .30 16 .47 (0 .02) (1.75) (1 .77) 39 .13 2006 19.29 0 .13 6 .94 7 .07  (1.93) (1 .93) 24 .43 R-2 shares 2010 20.37 0 .03 4 .86 4 .89 (0 .06)  (0 .06) 25 .20 2009 13.50 0 .12 6 .78 6 .90 (0 .03)  (0 .03) 20 .37 2008 38.86 0 .15 (19 .80) (19 .65) (0 .02) (5.69) (5 .71) 13 .50 2007 24.28 0 .21 16 .17 16 .38 (0 .05) (1.75) (1 .80) 38 .86 2006 19.17 0 .12 6 .94 7 .06 (0 .02) (1.93) (1 .95) 24 .28 R-3 shares 2010 20.46 0 .08 4 .87 4 .95 (0 .10)  (0 .10) 25 .31 2009 13.59 0 .15 6 .80 6 .95 (0 .08)  (0 .08) 20 .46 2008 39.10 0 .20 (19 .94) (19 .74) (0 .08) (5.69) (5 .77) 13 .59 2007 24.42 0 .27 16 .26 16 .53 (0 .10) (1.75) (1 .85) 39 .10 2006 19.27 0 .17 6 .97 7 .14 (0 .06) (1.93) (1 .99) 24 .42 R-4 shares 2010 20.62 0 .12 4 .91 5 .03 (0 .13)  (0 .13) 25 .52 2009 13.72 0 .18 6 .86 7 .04 (0 .14)  (0 .14) 20 .62 2008 39.42 0 .27 (20 .13) (19 .86) (0 .15) (5.69) (5 .84) 13 .72 2007 24.61 0 .35 16 .36 16 .71 (0 .15) (1.75) (1 .90) 39 .42 2006 19.39 0 .20 7 .05 7 .25 (0 .10) (1.93) (2 .03) 24 .61 R-5 shares 2010 20.67 0 .15 4 .93 5 .08 (0 .15)  (0 .15) 25 .60 2009 13.75 0 .21 6 .85 7 .06 (0 .14)  (0 .14) 20 .67 2008 39.49 0 .27 (20 .13) (19 .86) (0 .19) (5.69) (5 .88) 13 .75 2007 24.65 0 .36 16 .41 16 .77 (0 .18) (1.75) (1 .93) 39 .49 2006 19.43 0 .24 7 .03 7 .27 (0 .12) (1.93) (2 .05) 24 .65 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 23.87% $10,335 2.14% 0 .07% 102 .1% 51.00 7,457 2.13 0 .62 133 .4 (58.65) 3,515 2.14 0 .49 127 .6 71.79 7,171 2.07 0 .58 141 .6 39.14 1,642 2.22 0 .57 134 .0 24.02 13,900 2.01 0 .15 102 .1 51.18 11,600 2.00 0 .77 133 .4 (58.58) 6,741 2.01 0 .58 127 .6 71.97 16,251 1.94 0 .73 141 .6 39.39 3,981 2.09 0 .53 134 .0 24.26 42,741 1.83 0 .38 102 .1 51.48 31,084 1.82 0 .91 133 .4 (58.53) 15,136 1.83 0 .77 127 .6 72.28 30,969 1.76 0 .91 141 .6 39.64 6,949 1.91 0 .74 134 .0 24.48 31,507 1.64 0 .54 102 .1 51.79 25,197 1.63 1 .08 133 .4 (58.44) 11,432 1.64 1 .04 127 .6 72.54 16,936 1.57 1 .14 141 .6 40.03 2,150 1.72 0 .90 134 .0 24.65 37,391 1.52 0 .65 102 .1 51.90 33,821 1.51 1 .26 133 .4 (58.39) 14,985 1.52 1 .01 127 .6 72.80 46,271 1.45 1 .22 141 .6 40.09 12,766 1.60 1 .07 134 .0 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period INTERNATIONAL FUND I R-1 shares 2010 $10 .23 $0.04 $1 .03 $1 .07 ($0 .09) $ ($0 .09) $11.21 2009 8.73 0 .06 1 .62 1 .68 (0 .18)  (0 .18) 10 .23 2008 18.55 0 .14 (8 .21) (8 .07) (0 .10) (1.65) (1 .75) 8 .73 2007 15.34 0 .07 4 .09 4 .16 (0 .03) (0.92) (0 .95) 18 .55 2006 12.66 0 .06 3 .03 3 .09  (0.41) (0 .41) 15 .34 R-2 shares 2010 10.22 0 .05 1 .04 1 .09 (0 .10)  (0 .10) 11 .21 2009 8.71 0 .07 1 .62 1 .69 (0 .18)  (0 .18) 10 .22 2008 18.51 0 .15 (8 .18) (8 .03) (0 .12) (1.65) (1 .77) 8 .71 2007 15.31 0 .10 4 .07 4 .17 (0 .05) (0.92) (0 .97) 18 .51 2006 12.62 0 .08 3 .02 3 .10  (0.41) (0 .41) 15 .31 R-3 shares 2010 10.23 0 .08 1 .03 1 .11 (0 .12)  (0 .12) 11 .22 2009 8.73 0 .09 1 .61 1 .70 (0 .20)  (0 .20) 10 .23 2008 18.54 0 .17 (8 .18) (8 .01) (0 .15) (1.65) (1 .80) 8 .73 2007 15.34 0 .14 4 .06 4 .20 (0 .08) (0.92) (1 .00) 18 .54 2006 12.65 0 .11 3 .02 3 .13 (0 .03) (0.41) (0 .44) 15 .34 R-4 shares 2010 10.26 0 .10 1 .03 1 .13 (0 .12)  (0 .12) 11 .27 2009 8.77 0 .11 1 .61 1 .72 (0 .23)  (0 .23) 10 .26 2008 18.61 0 .21 (8 .22) (8 .01) (0 .18) (1.65) (1 .83) 8 .77 2007 15.39 0 .17 4 .08 4 .25 (0 .11) (0.92) (1 .03) 18 .61 2006 12.68 0 .12 3 .05 3 .17 (0 .05) (0.41) (0 .46) 15 .39 R-5 shares 2010 10.28 0 .11 1 .03 1 .14 (0 .14)  (0 .14) 11 .28 2009 8.77 0 .12 1 .62 1 .74 (0 .23)  (0 .23) 10 .28 2008 18.62 0 .23 (8 .24) (8 .01) (0 .19) (1.65) (1 .84) 8 .77 2007 15.40 0 .18 4 .08 4 .26 (0 .12) (0.92) (1 .04) 18 .62 2006 12.69 0 .15 3 .04 3 .19 (0 .07) (0.41) (0 .48) 15 .40 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Ratio of Expenses to Average Net Investment Income Portfolio Period (in to Average Net Assets (Excluding Interest Expense to Average Net Turnover Total Return thousands) Assets Fees) Assets Rate 10.53% $6,727 1.97%(b) N/A 0 .43% 103.4% 19.63 6,204 2.00 (b) 1 .99 0 .74 102.4 (47.90) 3,137 1.98 N/A 1 .03 123.6 28.53 4,613 1.96 N/A 0 .44 91.1 25.09 2,041 1.97 N/A 0 .45 66.1 10.72 10,031 1.84 (b) N/A 0 .53 103.4 19.73 11,435 1.87 (b) 1 .86 0 .86 102.4 (47.83) 7,877 1.85 N/A 1 .09 123.6 28.69 18,566 1.83 N/A 0 .62 91.1 25.28 15,001 1.84 N/A 0 .55 66.1 10.90 13,026 1.66 (b) N/A 0 .74 103.4 19.95 12,634 1.69 (b) 1 .68 1 .07 102.4 (47.71) 9,728 1.67 N/A 1 .23 123.6 28.88 23,869 1.65 N/A 0 .82 91.1 25.45 16,367 1.66 N/A 0 .77 66.1 11.13 14,358 1.47 (b) N/A 0 .95 103.4 20.10 13,714 1.50 (b) 1 .49 1 .27 102.4 (47.60) 9,358 1.48 N/A 1 .51 123.6 29.15 17,374 1.46 N/A 1 .06 91.1 25.79 8,930 1.47 N/A 0 .86 66.1 11.21 25,067 1.35 (b) N/A 1 .07 103.4 20.39 22,619 1.38 (b) 1 .37 1 .36 102.4 (47.57) 17,108 1.36 N/A 1 .59 123.6 29.30 36,555 1.34 N/A 1 .12 91.1 25.92 24,331 1.35 N/A 1 .06 66.1 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period INTERNATIONAL GROWTH FUND R-1 shares 2010 $7 .74 $0.04 $0 .95 $0 .99 ($0 .04) $ ($0 .04) $8 .69 2009 6.87 0 .06 0 .88 0 .94 (0 .07)  (0 .07) 7 .74 2008 15 .39 0 .06 (7 .36) (7 .30)  (1.22) (1 .22) 6 .87 2007 13 .18 0 .05 3 .42 3 .47 (0 .01) (1 .25) (1 .26) 15 .39 2006 11 .35 0 .01 2 .82 2 .83 (0 .01) (0 .99) (1 .00) 13 .18 R-2 shares 2010 7.56 0 .04 0 .93 0 .97 (0 .07)  (0 .07) 8 .46 2009 6.72 0 .05 0 .86 0 .91 (0 .07)  (0 .07) 7 .56 2008 15 .08 0 .07 (7 .19) (7 .12) (0 .02) (1 .22) (1 .24) 6 .72 2007 12 .94 0 .07 3 .35 3 .42 (0 .03) (1 .25) (1 .28) 15 .08 2006 11 .16 0 .03 2 .77 2 .80 (0 .03) (0 .99) (1 .02) 12 .94 R-3 shares 2010 8.02 0 .07 0 .98 1 .05 (0 .08)  (0 .08) 8 .99 2009 7.14 0 .07 0 .91 0 .98 (0 .10)  (0 .10) 8 .02 2008 15 .94 0 .10 (7 .65) (7 .55) (0 .03) (1 .22) (1 .25) 7 .14 2007 13 .60 0 .09 3 .55 3 .64 (0 .05) (1 .25) (1 .30) 15 .94 2006 11 .68 0 .06 2 .90 2 .96 (0 .05) (0 .99) (1 .04) 13 .60 R-4 shares 2010 7.68 0 .07 0 .96 1 .03 (0 .10)  (0 .10) 8 .61 2009 6.85 0 .08 0 .86 0 .94 (0 .11)  (0 .11) 7 .68 2008 15 .33 0 .13 (7 .33) (7 .20) (0 .06) (1 .22) (1 .28) 6 .85 2007 13 .14 0 .12 3 .40 3 .52 (0 .08) (1 .25) (1 .33) 15 .33 2006 11 .32 0 .07 2 .81 2 .88 (0 .07) (0 .99) (1 .06) 13 .14 R-5 shares 2010 7.70 0 .08 0 .96 1 .04 (0 .11)  (0 .11) 8 .63 2009 6.88 0 .09 0 .86 0 .95 (0 .13)  (0 .13) 7 .70 2008 15 .39 0 .13 (7 .34) (7 .21) (0 .08) (1 .22) (1 .30) 6 .88 2007 13 .18 0 .13 3 .42 3 .55 (0 .09) (1 .25) (1 .34) 15 .39 2006 11 .35 0 .09 2 .81 2 .90 (0 .08) (0 .99) (1 .07) 13 .18 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 12.88% $1,216 1.88% 0 .45% 153 .8% 13.75 1,253 1.88 0 .89 137 .7 (51.27) 1,733 1.88 0 .54 125 .2 28.58 3,543 1.85 0 .37 129 .4 26.63 2,481 1.87 0 .11 134 .7 12.95 5,725 1.75 0 .57 153 .8 13.71 6,273 1.75 0 .78 137 .7 (51.20) 6,325 1.75 0 .63 125 .2 28.76 17,310 1.72 0 .49 129 .4 26.82 13,931 1.74 0 .26 134 .7 13.20 9,605 1.57 0 .84 153 .8 13.92 18,400 1.57 0 .98 137 .7 (51.13) 19,243 1.57 0 .85 125 .2 29.04 40,890 1.54 0 .67 129 .4 27.01 27,967 1.56 0 .48 134 .7 13.47 3,431 1.38 0 .82 153 .8 13.99 6,253 1.38 1 .15 137 .7 (50.97) 8,349 1.38 1 .11 125 .2 29.20 25,726 1.35 0 .87 129 .4 27.26 16,100 1.37 0 .59 134 .7 13.65 8,804 1.26 1 .07 153 .8 14.10 13,659 1.26 1 .34 137 .7 (50.91) 11,818 1.26 1 .09 125 .2 29.42 28,010 1.23 0 .99 129 .4 27.41 17,420 1.25 0 .74 134 .7 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period LARGECAP BLEND FUND II R-1 shares 2010 $7 .90 $0.03 $1 .07 $1 .10 ($0 .05) $ ($0 .05) $8 .95 2009 7.17 0 .05 0 .73 0 .78 (0 .05)  (0 .05) 7 .90 2008 12 .37 0 .03 (4 .19) (4 .16)  (1.04) (1 .04) 7 .17 2007 11 .34 0 .01 1 .61 1 .62 (0 .02) (0 .57) (0 .59) 12 .37 2006 10 .30 0 .01 1 .47 1 .48  (0.44) (0 .44) 11 .34 R-2 shares 2010 7.85 0 .04 1 .07 1 .11 (0 .06)  (0 .06) 8 .90 2009 7.10 0 .06 0 .73 0 .79 (0 .04)  (0 .04) 7 .85 2008 12 .27 0 .04 (4 .15) (4 .11) (0 .02) (1 .04) (1 .06) 7 .10 2007 11 .25 0 .03 1 .59 1 .62 (0 .03) (0 .57) (0 .60) 12 .27 2006 10 .22 0 .04 1 .44 1 .48 (0 .01) (0 .44) (0 .45) 11 .25 R-3 shares 2010 7.88 0 .05 1 .08 1 .13 (0 .07)  (0 .07) 8 .94 2009 7.15 0 .08 0 .72 0 .80 (0 .07)  (0 .07) 7 .88 2008 12 .34 0 .06 (4 .17) (4 .11) (0 .04) (1 .04) (1 .08) 7 .15 2007 11 .32 0 .05 1 .59 1 .64 (0 .05) (0 .57) (0 .62) 12 .34 2006 10 .27 0 .06 1 .46 1 .52 (0 .03) (0 .44) (0 .47) 11 .32 R-4 shares 2010 7.93 0 .07 1 .08 1 .15 (0 .08)  (0 .08) 9 .00 2009 7.20 0 .09 0 .73 0 .82 (0 .09)  (0 .09) 7 .93 2008 12 .42 0 .08 (4 .20) (4 .12) (0 .06) (1 .04) (1 .10) 7 .20 2007 11 .39 0 .07 1 .61 1 .68 (0 .08) (0 .57) (0 .65) 12 .42 2006 10 .33 0 .08 1 .47 1 .55 (0 .05) (0 .44) (0 .49) 11 .39 R-5 shares 2010 7.92 0 .08 1 .08 1 .16 (0 .09)  (0 .09) 8 .99 2009 7.19 0 .10 0 .72 0 .82 (0 .09)  (0 .09) 7 .92 2008 12 .40 0 .09 (4 .19) (4 .10) (0 .07) (1 .04) (1 .11) 7 .19 2007 11 .37 0 .08 1 .61 1 .69 (0 .09) (0 .57) (0 .66) 12 .40 2006 10 .32 0 .09 1 .46 1 .55 (0 .06) (0 .44) (0 .50) 11 .37 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 13 .97% $3,297 1.62%(b) 0 .30% 36 .2% 11 .10 3,337 1.63 (b) 0 .75 79 .8 (36 .43) 2,511 1.63 0 .32 60 .0 14 .81 3,426 1.62 0 .08 53 .2 14 .74 2,343 1.62 0 .12 52 .1 14 .12 14,969 1.49 (b) 0 .43 36 .2 11 .27 15,413 1.50 (b) 0 .91 79 .8 (36 .39) 13,952 1.50 0 .46 60 .0 15 .01 30,709 1.49 0 .24 53 .2 14 .91 31,309 1.49 0 .36 52 .1 14 .41 25,154 1.31 (b) 0 .60 36 .2 11 .43 21,135 1.32 (b) 1 .12 79 .8 (36 .23) 21,349 1.32 0 .63 60 .0 15 .12 29,848 1.31 0 .43 53 .2 15 .24 34,442 1.31 0 .52 52 .1 14 .56 13,836 1.12 (b) 0 .80 36 .2 11 .63 13,463 1.13 (b) 1 .27 79 .8 (36 .11) 11,356 1.13 0 .84 60 .0 15 .34 17,260 1.12 0 .57 53 .2 15 .46 10,614 1.12 0 .73 52 .1 14 .75 21,473 1.00 (b) 0 .92 36 .2 11 .68 25,707 1.01 (b) 1 .40 79 .8 (36 .00) 24,446 1.01 0 .95 60 .0 15 .52 55,239 1.00 0 .71 53 .2 15 .52 45,989 1.00 0 .86 52 .1 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Tax Return Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized of Capital and Value, End of Period (Loss)(a) Investments Operations Income Gains Distribution Distributions of Period LARGECAP GROWTH FUND R-1 shares 2010 $6 .17 ($0 .06) $1 .31 $1 .25 $ $ $ $ $7 .42 2009 6.00 (0.04) 0 .21 0 .17     6.17 2008 9.85 (0.03) (3 .65) (3 .68)  (0 .15) (0.02) (0 .17) 6 .00 2007 7.71 (0.03) 2 .27 2 .24  (0 .10)  (0 .10) 9 .85 2006 7.04 (0.02) 0 .69 0 .67     7.71 R-2 shares 2010 6.20 (0.05) 1 .31 1 .26     7.46 2009 6.03 (0.03) 0 .20 0 .17     6.20 2008 9.88 (0.02) (3 .66) (3 .68)  (0 .15) (0.02) (0 .17) 6 .03 2007 7.72 (0.02) 2 .28 2 .26  (0 .10)  (0 .10) 9 .88 2006 7.04 (0.01) 0 .69 0 .68     7.72 R-3 shares 2010 6.52 (0.04) 1 .44 1 .40     7.92 2009 6.32 (0.02) 0 .22 0 .20     6.52 2008 10 .34  (3 .85) (3 .85)  (0 .15) (0.02) (0 .17) 6 .32 2007 8.07  2 .38 2 .38 (0 .01) (0 .10)  (0 .11) 10 .34 2006 7.35 0.01 0 .71 0 .72     8.07 R-4 shares 2010 6.48 (0.02) 1 .37 1 .35     7.83 2009 6.28 (0.01) 0 .21 0 .20     6.48 2008 10 .25 0 .01 (3 .81) (3 .80)  (0 .15) (0.02) (0 .17) 6 .28 2007 8.01 0.01 2 .35 2 .36 (0 .02) (0 .10)  (0 .12) 10 .25 2006 7.28 0.02 0 .71 0 .73     8.01 R-5 shares 2010 6.41 (0.01) 1 .35 1 .34     7.75 2009 6.20  0.21 0.21     6.41 2008 10 .12 0 .03 (3 .76) (3 .73) (0 .02) (0 .15) (0 .02) (0 .19) 6 .20 2007 7.91 0.02 2 .32 2 .34 (0 .03) (0 .10)  (0 .13) 10 .12 2006 7.17 0.03 0 .71 0 .74     7.91 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Period (in to Average Net to Average Net Portfolio Total Return thousands) Assets Assets Turnover Rate 20.26% $17,427 1.52% (0 .82)% 65 .5% 2.83 10,130 1.53 (0 .65) 86 .5 (38.01) 9,129 1.50 (0 .34) 88 .8 29.37 12,562 1.47 (0 .36) 113 .1 (b) 9.52 5,792 1.42 (0 .23) 93 .5 20.32 17,137 1.39 (0 .69) 65 .5 2.82 16,407 1.40 (0 .50) 86 .5 (37.89) 15,819 1.37 (0 .20) 88 .8 29.59 24,502 1.34 (0 .21) 113 .1 (b) 9.66 16,878 1.29 (0 .09) 93 .5 21.47 (c) 52,360 1.21 (0 .52) 65 .5 3.16 56,773 1.22 (0 .34) 86 .5 (37.85) 48,883 1.19 (0 .03) 88 .8 29.79 59,749 1.16 (0 .05) 113 .1 (b) 9.80 35,647 1.11 0 .10 93 .5 20.83 30,517 1.02 (0 .33) 65 .5 3.18 35,761 1.03 (0 .13) 86 .5 (37.67) 28,378 1.00 0 .14 88 .8 29.90 25,974 0.97 0 .15 113 .1 (b) 10.03 14,809 0.92 0 .30 93 .5 20.90 130,991 0.90 (0 .20) 65 .5 3.39 74,628 0.91 (0 .02) 86 .5 (37.58) 66,974 0.88 0 .29 88 .8 30.07 96,875 0.86 0 .24 113 .1 (b) 10.32 47,115 0.80 0 .41 93 .5 (a) Calculated based on average shares outstanding during the period. (b) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM Growth Fund. (c) In March, 2010, the Class experienced a significant one time gain of approximately $0.06/share as the result of a settlement in an SEC administrative proceeding. If such gain had not been recognized, the total return amounts expressed herein would have been lower. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period LARGECAP GROWTH FUND I R-1 shares 2010 $6 .75 ($0 .05) $1 .55 $1 .50 $ $ $ $8 .25 2009 5.28 (0 .04) 1 .51 1 .47    6.75 2008 9.38 (0 .07) (3 .63) (3 .70)  (0.40) (0 .40) 5 .28 2007 8.22 (0 .05) 1 .58 1 .53  (0.37) (0 .37) 9 .38 2006 8.04 (0 .04) 0 .53 0 .49  (0.31) (0 .31) 8 .22 R-2 shares 2010 6.59 (0 .04) 1 .52 1 .48    8.07 2009 5.15 (0 .03) 1 .47 1 .44    6.59 2008 9.15 (0 .06) (3 .54) (3 .60)  (0.40) (0 .40) 5 .15 2007 8.02 (0 .04) 1 .54 1 .50  (0.37) (0 .37) 9 .15 2006 7.84 (0 .01) 0 .50 0 .49  (0.31) (0 .31) 8 .02 R-3 shares 2010 6.82 (0 .03) 1 .59 1 .56    8.38 2009 5.33 (0 .02) 1 .51 1 .49    6.82 2008 9.43 (0 .04) (3 .66) (3 .70)  (0.40) (0 .40) 5 .33 2007 8.24 (0 .02) 1 .58 1 .56  (0.37) (0 .37) 9 .43 2006 8.03  0.52 0.52  (0.31) (0 .31) 8 .24 R-4 shares 2010 6.82 (0 .02) 1 .58 1 .56    8.38 2009 5.31 (0 .01) 1 .52 1 .51    6.82 2008 9.39 (0 .03) (3 .65) (3 .68)  (0.40) (0 .40) 5 .31 2007 8.19 (0 .01) 1 .59 1 .58 (0 .01) (0.37) (0 .38) 9 .39 2006 7.98 0 .03 0 .49 0 .52  (0.31) (0 .31) 8 .19 R-5 shares 2010 6.91 (0 .01) 1 .61 1 .60    8.51 2009 5.38 (0 .01) 1 .54 1 .53    6.91 2008 9.50 (0 .02) (3 .70) (3 .72)  (0.40) (0 .40) 5 .38 2007 8.28  1 .61 1 .61 (0 .02) (0.37) (0 .39) 9 .50 2006 8.05 0 .02 0 .52 0 .54  (0.31) (0 .31) 8 .28 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Gross Ratio of Net Net Assets, End of Ratio of Expenses Expenses to Investment Income Portfolio Period (in to Average Net Average Net to Average Net Turnover Total Return thousands) Assets Assets(b) Assets Rate 22.22% $2,882 1.52% 1 .57% (0 .73)% 49 .8% 27.84 1,717 1.61 (c)  (0 .71) 98 .9 (41.05) 1,049 1.61  (0 .88) 64 .5 19.29 1,480 1.61  (0 .62) 47 .7 6.02 834 1.62  (0 .49) 58 .5 22.46 7,759 1.39 1 .44 (0 .60) 49 .8 27.96 9,273 1.48 (c)  (0 .58) 98 .9 (40.99) 7,234 1.48  (0 .75) 64 .5 19.41 18,098 1.48  (0 .45) 47 .7 6.18 18,690 1.49  (0 .18) 58 .5 22.87 31,002 1.21 1 .26 (0 .42) 49 .8 27.95 13,590 1.30 (c)  (0 .40) 98 .9 (40.83) 13,763 1.30  (0 .56) 64 .5 19.62 26,373 1.30  (0 .26) 47 .7 6.42 28,652 1.31  (0 .03) 58 .5 22.87 12,655 1.02 1 .07 (0 .22) 49 .8 28.44 4,213 1.11 (c)  (0 .20) 98 .9 (40.78) 3,767 1.11  (0 .38) 64 .5 19.97 6,315 1.11  (0 .11) 47 .7 6.46 3,732 1.12  0 .41 58 .5 23.15 65,597 0.90 0 .95 (0 .12) 49 .8 28.44 16,770 0.99 (c)  (0 .09) 98 .9 (40.73) 14,195 0.99  (0 .26) 64 .5 20.14 34,416 0.99  0 .02 47 .7 6.66 28,122 1.00  0 .25 58 .5 (a) Calculated based on average shares outstanding during the period. (b) Excludes expense reimbursement from Manager and/or Underwriter. (c) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period LARGECAP GROWTH FUND II R-1 shares 2010 $6 .58 ($0 .02) $0 .96 $0 .94 $ $ $ $7 .52 2009 5.80 (0 .02) 0 .80 0 .78    6.58 2008 9.81 (0 .05) (3 .03) (3 .08)  (0.93) (0 .93) 5 .80 2007 8.86 (0 .07) 1 .75 1 .68  (0.73) (0 .73) 9 .81 2006 8.11 (0 .06) 0 .90 0 .84  (0.09) (0 .09) 8 .86 R-2 shares 2010 6.38 (0 .01) 0 .94 0 .93    7.31 2009 5.62 (0 .01) 0 .77 0 .76    6.38 2008 9.52 (0 .04) (2 .93) (2 .97)  (0.93) (0 .93) 5 .62 2007 8.61 (0 .05) 1 .69 1 .64  (0.73) (0 .73) 9 .52 2006 7.87 (0 .05) 0 .88 0 .83  (0.09) (0 .09) 8 .61 R-3 shares 2010 6.49  0.96 0.96    7.45 2009 5.71  0.78 0.78    6.49 2008 9.65 (0 .03) (2 .98) (3 .01)  (0.93) (0 .93) 5 .71 2007 8.69 (0 .03) 1 .72 1 .69  (0.73) (0 .73) 9 .65 2006 7.94 (0 .04) 0 .88 0 .84  (0.09) (0 .09) 8 .69 R-4 shares 2010 6.63 0 .02 0 .97 0 .99 (0 .01)  (0 .01) 7 .61 2009 5.81 0 .01 0 .81 0 .82    6.63 2008 9.79 (0 .01) (3 .04) (3 .05)  (0.93) (0 .93) 5 .81 2007 8.80 (0 .02) 1 .74 1 .72  (0.73) (0 .73) 9 .79 2006 8.02 (0 .02) 0 .89 0 .87  (0.09) (0 .09) 8 .80 R-5 shares 2010 6.68 0 .03 0 .98 1 .01 (0 .02)  (0 .02) 7 .67 2009 5.87 0 .02 0 .81 0 .83 (0 .02)  (0 .02) 6 .68 2008 9.86  (3 .06) (3 .06)  (0.93) (0 .93) 5 .87 2007 8.85 (0 .01) 1 .75 1 .74  (0.73) (0 .73) 9 .86 2006 8.05 (0 .01) 0 .90 0 .89  (0.09) (0 .09) 8 .85 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Period (in to Average Net to Average Net Portfolio Total Return thousands) Assets Assets Turnover Rate 14.29% $1,473 1.80%(b) (0 .26)% 70 .8% 13.45 1,472 1.81 (b) (0 .34) 140 .0 (34.60) 889 1.82 (0 .65) 132 .4 20.42 1,727 1.87 (0 .73) 138 .3 (c) 10.41 420 1.87 (0 .77) 143 .4 14.58 7,359 1.67 (b) (0 .13) 70 .8 13.52 7,619 1.68 (b) (0 .18) 140 .0 (34.50) 7,131 1.69 (0 .50) 132 .4 20.55 14,150 1.74 (0 .56) 138 .3 (c) 10.60 12,511 1.74 (0 .65) 143 .4 14.79 8,490 1.49 (b) 0 .05 70 .8 13.66 9,327 1.50 (b) (0 .02) 140 .0 (34.43) 5,857 1.51 (0 .32) 132 .4 20.96 9,884 1.56 (0 .39) 138 .3 (c) 10.64 8,440 1.56 (0 .47) 143 .4 14.95 9,396 1.30 (b) 0 .24 70 .8 14.11 6,499 1.31 (b) 0 .19 140 .0 (34.34) 6,937 1.32 (0 .11) 132 .4 21.06 22,117 1.37 (0 .20) 138 .3 (c) 10.91 18,798 1.37 (0 .28) 143 .4 15.07 24,655 1.18 (b) 0 .36 70 .8 14.13 17,233 1.19 (b) 0 .30 140 .0 (34.19) 16,528 1.20 (0 .03) 132 .4 21.17 24,856 1.25 (0 .08) 138 .3 (c) 11.12 17,520 1.25 (0 .18) 143 .4 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. (c) Portfolio turnover rate excludes portfolio realignment from the acquisition of Partners LargeCap Growth Fund. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period LARGECAP S&P R-1 shares 2010 $7 .29 $0.08 $1 .03 $1 .11 ($0 .09) $ ($0 .09) $8 .31 2009 6.81 0 .09 0 .49 0 .58 (0 .10)  (0 .10) 7 .29 2008 10 .99 0 .11 (4 .07) (3 .96) (0 .10) (0 .12) (0 .22) 6 .81 2007 9.80 0 .10 1 .20 1 .30 (0 .08) (0.03) (0 .11) 10 .99 2006 8.61 0 .08 1 .21 1 .29 (0 .06) (0.04) (0 .10) 9 .80 R-2 shares 2010 7.31 0 .09 1 .03 1 .12 (0 .09)  (0 .09) 8 .34 2009 6.84 0 .10 0 .48 0 .58 (0 .11)  (0 .11) 7 .31 2008 11 .03 0 .12 (4 .08) (3 .96) (0 .11) (0 .12) (0 .23) 6 .84 2007 9.84 0 .11 1 .20 1 .31 (0 .09) (0.03) (0 .12) 11 .03 2006 8.63 0 .10 1 .22 1 .32 (0 .07) (0.04) (0 .11) 9 .84 R-3 shares 2010 7.32 0 .11 1 .03 1 .14 (0 .11)  (0 .11) 8 .35 2009 6.85 0 .11 0 .49 0 .60 (0 .13)  (0 .13) 7 .32 2008 11 .06 0 .14 (4 .10) (3 .96) (0 .13) (0 .12) (0 .25) 6 .85 2007 9.86 0 .13 1 .21 1 .34 (0 .11) (0.03) (0 .14) 11 .06 2006 8.66 0 .11 1 .22 1 .33 (0 .09) (0.04) (0 .13) 9 .86 R-4 shares 2010 7.34 0 .12 1 .04 1 .16 (0 .12)  (0 .12) 8 .38 2009 6.89 0 .12 0 .48 0 .60 (0 .15)  (0 .15) 7 .34 2008 11 .11 0 .15 (4 .10) (3 .95) (0 .15) (0 .12) (0 .27) 6 .89 2007 9.91 0 .15 1 .21 1 .36 (0 .13) (0.03) (0 .16) 11 .11 2006 8.69 0 .13 1 .23 1 .36 (0 .10) (0.04) (0 .14) 9 .91 R-5 shares 2010 7.39 0 .13 1 .05 1 .18 (0 .13)  (0 .13) 8 .44 2009 6.93 0 .13 0 .49 0 .62 (0 .16)  (0 .16) 7 .39 2008 11 .17 0 .17 (4 .13) (3 .96) (0 .16) (0 .12) (0 .28) 6 .93 2007 9.96 0 .17 1 .21 1 .38 (0 .14) (0.03) (0 .17) 11 .17 2006 8.74 0 .14 1 .24 1 .38 (0 .12) (0.04) (0 .16) 9 .96 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 15.32% $16,843 1.04% 1 .02% 8 .0% 8.71 12,677 1.04 1 .35 7 .6 (36.75) 7,825 1.04 1 .19 8 .2 13.43 13,456 1.03 0 .94 5 .6 15.07 7,086 1.03 0 .88 3 .7 15.47 47,540 0.91 1 .15 8 .0 8.82 47,447 0.91 1 .55 7 .6 (36.62) 41,405 0.91 1 .32 8 .2 13.52 70,976 0.90 1 .10 5 .6 15.41 70,430 0.90 1 .08 3 .7 15.61 115,162 0.73 1 .34 8 .0 9.13 136,863 0.73 1 .72 7 .6 (36.59) 118,216 0.73 1 .49 8 .2 13.80 181,330 0.72 1 .27 5 .6 15.45 129,817 0.72 1 .25 3 .7 15.88 106,514 0.54 1 .51 8 .0 9.18 83,855 0.54 1 .90 7 .6 (36.39) 67,528 0.54 1 .67 8 .2 13.94 63,469 0.53 1 .45 5 .6 15.85 40,489 0.53 1 .41 3 .7 16.03 190,814 0.42 1 .63 8 .0 9.31 173,787 0.42 2 .02 7 .6 (36.30) 139,495 0.42 1 .81 8 .2 14.11 250,112 0.41 1 .59 5 .6 15.89 213,092 0.41 1 .56 3 .7 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period LARGECAP VALUE FUND R-1 shares 2010 $7 .79 $0.06 $0 .99 $1 .05 ($0 .12) $ ($0 .12) $8 .72 2009 7.88 0 .11 (0 .07) 0 .04 (0 .13)  (0 .13) 7 .79 2008 13 .44 0 .15 (4 .55) (4 .40) (0 .12) (1 .04) (1 .16) 7 .88 2007 13 .02 0 .13 1 .00 1 .13 (0 .11) (0 .60) (0 .71) 13 .44 2006 11 .27 0 .12 1 .97 2 .09 (0 .05) (0 .29) (0 .34) 13 .02 R-2 shares 2010 7.80 0 .07 0 .98 1 .05 (0 .11)  (0 .11) 8 .74 2009 7.88 0 .12 (0 .06) 0 .06 (0 .14)  (0 .14) 7 .80 2008 13 .45 0 .17 (4 .57) (4 .40) (0 .13) (1 .04) (1 .17) 7 .88 2007 13 .03 0 .16 0 .99 1 .15 (0 .13) (0 .60) (0 .73) 13 .45 2006 11 .28 0 .14 1 .96 2 .10 (0 .06) (0 .29) (0 .35) 13 .03 R-3 shares 2010 7.78 0 .09 0 .98 1 .07 (0 .13)  (0 .13) 8 .72 2009 7.87 0 .12 (0 .05) 0 .07 (0 .16)  (0 .16) 7 .78 2008 13 .44 0 .18 (4 .56) (4 .38) (0 .15) (1 .04) (1 .19) 7 .87 2007 13 .02 0 .17 1 .00 1 .17 (0 .15) (0 .60) (0 .75) 13 .44 2006 11 .26 0 .16 1 .97 2 .13 (0 .08) (0 .29) (0 .37) 13 .02 R-4 shares 2010 7.79 0 .10 0 .99 1 .09 (0 .14)  (0 .14) 8 .74 2009 7.89 0 .15 (0 .07) 0 .08 (0 .18)  (0 .18) 7 .79 2008 13 .46 0 .20 (4 .56) (4 .36) (0 .17) (1 .04) (1 .21) 7 .89 2007 13 .04 0 .20 1 .00 1 .20 (0 .18) (0 .60) (0 .78) 13 .46 2006 11 .28 0 .18 1 .97 2 .15 (0 .10) (0 .29) (0 .39) 13 .04 R-5 shares 2010 7.85 0 .12 0 .98 1 .10 (0 .14)  (0 .14) 8 .81 2009 7.95 0 .15 (0 .06) 0 .09 (0 .19)  (0 .19) 7 .85 2008 13 .55 0 .22 (4 .59) (4 .37) (0 .19) (1 .04) (1 .23) 7 .95 2007 13 .12 0 .21 1 .01 1 .22 (0 .19) (0 .60) (0 .79) 13 .55 2006 11 .35 0 .20 1 .98 2 .18 (0 .12) (0 .29) (0 .41) 13 .12 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 13.51% $1,300 1.32% 0 .75% 192 .9% 0.70 1,420 1.33 1 .49 170 .2 (35.65) 647 1.33 1 .40 132 .1 9.04 1,010 1.32 1 .00 100 .3 18.91 692 1.33 0 .99 92 .8 13.56 3,191 1.19 0 .87 192 .9 0.94 3,025 1.20 1 .62 170 .2 (35.63) 1,735 1.20 1 .58 132 .1 9.18 3,608 1.19 1 .18 100 .3 19.05 4,962 1.20 1 .19 92 .8 13.86 3,466 1.01 1 .13 192 .9 1.10 5,783 1.02 1 .74 170 .2 (35.53) 1,969 1.02 1 .73 132 .1 9.39 3,258 1.01 1 .32 100 .3 19.39 2,910 1.02 1 .29 92 .8 14.09 2,289 0.82 1 .24 192 .9 1.23 2,009 0.83 2 .04 170 .2 (35.36) 1,438 0.83 1 .91 132 .1 9.60 1,928 0.82 1 .49 100 .3 19.57 1,278 0.83 1 .51 92 .8 14.16 5,627 0.70 1 .38 192 .9 1.31 7,054 0.71 2 .09 170 .2 (35.26) 3,015 0.71 2 .06 132 .1 9.75 9,482 0.70 1 .62 100 .3 19.69 9,450 0.71 1 .65 92 .8 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period LARGECAP VALUE FUND I R-1 shares 2010 $9 .08 $0.04 $0 .95 $0 .99 ($0 .07) $ ($0 .07) $10.00 2009 8.70 0 .08 0 .39 0 .47 (0 .09)  (0 .09) 9 .08 2008 14 .90 0 .12 (5 .92) (5 .80) (0 .07) (0 .33) (0 .40) 8 .70 2007 13 .65 0 .07 1 .46 1 .53  (0.28) (0 .28) 14 .90 2006 11 .71 0 .03 2 .04 2 .07  (0.13) (0 .13) 13 .65 R-2 shares 2010 9.04 0 .06 0 .94 1 .00 (0 .06)  (0 .06) 9 .98 2009 8.68 0 .09 0 .38 0 .47 (0 .11)  (0 .11) 9 .04 2008 14 .86 0 .13 (5 .90) (5 .77) (0 .08) (0 .33) (0 .41) 8 .68 2007 13 .62 0 .09 1 .45 1 .54 (0 .02) (0 .28) (0 .30) 14 .86 2006 11 .69 0 .06 2 .01 2 .07 (0 .01) (0 .13) (0 .14) 13 .62 R-3 shares 2010 9.07 0 .07 0 .95 1 .02 (0 .09)  (0 .09) 10 .00 2009 8.71 0 .10 0 .39 0 .49 (0 .13)  (0 .13) 9 .07 2008 14 .91 0 .15 (5 .91) (5 .76) (0 .11) (0 .33) (0 .44) 8 .71 2007 13 .66 0 .12 1 .46 1 .58 (0 .05) (0 .28) (0 .33) 14 .91 2006 11 .72 0 .09 2 .01 2 .10 (0 .03) (0 .13) (0 .16) 13 .66 R-4 shares 2010 9.08 0 .09 0 .94 1 .03 (0 .10)  (0 .10) 10 .01 2009 8.73 0 .11 0 .40 0 .51 (0 .16)  (0 .16) 9 .08 2008 14 .95 0 .17 (5 .93) (5 .76) (0 .13) (0 .33) (0 .46) 8 .73 2007 13 .69 0 .14 1 .47 1 .61 (0 .07) (0 .28) (0 .35) 14 .95 2006 11 .74 0 .11 2 .02 2 .13 (0 .05) (0 .13) (0 .18) 13 .69 R-5 shares 2010 9.10 0 .10 0 .95 1 .05 (0 .10)  (0 .10) 10 .05 2009 8.74 0 .12 0 .40 0 .52 (0 .16)  (0 .16) 9 .10 2008 14 .98 0 .19 (5 .95) (5 .76) (0 .15) (0 .33) (0 .48) 8 .74 2007 13 .72 0 .16 1 .47 1 .63 (0 .09) (0 .28) (0 .37) 14 .98 2006 11 .77 0 .13 2 .02 2 .15 (0 .07) (0 .13) (0 .20) 13 .72 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 10.89% $5,335 1.64%(b) 0 .41% 73 .6% 5.59 4,784 1.66 (b) 0 .93 114 .5 (39.94) 3,370 1.67 0 .95 52 .1 11.45 5,520 1.67 0 .52 35 .8 17.78 4,691 1.68 0 .24 41 .3 11.04 4,021 1.51 (b) 0 .58 73 .6 5.64 5,336 1.53 (b) 1 .12 114 .5 (39.83) 4,848 1.54 1 .08 52 .1 11.54 6,886 1.54 0 .64 35 .8 17.78 5,462 1.55 0 .48 41 .3 11.27 5,526 1.33 (b) 0 .73 73 .6 5.85 5,509 1.35 (b) 1 .27 114 .5 (39.72) 4,422 1.36 1 .25 52 .1 11.79 7,005 1.36 0 .82 35 .8 18.04 5,338 1.37 0 .70 41 .3 11.38 4,096 1.14 (b) 0 .91 73 .6 6.11 3,486 1.16 (b) 1 .41 114 .5 (39.64) 2,386 1.17 1 .46 52 .1 12.05 2,571 1.17 0 .98 35 .8 18.32 1,271 1.18 0 .84 41 .3 11.60 6,332 1.02 (b) 1 .08 73 .6 6.29 9,613 1.04 (b) 1 .51 114 .5 (39.62) 5,745 1.05 1 .58 52 .1 12.15 9,406 1.05 1 .13 35 .8 18.42 6,758 1.06 1 .03 41 .3 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period LARGECAP VALUE FUND III R-1 shares 2010 $8 .61 $0.05 $1 .05 $1 .10 ($0 .08) $ ($0 .08) $9 .63 2009 8.40 0 .09 0 .24 0 .33 (0 .12)  (0 .12) 8 .61 2008 15 .75 0 .19 (6 .43) (6 .24) (0 .17) (0 .94) (1 .11) 8 .40 2007 15 .46 0 .14 0 .97 1 .11 (0 .11) (0 .71) (0 .82) 15 .75 2006 13 .41 0 .11 2 .51 2 .62 (0 .06) (0 .51) (0 .57) 15 .46 R-2 shares 2010 8.58 0 .06 1 .04 1 .10 (0 .09)  (0 .09) 9 .59 2009 8.35 0 .10 0 .25 0 .35 (0 .12)  (0 .12) 8 .58 2008 15 .66 0 .21 (6 .40) (6 .19) (0 .18) (0 .94) (1 .12) 8 .35 2007 15 .38 0 .17 0 .95 1 .12 (0 .13) (0 .71) (0 .84) 15 .66 2006 13 .35 0 .14 2 .48 2 .62 (0 .08) (0 .51) (0 .59) 15 .38 R-3 shares 2010 8.86 0 .08 1 .07 1 .15 (0 .08)  (0 .08) 9 .93 2009 8.64 0 .12 0 .25 0 .37 (0 .15)  (0 .15) 8 .86 2008 16 .16 0 .24 (6 .62) (6 .38) (0 .20) (0 .94) (1 .14) 8 .64 2007 15 .84 0 .20 0 .98 1 .18 (0 .15) (0 .71) (0 .86) 16 .16 2006 13 .73 0 .17 2 .55 2 .72 (0 .10) (0 .51) (0 .61) 15 .84 R-4 shares 2010 8.63 0 .09 1 .05 1 .14 (0 .11)  (0 .11) 9 .66 2009 8.43 0 .13 0 .24 0 .37 (0 .17)  (0 .17) 8 .63 2008 15 .80 0 .26 (6 .46) (6 .20) (0 .23) (0 .94) (1 .17) 8 .43 2007 15 .51 0 .22 0 .97 1 .19 (0 .19) (0 .71) (0 .90) 15 .80 2006 13 .46 0 .19 2 .50 2 .69 (0 .13) (0 .51) (0 .64) 15 .51 R-5 shares 2010 8.68 0 .10 1 .05 1 .15 (0 .12)  (0 .12) 9 .71 2009 8.47 0 .14 0 .25 0 .39 (0 .18)  (0 .18) 8 .68 2008 15 .88 0 .27 (6 .49) (6 .22) (0 .25) (0 .94) (1 .19) 8 .47 2007 15 .58 0 .24 0 .98 1 .22 (0 .21) (0 .71) (0 .92) 15 .88 2006 13 .51 0 .21 2 .52 2 .73 (0 .15) (0 .51) (0 .66) 15 .58 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 12 .79% $4,179 1.65%(b) 0 .50% 80 .6% 4 .17 4,470 1.66 (b) 1 .19 98 .7 (42 .45) 4,834 1.65 1 .57 55 .3 7 .36 8,782 1.64 0 .90 29 .2 20 .17 5,896 1.65 0 .78 20 .7 12 .83 15,933 1.52 (b) 0 .64 80 .6 4 .36 19,786 1.53 (b) 1 .35 98 .7 (42 .36) 25,923 1.52 1 .72 55 .3 7 .48 63,577 1.51 1 .07 29 .2 20 .27 61,713 1.52 0 .99 20 .7 13 .05 23,390 1.34 (b) 0 .83 80 .6 4 .48 34,970 1.35 (b) 1 .55 98 .7 (42 .26) 60,137 1.34 1 .90 55 .3 7 .69 139,292 1.33 1 .24 29 .2 20 .49 93,399 1.34 1 .15 20 .7 13 .32 13,028 1.15 (b) 1 .02 80 .6 4 .71 20,289 1.16 (b) 1 .70 98 .7 (42 .16) 23,519 1.15 2 .12 55 .3 7 .90 59,964 1.14 1 .40 29 .2 20 .69 42,774 1.15 1 .34 20 .7 13 .38 22,321 1.03 (b) 1 .13 80 .6 4 .92 32,818 1.04 (b) 1 .81 98 .7 (42 .13) 47,854 1.03 2 .21 55 .3 8 .06 136,082 1.02 1 .54 29 .2 20 .91 116,652 1.03 1 .46 20 .7 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period MIDCAP BLEND FUND R-1 shares 2010 $10 .17 $0 .05 $2 .45 $2 .50 ($0 .02) $ ($0 .02) $12.65 2009 9.34 (0 .03) 1 .38 1 .35  (0.52) (0 .52) 10 .17 2008 15.73 (0 .07) (4 .84) (4 .91)  (1.48) (1 .48) 9 .34 2007 14.73 (0 .07) 2 .49 2 .42  (1.42) (1 .42) 15 .73 2006 13.68 (0 .04) 1 .80 1 .76  (0.71) (0 .71) 14 .73 R-2 shares 2010 10.21 0 .07 2 .46 2 .53 (0 .03)  (0 .03) 12 .71 2009 9.36 (0 .02) 1 .39 1 .37  (0.52) (0 .52) 10 .21 2008 15.74 (0 .05) (4 .85) (4 .90)  (1.48) (1 .48) 9 .36 2007 14.71 (0 .05) 2 .50 2 .45  (1.42) (1 .42) 15 .74 2006 13.64 (0 .01) 1 .79 1 .78  (0.71) (0 .71) 14 .71 R-3 shares 2010 10.38 0 .08 2 .51 2 .59 (0 .04)  (0 .04) 12 .93 2009 9.48  1.42 1.42  (0.52) (0 .52) 10 .38 2008 15.91 (0 .03) (4 .92) (4 .95)  (1.48) (1 .48) 9 .48 2007 14.83 (0 .03) 2 .53 2 .50  (1.42) (1 .42) 15 .91 2006 13.72 0 .01 1 .81 1 .82  (0.71) (0 .71) 14 .83 R-4 shares 2010 10.59 0 .10 2 .57 2 .67 (0 .05)  (0 .05) 13 .21 2009 9.65 0 .02 1 .44 1 .46  (0.52) (0 .52) 10 .59 2008 16.13  (5 .00) (5 .00)  (1.48) (1 .48) 9 .65 2007 15.02  2 .56 2 .56 (0 .03) (1.42) (1 .45) 16 .13 2006 13.90 0 .03 1 .82 1 .85 (0 .02) (0.71) (0 .73) 15 .02 R-5 shares 2010 10.50 0 .11 2 .55 2 .66 (0 .07)  (0 .07) 13 .09 2009 9.56 0 .03 1 .43 1 .46  (0.52) (0 .52) 10 .50 2008 15.98 0 .02 (4 .96) (4 .94)  (1.48) (1 .48) 9 .56 2007 14.90 0 .02 2 .52 2 .54 (0 .04) (1.42) (1 .46) 15 .98 2006 13.78 0 .06 1 .81 1 .87 (0 .04) (0.71) (0 .75) 14 .90 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 24.64% $2,261 1.52% 0 .40% 26 .7% 15.99 1,879 1.53 (0 .33) 12 .9 (34.27) 954 1.53 (0 .53) 26 .8 17.66 1,323 1.52 (0 .49) 30 .6 13.30 467 1.52 (0 .26) 43 .4 24.81 5,421 1.39 0 .56 26 .7 16.18 4,048 1.40 (0 .19) 12 .9 (34.18) 2,552 1.40 (0 .40) 26 .8 17.90 3,312 1.39 (0 .34) 30 .6 13.49 2,631 1.39 (0 .10) 43 .4 25.01 18,958 1.21 0 .72 26 .7 16.51 11,000 1.22 (0 .01) 12 .9 (34.12) 7,650 1.22 (0 .21) 26 .8 18.12 10,101 1.21 (0 .17) 30 .6 13.72 6,374 1.21 0 .07 43 .4 25.32 9,201 1.02 0 .86 26 .7 16.65 8,038 1.03 0 .19 12 .9 (33.95) 4,998 1.03 (0 .03) 26 .8 18.29 6,618 1.02 0 .03 30 .6 13.80 5,352 1.02 0 .23 43 .4 25.42 36,636 0.90 0 .96 26 .7 16.82 15,132 0.91 0 .31 12 .9 (33.89) 10,606 0.91 0 .12 26 .8 18.39 26,379 0.90 0 .15 30 .6 14.06 20,033 0.90 0 .42 43 .4 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Distributions Total Value, Investment and Unrealized Total From from Dividends Net Asset Beginning Income Gain (Loss) on Investment Realized and Value, End of Period (Loss)(a) Investments Operations Gains Distributions of Period Total Return MIDCAP GROWTH FUND R-1 shares 2010 $5 .31 ($0 .07) $1 .49 $1 .42 $ $ $6.73 26 .74% 2009 5.24 (0 .06) 0 .13 0 .07   5 .31 1 .34 2008 8.64 (0 .06) (2 .77) (2 .83) (0 .57) (0.57) 5.24 (35 .13) 2007 6.56 (0 .07) 2 .15 2 .08   8 .64 31 .71 2006 6.18 (0 .07) 0 .45 0 .38   6 .56 6 .15 R-2 shares 2010 5.46 (0 .06) 1 .52 1 .46   6 .92 26 .74 2009 5.38 (0 .05) 0 .13 0 .08   5 .46 1 .49 2008 8.84 (0 .06) (2 .83) (2 .89) (0 .57) (0.57) 5.38 (35 .01) 2007 6.71 (0 .06) 2 .19 2 .13   8 .84 31 .74 2006 6.32 (0 .06) 0 .45 0 .39   6 .71 6 .17 R-3 shares 2010 5.57 (0 .05) 1 .55 1 .50   7 .07 26 .93 2009 5.47 (0 .05) 0 .15 0 .10   5 .57 1 .83 2008 8.96 (0 .04) (2 .88) (2 .92) (0 .57) (0.57) 5.47 (34 .86) 2007 6.79 (0 .05) 2 .22 2 .17   8 .96 31 .96 2006 6.38 (0 .05) 0 .46 0 .41   6 .79 6 .43 R-4 shares 2010 5.65 (0 .04) 1 .58 1 .54   7 .19 27 .26 2009 5.54 (0 .03) 0 .14 0 .11   5 .65 1 .99 2008 9.07 (0 .03) (2 .93) (2 .96) (0 .57) (0.57) 5.54 (34 .88) 2007 6.85 (0 .03) 2 .25 2 .22   9 .07 32 .41 2006 6.43 (0 .04) 0 .46 0 .42   6 .85 6 .53 R-5 shares 2010 5.72 (0 .04) 1 .61 1 .57   7 .29 27 .45 2009 5.60 (0 .03) 0 .15 0 .12   5 .72 2 .14 2008 9.15 (0 .02) (2 .96) (2 .98) (0 .57) (0.57) 5.60 (34 .79) 2007 6.91 (0 .03) 2 .27 2 .24   9 .15 32 .42 2006 6.47 (0 .03) 0 .47 0 .44   6 .91 6 .80 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets Assets Rate $1,158 1.56% (1.12)% 214 .7% 1,109 1.55 (1.15) 227 .2 658 1.59 (0.88) 161 .7 272 1.53 (0.95) 153 .9 120 1.53 (1.05) 146 .1 3,152 1.43 (0.99) 214 .7 2,390 1.42 (1.02) 227 .2 625 1.46 (0.74) 161 .7 731 1.40 (0.81) 153 .9 1,992 1.40 (0.90) 146 .1 7,430 1.25 (0.75) 214 .7 10,722 1.24 (0.86) 227 .2 1,699 1.28 (0.57) 161 .7 1,582 1.22 (0.61) 153 .9 1,821 1.22 (0.72) 146 .1 8,584 1.06 (0.62) 214 .7 6,889 1.05 (0.64) 227 .2 4,010 1.09 (0.40) 161 .7 428 1.03 (0.44) 153 .9 347 1.03 (0.55) 146 .1 33,306 0.94 (0.55) 214 .7 8,446 0.93 (0.52) 227 .2 2,561 0.97 (0.24) 161 .7 4,651 0.91 (0.34) 153 .9 1,410 0.91 (0.42) 146 .1 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Distributions Total Value, Investment and Unrealized Total From from Dividends Net Asset Beginning Income Gain (Loss) on Investment Realized and Value, End of Period (Loss)(a) Investments Operations Gains Distributions of Period Total Return MIDCAP GROWTH FUND III R-1 shares 2010 $7 .11 ($0 .08) $2 .04 $1 .96 $ $ $9.07 27 .57% 2009 6.13 (0 .07) 1 .05 0 .98   7 .11 15 .99 2008 11 .88 (0 .11) (4 .87) (4 .98) (0 .77) (0 .77) 6 .13 (44 .75) 2007 9.39 (0 .13) 2 .90 2 .77 (0 .28) (0.28) 11.88 30 .22 2006 8.72 (0 .11) 0 .85 0 .74 (0 .07) (0.07) 9.39 8 .46 R-2 shares 2010 7.21 (0 .07) 2 .07 2 .00   9 .21 27 .74 2009 6.21 (0 .06) 1 .06 1 .00   7 .21 16 .10 2008 12 .01 (0 .10) (4 .93) (5 .03) (0 .77) (0 .77) 6 .21 (44 .68) 2007 9.47 (0 .12) 2 .94 2 .82 (0 .28) (0.28) 12.01 30 .50 2006 8.78 (0 .09) 0 .85 0 .76 (0 .07) (0.07) 9.47 8 .63 R-3 shares 2010 7.45 (0 .06) 2 .14 2 .08   9 .53 27 .92 2009 6.41 (0 .05) 1 .09 1 .04   7 .45 16 .22 2008 12 .35 (0 .09) (5 .08) (5 .17) (0 .77) (0 .77) 6 .41 (44 .58) 2007 9.72 (0 .10) 3 .01 2 .91 (0 .28) (0.28) 12.35 30 .65 2006 8.99 (0 .08) 0 .88 0 .80 (0 .07) (0.07) 9.72 8 .87 R-4 shares 2010 7.47 (0 .04) 2 .14 2 .10   9 .57 28 .11 2009 6.42 (0 .03) 1 .08 1 .05   7 .47 16 .36 2008 12 .34 (0 .07) (5 .08) (5 .15) (0 .77) (0 .77) 6 .42 (44 .45) 2007 9.69 (0 .09) 3 .02 2 .93 (0 .28) (0.28) 12.34 30 .96 2006 8.95 (0 .08) 0 .89 0 .81 (0 .07) (0.07) 9.69 9 .03 R-5 shares 2010 7.58 (0 .04) 2 .19 2 .15   9 .73 28 .36 2009 6.51 (0 .03) 1 .10 1 .07   7 .58 16 .44 2008 12 .49 (0 .06) (5 .15) (5 .21) (0 .77) (0 .77) 6 .51 (44 .39) 2007 9.79 (0 .07) 3 .05 2 .98 (0 .28) (0.28) 12.49 31 .16 2006 9.04 (0 .05) 0 .87 0 .82 (0 .07) (0.07) 9.79 9 .05 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets Assets Rate $5,095 1.84%(b) (1.01)% 98 .1% 4,498 1.86 (b) (1.04) 126 .2 775 1.88 (1.21) 167 .3 871 1.88 (1.30) 144 .9 528 1.88 (1.18) 145 .8 11,680 1.71 (b) (0.88) 98 .1 10,939 1.73 (b) (0.90) 126 .2 7,120 1.75 (1.06) 167 .3 14,941 1.75 (1.16) 144 .9 11,823 1.75 (0.98) 145 .8 38,227 1.53 (b) (0.70) 98 .1 31,998 1.55 (b) (0.72) 126 .2 23,848 1.57 (0.89) 167 .3 32,810 1.57 (0.98) 144 .9 29,290 1.57 (0.85) 145 .8 32,907 1.34 (b) (0.51) 98 .1 27,501 1.36 (b) (0.53) 126 .2 17,117 1.38 (0.70) 167 .3 27,327 1.38 (0.80) 144 .9 17,680 1.38 0.77 145 .8 22,341 1.22 (b) (0.41) 98 .1 14,817 1.24 (b) (0.41) 126 .2 9,461 1.26 (0.57) 167 .3 20,495 1.26 (0.67) 144 .9 27,099 1.26 (0.48) 145 .8 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period MIDCAP S&P R-1 shares 2010 $10 .31 $0.04 $2 .65 $2 .69 ($0 .06) $ ($0 .06) $12.94 2009 9.50 0 .05 1 .37 1 .42 (0 .06) (0.55) (0 .61) 10 .31 2008 16.18 0 .07 (5 .68) (5 .61) (0 .06) (1.01) (1 .07) 9 .50 2007 14.47 0 .07 2 .16 2 .23 (0 .05) (0.47) (0 .52) 16 .18 2006 13.44 0 .06 1 .54 1 .60 (0 .02) (0.55) (0 .57) 14 .47 R-2 shares 2010 10.47 0 .06 2 .70 2 .76 (0 .07)  (0 .07) 13 .16 2009 9.64 0 .07 1 .38 1 .45 (0 .07) (0.55) (0 .62) 10 .47 2008 16.39 0 .09 (5 .75) (5 .66) (0 .08) (1.01) (1 .09) 9 .64 2007 14.66 0 .10 2 .17 2 .27 (0 .07) (0.47) (0 .54) 16 .39 2006 13.59 0 .08 1 .58 1 .66 (0 .04) (0.55) (0 .59) 14 .66 R-3 shares 2010 10.49 0 .08 2 .71 2 .79 (0 .09)  (0 .09) 13 .19 2009 9.68 0 .08 1 .38 1 .46 (0 .10) (0.55) (0 .65) 10 .49 2008 16.45 0 .12 (5 .78) (5 .66) (0 .10) (1.01) (1 .11) 9 .68 2007 14.71 0 .12 2 .19 2 .31 (0 .10) (0.47) (0 .57) 16 .45 2006 13.64 0 .10 1 .59 1 .69 (0 .07) (0.55) (0 .62) 14 .71 R-4 shares 2010 10.51 0 .10 2 .70 2 .80 (0 .10)  (0 .10) 13 .21 2009 9.70 0 .10 1 .39 1 .49 (0 .13) (0.55) (0 .68) 10 .51 2008 16.49 0 .14 (5 .79) (5 .65) (0 .13) (1.01) (1 .14) 9 .70 2007 14.74 0 .15 2 .20 2 .35 (0 .13) (0.47) (0 .60) 16 .49 2006 13.67 0 .13 1 .58 1 .71 (0 .09) (0.55) (0 .64) 14 .74 R-5 shares 2010 10.55 0 .12 2 .72 2 .84 (0 .11)  (0 .11) 13 .28 2009 9.74 0 .11 1 .38 1 .49 (0 .13) (0.55) (0 .68) 10 .55 2008 16.55 0 .16 (5 .81) (5 .65) (0 .15) (1.01) (1 .16) 9 .74 2007 14.79 0 .17 2 .21 2 .38 (0 .15) (0.47) (0 .62) 16 .55 2006 13.72 0 .15 1 .58 1 .73 (0 .11) (0.55) (0 .66) 14 .79 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 26.17% $8,529 1.05% 0 .36% 17 .5% 16.71 6,267 1.05 0 .56 32 .9 (37.01) 3,900 1.05 0 .53 33 .0 15.86 5,940 1.03 0 .43 36 .1 12.23 2,468 1.03 0 .40 31 .7 26.43 22,947 0.92 0 .49 17 .5 16.76 18,523 0.92 0 .73 32 .9 (36.88) 15,114 0.92 0 .67 33 .0 15.93 26,702 0.90 0 .65 36 .1 12.53 24,315 0.90 0 .55 31 .7 26.68 49,027 0.74 0 .68 17 .5 16.94 39,053 0.74 0 .90 32 .9 (36.75) 29,043 0.74 0 .85 33 .0 16.17 44,430 0.72 0 .80 36 .1 12.68 31,387 0.72 0 .72 31 .7 26.82 37,573 0.55 0 .86 17 .5 17.28 25,880 0.55 1 .07 32 .9 (36.67) 16,573 0.55 1 .04 33 .0 16.44 16,038 0.53 0 .98 36 .1 12.87 10,981 0.53 0 .90 31 .7 27.11 89,087 0.43 0 .98 17 .5 (17.28) 74,072 0.43 1 .18 32 .9 (36.58) 44,422 0.43 1 .16 33 .0 16.59 68,439 0.41 1 .11 36 .1 12.96 49,931 0.41 1 .04 31 .7 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period MIDCAP VALUE FUND I R-1 shares 2010 $9 .53 $0 .05 $2 .40 $2 .45 ($0 .04) $ ($0 .04) $11.94 2009 8.40 0 .02 1 .15 1 .17 (0 .04)  (0 .04) 9 .53 2008 14 .72 0 .02 (4 .75) (4 .73)  (1.59) (1 .59) 8 .40 2007 14 .04 (0 .02) 1 .38 1 .36  (0.68) (0 .68) 14 .72 2006 13 .24 (0 .03) 1 .95 1 .92  (1.12) (1 .12) 14 .04 R-2 shares 2010 9.54 0 .06 2 .39 2 .45 (0 .05)  (0 .05) 11 .94 2009 8.41 0 .03 1 .16 1 .19 (0 .06)  (0 .06) 9 .54 2008 14 .73 0 .04 (4 .76) (4 .72) (0 .01) (1 .59) (1 .60) 8 .41 2007 14 .03  1 .38 1 .38  (0.68) (0 .68) 14 .73 2006 13 .21 (0 .01) 1 .95 1 .94  (1.12) (1 .12) 14 .03 R-3 shares 2010 9.61 0 .08 2 .41 2 .49 (0 .06)  (0 .06) 12 .04 2009 8.46 0 .04 1 .17 1 .21 (0 .06)  (0 .06) 9 .61 2008 14 .82 0 .06 (4 .80) (4 .74) (0 .03) (1 .59) (1 .62) 8 .46 2007 14 .09 0 .03 1 .39 1 .42 (0 .01) (0 .68) (0 .69) 14 .82 2006 13 .24 0 .01 1 .96 1 .97  (1.12) (1 .12) 14 .09 R-4 shares 2010 9.63 0 .10 2 .42 2 .52 (0 .07)  (0 .07) 12 .08 2009 8.50 0 .06 1 .16 1 .22 (0 .09)  (0 .09) 9 .63 2008 14 .86 0 .08 (4 .80) (4 .72) (0 .05) (1 .59) (1 .64) 8 .50 2007 14 .13 0 .05 1 .39 1 .44 (0 .03) (0 .68) (0 .71) 14 .86 2006 13 .27 0 .03 1 .96 1 .99 (0 .01) (1 .12) (1 .13) 14 .13 R-5 shares 2010 9.66 0 .11 2 .43 2 .54 (0 .08)  (0 .08) 12 .12 2009 8.53 0 .07 1 .16 1 .23 (0 .10)  (0 .10) 9 .66 2008 14 .91 0 .09 (4 .81) (4 .72) (0 .07) (1 .59) (1 .66) 8 .53 2007 14 .17 0 .08 1 .39 1 .47 (0 .05) (0 .68) (0 .73) 14 .91 2006 13 .30 0 .05 1 .96 2 .01 (0 .02) (1 .12) (1 .14) 14 .17 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 25.75% $7,222 1.85%(b) 0 .43% 83 .6% 14.02 5,741 1.86 (b) 0 .22 95 .7 (35.80) 3,050 1 .88 0 .17 88 .9 9.94 4,008 1 .87 (0 .12) 81 .8 15.43 2,189 1 .88 (0 .25) 52 .4 25.77 19,875 1.72 (b) 0 .56 83 .6 14.29 15,242 1.73 (b) 0 .30 95 .7 (35.73) 5,188 1 .75 0 .31 88 .9 10.09 6,485 1 .74 0 .02 81 .8 15.62 4,132 1 .75 (0 .11) 52 .4 26.02 34,752 1.54 (b) 0 .76 83 .6 14.48 34,211 1.55 (b) 0 .47 95 .7 (35.68) 11,990 1 .57 0 .48 88 .9 10.32 18,303 1 .56 0 .19 81 .8 15.84 11,180 1 .57 0 .07 52 .4 26.32 28,066 1.35 (b) 0 .93 83 .6 14.59 19,074 1.36 (b) 0 .71 95 .7 (35.45) 9,391 1 .38 0 .67 88 .9 10.51 8,738 1 .37 0 .37 81 .8 15.94 4,938 1 .38 0 .24 52 .4 26.44 31,022 1.23 (b) 1 .04 83 .6 14.67 27,117 1.24 (b) 0 .79 95 .7 (35.39) 10,966 1 .26 0 .79 88 .9 10.69 15,984 1 .25 0 .51 81 .8 16.11 10,085 1 .26 0 .38 52 .4 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period MIDCAP VALUE FUND III R-1 shares 2010 $9 .26 $0.08 $2 .12 $2 .20 ($0 .12) $ ($0 .12) $11.34 2009 8.33 0 .10 0 .93 1 .03 (0 .10)  (0 .10) 9 .26 2008 14 .66 0 .09 (5 .24) (5 .15) (0 .04) (1 .14) (1 .18) 8 .33 2007 14 .28 0 .03 1 .22 1 .25 (0 .05) (0 .82) (0 .87) 14 .66 2006 14 .34 0 .07 1 .98 2 .05 (0 .03) (2 .08) (2 .11) 14 .28 R-2 shares 2010 9.31 0 .09 2 .15 2 .24 (0 .13)  (0 .13) 11 .42 2009 8.38 0 .11 0 .93 1 .04 (0 .11)  (0 .11) 9 .31 2008 14 .72 0 .10 (5 .25) (5 .15) (0 .05) (1 .14) (1 .19) 8 .38 2007 14 .34 0 .05 1 .22 1 .27 (0 .07) (0 .82) (0 .89) 14 .72 2006 14 .40 0 .08 1 .99 2 .07 (0 .05) (2 .08) (2 .13) 14 .34 R-3 shares 2010 9.28 0 .11 2 .14 2 .25 (0 .14)  (0 .14) 11 .39 2009 8.36 0 .13 0 .92 1 .05 (0 .13)  (0 .13) 9 .28 2008 14 .69 0 .12 (5 .23) (5 .11) (0 .08) (1 .14) (1 .22) 8 .36 2007 14 .31 0 .08 1 .22 1 .30 (0 .10) (0 .82) (0 .92) 14 .69 2006 14 .39 0 .11 1 .96 2 .07 (0 .07) (2 .08) (2 .15) 14 .31 R-4 shares 2010 9.18 0 .13 2 .12 2 .25 (0 .14)  (0 .14) 11 .29 2009 8.28 0 .15 0 .91 1 .06 (0 .16)  (0 .16) 9 .18 2008 14 .57 0 .14 (5 .19) (5 .05) (0 .10) (1 .14) (1 .24) 8 .28 2007 14 .21 0 .11 1 .20 1 .31 (0 .13) (0 .82) (0 .95) 14 .57 2006 14 .30 0 .12 1 .97 2 .09 (0 .10) (2 .08) (2 .18) 14 .21 R-5 shares 2010 9.25 0 .15 2 .12 2 .27 (0 .16)  (0 .16) 11 .36 2009 8.36 0 .15 0 .92 1 .07 (0 .18)  (0 .18) 9 .25 2008 14 .69 0 .15 (5 .22) (5 .07) (0 .12) (1 .14) (1 .26) 8 .36 2007 14 .31 0 .12 1 .22 1 .34 (0 .14) (0 .82) (0 .96) 14 .69 2006 14 .38 0 .15 1 .97 2 .12 (0 .11) (2 .08) (2 .19) 14 .31 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 23.90% $520 1.56% 0 .73% 92 .4% 12.67 435 1.55 1 .25 111 .4 (38.02) 273 1.56 0 .75 86 .0 9.03 277 1.53 0 .22 99 .9 15.93 93 1.53 0 .50 102 .8 24.22 1,455 1.43 0 .88 92 .4 12.64 1,325 1.42 1 .39 111 .4 (37.85) 970 1.43 0 .84 86 .0 9.12 1,602 1.40 0 .36 99 .9 15.99 1,112 1.40 0 .59 102 .8 24.38 1,758 1.25 1 .03 92 .4 12.88 1,244 1.24 1 .64 111 .4 (37.75) 1,317 1.25 1 .02 86 .0 9.37 2,365 1.22 0 .53 99 .9 16.08 786 1.22 0 .80 102 .8 24.66 1,252 1.06 1 .24 92 .4 13.17 1,368 1.05 1 .90 111 .4 (37.67) 1,719 1.06 1 .22 86 .0 9.50 2,358 1.03 0 .74 99 .9 16.33 1,357 1.03 0 .88 102 .8 24.74 6,425 0.94 1 .39 92 .4 13.22 9,344 0.93 1 .83 111 .4 (37.56) 5,430 0.94 1 .33 86 .0 9.71 5,367 0.91 0 .84 99 .9 16.51 1,430 0.91 1 .13 102 .8 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Dividends Total Value, Investment Total From from Net Dividends Net Asset Net Assets, End of Beginning Income Investment Investment and Value, End Period (in of Period (Loss)(a) Operations Income Distributions of Period Total Return thousands) MONEY MARKET FUND R-1 shares 2010 $1 .00 $ $ $ $ $1 .00 0.00% $9,818 2009 1.00     1 .00 0.20 10,048 2008 1 .00 0 .02 0 .02 (0 .02) (0 .02) 1 .00 2 .26 11,194 2007 1 .00 0 .04 0 .04 (0 .04) (0 .04) 1 .00 4 .20 3,568 2006 1 .00 0 .04 0 .04 (0 .04) (0 .04) 1 .00 3 .64 1,578 R-2 shares 2010 1.00     1 .00 0.00 25,705 2009 1.00     1 .00 0.24 24,008 2008 1 .00 0 .02 0 .02 (0 .02) (0 .02) 1 .00 2 .40 32,085 2007 1 .00 0 .04 0 .04 (0 .04) (0 .04) 1 .00 4 .32 14,987 2006 1 .00 0 .04 0 .04 (0 .04) (0 .04) 1 .00 3 .77 9,517 R-3 shares 2010 1.00     1 .00 0.00 56,225 2009 1.00     1 .00 0.29 68,340 2008 1 .00 0 .03 0 .03 (0 .03) (0 .03) 1 .00 2 .58 85,636 2007 1 .00 0 .04 0 .04 (0 .04) (0 .04) 1 .00 4 .54 22,245 2006 1 .00 0 .04 0 .04 (0 .04) (0 .04) 1 .00 3 .96 15,280 R-4 shares 2010 1.00     1 .00 0.00 22,874 2009 1.00     1 .00 0.36 26,260 2008 1 .00 0 .03 0 .03 (0 .03) (0 .03) 1 .00 2 .78 30,868 2007 1 .00 0 .05 0 .05 (0 .05) (0 .05) 1 .00 4 .72 13,941 2006 1 .00 0 .04 0 .04 (0 .04) (0 .04) 1 .00 4 .16 6,614 R-5 shares 2010 1.00     1 .00 0.00 135,169 2009 1.00     1 .00 0.41 148,260 2008 1 .00 0 .03 0 .03 (0 .03) (0 .03) 1 .00 2 .90 158,425 2007 1 .00 0 .05 0 .05 (0 .05) (0 .05) 1 .00 4 .83 86,072 2006 1 .00 0 .04 0 .04 (0 .04) (0 .04) 1 .00 4 .28 41,532 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Ratio of Expenses Ratio of Gross Investment Income to Average Net Expenses to Average to Average Net Assets Net Assets(b) Assets 0.35% 1 .28% 0 .00% 0 .81 1 .31 0 .20 1 .27  2 .00 1 .27  4 .07 1 .28  3 .30 0 .35 1 .15 0 .00 0 .80 1 .18 0 .28 1 .14  2 .23 1 .14  4 .21 1 .15  3 .66 0 .35 0 .97 0 .00 0 .74 1 .00 0 .29 0 .96  2 .29 0 .96  4 .39 0 .97  3 .96 0 .35 0 .78 0 .00 0 .67 0 .81 0 .38 0 .77  2 .55 0 .77  4 .59 0 .78  4 .23 0 .35 0 .66 0 .00 0 .60 0 .69 0 .40 0 .65  2 .63 0 .65  4 .70 0 .66  4 .25 (a) Calculated based on average shares outstanding during the period. (b) Excludes expense reimbursement from Manager and/or Underwriter. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Value, Investment and Unrealized Total From Net Asset Net Assets, End of Beginning of Income Gain (Loss) on Investment Value, End Period (in Period (Loss)(a) Investments Operations of Period Total Return thousands) PRINCIPAL CAPITAL APPRECIATION FUND R-1 shares 2010(b) $35 .15 $0.05 $2 .22 $2 .27 $37.42 6 .46%(c) $245 R-2 shares 2010(b) 35.15 0 .53 1 .76 2 .29 37 .44 6.51 (c) 82 R-3 shares 2010(b) 35.15 0 .02 2 .32 2 .34 37 .49 6.66 (c) 1,084 R-4 shares 2010(b) 35.15 0 .11 2 .27 2 .38 37 .53 6.77 (c) 2,816 R-5 shares 2010(b) 35.15 0 .15 2 .27 2 .42 37 .57 6.88 (c) 11,504 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Ratio of Expenses Investment Income to Average Net to Average Net Portfolio Assets Assets Turnover Rate 1.47%(d) 0.21%(d) 15.3%(d) 1.34 (d) 2.28 (d) 15.3 (d) 1.16 (d) 0.07 (d) 15.3 (d) 0.97 (d) 0.46 (d) 15.3 (d) 0.85 (d) 0.64 (d) 15.3 (d) (a) Calculated based on average shares outstanding during the period. (b) Period from March 1, 2010, date operations commenced, through October 31, 2010. (c) Total return amounts have not been annualized. (d) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period PRINCIPAL LIFETIME 2010 FUND R-1 shares 2010 $9 .77 $0.20 $1 .31 $1 .51 ($0 .25) $ ($0 .25) $11.03 2009 9.14 0 .19 1 .02 1 .21 (0 .28) (0.30) (0 .58) 9 .77 2008 14 .08 0 .35 (4 .69) (4 .34) (0 .37) (0 .23) (0 .60) 9 .14 2007 13 .15 0 .30 1 .00 1 .30 (0 .30) (0 .07) (0 .37) 14 .08 2006 12 .05 0 .29 1 .08 1 .37 (0 .19) (0 .08) (0 .27) 13 .15 R-2 shares 2010 9.75 0 .22 1 .30 1 .52 (0 .25)  (0 .25) 11 .02 2009 9.10 0 .21 1 .01 1 .22 (0 .27) (0.30) (0 .57) 9 .75 2008 14 .02 0 .40 (4 .70) (4 .30) (0 .39) (0 .23) (0 .62) 9 .10 2007 13 .10 0 .32 0 .99 1 .31 (0 .32) (0 .07) (0 .39) 14 .02 2006 12 .00 0 .30 1 .09 1 .39 (0 .21) (0 .08) (0 .29) 13 .10 R-3 shares 2010 9.76 0 .23 1 .31 1 .54 (0 .27)  (0 .27) 11 .03 2009 9.13 0 .22 1 .01 1 .23 (0 .30) (0.30) (0 .60) 9 .76 2008 14 .07 0 .41 (4 .71) (4 .30) (0 .41) (0 .23) (0 .64) 9 .13 2007 13 .14 0 .34 1 .00 1 .34 (0 .34) (0 .07) (0 .41) 14 .07 2006 12 .04 0 .33 1 .08 1 .41 (0 .23) (0 .08) (0 .31) 13 .14 R-4 shares 2010 9.79 0 .25 1 .32 1 .57 (0 .29)  (0 .29) 11 .07 2009 9.16 0 .23 1 .01 1 .24 (0 .31) (0.30) (0 .61) 9 .79 2008 14 .10 0 .44 (4 .71) (4 .27) (0 .44) (0 .23) (0 .67) 9 .16 2007 13 .17 0 .37 0 .99 1 .36 (0 .36) (0 .07) (0 .43) 14 .10 2006 12 .07 0 .36 1 .07 1 .43 (0 .25) (0 .08) (0 .33) 13 .17 R-5 shares 2010 9.81 0 .28 1 .31 1 .59 (0 .30)  (0 .30) 11 .10 2009 9.18 0 .25 1 .00 1 .25 (0 .32) (0.30) (0 .62) 9 .81 2008 14 .13 0 .45 (4 .72) (4 .27) (0 .45) (0 .23) (0 .68) 9 .18 2007 13 .20 0 .38 1 .00 1 .38 (0 .38) (0 .07) (0 .45) 14 .13 2006 12 .09 0 .37 1 .09 1 .46 (0 .27) (0 .08) (0 .35) 13 .20 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 15.66% $24,103 0 .92% 1 .96% 36 .2% 14.39 22,134 0.97 2 .22 28 .4 (32.07) 16,907 1.01 2 .93 12 .7 10.10 14,507 1.00 2 .20 14 .7 11.58 6,230 1.00 2 .35 16 .6 15.84 42,654 0.79 2 .13 36 .2 14.57 41,310 0.84 2 .43 28 .4 (31.97) 37,240 0.88 3 .39 12 .7 10.21 53,760 0.87 2 .39 14 .7 11.77 36,680 0.87 2 .43 16 .6 16.09 96,491 0.61 2 .29 36 .2 14.69 93,186 0.66 2 .60 28 .4 (31.88) 75,999 0.70 3 .48 12 .7 10.45 87,602 0.69 2 .53 14 .7 11.94 50,488 0.69 2 .63 16 .6 16.34 80,377 0.42 2 .45 36 .2 14.88 70,260 0.47 2 .65 28 .4 (31.67) 47,919 0.51 3 .66 12 .7 10.64 59,244 0.50 2 .71 14 .7 12.12 26,768 0.50 2 .87 16 .6 16.52 145,309 0.30 2 .72 36 .2 14.99 166,419 0.35 2 .90 28 .4 (31.60) 140,387 0.39 3 .75 12 .7 10.76 152,317 0.38 2 .83 14 .7 12.31 81,573 0.38 2 .97 16 .6 (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment and Value, End of Period (Loss)(a) Investments Operations Income Distributions of Period Total Return PRINCIPAL LIFETIME 2015 FUND R-1 shares 2010 $8 .34 $0 .12 $1 .22 $1 .34 ($0 .16) ($0 .16) $9 .52 16 .21% 2009 7 .44 0 .08 0 .95 1 .03 (0 .13) (0 .13) 8 .34 14 .07 2008(d) 10 .00 0 .05 (2 .61) (2 .56)   7.44 (25 .60) (e) R-2 shares 2010 8 .35 0 .14 1 .22 1 .36 (0 .17) (0 .17) 9 .54 16 .44 2009 7 .45 0 .10 0 .93 1 .03 (0 .13) (0 .13) 8 .35 14 .16 2008(d) 10 .00 0 .07 (2 .62) (2 .55)   7.45 (25 .50) (e) R-3 shares 2010 8 .37 0 .15 1 .22 1 .37 (0 .17) (0 .17) 9 .57 16 .58 2009 7 .46 0 .12 0 .92 1 .04 (0 .13) (0 .13) 8 .37 14 .27 2008(d) 10 .00 0 .07 (2 .61) (2 .54)   7.46 (25 .40) (e) R-4 shares 2010 8 .40 0 .17 1 .22 1 .39 (0 .18) (0 .18) 9 .61 16 .80 2009 7 .47 0 .12 0 .95 1 .07 (0 .14) (0 .14) 8 .40 14 .60 2008(d) 10 .00 0 .08 (2 .61) (2 .53)   7.47 (25 .30) (e) R-5 shares 2010 8 .41 0 .19 1 .22 1 .41 (0 .19) (0 .19) 9 .63 16 .99 2009 7 .47 0 .14 0 .94 1 .08 (0 .14) (0 .14) 8 .41 14 .73 2008(d) 10 .00 0 .09 (2 .62) (2 .53)   7.47 (25 .30) (e) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets(b) Assets Rate $13,567 0.92%(c) 1.41% 32 .0% 8,570 0.96 (c) 1.04 9 .1 1,798 1.05 (c),(f) 0.92 (f) 50 .1 (f) 11,681 0.79 (c) 1.58 32 .0 7,304 0.83 (c) 1.36 9 .1 1,358 0.92 (c),(f) 1.14 (f) 50 .1 (f) 38,096 0.61 (c) 1.73 32 .0 21,602 0.65 (c) 1.55 9 .1 7,835 0.74 (c),(f) 1.27 (f) 50 .1 (f) 42,226 0.42 (c) 1.88 32 .0 28,026 0.46 (c) 1.54 9 .1 5,653 0.55 (c),(f) 1.37 (f) 50 .1 (f) 33,843 0.30 (c) 2.09 32 .0 23,592 0.34 (c) 1.88 9 .1 8,400 0.43 (c),(f) 1.50 (f) 50 .1 (f) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. (c) Reflects Manager's contractual expense limit. (d) Period from February 29, 2008, date operations commenced, through October 31, 2008. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period PRINCIPAL LIFETIME 2020 FUND R-1 shares 2010 $9 .96 $0.16 $1 .46 $1 .62 ($0 .22) $ ($0 .22) $11.36 2009 9.25 0 .17 1 .11 1 .28 (0 .21) (0.36) (0 .57) 9 .96 2008 15 .00 0 .31 (5 .44) (5 .13) (0 .33) (0 .29) (0 .62) 9 .25 2007 13 .62 0 .23 1 .53 1 .76 (0 .29) (0 .09) (0 .38) 15 .00 2006 12 .23 0 .21 1 .49 1 .70 (0 .21) (0 .10) (0 .31) 13 .62 R-2 shares 2010 9.93 0 .18 1 .44 1 .62 (0 .22)  (0 .22) 11 .33 2009 9.20 0 .19 1 .10 1 .29 (0 .20) (0.36) (0 .56) 9 .93 2008 14 .93 0 .35 (5 .44) (5 .09) (0 .35) (0 .29) (0 .64) 9 .20 2007 13 .56 0 .28 1 .49 1 .77 (0 .31) (0 .09) (0 .40) 14 .93 2006 12 .18 0 .25 1 .45 1 .70 (0 .22) (0 .10) (0 .32) 13 .56 R-3 shares 2010 9.96 0 .20 1 .44 1 .64 (0 .24)  (0 .24) 11 .36 2009 9.24 0 .20 1 .11 1 .31 (0 .23) (0.36) (0 .59) 9 .96 2008 14 .99 0 .37 (5 .45) (5 .08) (0 .38) (0 .29) (0 .67) 9 .24 2007 13 .61 0 .29 1 .51 1 .80 (0 .33) (0 .09) (0 .42) 14 .99 2006 12 .22 0 .27 1 .47 1 .74 (0 .25) (0 .10) (0 .35) 13 .61 R-4 shares 2010 9.98 0 .21 1 .46 1 .67 (0 .26)  (0 .26) 11 .39 2009 9.26 0 .21 1 .12 1 .33 (0 .25) (0.36) (0 .61) 9 .98 2008 15 .02 0 .38 (5 .45) (5 .07) (0 .40) (0 .29) (0 .69) 9 .26 2007 13 .64 0 .31 1 .52 1 .83 (0 .36) (0 .09) (0 .45) 15 .02 2006 12 .24 0 .30 1 .47 1 .77 (0 .27) (0 .10) (0 .37) 13 .64 R-5 shares 2010 10 .00 0 .24 1 .45 1 .69 (0 .27)  (0 .27) 11 .42 2009 9.28 0 .23 1 .11 1 .34 (0 .26) (0.36) (0 .62) 10 .00 2008 15 .05 0 .40 (5 .46) (5 .06) (0 .42) (0 .29) (0 .71) 9 .28 2007 13 .67 0 .32 1 .52 1 .84 (0 .37) (0 .09) (0 .46) 15 .05 2006 12 .27 0 .30 1 .49 1 .79 (0 .29) (0 .10) (0 .39) 13 .67 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 16.43% $58,931 0 .92% 1 .56% 32 .0% 15.05 50,924 0.97 1 .98 15 .7 (35.55) 35,642 1.00 2 .51 7 .1 13.16 35,530 1.00 1 .64 15 .1 14.15 14,417 1.00 1 .61 7 .4 16.54 107,791 0.79 1 .70 32 .0 15.34 94,161 0.84 2 .19 15 .7 (35.51) 78,445 0.87 2 .84 7 .1 13.29 107,765 0.87 2 .02 15 .1 14.28 71,913 0.87 1 .92 7 .4 16.70 234,218 0.61 1 .91 32 .0 15.53 212,779 0.66 2 .33 15 .7 (35.38) 159,254 0.69 2 .95 7 .1 13.53 175,110 0.69 2 .09 15 .1 14.52 93,449 0.69 2 .06 7 .4 16.97 216,623 0.42 2 .00 32 .0 15.73 167,470 0.47 2 .41 15 .7 (35.25) 110,340 0.50 3 .06 7 .1 13.71 121,196 0.50 2 .21 15 .1 14.79 53,209 0.50 2 .33 7 .4 17.14 365,913 0.30 2 .25 32 .0 15.84 356,589 0.35 2 .63 15 .7 (35.16) 267,795 0.38 3 .24 7 .1 13.83 299,458 0.38 2 .26 15 .1 14.91 129,616 0.38 2 .35 7 .4 (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment and Value, End of Period (Loss)(a) Investments Operations Income Distributions of Period Total Return PRINCIPAL LIFETIME 2025 FUND R-1 shares 2010 $8 .10 $0 .10 $1 .24 $1 .34 ($0 .14) ($0 .14) $9 .30 16 .74% 2009 7 .22 0 .06 0 .94 1 .00 (0 .12) (0 .12) 8 .10 14 .22 2008(d) 10 .00 0 .02 (2 .80) (2 .78)   7.22 (27 .80) (e) R-2 shares 2010 8 .11 0 .11 1 .24 1 .35 (0 .15) (0 .15) 9 .31 16 .79 2009 7 .23 0 .08 0 .94 1 .02 (0 .14) (0 .14) 8 .11 14 .41 2008(d) 10 .00 0 .03 (2 .80) (2 .77)   7.23 (27 .70) (e) R-3 shares 2010 8 .13 0 .12 1 .25 1 .37 (0 .16) (0 .16) 9 .34 16 .98 2009 7 .23 0 .10 0 .93 1 .03 (0 .13) (0 .13) 8 .13 14 .60 2008(d) 10 .00 0 .04 (2 .81) (2 .77)   7.23 (27 .70) (e) R-4 shares 2010 8 .16 0 .13 1 .27 1 .40 (0 .17) (0 .17) 9 .39 17 .31 2009 7 .25 0 .09 0 .96 1 .05 (0 .14) (0 .14) 8 .16 14 .77 2008(d) 10 .00 0 .05 (2 .80) (2 .75)   7.25 (27 .50) (e) R-5 shares 2010 8 .18 0 .16 1 .24 1 .40 (0 .17) (0 .17) 9 .41 17 .36 2009 7 .26 0 .13 0 .92 1 .05 (0 .13) (0 .13) 8 .18 14 .86 2008(d) 10 .00 0 .06 (2 .80) (2 .74)   7.26 (27 .40) (e) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets(b) Assets Rate $14,338 0.92%(c) 1.16% 25 .2% 8,486 0.96 (c) 0.87 8 .5 1,871 1.05 (c),(f) 0.35 (f) 21 .3 (f) 11,582 0.79 (c) 1.23 25 .2 6,788 0.83 (c) 1.07 8 .5 1,000 0.92 (c),(f) 0.65 (f) 21 .3 (f) 47,011 0.61 (c) 1.41 25 .2 23,811 0.65 (c) 1.35 8 .5 8,787 0.74 (c),(f) 0.67 (f) 21 .3 (f) 42,079 0.42 (c) 1.55 25 .2 23,462 0.46 (c) 1.25 8 .5 5,224 0.55 (c),(f) 0.80 (f) 21 .3 (f) 47,050 0.30 (c) 1.87 25 .2 31,597 0.34 (c) 1.87 8 .5 14,713 0.43 (c),(f) 0.90 (f) 21 .3 (f) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. (c) Reflects Manager's contractual expense limit. (d) Period from February 29, 2008, date operations commenced, through October 31, 2008. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period PRINCIPAL LIFETIME 2030 FUND R-1 shares 2010 $9 .70 $0.14 $1 .50 $1 .64 ($0 .18) $ ($0 .18) $11.16 2009 8.99 0 .14 1 .09 1 .23 (0 .16) (0.36) (0 .52) 9 .70 2008 15 .15 0 .28 (5 .80) (5 .52) (0 .32) (0 .32) (0 .64) 8 .99 2007 13 .51 0 .18 1 .81 1 .99 (0 .25) (0 .10) (0 .35) 15 .15 2006 12 .03 0 .12 1 .68 1 .80 (0 .20) (0 .12) (0 .32) 13 .51 R-2 shares 2010 9.70 0 .16 1 .50 1 .66 (0 .19)  (0 .19) 11 .17 2009 8.97 0 .15 1 .10 1 .25 (0 .16) (0.36) (0 .52) 9 .70 2008 15 .13 0 .33 (5 .83) (5 .50) (0 .34) (0 .32) (0 .66) 8 .97 2007 13 .49 0 .23 1 .78 2 .01 (0 .27) (0 .10) (0 .37) 15 .13 2006 12 .01 0 .21 1 .61 1 .82 (0 .22) (0 .12) (0 .34) 13 .49 R-3 shares 2010 9.74 0 .18 1 .49 1 .67 (0 .20)  (0 .20) 11 .21 2009 9.02 0 .17 1 .09 1 .26 (0 .18) (0.36) (0 .54) 9 .74 2008 15 .20 0 .33 (5 .83) (5 .50) (0 .36) (0 .32) (0 .68) 9 .02 2007 13 .55 0 .24 1 .81 2 .05 (0 .30) (0 .10) (0 .40) 15 .20 2006 12 .06 0 .21 1 .64 1 .85 (0 .24) (0 .12) (0 .36) 13 .55 R-4 shares 2010 9.97 0 .19 1 .55 1 .74 (0 .22)  (0 .22) 11 .49 2009 9.22 0 .18 1 .13 1 .31 (0 .20) (0.36) (0 .56) 9 .97 2008 15 .52 0 .36 (5 .95) (5 .59) (0 .39) (0 .32) (0 .71) 9 .22 2007 13 .83 0 .28 1 .83 2 .11 (0 .32) (0 .10) (0 .42) 15 .52 2006 12 .31 0 .26 1 .64 1 .90 (0 .26) (0 .12) (0 .38) 13 .83 R-5 shares 2010 9.77 0 .21 1 .51 1 .72 (0 .23)  (0 .23) 11 .26 2009 9.05 0 .19 1 .10 1 .29 (0 .21) (0.36) (0 .57) 9 .77 2008 15 .25 0 .37 (5 .85) (5 .48) (0 .40) (0 .32) (0 .72) 9 .05 2007 13 .59 0 .27 1 .83 2 .10 (0 .34) (0 .10) (0 .44) 15 .25 2006 12 .10 0 .25 1 .64 1 .89 (0 .28) (0 .12) (0 .40) 13 .59 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 17.11% $50,109 0 .92% 1 .34% 32 .1% 14.91 41,365 0.97 1 .66 9 .5 (37.94) 27,323 1.01 2 .25 6 .6 15.07 28,841 1.00 1 .24 15 .5 15.21 11,490 1.00 0 .96 9 .4 17.27 99,779 0.79 1 .52 32 .1 15.16 88,072 0.84 1 .83 9 .5 (37.91) 67,038 0.88 2 .67 6 .6 15.25 98,270 0.87 1 .64 15 .5 15.39 60,034 0.87 1 .66 9 .4 17.40 222,202 0.61 1 .73 32 .1 15.32 193,474 0.66 2 .00 9 .5 (37.75) 141,078 0.70 2 .69 6 .6 15.45 161,519 0.69 1 .70 15 .5 15.62 79,100 0.69 1 .68 9 .4 17.67 194,301 0.42 1 .83 32 .1 15.52 153,804 0.47 2 .10 9 .5 (37.64) 103,030 0.51 2 .82 6 .6 15.65 117,390 0.50 1 .95 15 .5 15.75 58,595 0.50 1 .99 9 .4 17.85 337,439 0.30 2 .06 32 .1 15.68 316,224 0.35 2 .23 9 .5 (37.57) 213,626 0.39 2 .99 6 .6 15.85 234,264 0.38 1 .91 15 .5 15.93 108,704 0.38 1 .92 9 .4 (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment and Value, End of Period (Loss)(a) Investments Operations Income Distributions of Period Total Return PRINCIPAL LIFETIME 2035 FUND R-1 shares 2010 $7 .96 $0 .08 $1 .26 $1 .34 ($0 .12) ($0 .12) $9 .18 16 .99% 2009 7 .10 0 .04 0 .94 0 .98 (0 .12) (0 .12) 7 .96 14 .10 2008(d) 10 .00 (0 .01) (2 .89) (2 .90)   7.10 (29 .00) (e) R-2 shares 2010 7 .96 0 .09 1 .26 1 .35 (0 .13) (0 .13) 9 .18 17 .10 2009 7 .10 0 .03 0 .96 0 .99 (0 .13) (0 .13) 7 .96 14 .23 2008(d) 10 .00 0 .01 (2 .91) (2 .90)   7.10 (29 .00) (e) R-3 shares 2010 7 .99 0 .11 1 .27 1 .38 (0 .14) (0 .14) 9 .23 17 .37 2009 7 .10 0 .08 0 .93 1 .01 (0 .12) (0 .12) 7 .99 14 .61 2008(d) 10 .00 0 .01 (2 .91) (2 .90)   7.10 (29 .00) (e) R-4 shares 2010 8 .02 0 .11 1 .27 1 .38 (0 .14) (0 .14) 9 .26 17 .43 2009 7 .12 0 .09 0 .94 1 .03 (0 .13) (0 .13) 8 .02 14 .77 2008(d) 10 .00 0 .02 (2 .90) (2 .88)   7.12 (28 .80) (e) R-5 shares 2010 8 .04 0 .14 1 .26 1 .40 (0 .15) (0 .15) 9 .29 17 .62 2009 7 .13 0 .11 0 .93 1 .04 (0 .13) (0 .13) 8 .04 14 .91 2008(d) 10 .00 0 .03 (2 .90) (2 .87)   7.13 (28 .70) (e) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets(b) Assets Rate $11,246 0 .92%(c) 0.89% 25 .0% 6,405 0.97 (c) 0.55 7 .0 1,086 1.05 (c),(f) (0.17) (f) 16 .8 (f) 6,266 0.79 (c) 1.03 25 .0 3,378 0.84 (c) 0.46 7 .0 555 0.92 (c),(f) 0.14 (f) 16 .8 (f) 34,593 0.61 (c) 1.23 25 .0 19,038 0.66 (c) 1.20 7 .0 7,368 0.74 (c),(f) 0.17 (f) 16 .8 (f) 29,669 0.42 (c) 1.28 25 .0 15,202 0.47 (c) 1.27 7 .0 5,606 0.55 (c),(f) 0.30 (f) 16 .8 (f) 26,306 0.30 (c) 1.63 25 .0 17,760 0.35 (c) 1.49 7 .0 6,829 0.43 (c),(f) 0.40 (f) 16 .8 (f) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. (c) Reflects Manager's contractual expense limit. (d) Period from February 29, 2008, date operations commenced, through October 31, 2008. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period PRINCIPAL LIFETIME 2040 FUND R-1 shares 2010 $9 .73 $0.12 $1 .54 $1 .66 ($0 .15) $ ($0 .15) $11.24 2009 9.01 0 .11 1 .08 1 .19 (0 .13) (0.34) (0 .47) 9 .73 2008 15 .59 0 .25 (6 .20) (5 .95) (0 .32) (0 .31) (0 .63) 9 .01 2007 13 .70 0 .13 2 .10 2 .23 (0 .24) (0 .10) (0 .34) 15 .59 2006 12 .13 0 .08 1 .78 1 .86 (0 .18) (0 .11) (0 .29) 13 .70 R-2 shares 2010 9.73 0 .14 1 .53 1 .67 (0 .16)  (0 .16) 11 .24 2009 8.99 0 .13 1 .08 1 .21 (0 .13) (0.34) (0 .47) 9 .73 2008 15 .56 0 .31 (6 .24) (5 .93) (0 .33) (0 .31) (0 .64) 8 .99 2007 13 .68 0 .20 2 .04 2 .24 (0 .26) (0 .10) (0 .36) 15 .56 2006 12 .11 0 .18 1 .69 1 .87 (0 .19) (0 .11) (0 .30) 13 .68 R-3 shares 2010 9.73 0 .15 1 .54 1 .69 (0 .18)  (0 .18) 11 .24 2009 9.01 0 .14 1 .08 1 .22 (0 .16) (0.34) (0 .50) 9 .73 2008 15 .59 0 .31 (6 .22) (5 .91) (0 .36) (0 .31) (0 .67) 9 .01 2007 13 .70 0 .20 2 .07 2 .27 (0 .28) (0 .10) (0 .38) 15 .59 2006 12 .13 0 .20 1 .70 1 .90 (0 .22) (0 .11) (0 .33) 13 .70 R-4 shares 2010 9.74 0 .17 1 .55 1 .72 (0 .19)  (0 .19) 11 .27 2009 9.02 0 .14 1 .09 1 .23 (0 .17) (0.34) (0 .51) 9 .74 2008 15 .61 0 .30 (6 .19) (5 .89) (0 .39) (0 .31) (0 .70) 9 .02 2007 13 .72 0 .20 2 .10 2 .30 (0 .31) (0 .10) (0 .41) 15 .61 2006 12 .15 0 .22 1 .70 1 .92 (0 .24) (0 .11) (0 .35) 13 .72 R-5 shares 2010 9.79 0 .18 1 .55 1 .73 (0 .20)  (0 .20) 11 .32 2009 9.06 0 .16 1 .09 1 .25 (0 .18) (0.34) (0 .52) 9 .79 2008 15 .68 0 .36 (6 .27) (5 .91) (0 .40) (0 .31) (0 .71) 9 .06 2007 13 .78 0 .24 2 .09 2 .33 (0 .33) (0 .10) (0 .43) 15 .68 2006 12 .20 0 .19 1 .76 1 .95 (0 .26) (0 .11) (0 .37) 13 .78 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 17.26% $32,593 0 .92% 1 .12% 31 .4% 14.41 25,814 0.97 1 .28 5 .8 (39.66) 15,457 1.01 1 .99 6 .0 16.58 15,053 1.00 0 .89 16 .5 15.55 5,269 1.00 0 .58 13 .1 17.33 55,281 0.79 1 .31 31 .4 14.65 46,331 0.84 1 .48 5 .8 (39.59) 32,121 0.88 2 .44 6 .0 16.68 44,449 0.87 1 .39 16 .5 15.72 26,051 0.87 1 .38 13 .1 17.50 125,392 0.61 1 .47 31 .4 14.77 104,315 0.66 1 .64 5 .8 (39.47) 69,607 0.70 2 .49 6 .0 16.95 75,682 0.69 1 .39 16 .5 15.91 36,537 0.69 1 .55 13 .1 17.87 101,237 0.42 1 .67 31 .4 14.98 86,178 0.47 1 .69 5 .8 (39.37) 49,106 0.51 2 .41 6 .0 17.14 46,791 0.50 1 .40 16 .5 16.11 14,898 0.50 1 .69 13 .1 17.89 200,260 0.30 1 .74 31 .4 15.16 165,669 0.35 1 .85 5 .8 (39.31) 99,181 0.39 2 .80 6 .0 17.29 108,005 0.38 1 .63 16 .5 16.27 47,329 0.38 1 .49 13 .1 (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment and Value, End of Period (Loss)(a) Investments Operations Income Distributions of Period Total Return PRINCIPAL LIFETIME 2045 FUND R-1 shares 2010 $7 .82 $0 .05 $1 .29 $1 .34 ($0 .11) ($0 .11) $9 .05 17 .33% 2009 6 .97 0 .01 0 .96 0 .97 (0 .12) (0 .12) 7 .82 14 .23 2008(d) 10 .00 (0 .03) (3 .00) (3 .03)   6.97 (30 .30) (e) R-2 shares 2010 7 .83 0 .07 1 .28 1 .35 (0 .12) (0 .12) 9 .06 17 .42 2009 6 .98 0 .03 0 .95 0 .98 (0 .13) (0 .13) 7 .83 14 .32 2008(d) 10 .00 (0 .02) (3 .00) (3 .02)   6.98 (30 .20) (e) R-3 shares 2010 7 .85 0 .10 1 .27 1 .37 (0 .12) (0 .12) 9 .10 17 .64 2009 6 .99 0 .08 0 .90 0 .98 (0 .12) (0 .12) 7 .85 14 .40 2008(d) 10 .00 (0 .01) (3 .00) (3 .01)   6.99 (30 .10) (e) R-4 shares 2010 7 .88 0 .09 1 .30 1 .39 (0 .13) (0 .13) 9 .14 17 .84 2009 7 .00 0 .08 0 .92 1 .00 (0 .12) (0 .12) 7 .88 14 .68 2008(d) 10 .00  (3 .00) (3 .00)   7.00 (30 .00) (e) R-5 shares 2010 7 .90 0 .12 1 .28 1 .40 (0 .14) (0 .14) 9 .16 17 .91 2009 7 .01 0 .07 0 .95 1 .02 (0 .13) (0 .13) 7 .90 14 .87 2008(d) 10 .00  (2 .99) (2 .99)   7.01 (29 .90) (e) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets(b) Assets Rate $5,821 0 .93%(c) 0.65% 23 .8% 2,675 0.97 (c) 0.18 4 .8 350 1.05 (c),(f) (0.50) (f) 16 .2 (f) 2,780 0.80 (c) 0.79 23 .8 1,160 0.84 (c) 0.38 4 .8 139 0.92 (c),(f) (0.36) (f) 16 .2 (f) 20,005 0.62 (c) 1.16 23 .8 11,557 0.66 (c) 1.21 4 .8 4,893 0.74 (c),(f) (0.13) (f) 16 .2 (f) 12,730 0.43 (c) 1.08 23 .8 5,832 0.47 (c) 1.13 4 .8 1,991 0.55 (c),(f) (0.04) (f) 16 .2 (f) 11,045 0.31 (c) 1.45 23 .8 6,559 0.35 (c) 0.95 4 .8 1,592 0.43 (c),(f) 0.08 (f) 16 .2 (f) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. (c) Reflects Manager's contractual expense limit. (d) Period from February 29, 2008, date operations commenced, through October 31, 2008. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period PRINCIPAL LIFETIME 2050 FUND R-1 shares 2010 $9 .26 $0.09 $1 .52 $1 .61 ($0 .13) $ ($0 .13) $10.74 2009 8.62 0 .08 1 .03 1 .11 (0 .11) (0.36) (0 .47) 9 .26 2008 15 .19 0 .21 (6 .12) (5 .91) (0 .30) (0 .36) (0 .66) 8 .62 2007 13 .28 0 .12 2 .11 2 .23 (0 .21) (0 .11) (0 .32) 15 .19 2006 11 .70 0 .01 1 .85 1 .86 (0 .17) (0 .11) (0 .28) 13 .28 R-2 shares 2010 9.26 0 .11 1 .50 1 .61 (0 .13)  (0 .13) 10 .74 2009 8.61 0 .11 1 .01 1 .12 (0 .11) (0.36) (0 .47) 9 .26 2008 15 .17 0 .29 (6 .17) (5 .88) (0 .32) (0 .36) (0 .68) 8 .61 2007 13 .26 0 .20 2 .05 2 .25 (0 .23) (0 .11) (0 .34) 15 .17 2006 11 .68 0 .16 1 .72 1 .88 (0 .19) (0 .11) (0 .30) 13 .26 R-3 shares 2010 9.27 0 .13 1 .51 1 .64 (0 .15)  (0 .15) 10 .76 2009 8.63 0 .12 1 .01 1 .13 (0 .13) (0.36) (0 .49) 9 .27 2008 15 .20 0 .30 (6 .16) (5 .86) (0 .35) (0 .36) (0 .71) 8 .63 2007 13 .29 0 .20 2 .07 2 .27 (0 .25) (0 .11) (0 .36) 15 .20 2006 11 .71 0 .14 1 .76 1 .90 (0 .21) (0 .11) (0 .32) 13 .29 R-4 shares 2010 9.30 0 .15 1 .51 1 .66 (0 .16)  (0 .16) 10 .80 2009 8.66 0 .13 1 .02 1 .15 (0 .15) (0.36) (0 .51) 9 .30 2008 15 .25 0 .29 (6 .15) (5 .86) (0 .37) (0 .36) (0 .73) 8 .66 2007 13 .33 0 .21 2 .10 2 .31 (0 .28) (0 .11) (0 .39) 15 .25 2006 11 .74 0 .13 1 .80 1 .93 (0 .23) (0 .11) (0 .34) 13 .33 R-5 shares 2010 9.32 0 .15 1 .52 1 .67 (0 .17)  (0 .17) 10 .82 2009 8.67 0 .13 1 .04 1 .17 (0 .16) (0.36) (0 .52) 9 .32 2008 15 .28 0 .34 (6 .20) (5 .86) (0 .39) (0 .36) (0 .75) 8 .67 2007 13 .35 0 .20 2 .13 2 .33 (0 .29) (0 .11) (0 .40) 15 .28 2006 11 .76 0 .18 1 .77 1 .95 (0 .25) (0 .11) (0 .36) 13 .35 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 17.49% $13,401 0 .92% 0 .90% 30 .1% 14.01 9,869 0.97 1 .03 15 .2 (40.51) 5,320 1.01 1 .71 6 .8 17.10 4,967 1.00 0 .87 21 .2 16.14 1,713 1.00 0 .04 15 .9 17.55 24,165 0.79 1 .13 30 .1 14.17 20,114 0.84 1 .33 15 .2 (40.42) 13,857 0.88 2 .39 6 .8 17.28 19,012 0.87 1 .44 21 .2 16.32 12,526 0.87 1 .30 15 .9 17.82 42,918 0.61 1 .30 30 .1 14.36 35,212 0.66 1 .45 15 .2 (40.30) 22,153 0.70 2 .44 6 .8 17.46 25,931 0.69 1 .43 21 .2 16.50 12,547 0.69 1 .15 15 .9 18.05 39,183 0.42 1 .50 30 .1 14.55 33,076 0.47 1 .56 15 .2 (40.18) 18,841 0.51 2 .40 6 .8 17.71 18,918 0.50 1 .52 21 .2 16.76 7,836 0.50 1 .06 15 .9 18.11 71,470 0.30 1 .55 30 .1 14.78 58,596 0.35 1 .59 15 .2 (40.16) 31,835 0.39 2 .78 6 .8 17.89 36,041 0.38 1 .42 21 .2 16.87 12,922 0.38 1 .44 15 .9 (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment and Value, End of Period (Loss)(a) Investments Operations Income Distributions of Period Total Return PRINCIPAL LIFETIME 2055 FUND R-1 shares 2010 $7 .80 $0 .06 $1 .27 $1 .33 ($0 .11) ($0 .11) $9 .02 17 .22% 2009 6 .95 0 .02 0 .95 0 .97 (0 .12) (0 .12) 7 .80 14 .21 2008(d) 10 .00 (0 .03) (3 .02) (3 .05)   6.95 (30 .50) (e) R-2 shares 2010 7 .82 0 .02 1 .33 1 .35 (0 .12) (0 .12) 9 .05 17 .38 2009 6 .95 0 .03 0 .96 0 .99 (0 .12) (0 .12) 7 .82 14 .50 2008(d) 10 .00 (0 .03) (3 .02) (3 .05)   6.95 (30 .50) (e) R-3 shares 2010 7 .85 0 .09 1 .28 1 .37 (0 .13) (0 .13) 9 .09 17 .54 2009 6 .96 0 .02 0 .99 1 .01 (0 .12) (0 .12) 7 .85 14 .77 2008(d) 10 .00 (0 .02) (3 .02) (3 .04)   6.96 (30 .40) (e) R-4 shares 2010 7 .88 0 .09 1 .29 1 .38 (0 .14) (0 .14) 9 .12 17 .64 2009 6 .97 0 .02 1 .01 1 .03 (0 .12) (0 .12) 7 .88 15 .04 2008(d) 10 .00 (0 .01) (3 .02) (3 .03)   6.97 (30 .30) (e) R-5 shares 2010 7 .89 0 .11 1 .28 1 .39 (0 .14) (0 .14) 9 .14 17 .82 2009 6 .98 0 .09 0 .94 1 .03 (0 .12) (0 .12) 7 .89 15 .02 2008(d) 10 .00  (3 .02) (3 .02)   6.98 (30 .20) (e) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets(b) Assets Rate $532 0 .96%(c) 0.76% 44 .0% 382 0.80 (c) 0.29 34 .0 70 1 .05 (c),(f) (0 .54) (f) 194 .7 (f) 398 0.83 (c) 0.26 44 .0 71 0.70 (c) 0.42 34 .0 14 0 .92 (c),(f) (0 .49) (f) 194 .7 (f) 1,345 0.65 (c) 1.12 44 .0 906 0.52 (c) 0.33 34 .0 119 0.74 (c),(f) (0.30) (f) 194 .7 (f) 1,477 0.46 (c) 1.07 44 .0 764 0.23 (c) 0.33 34 .0 28 0 .55 (c),(f) (0 .09) (f) 194 .7 (f) 1,398 0.34 (c) 1.30 44 .0 917 0.20 (c) 1.27 34 .0 304 0.43 (c),(f) 0.01 (f) 194 .7 (f) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. (c) Reflects Manager's contractual expense limit. (d) Period from February 29, 2008, date operations commenced, through October 31, 2008. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period PRINCIPAL LIFETIME STRATEGIC INCOME FUND R-1 shares 2010 $9 .86 $0.25 $1 .00 $1 .25 ($0 .31) $ ($0 .31) $10.80 2009 9.32 0 .22 0 .84 1 .06 (0 .39) (0.13) (0 .52) 9 .86 2008 12 .81 0 .46 (3 .33) (2 .87) (0 .45) (0 .17) (0 .62) 9 .32 2007 12 .63 0 .45 0 .13 0 .58 (0 .34) (0 .06) (0 .40) 12 .81 2006 11 .94 0 .37 0 .67 1 .04 (0 .23) (0 .12) (0 .35) 12 .63 R-2 shares 2010 9.83 0 .30 0 .96 1 .26 (0 .30)  (0 .30) 10 .79 2009 9.30 0 .23 0 .84 1 .07 (0 .41) (0.13) (0 .54) 9 .83 2008 12 .79 0 .51 (3 .36) (2 .85) (0 .47) (0 .17) (0 .64) 9 .30 2007 12 .60 0 .45 0 .16 0 .61 (0 .36) (0 .06) (0 .42) 12 .79 2006 11 .90 0 .35 0 .72 1 .07 (0 .25) (0 .12) (0 .37) 12 .60 R-3 shares 2010 9.81 0 .30 0 .98 1 .28 (0 .32)  (0 .32) 10 .77 2009 9.30 0 .25 0 .83 1 .08 (0 .44) (0.13) (0 .57) 9 .81 2008 12 .79 0 .52 (3 .35) (2 .83) (0 .49) (0 .17) (0 .66) 9 .30 2007 12 .60 0 .47 0 .16 0 .63 (0 .38) (0 .06) (0 .44) 12 .79 2006 11 .92 0 .40 0 .67 1 .07 (0 .27) (0 .12) (0 .39) 12 .60 R-4 shares 2010 9.83 0 .31 1 .00 1 .31 (0 .34)  (0 .34) 10 .80 2009 9.33 0 .26 0 .84 1 .10 (0 .47) (0.13) (0 .60) 9 .83 2008 12 .83 0 .50 (3 .32) (2 .82) (0 .51) (0 .17) (0 .68) 9 .33 2007 12 .64 0 .49 0 .17 0 .66 (0 .41) (0 .06) (0 .47) 12 .83 2006 11 .95 0 .42 0 .68 1 .10 (0 .29) (0 .12) (0 .41) 12 .64 R-5 shares 2010 9.89 0 .35 0 .98 1 .33 (0 .35)  (0 .35) 10 .87 2009 9.38 0 .28 0 .83 1 .11 (0 .47) (0.13) (0 .60) 9 .89 2008 12 .89 0 .55 (3 .36) (2 .81) (0 .53) (0 .17) (0 .70) 9 .38 2007 12 .69 0 .52 0 .16 0 .68 (0 .42) (0 .06) (0 .48) 12 .89 2006 12 .00 0 .43 0 .69 1 .12 (0 .31) (0 .12) (0 .43) 12 .69 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 13.03% $11,735 0 .92% 2 .48% 46 .9% 12.25 8,850 0.98 2 .43 35 .9 (23.47) 6,026 1.01 4 .00 30 .7 4.68 4,777 1.00 3 .61 25 .3 8.91 2,543 1.00 3 .01 48 .9 13.15 16,425 0.79 3 .00 46 .9 12.47 19,416 0.85 2 .62 35 .9 (23.41) 17,792 0.88 4 .51 30 .7 4.91 25,462 0.87 3 .62 25 .3 9.17 20,550 0.87 2 .88 48 .9 13.43 31,798 0.61 2 .91 46 .9 12.59 26,642 0.67 2 .79 35 .9 (23.27) 24,573 0.70 4 .58 30 .7 5.11 29,428 0.69 3 .75 25 .3 9.19 19,341 0.69 3 .34 48 .9 13.73 27,722 0.42 3 .04 46 .9 12.80 23,304 0.48 2 .95 35 .9 (23.12) 16,933 0.51 4 .48 30 .7 5.30 11,742 0.50 3 .91 25 .3 9.46 4,466 0.50 3 .44 48 .9 13.86 37,720 0.30 3 .40 46 .9 12.89 38,223 0.36 3 .09 35 .9 (23.00) 33,264 0.39 4 .84 30 .7 5.49 35,806 0.38 4 .09 25 .3 9.56 19,216 0.38 3 .51 48 .9 (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period REAL ESTATE SECURITIES FUND R-1 shares 2010 $11 .52 $0.17 $4 .20 $4 .37 ($0 .19) $ ($0 .19) $15.70 2009 11.74 0 .22 (0 .20) 0 .02 (0 .24)  (0 .24) 11 .52 2008 24.82 0 .19 (7 .31) (7 .12) (0 .23) (5.73) (5 .96) 11 .74 2007 27.47 0 .05 (0 .57) (0 .52) (0 .06) (2.07) (2 .13) 24 .82 2006 20.39 0 .06 7 .78 7 .84 (0 .14) (0.62) (0 .76) 27 .47 R-2 shares 2010 11.24 0 .19 4 .09 4 .28 (0 .21)  (0 .21) 15 .31 2009 11.46 0 .24 (0 .20) 0 .04 (0 .26)  (0 .26) 11 .24 2008 24.39 0 .21 (7 .16) (6 .95) (0 .25) (5.73) (5 .98) 11 .46 2007 27.00 0 .14 (0 .61) (0 .47) (0 .07) (2.07) (2 .14) 24 .39 2006 20.05 0 .09 7 .64 7 .73 (0 .16) (0.62) (0 .78) 27 .00 R-3 shares 2010 11.42 0 .22 4 .17 4 .39 (0 .24)  (0 .24) 15 .57 2009 11.64 0 .26 (0 .21) 0 .05 (0 .27)  (0 .27) 11 .42 2008 24.67 0 .24 (7 .26) (7 .02) (0 .28) (5.73) (6 .01) 11 .64 2007 27.27 0 .18 (0 .62) (0 .44) (0 .09) (2.07) (2 .16) 24 .67 2006 20.23 0 .14 7 .72 7 .86 (0 .20) (0.62) (0 .82) 27 .27 R-4 shares 2010 11.34 0 .24 4 .13 4 .37 (0 .26)  (0 .26) 15 .45 2009 11.56 0 .27 (0 .20) 0 .07 (0 .29)  (0 .29) 11 .34 2008 24.54 0 .27 (7 .21) (6 .94) (0 .31) (5.73) (6 .04) 11 .56 2007 27.14 0 .21 (0 .60) (0 .39) (0 .14) (2.07) (2 .21) 24 .54 2006 20.13 0 .19 7 .67 7 .86 (0 .23) (0.62) (0 .85) 27 .14 R-5 shares 2010 11.36 0 .26 4 .14 4 .40 (0 .28)  (0 .28) 15 .48 2009 11.57 0 .28 (0 .19) 0 .09 (0 .30)  (0 .30) 11 .36 2008 24.56 0 .29 (7 .23) (6 .94) (0 .32) (5.73) (6 .05) 11 .57 2007 27.16 0 .26 (0 .62) (0 .36) (0 .17) (2.07) (2 .24) 24 .56 2006 20.13 0 .21 7 .69 7 .90 (0 .25) (0.62) (0 .87) 27 .16 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 38.22% $6,794 1 .71% 1 .22% 52 .2% 0.82 4,205 1.72 2 .30 57 .3 (36.25) 2,945 1.72 1 .17 47 .2 (2.38) 3,842 1.71 0 .22 77 .8 (b) 39.62 2,908 1.72 0 .25 37 .8 38.36 14,881 1.58 1 .38 52 .2 0.95 11,684 1.59 2 .56 57 .3 (36.18) 11,889 1.59 1 .31 47 .2 (2.23) 22,550 1.58 0 .58 77 .8 (b) 39.79 35,260 1.59 0 .40 37 .8 38.69 39,463 1.40 1 .58 52 .2 1.12 32,669 1.41 2 .70 57 .3 (36.08) 28,885 1.41 1 .48 47 .2 (2.06) 42,136 1.40 0 .73 77 .8 (b) 40.07 58,101 1.41 0 .59 37 .8 38.89 23,587 1.21 1 .73 52 .2 1.32 14,963 1.22 2 .85 57 .3 (35.94) 12,277 1.22 1 .67 47 .2 (1.88) 16,259 1.21 0 .86 77 .8 (b) 40.32 17,216 1.22 0 .83 37 .8 39.05 59,168 1.09 1 .91 52 .2 1.52 52,653 1.10 2 .90 57 .3 (35.89) 40,951 1.10 1 .81 47 .2 (1.76) 74,228 1.09 1 .05 77 .8 (b) 40.54 102,031 1.10 0 .92 37 .8 (a) Calculated based on average shares outstanding during the period. (b) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM REIT Fund. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period SAM BALANCED PORTFOLIO R-1 shares 2010 $10 .86 $0.19 $1 .45 $1 .64 ($0 .21) $ ($0 .21) $12.29 2009 10.73 0 .21 1 .08 1 .29 (0 .25) (0.91) (1 .16) 10 .86 2008 16.03 0 .20 (4 .30) (4 .10) (0 .43) (0.77) (1 .20) 10 .73 2007(c) 14.69 0 .11 1 .35 1 .46 (0 .12)  (0 .12) 16 .03 R-2 shares 2010 10.86 0 .18 1 .47 1 .65 (0 .24)  (0 .24) 12 .27 2009 10.73 0 .21 1 .09 1 .30 (0 .26) (0.91) (1 .17) 10 .86 2008 16.03 0 .28 (4 .36) (4 .08) (0 .45) (0.77) (1 .22) 10 .73 2007(c) 14.69 0 .12 1 .35 1 .47 (0 .13)  (0 .13) 16 .03 R-3 shares 2010 10.87 0 .22 1 .45 1 .67 (0 .25)  (0 .25) 12 .29 2009 10.73 0 .26 1 .07 1 .33 (0 .28) (0.91) (1 .19) 10 .87 2008 16.03 0 .30 (4 .36) (4 .06) (0 .47) (0.77) (1 .24) 10 .73 2007(c) 14.69 0 .19 1 .30 1 .49 (0 .15)  (0 .15) 16 .03 R-4 shares 2010 10.88 0 .23 1 .47 1 .70 (0 .27)  (0 .27) 12 .31 2009 10.74 0 .25 1 .09 1 .34 (0 .29) (0.91) (1 .20) 10 .88 2008 16.04 0 .42 (4 .45) (4 .03) (0 .50) (0.77) (1 .27) 10 .74 2007(c) 14.69 0 .20 1 .32 1 .52 (0 .17)  (0 .17) 16 .04 R-5 shares 2010 10.88 0 .27 1 .45 1 .72 (0 .29)  (0 .29) 12 .31 2009 10.74 0 .26 1 .09 1 .35 (0 .30) (0.91) (1 .21) 10 .88 2008 16.03 0 .30 (4 .31) (4 .01) (0 .51) (0.77) (1 .28) 10 .74 2007(c) 14.69 0 .18 1 .35 1 .53 (0 .19)  (0 .19) 16 .03 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 15.28% $4,716 1 .23% 1 .63% 13 .2% 13.94 3,442 1.24 2 .14 5 .1 (27.41) 1,064 1.21 1 .57 34 .8 9.95 (d) 17 1.19 (e) 0 .92 (e) 14 .6 (e) 15.40 4,134 1.10 1 .56 13 .2 14.07 907 1.11 2 .07 5 .1 (27.32) 146 1.08 2 .19 34 .8 10.06 (d) 17 1.06 (e) 1 .02 (e) 14 .6 (e) 15.55 17,127 0.92 1 .94 13 .2 14.36 10,185 0.93 2 .59 5 .1 (27.19) 3,627 0.90 2 .28 34 .8 10.21 (d) 1,181 0.88 (e) 1 .50 (e) 14 .6 (e) 15.80 8,067 0.73 2 .02 13 .2 14.53 5,895 0.74 2 .45 5 .1 (27.04) 1,874 0.71 3 .16 34 .8 10.43 (d) 1,497 0.69 (e) 1 .61 (e) 14 .6 (e) 15.97 21,643 0.61 2 .31 13 .2 14.64 13,328 0.62 2 .61 5 .1 (26.90) 3,691 0.59 2 .50 34 .8 (10.47) (d) 11 0.57 (e) 1 .54 (e) 14 .6 (e) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Portfolio invests. (c) Period from January 17, 2007, date operations commenced, through October 31, 2007. R-1, R-2, R-3, R-4, and R-5 classes of shares each incurred a net realized and unrealized gain of $.02 per share from January 10, 2007, through January 16, 2007. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period SAM CONSERVATIVE BALANCED PORTFOLIO R-1 shares 2010 $9 .39 $0.22 $1 .01 $1 .23 ($0 .26) $ ($0 .26) $10.36 2009 8.78 0 .26 0 .99 1 .25 (0 .27) (0.37) (0 .64) 9 .39 2008 11 .86 0 .28 (2 .56) (2 .28) (0 .39) (0 .41) (0 .80) 8 .78 2007(c) 11 .17 0 .18 0 .67 0 .85 (0 .16)  (0 .16) 11 .86 R-2 shares 2010 9.42 0 .23 1 .01 1 .24 (0 .27)  (0 .27) 10 .39 2009 8.78 0 .26 1 .02 1 .28 (0 .27) (0.37) (0 .64) 9 .42 2008 11 .86 0 .28 (2 .55) (2 .27) (0 .40) (0 .41) (0 .81) 8 .78 2007(c) 11 .17 0 .19 0 .68 0 .87 (0 .18)  (0 .18) 11 .86 R-3 shares 2010 9.40 0 .27 0 .99 1 .26 (0 .28)  (0 .28) 10 .38 2009 8.78 0 .28 1 .01 1 .29 (0 .30) (0.37) (0 .67) 9 .40 2008 11 .87 0 .36 (2 .62) (2 .26) (0 .42) (0 .41) (0 .83) 8 .78 2007(c) 11 .17 0 .23 0 .66 0 .89 (0 .19)  (0 .19) 11 .87 R-4 shares 2010 9.40 0 .29 0 .99 1 .28 (0 .30)  (0 .30) 10 .38 2009 8.78 0 .30 1 .00 1 .30 (0 .31) (0.37) (0 .68) 9 .40 2008 11 .86 0 .41 (2 .64) (2 .23) (0 .44) (0 .41) (0 .85) 8 .78 2007(c) 11 .17 0 .24 0 .66 0 .90 (0 .21)  (0 .21) 11 .86 R-5 shares 2010 9.41 0 .29 0 .99 1 .28 (0 .31)  (0 .31) 10 .38 2009 8.78 0 .32 1 .00 1 .32 (0 .32) (0.37) (0 .69) 9 .41 2008 11 .86 0 .34 (2 .56) (2 .22) (0 .45) (0 .41) (0 .86) 8 .78 2007(c) 11 .17 0 .24 0 .67 0 .91 (0 .22)  (0 .22) 11 .86 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 13.27% $2,580 1.23% 2 .25% 11 .4% 15.47 983 1.24 2 .98 9 .2 (20.46) 285 1.21 2 .70 27 .7 7.71 (d) 11 1.19 (e) 1 .99 (e) 12 .7 (e) 13.32 4,251 1.10 2 .29 11 .4 15.74 1,167 1.11 2 .99 9 .2 (20.36) 545 1.08 2 .67 27 .7 7.82 (d) 24 1.06 (e) 2 .10 (e) 12 .7 (e) 13.63 8,726 0.92 2 .69 11 .4 15.90 5,014 0.93 3 .18 9 .2 (20.28) 1,059 0.90 3 .43 27 .7 8.06 (d) 692 0.88 (e) 2 .51 (e) 12 .7 (e) 13.82 4,294 0.73 2 .90 11 .4 16.04 3,438 0.74 3 .43 9 .2 (20.06) 1,413 0.71 3 .85 27 .7 8.12 (d) 349 0.69 (e) 2 .64 (e) 12 .7 (e) 13.86 4,233 0.61 2 .98 11 .4 16.29 1,605 0.62 3 .68 9 .2 (19.96) 879 0.59 3 .49 27 .7 8.23 (d) 11 0.57 (e) 2 .62 (e) 12 .7 (e) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Portfolio invests. (c) Period from January 17, 2007, date operations commenced, through October 31, 2007. R-1, R-2, R-3, R-4, and R-5 classes of shares each incurred a net realized and unrealized gain of $.01 per share from January 10, 2007, through January 16, 2007. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period SAM CONSERVATIVE GROWTH PORTFOLIO R-1 shares 2010 $11 .09 $0 .09 $1 .74 $1 .83 ($0 .16) $ ($0 .16) $12.76 2009 11.36 0 .14 0 .95 1 .09 (0 .21) (1.15) (1 .36) 11 .09 2008 18.72 0 .10 (6 .01) (5 .91) (0 .37) (1.08) (1 .45) 11 .36 2007(c) 16.75 (0 .01) 1 .98 1 .97    18 .72 R-2 shares 2010 11.09 0 .10 1 .75 1 .85 (0 .17)  (0 .17) 12 .77 2009 11.37 0 .15 0 .95 1 .10 (0 .23) (1.15) (1 .38) 11 .09 2008 18.74 0 .25 (6 .14) (5 .89) (0 .40) (1.08) (1 .48) 11 .37 2007(c) 16.75  1.99 1.99    18 .74 R-3 shares 2010 11.15 0 .14 1 .74 1 .88 (0 .20)  (0 .20) 12 .83 2009 11.40 0 .15 0 .98 1 .13 (0 .23) (1.15) (1 .38) 11 .15 2008 18.77 0 .27 (6 .13) (5 .86) (0 .43) (1.08) (1 .51) 11 .40 2007(c) 16.75 0 .08 1 .94 2 .02    18 .77 R-4 shares 2010 11.19 0 .15 1 .75 1 .90 (0 .19)  (0 .19) 12 .90 2009 11.41 0 .17 0 .99 1 .16 (0 .23) (1.15) (1 .38) 11 .19 2008 18.79 0 .42 (6 .26) (5 .84) (0 .46) (1.08) (1 .54) 11 .41 2007(c) 16.75 0 .10 1 .94 2 .04    18 .79 R-5 shares 2010 11.17 0 .18 1 .74 1 .92 (0 .22)  (0 .22) 12 .87 2009 11.42 0 .19 0 .97 1 .16 (0 .26) (1.15) (1 .41) 11 .17 2008 18.81 0 .10 (5 .93) (5 .83) (0 .48) (1.08) (1 .56) 11 .42 2007(c) 16.75 0 .08 1 .98 2 .06    18 .81 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 16.63% $3,766 1.23% 0 .75% 15 .4% 11.80 2,213 1.24 1 .44 4 .2 (34.04) 1,078 1.21 0 .72 32 .4 11.76 (d) 24 1.19 (e) (0 .05) (e) 16 .2 (e) 16.80 5,194 1.10 0 .82 15 .4 11.95 2,476 1.11 1 .54 4 .2 (33.97) 939 1.08 1 .71 32 .4 11.88 (d) 30 1.06 (e) 0 .00 (e) 16 .2 (e) 16.98 10,094 0.92 1 .14 15 .4 12.11 7,308 0.93 1 .43 4 .2 (33.80) 1,487 0.90 1 .85 32 .4 12.06 (d) 721 0.88 (e) 0 .58 (e) 16 .2 (e) 17.16 7,704 0.73 1 .23 15 .4 12.40 6,393 0.74 1 .66 4 .2 (33.69) 2,352 0.71 2 .75 32 .4 12.18 (d) 3,040 0.69 (e) 0 .68 (e) 16 .2 (e) 17.35 12,668 0.61 1 .47 15 .4 12.53 8,327 0.62 1 .84 4 .2 (33.62) 3,708 0.59 0 .83 32 .4 12.30 (d) 15 0.57 (e) 0 .56 (e) 16 .2 (e) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Portfolio invests. (c) Period from January 17, 2007, date operations commenced, through October 31, 2007. R-1, R-2, R-3, R-4, and R-5 classes of shares each incurred a net realized and unrealized gain of $.03 per share from January 10, 2007, through January 16, 2007. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period SAM FLEXIBLE INCOME PORTFOLIO R-1 shares 2010 $10 .39 $0.32 $0 .91 $1 .23 ($0 .37) $ ($0 .37) $11.25 2009 9.47 0 .36 1 .17 1 .53 (0 .37) (0.24) (0 .61) 10 .39 2008 11.89 0 .34 (2 .08) (1 .74) (0 .41) (0.27) (0 .68) 9 .47 2007(c) 11.58 0 .27 0 .30 0 .57 (0 .26)  (0 .26) 11 .89 R-2 shares 2010 10.41 0 .33 0 .91 1 .24 (0 .38)  (0 .38) 11 .27 2009 9.48 0 .37 1 .17 1 .54 (0 .37) (0.24) (0 .61) 10 .41 2008 11.90 0 .40 (2 .13) (1 .73) (0 .42) (0.27) (0 .69) 9 .48 2007(c) 11.58 0 .28 0 .31 0 .59 (0 .27)  (0 .27) 11 .90 R-3 shares 2010 10.41 0 .36 0 .90 1 .26 (0 .40)  (0 .40) 11 .27 2009 9.47 0 .38 1 .19 1 .57 (0 .39) (0.24) (0 .63) 10 .41 2008 11.90 0 .42 (2 .14) (1 .72) (0 .44) (0.27) (0 .71) 9 .47 2007(c) 11.58 0 .31 0 .29 0 .60 (0 .28)  (0 .28) 11 .90 R-4 shares 2010 10.41 0 .37 0 .91 1 .28 (0 .42)  (0 .42) 11 .27 2009 9.47 0 .40 1 .19 1 .59 (0 .41) (0.24) (0 .65) 10 .41 2008 11.89 0 .46 (2 .15) (1 .69) (0 .46) (0.27) (0 .73) 9 .47 2007(c) 11.58 0 .33 0 .28 0 .61 (0 .30)  (0 .30) 11 .89 R-5 shares 2010 10.41 0 .40 0 .89 1 .29 (0 .43)  (0 .43) 11 .27 2009 9.47 0 .41 1 .19 1 .60 (0 .42) (0.24) (0 .66) 10 .41 2008 11.89 0 .44 (2 .12) (1 .68) (0 .47) (0.27) (0 .74) 9 .47 2007(c) 11.58 0 .33 0 .29 0 .62 (0 .31)  (0 .31) 11 .89 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 12.01% $908 1.23% 2 .97% 9 .5% 17.06 377 1.24 3 .70 11 .4 (15.45) 104 1.21 3 .19 35 .1 4.97 (d) 10 1.19 (e) 2 .94 (e) 9 .7 (e) 12.15 955 1.10 3 .05 9 .5 17.19 332 1.11 3 .83 11 .4 (15.33) 114 1.08 3 .68 35 .1 5.16 (d) 101 1.06 (e) 3 .02 (e) 9 .7 (e) 12.34 5,283 0.92 3 .31 9 .5 17.56 2,547 0.93 3 .88 11 .4 (15.27) 569 0.90 3 .85 35 .1 5.30 (d) 302 0.88 (e) 3 .37 (e) 9 .7 (e) 12.54 2,535 0.73 3 .40 9 .5 17.74 1,065 0.74 4 .15 11 .4 (15.04) 528 0.71 4 .17 35 .1 5.36 (d) 377 0.69 (e) 3 .55 (e) 9 .7 (e) 12.69 3,039 0.61 3 .68 9 .5 17.87 1,683 0.62 4 .21 11 .4 (14.93) 562 0.59 4 .17 35 .1 5.46 (d) 11 0.57 (e) 3 .59 (e) 9 .7 (e) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Portfolio invests. (c) Period from January 17, 2007, date operations commenced, through October 31, 2007. R-1, R-2, R-3, R-4, and R-5 classes of shares each incurred a net realized and unrealized gain of $.01 per share from January 10, 2007, through January 16, 2007. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period SAM STRATEGIC GROWTH PORTFOLIO R-1 shares 2010 $11 .84 $0 .05 $2 .02 $2 .07 ($0 .13) $ ($0 .13) $13.78 2009 12.02 0 .10 0 .95 1 .05 (0 .07) (1.16) (1 .23) 11 .84 2008 20.90 0 .10 (7 .46) (7 .36) (0 .37) (1.15) (1 .52) 12 .02 2007(c) 18.54 (0 .07) 2 .43 2 .36    20 .90 R-2 shares 2010 11.88 0 .05 2 .04 2 .09 (0 .14)  (0 .14) 13 .83 2009 12.03 0 .13 0 .94 1 .07 (0 .06) (1.16) (1 .22) 11 .88 2008 20.92 0 .08 (7 .43) (7 .35) (0 .39) (1.15) (1 .54) 12 .03 2007(c) 18.54 (0 .08) 2 .46 2 .38    20 .92 R-3 shares 2010 11.89 0 .09 2 .03 2 .12 (0 .16)  (0 .16) 13 .85 2009 12.06 0 .12 0 .96 1 .08 (0 .09) (1.16) (1 .25) 11 .89 2008 20.95 0 .26 (7 .57) (7 .31) (0 .43) (1.15) (1 .58) 12 .06 2007(c) 18.54 0 .02 2 .39 2 .41    20 .95 R-4 shares 2010 11.92 0 .11 2 .04 2 .15 (0 .15)  (0 .15) 13 .92 2009 12.07 0 .14 0 .97 1 .11 (0 .10) (1.16) (1 .26) 11 .92 2008 20.98 0 .38 (7 .68) (7 .30) (0 .46) (1.15) (1 .61) 12 .07 2007(c) 18.54 0 .04 2 .40 2 .44    20 .98 R-5 shares 2010 11.92 0 .14 2 .02 2 .16 (0 .19)  (0 .19) 13 .89 2009 12.09 0 .17 0 .95 1 .12 (0 .13) (1.16) (1 .29) 11 .92 2008 21.00 0 .09 (7 .37) (7 .28) (0 .48) (1.15) (1 .63) 12 .09 2007(c) 18.54 0 .01 2 .45 2 .46    21 .00 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets(b) Assets Rate 17.54% $3,515 1.23% 0 .41% 15 .6% 10.59 2,477 1.24 0 .91 3 .7 (37.80) 988 1.21 0 .65 32 .5 12.73 (d) 44 1.19 (e) (0 .48) (e) 15 .7 (e) 17.74 1,449 1.10 0 .42 15 .6 10.75 508 1.11 1 .21 3 .7 (37.73) 290 1.08 0 .52 32 .5 12.84 (d) 45 1.06 (e) (0 .50) (e) 15 .7 (e) 17.91 6,761 0.92 0 .72 15 .6 10.89 4,093 0.93 1 .15 3 .7 (37.56) 1,011 0.90 1 .60 32 .5 13.00 (d) 780 0.88 (e) 0 .15 (e) 15 .7 (e) 18.17 2,638 0.73 0 .85 15 .6 11.12 2,638 0.74 1 .33 3 .7 (37.49) 1,134 0.71 2 .27 32 .5 13.16 (d) 1,305 0.69 (e) 0 .22 (e) 15 .7 (e) 18.27 4,517 0.61 1 .11 15 .6 11.27 1,324 0.62 1 .60 3 .7 (37.37) 1,077 0.59 0 .65 32 .5 13.27 (d) 11 0.57 (e) 0 .10 (e) 15 .7 (e) (a) Calculated based on average shares outstanding during the period. (b) Does not include expenses of the investment companies in which the Portfolio invests. (c) Period from January 17, 2007, date operations commenced, through October 31, 2007. R-1, R-2, R-3, R-4, and R-5 classes of shares each incurred a net realized and unrealized gain of $.03 per share from January 10, 2007, through January 16, 2007. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Total Value, Investment and Unrealized Total From from Net Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment and Value, End Period (Loss)(a) Investments Operations Income Distributions of Period Total Return SHORT-TERM INCOME FUND R-1 shares 2010(c) $12 .00 $0 .07 $0 .17 $0 .24 ($0 .07) ($0 .07) $12 .17 1 .97%(d) R-2 shares 2010(c) 12 .00 0 .07 0 .17 0 .24 (0 .07) (0 .07) 12 .17 2 .01 (d) R-3 shares 2010(c) 12 .00 0 .08 0 .17 0 .25 (0 .08) (0 .08) 12 .17 2 .06 (d) R-4 shares 2010(c) 12 .00 0 .09 0 .16 0 .25 (0 .08) (0 .08) 12 .17 2 .13 (d) R-5 shares 2010(c) 12 .00 0 .09 0 .17 0 .26 (0 .09) (0 .09) 12 .17 2 .16 (d) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Period (in to Average Net to Average Net Portfolio thousands) Assets Assets Turnover Rate $788 1.30%(e) 1.88%(e) 54 .7%(b),(e) 229 1.18 (e) 2.00 (e) 54 .7 (b),(e) 3,302 0.99 (e) 2.19 (e) 54 .7 (b),(e) 505 0.79 (e) 2.40 (e) 54 .7 (b),(e) 1,540 0.68 (e) 2.51 (e) 54 .7 (b),(e) (a) Calculated based on average shares outstanding during the period. (b) Portfolio turnover rate excludes portfolio realignment from the acquisition of Short-Term Bond Fund. (c) Period from July 12, 2010, date operations commenced, through October 31, 2010. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period SMALLCAP BLEND FUND R-1 shares 2010 $10 .31 ($0 .05) $2 .52 $2 .47 $ $ $ $12.78 2009 10.20  0.11 0.11    10 .31 2008 17.72 (0 .04) (6 .05) (6 .09)  (1.43) (1 .43) 10 .20 2007 17.13 (0 .08) 2 .07 1 .99  (1.40) (1 .40) 17 .72 2006 15.82 (0 .07) 2 .32 2 .25  (0.94) (0 .94) 17 .13 R-2 shares 2010 10.30 (0 .04) 2 .52 2 .48    12 .78 2009 10.18 0 .01 0 .11 0 .12    10 .30 2008 17.67 (0 .02) (6 .04) (6 .06)  (1.43) (1 .43) 10 .18 2007 17.06 (0 .06) 2 .07 2 .01  (1.40) (1 .40) 17 .67 2006 15.74 (0 .04) 2 .30 2 .26  (0.94) (0 .94) 17 .06 R-3 shares 2010 10.47 (0 .02) 2 .56 2 .54    13 .01 2009 10.32 0 .03 0 .12 0 .15    10 .47 2008 17.86  (6 .11) (6 .11)  (1.43) (1 .43) 10 .32 2007 17.21 (0 .03) 2 .08 2 .05  (1.40) (1 .40) 17 .86 2006 15.85 (0 .02) 2 .32 2 .30  (0.94) (0 .94) 17 .21 R-4 shares 2010 10.65 0 .01 2 .60 2 .61 (0 .02)  (0 .02) 13 .24 2009 10.51 0 .05 0 .12 0 .17 (0 .03)  (0 .03) 10 .65 2008 18.14 0 .03 (6 .23) (6 .20)  (1.43) (1 .43) 10 .51 2007 17.42  2.12 2.12  (1.40) (1 .40) 18 .14 2006 15.93 0 .01 2 .42 2 .43  (0.94) (0 .94) 17 .42 R-5 shares 2010 10.76 0 .02 2 .63 2 .65 (0 .03)  (0 .03) 13 .38 2009 10.61 0 .06 0 .12 0 .18 (0 .03)  (0 .03) 10 .76 2008 18.28 0 .05 (6 .29) (6 .24)  (1.43) (1 .43) 10 .61 2007 17.54 0 .02 2 .12 2 .14  (1.40) (1 .40) 18 .28 2006 16.08 0 .04 2 .36 2 .40  (0.94) (0 .94) 17 .54 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 23.96% $232 1.65% (0 .46)% 65 .2% 1.08 203 1.65 (0 .02) 89 .5 (37.07) 218 1.65 (0 .28) 55 .6 12.24 414 1.63 (0 .47) 60 .9 14.69 187 1.63 (0 .41) 103 .0 24.08 1,195 1.52 (0 .33) 65 .2 1.18 1,091 1.52 0 .12 89 .5 (37.00) 1,312 1.52 (0 .16) 55 .6 12.42 2,626 1.50 (0 .35) 60 .9 14.83 2,490 1.50 (0 .25) 103 .0 24.26 889 1.34 (0 .15) 65 .2 1.45 700 1.34 0 .30 89 .5 (36.88) 1,050 1.34 0 .01 55 .6 12.55 1,930 1.32 (0 .17) 60 .9 14.99 2,285 1.32 (0 .09) 103 .0 24.52 2,139 1.15 0 .04 65 .2 1.63 1,914 1.15 0 .50 89 .5 (36.79) 1,746 1.15 0 .19 55 .6 12.82 2,141 1.13 0 .02 60 .9 15.77 1,452 1.13 0 .05 103 .0 24.72 3,314 1.03 0 .16 65 .2 1.76 2,856 1.03 0 .60 89 .5 (36.73) 1,181 1.03 0 .32 55 .6 12.85 2,584 1.01 0 .14 60 .9 15.42 7,084 1.01 0 .24 103 .0 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Distributions Total Value, Investment and Unrealized Total From from Dividends Net Asset Beginning Income Gain (Loss) on Investment Realized and Value, End of Period (Loss)(a) Investments Operations Gains Distributions of Period Total Return SMALLCAP GROWTH FUND R-1 shares 2010 $5 .64 ($0 .08) $1 .43 $1 .35 $ $ $6.99 23 .94% 2009 5.29 (0 .05) 0 .40 0 .35   5 .64 6 .62 2008 9.93 (0 .08) (3 .98) (4 .06) (0 .58) (0.58) 5.29 (43 .31) 2007 8.73 (0 .09) 1 .67 1 .58 (0 .38) (0.38) 9.93 18 .76 2006 8.15 (0 .08) 1 .16 1 .08 (0 .50) (0.50) 8.73 13 .58 R-2 shares 2010 5.74 (0 .07) 1 .46 1 .39   7 .13 24 .22 2009 5.38 (0 .04) 0 .40 0 .36   5 .74 6 .69 2008 10 .07 (0 .07) (4 .04) (4 .11) (0 .58) (0 .58) 5 .38 (43 .19) 2007 8.84 (0 .08) 1 .69 1 .61 (0 .38) (0.38) 10.07 18 .87 2006 8.23 (0 .07) 1 .18 1 .11 (0 .50) (0.50) 8.84 13 .82 R-3 shares 2010 5.83 (0 .06) 1 .48 1 .42   7 .25 24 .36 2009 5.45 (0 .03) 0 .41 0 .38   5 .83 6 .97 2008 10 .18 (0 .05) (4 .10) (4 .15) (0 .58) (0 .58) 5 .45 (43 .12) 2007 8.92 (0 .07) 1 .71 1 .64 (0 .38) (0.38) 10.18 19 .05 2006 8.29 (0 .06) 1 .19 1 .13 (0 .50) (0.50) 8.92 13 .97 R-4 shares 2010 5.97 (0 .05) 1 .52 1 .47   7 .44 24 .62 2009 5.58 (0 .03) 0 .42 0 .39   5 .97 6 .99 2008 10 .38 (0 .04) (4 .18) (4 .22) (0 .58) (0 .58) 5 .58 (42 .95) 2007 9.07 (0 .05) 1 .74 1 .69 (0 .38) (0.38) 10.38 19 .30 2006 8.41 (0 .04) 1 .20 1 .16 (0 .50) (0.50) 9.07 14 .14 R-5 shares 2010 6.03 (0 .04) 1 .53 1 .49   7 .52 24 .71 2009 5.62 (0 .02) 0 .43 0 .41   6 .03 7 .30 2008 10 .44 (0 .03) (4 .21) (4 .24) (0 .58) (0 .58) 5 .62 (42 .89) 2007 9.11 (0 .03) 1 .74 1 .71 (0 .38) (0.38) 10.44 19 .44 2006 8.43 (0 .03) 1 .21 1 .18 (0 .50) (0.50) 9.11 14 .35 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets Assets Rate $647 1.64% (1.20)% 89 .1% 563 1.64 (0.96) 96 .8 312 1.65 (1.01) 62 .9 204 1.63 (0.99) 70 .0 (b) 77 1.63 (0.97) 109 .9 529 1.51 (1.07) 89 .1 437 1.51 (0.84) 96 .8 381 1.51 (0.84) 62 .9 848 1.50 (0.83) 70 .0 (b) 574 1.50 (0.80) 109 .9 1,814 1.33 (0.90) 89 .1 2,182 1.33 (0.66) 96 .8 2,071 1.34 (0.69) 62 .9 1,862 1.32 (0.70) 70 .0 (b) 71 1.32 (0.65) 109 .9 281 1.14 (0.72) 89 .1 444 1.14 (0.55) 96 .8 1,231 1.15 (0.52) 62 .9 343 1.13 (0.47) 70 .0 (b) 62 1.13 (0.44) 109 .9 3,776 1.02 (0.54) 89 .1 1,521 1.02 (0.42) 96 .8 2,157 1.03 (0.42) 62 .9 1,352 1.01 (0.34) 70 .0 (b) 1,061 1.01 (0.33) 109 .9 (a) Calculated based on average shares outstanding during the period. (b) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM SmallCap Growth Fund. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Distributions Total Value, Investment and Unrealized Total From from Dividends Net Asset Beginning Income Gain (Loss) on Investment Realized and Value, End of Period (Loss)(a) Investments Operations Gains Distributions of Period Total Return SMALLCAP GROWTH FUND I R-1 shares 2010 $6 .72 ($0 .13) $2 .52 $2 .39 $ $ $9.11 35 .57% 2009 5.92 (0 .10) 0 .90 0 .80   6 .72 13 .51 2008 11 .50 (0 .11) (4 .60) (4 .71) (0 .87) (0 .87) 5 .92 (44 .09) 2007 9.38 (0 .15) 2 .67 2 .52 (0 .40) (0.40) 11.50 27 .78 2006 8.52 (0 .16) 1 .02 0 .86   9 .38 10 .09 R-2 shares 2010 6.56 (0 .11) 2 .46 2 .35   8 .91 35 .82 2009 5.78 (0 .08) 0 .86 0 .78   6 .56 13 .49 2008 11 .22 (0 .10) (4 .47) (4 .57) (0 .87) (0 .87) 5 .78 (43 .93) 2007 9.15 (0 .14) 2 .61 2 .47 (0 .40) (0.40) 11.22 27 .94 2006 8.30 (0 .14) 0 .99 0 .85   9 .15 10 .24 R-3 shares 2010 6.69 (0 .10) 2 .50 2 .40   9 .09 35 .87 2009 5.88 (0 .08) 0 .89 0 .81   6 .69 13 .78 2008 11 .38 (0 .09) (4 .54) (4 .63) (0 .87) (0 .87) 5 .88 (43 .83) 2007 9.25 (0 .12) 2 .65 2 .53 (0 .40) (0.40) 11.38 28 .30 2006 8.37 (0 .13) 1 .01 0 .88   9 .25 10 .51 R-4 shares 2010 6.81 (0 .09) 2 .56 2 .47   9 .28 36 .27 2009 5.97 (0 .07) 0 .91 0 .84   6 .81 14 .07 2008 11 .53 (0 .07) (4 .62) (4 .69) (0 .87) (0 .87) 5 .97 (43 .77) 2007 9.36 (0 .10) 2 .67 2 .57 (0 .40) (0.40) 11.53 28 .40 2006 8.44 (0 .11) 1 .03 0 .92   9 .36 10 .90 R-5 shares 2010 6.91 (0 .08) 2 .60 2 .52   9 .43 36 .47 2009 6.06 (0 .06) 0 .91 0 .85   6 .91 14 .03 2008 11 .68 (0 .06) (4 .69) (4 .75) (0 .87) (0 .87) 6 .06 (43 .72) 2007 9.46 (0 .09) 2 .71 2 .62 (0 .40) (0.40) 11.68 28 .64 2006 8.54 (0 .10) 1 .02 0 .92   9 .46 10 .77 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets Assets Rate $1,905 1.97%(b) (1.59)% 125 .2% 1,139 1.98 (b) (1.55) 159 .5 267 2.00 (1.34) 115 .5 202 1.98 (1.50) 85 .0 43 1.98 (1.69) 100 .3 3,735 1.84 (b) (1.45) 125 .2 2,280 1.85 (b) (1.44) 159 .5 1,285 1.87 (1.21) 115 .5 2,040 1.85 (1.37) 85 .0 891 1.85 (1.56) 100 .3 7,952 1.66 (b) (1.27) 125 .2 4,753 1.67 (b) (1.26) 159 .5 1,914 1.69 (1.03) 115 .5 3,315 1.67 (1.19) 85 .0 2,583 1.67 (1.37) 100 .3 5,503 1.47 (b) (1.08) 125 .2 3,536 1.48 (b) (1.07) 159 .5 1,791 1.50 (0.84) 115 .5 934 1.48 (1.01) 85 .0 465 1.48 (1.18) 100 .3 13,515 1.35 (b) (0.97) 125 .2 6,124 1.36 (b) (0.97) 159 .5 4,123 1.38 (0.72) 115 .5 8,766 1.36 (0.88) 85 .0 5,360 1.36 (1.07) 100 .3 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Distributions Total Value, Investment and Unrealized Total From from Dividends Net Asset Beginning Income Gain (Loss) on Investment Realized and Value, End of Period (Loss)(a) Investments Operations Gains Distributions of Period Total Return SMALLCAP GROWTH FUND II R-1 shares 2010 $5 .76 ($0 .10) $1 .72 $1 .62 $ $ $7.38 28 .12% 2009 5.45 (0 .08) 0 .39 0 .31   5 .76 5 .69 2008 10 .12 (0 .12) (4 .01) (4 .13) (0 .54) (0 .54) 5 .45 (42 .85) 2007 9.38 (0 .14) 1 .58 1 .44 (0 .70) (0.70) 10.12 16 .29 2006 8.81 (0 .14) 1 .19 1 .05 (0 .48) (0.48) 9.38 12 .17 R-2 shares 2010 5.55 (0 .09) 1 .66 1 .57   7 .12 28 .29 2009 5.25 (0 .07) 0 .37 0 .30   5 .55 5 .71 2008 9.75 (0 .10) (3 .86) (3 .96) (0 .54) (0.54) 5.25 (42 .73) 2007 9.06 (0 .12) 1 .51 1 .39 (0 .70) (0.70) 9.75 16 .31 2006 8.51 (0 .12) 1 .15 1 .03 (0 .48) (0.48) 9.06 12 .37 R-3 shares 2010 5.71 (0 .08) 1 .71 1 .63   7 .34 28 .55 2009 5.40 (0 .06) 0 .37 0 .31   5 .71 5 .74 2008 9.98 (0 .09) (3 .95) (4 .04) (0 .54) (0.54) 5.40 (42 .54) 2007 9.24 (0 .10) 1 .54 1 .44 (0 .70) (0.70) 9.98 16 .55 2006 8.66 (0 .11) 1 .17 1 .06 (0 .48) (0.48) 9.24 12 .52 R-4 shares 2010 5.80 (0 .07) 1 .74 1 .67   7 .47 28 .79 2009 5.47 (0 .05) 0 .38 0 .33   5 .80 6 .03 2008 10 .09 (0 .08) (4 .00) (4 .08) (0 .54) (0 .54) 5 .47 (42 .47) 2007 9.31 (0 .09) 1 .57 1 .48 (0 .70) (0.70) 10.09 16 .87 2006 8.70 (0 .09) 1 .18 1 .09 (0 .48) (0.48) 9.31 12 .81 R-5 shares 2010 5.88 (0 .06) 1 .77 1 .71   7 .59 29 .08 2009 5.54 (0 .05) 0 .39 0 .34   5 .88 6 .14 2008 10 .21 (0 .07) (4 .06) (4 .13) (0 .54) (0 .54) 5 .54 (42 .46) 2007 9.41 (0 .08) 1 .58 1 .50 (0 .70) (0.70) 10.21 16 .91 2006 8.78 (0 .08) 1 .19 1 .11 (0 .48) (0.48) 9.41 12 .93 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover thousands) Assets Assets Rate $1,239 1.89%(b) (1.55)% 81 .0% 1,212 1.89 (b) (1.52) 131 .8 1,187 1.89 (1.48) 78 .0 1,945 1.87 (1.43) 62 .9 770 1.88 (1.50) 80 .7 5,723 1.76 (b) (1.42) 81 .0 6,173 1.76 (b) (1.39) 131 .8 6,520 1.76 (1.35) 78 .0 15,348 1.74 (1.29) 62 .9 13,230 1.75 (1.37) 80 .7 5,728 1.58 (b) (1.24) 81 .0 6,620 1.58 (b) (1.21) 131 .8 7,908 1.58 (1.17) 78 .0 17,704 1.56 (1.11) 62 .9 15,126 1.57 (1.19) 80 .7 4,205 1.39 (b) (1.05) 81 .0 5,824 1.39 (b) (1.03) 131 .8 5,468 1.39 (0.98) 78 .0 9,794 1.37 (0.93) 62 .9 5,463 1.38 (0.99) 80 .7 10,129 1.27 (b) (0.93) 81 .0 16,391 1.27 (b) (0.91) 131 .8 18,828 1.27 (0.86) 78 .0 40,400 1.25 (0.80) 62 .9 28,224 1.26 (0.88) 80 .7 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period SMALLCAP S&P R-1 shares 2010 $11 .37 $ $2 .81 $2 .81 ($0 .03) $ ($0 .03) $14.15 2009 11.77 0 .03 0 .37 0 .40 (0 .07) (0.73) (0 .80) 11 .37 2008 19.18 0 .06 (5 .94) (5 .88) (0 .01) (1.52) (1 .53) 11 .77 2007 18.41 0 .01 1 .85 1 .86  (1.09) (1 .09) 19 .18 2006 16.37  2.42 2.42  (0.38) (0 .38) 18 .41 R-2 shares 2010 11.54 0 .02 2 .86 2 .88 (0 .03)  (0 .03) 14 .39 2009 11.94 0 .05 0 .36 0 .41 (0 .08) (0.73) (0 .81) 11 .54 2008 19.42 0 .08 (6 .01) (5 .93) (0 .03) (1.52) (1 .55) 11 .94 2007 18.61 0 .04 1 .87 1 .91 (0 .01) (1.09) (1 .10) 19 .42 2006 16.53 0 .02 2 .44 2 .46  (0.38) (0 .38) 18 .61 R-3 shares 2010 11.63 0 .04 2 .88 2 .92 (0 .05)  (0 .05) 14 .50 2009 12.04 0 .07 0 .36 0 .43 (0 .11) (0.73) (0 .84) 11 .63 2008 19.57 0 .11 (6 .06) (5 .95) (0 .06) (1.52) (1 .58) 12 .04 2007 18.75 0 .07 1 .88 1 .95 (0 .04) (1.09) (1 .13) 19 .57 2006 16.65 0 .05 2 .46 2 .51 (0 .03) (0.38) (0 .41) 18 .75 R-4 shares 2010 11.71 0 .07 2 .90 2 .97 (0 .07)  (0 .07) 14 .61 2009 12.13 0 .09 0 .36 0 .45 (0 .14) (0.73) (0 .87) 11 .71 2008 19.70 0 .14 (6 .10) (5 .96) (0 .09) (1.52) (1 .61) 12 .13 2007 18.87 0 .11 1 .89 2 .00 (0 .08) (1.09) (1 .17) 19 .70 2006 16.75 0 .09 2 .47 2 .56 (0 .06) (0.38) (0 .44) 18 .87 R-5 shares 2010 11.75 0 .08 2 .90 2 .98 (0 .08)  (0 .08) 14 .65 2009 12.15 0 .10 0 .38 0 .48 (0 .15) (0.73) (0 .88) 11 .75 2008 19.74 0 .16 (6 .12) (5 .96) (0 .11) (1.52) (1 .63) 12 .15 2007 18.90 0 .13 1 .90 2 .03 (0 .10) (1.09) (1 .19) 19 .74 2006 16.78 0 .11 2 .47 2 .58 (0 .08) (0.38) (0 .46) 18 .90 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 24.71% $7,286 1 .05% (0 .02)% 30 .1% 4.57 5,360 1.04 0 .31 22 .8 (32.98) 3,290 1.04 0 .40 58 .8 10.44 4,520 1.03 0 .08 62 .0 14.96 1,949 1.03 (0 .01) 56 .2 24.98 19,492 0.92 0 .11 30 .1 4.58 16,679 0.91 0 .46 22 .8 (32.85) 14,810 0.91 0 .53 58 .8 10.61 25,125 0.90 0 .21 62 .0 15.06 22,868 0.90 0 .12 56 .2 25.18 47,049 0.74 0 .30 30 .1 4.78 41,150 0.73 0 .65 22 .8 (32.74) 34,569 0.73 0 .71 58 .8 10.78 50,068 0.72 0 .39 62 .0 15.26 34,153 0.72 0 .30 56 .2 25.44 36,410 0.55 0 .49 30 .1 4.98 28,218 0.54 0 .83 22 .8 (32.61) 20,987 0.54 0 .90 58 .8 10.99 17,278 0.53 0 .59 62 .0 15.51 12,791 0.53 0 .49 56 .2 25.49 87,847 0.43 0 .61 30 .1 5.17 71,575 0.42 0 .95 22 .8 (32.56) 57,389 0.42 1 .01 58 .8 11.16 90,876 0.41 0 .70 62 .0 15.63 76,595 0.41 0 .61 56 .2 (a) Calculated based on average shares outstanding during the period. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period SMALLCAP VALUE FUND R-1 shares 2010 $11 .46 $ $2 .34 $2 .34 ($0 .03) $ ($0 .03) $13.77 2009 12.17 0 .03 (0 .73) (0 .70) (0 .01)  (0 .01) 11 .46 2008 18.63  (5 .09) (5 .09) (0 .04) (1.33) (1 .37) 12 .17 2007 19.07 0 .02 0 .43 0 .45  (0.89) (0 .89) 18 .63 2006 17.39 (0 .02) 2 .98 2 .96  (1.28) (1 .28) 19 .07 R-2 shares 2010 11.48 0 .02 2 .34 2 .36 (0 .04)  (0 .04) 13 .80 2009 12.17 0 .04 (0 .73) (0 .69)    11 .48 2008 18.63 0 .03 (5 .10) (5 .07) (0 .06) (1.33) (1 .39) 12 .17 2007 19.05 0 .05 0 .42 0 .47  (0.89) (0 .89) 18 .63 2006 17.35 0 .01 2 .97 2 .98  (1.28) (1 .28) 19 .05 R-3 shares 2010 11.60 0 .05 2 .36 2 .41 (0 .06)  (0 .06) 13 .95 2009 12.30 0 .06 (0 .73) (0 .67) (0 .03)  (0 .03) 11 .60 2008 18.83 0 .05 (5 .16) (5 .11) (0 .09) (1.33) (1 .42) 12 .30 2007 19.23 0 .08 0 .43 0 .51 (0 .02) (0.89) (0 .91) 18 .83 2006 17.47 0 .04 3 .00 3 .04  (1.28) (1 .28) 19 .23 R-4 shares 2010 11.67 0 .07 2 .37 2 .44 (0 .07)  (0 .07) 14 .04 2009 12.38 0 .09 (0 .74) (0 .65) (0 .06)  (0 .06) 11 .67 2008 18.93 0 .08 (5 .18) (5 .10) (0 .12) (1.33) (1 .45) 12 .38 2007 19.34 0 .12 0 .42 0 .54 (0 .06) (0.89) (0 .95) 18 .93 2006 17.56 0 .07 3 .02 3 .09 (0 .03) (1.28) (1 .31) 19 .34 R-5 shares 2010 11.73 0 .09 2 .39 2 .48 (0 .09)  (0 .09) 14 .12 2009 12.44 0 .10 (0 .75) (0 .65) (0 .06)  (0 .06) 11 .73 2008 19.02 0 .10 (5 .21) (5 .11) (0 .14) (1.33) (1 .47) 12 .44 2007 19.42 0 .13 0 .45 0 .58 (0 .09) (0.89) (0 .98) 19 .02 2006 17.63 0 .10 3 .02 3 .12 (0 .05) (1.28) (1 .33) 19 .42 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 20.42% $1,863 1.64% 0 .03% 77 .9% (5.79) 1,637 1.64 0 .27 97 .2 (29.23) 1,261 1.64 0 .03 101 .9 2.29 1,431 1.63 0 .10 112 .8 (b) 17.90 1,058 1.63 (0 .09) 97 .9 20.60 5,960 1.51 0 .17 77 .9 (5.67) 5,538 1.51 0 .41 97 .2 (29.14) 5,716 1.51 0 .17 101 .9 2.40 8,117 1.50 0 .24 112 .8 (b) 18.07 6,641 1.50 0 .04 97 .9 20.88 10,952 1.33 0 .36 77 .9 (5.47) 15,143 1.33 0 .55 97 .2 (29.08) 9,695 1.33 0 .35 101 .9 2.62 14,069 1.32 0 .40 112 .8 (b) 18.30 9,385 1.32 0 .21 97 .9 21.01 4,073 1.14 0 .55 77 .9 (5.26) 6,368 1.14 0 .79 97 .2 (28.90) 7,085 1.14 0 .53 101 .9 2.76 8,026 1.13 0 .60 112 .8 (b) 18.52 4,406 1.13 0 .39 97 .9 21.23 15,602 1.02 0 .65 77 .9 (5.17) 23,867 1.02 0 .90 97 .2 (28.84) 25,204 1.02 0 .66 101 .9 2.93 37,447 1.01 0 .70 112 .8 (b) 18.64 18,180 1.01 0 .53 97 .9 (a) Calculated based on average shares outstanding during the period. (b) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM SmallCap Value Fund. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning Income Gain (Loss) on Investment Investment Realized and Value, End of Period (Loss)(a) Investments Operations Income Gains Distributions of Period SMALLCAP VALUE FUND II R-1 shares 2010 $6 .64 ($0 .04) $1 .73 $1 .69 $ $ $ $8 .33 2009 6.75 (0 .03) 0 .50 0 .47  (0.58) (0 .58) 6 .64 2008 12 .78 (0 .03) (4 .24) (4 .27)  (1.76) (1 .76) 6 .75 2007 13 .75 (0 .09) 0 .42 0 .33  (1.30) (1 .30) 12 .78 2006 12 .02 (0 .04) 2 .33 2 .29  (0.56) (0 .56) 13 .75 R-2 shares 2010 6.65 (0 .03) 1 .74 1 .71    8.36 2009 6.76 (0 .02) 0 .49 0 .47  (0.58) (0 .58) 6 .65 2008 12 .77 (0 .02) (4 .23) (4 .25)  (1.76) (1 .76) 6 .76 2007 13 .72 (0 .07) 0 .42 0 .35  (1.30) (1 .30) 12 .77 2006 11 .99 (0 .03) 2 .32 2 .29  (0.56) (0 .56) 13 .72 R-3 shares 2010 6.74 (0 .01) 1 .75 1 .74    8.48 2009 6.83 (0 .01) 0 .50 0 .49  (0.58) (0 .58) 6 .74 2008 12 .87  (4 .28) (4 .28)  (1.76) (1 .76) 6 .83 2007 13 .79 (0 .08) 0 .46 0 .38  (1.30) (1 .30) 12 .87 2006 12 .03 (0 .01) 2 .33 2 .32  (0.56) (0 .56) 13 .79 R-4 shares 2010 6.78  1.76 1.76    8.54 2009 6.88  0 .51 0 .51 (0 .03) (0.58) (0 .61) 6 .78 2008 12 .94 0 .02 (4 .32) (4 .30)  (1.76) (1 .76) 6 .88 2007 13 .85 (0 .02) 0 .42 0 .40 (0 .01) (1 .30) (1 .31) 12 .94 2006 12 .05 0 .01 2 .35 2 .36  (0.56) (0 .56) 13 .85 R-5 shares 2010 6.82 0 .01 1 .77 1 .78 (0 .01)  (0 .01) 8 .59 2009 6.92 0 .01 0 .51 0 .52 (0 .04) (0.58) (0 .62) 6 .82 2008 12 .99 0 .03 (4 .33) (4 .30) (0 .01) (1 .76) (1 .77) 6 .92 2007 13 .90 (0 .02) 0 .44 0 .42 (0 .03) (1 .30) (1 .33) 12 .99 2006 12 .08 0 .03 2 .35 2 .38  (0.56) (0 .56) 13 .90 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. Ratio of Net Net Assets, End of Ratio of Expenses Investment Income Portfolio Period (in to Average Net to Average Net Turnover Total Return thousands) Assets Assets Rate 25.45% $1,038 1.87%(b) (0 .47)% 54 .5% 9.18 741 1.88 (b) (0 .45) 79 .1 (38.13) 229 1.90 (0 .33) 61 .6 2.32 321 1.88 (0 .72) 58 .7 19.67 129 1.88 (0 .34) 40 .4 25.71 2,189 1.74 (b) (0 .33) 54 .5 9.16 2,226 1.75 (b) (0 .31) 79 .1 (37.99) 857 1.77 (0 .18) 61 .6 2.49 1,721 1.75 (0 .56) 58 .7 19.72 705 1.75 (0 .27) 40 .4 25.82 12,722 1.56 (b) (0 .15) 54 .5 9.42 10,045 1.57 (b) (0 .13) 79 .1 (37.92) 5,552 1.59 0 .00 61 .6 2.71 12,654 1.57 (0 .60) 58 .7 19.91 3,772 1.57 (0 .10) 40 .4 26.03 2,703 1.37 (b) 0 .06 54 .5 9.71 2,456 1.38 (b) 0 .08 79 .1 (37.85) 1,973 1.40 0 .18 61 .6 2.89 1,993 1.38 (0 .15) 58 .7 20.22 1,231 1.38 0 .10 40 .4 26.16 6,871 1.25 (b) 0 .16 54 .5 9.76 7,404 1.26 (b) 0 .19 79 .1 (37.75) 4,026 1.28 0 .28 61 .6 3.02 3,703 1.26 (0 .18) 58 .7 20.34 1,170 1.26 0 .23 40 .4 (a) Calculated based on average shares outstanding during the period. (b) Reflects Manager's contractual expense limit. APPENDIX A Description of Bond Ratings: Moodys Investors Service, Inc. Rating Definitions: Long-Term Obligation Ratings Moodys long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa: Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa: Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A: Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa: Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba: Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B: Obligations rated B are considered speculative and are subject to high credit risk. Caa: Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca: Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C: Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. NOTE: Moodys appends numerical modifiers, 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category, the modifier 2 indicates a mid-range ranking, and the modifier 3 indicates a ranking in the lower end of that generic rating category. SHORT-TERM NOTES: The four ratings of Moodys for short-term notes are MIG 1, MIG 2, MIG 3, and MIG 4. MIG 1 denotes best quality, enjoying strong protection from established cash flows. MIG 2 denotes high quality with ample margins of protection. MIG 3 notes are of favorable quality but lacking the undeniable strength of the preceding grades. MIG 4 notes are of adequate quality, carrying specific risk for having protection and not distinctly or predominantly speculative. Description of Moodys Commercial Paper Ratings: Moodys Commercial Paper ratings are opinions of the ability to repay punctually promissory obligations not having an original maturity in excess of nine months. Moodys employs the following three designations, all judged to be investment grade, to indicate the relative repayment capacity of rated issuers: Issuers rated Prime-1 (or related supporting institutions) have a superior capacity for repayment of short-term promissory obligations. Issuers rated Prime-2 (or related supporting institutions) have a strong capacity for repayment of short-term promissory obligations. 364 Issuers rated Prime-3 (or related supporting institutions) have an acceptable capacity for repayment of short-term promissory obligations. Issuers rated Not Prime do not fall within any of the Prime rating categories. Description of Standard & Poors Corporations Debt Ratings: A Standard & Poors debt rating is a current assessment of the creditworthiness of an obligor with respect to a specific obligation. This assessment may take into consideration obligors such as guarantors, insurers, or lessees. The debt rating is not a recommendation to purchase, sell or hold a security, inasmuch as it does not comment as to market price or suitability for a particular investor. The ratings are based on current information furnished by the issuer or obtained by Standard & Poors from other sources Standard & Poors considers reliable. Standard & Poors does not perform an audit in connection with any rating and may, on occasion, rely on unaudited financial information. The ratings may be changed, suspended, or withdrawn as a result of changes in, or unavailability of, such information, or for other circumstances. The ratings are based, in varying degrees, on the following considerations: I. Likelihood of default  capacity and willingness of the obligor as to the timely payment of interest and repayment of principal in accordance with the terms of the obligation; II. Nature of and provisions of the obligation; III. Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors rights. AAA: Debt rated AAA has the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA: Debt rated AA has a very strong capacity to pay interest and repay principal and differs from the highest-rated issues only in small degree. A: Debt rated A has a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher-rated categories. BBB: Debt rated BBB is regarded as having an adequate capacity to pay interest and repay principal. Whereas it normally exhibits adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for debt in this category than for debt in higher-rated categories. BB, B, CC, Debt rated BB, B, CCC, and CC is regarded, on balance, as predominantly CC: speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB indicates the lowest degree of speculation and CC the highest degree of speculation. While such debt will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. C: The rating C is reserved for income bonds on which no interest is being paid. D: Debt rated D is in default, and payment of interest and/or repayment of principal is in arrears. 365 Plus (+) or Minus (-): The ratings from AA to B may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Provisional Ratings: The letter p indicates that the rating is provisional. A provisional rating assumes the successful completion of the project being financed by the bonds being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful and timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of, or the risk of default upon failure of, such completion. The investor should exercise his own judgment with respect to such likelihood and risk. NR: Indicates that no rating has been requested, that there is insufficient information on which to base a rating or that Standard & Poors does not rate a particular type of obligation as a matter of policy. Standard & Poors, Commercial Paper Ratings A Standard & Poors Commercial Paper Rating is a current assessment of the likelihood of timely payment of debt having an original maturity of no more than 365 days. Ratings are graded into four categories, ranging from A for the highest quality obligations to D for the lowest. Ratings are applicable to both taxable and tax-exempt commercial paper. The four categories are as follows: A: Issues assigned the highest rating are regarded as having the greatest capacity for timely payment. Issues in this category are delineated with the numbers 1, 2, and 3 to indicate the relative degree of safety. A-1: This designation indicates that the degree of safety regarding timely payment is either overwhelming or very strong. Issues that possess overwhelming safety characteristics will be given a + designation. A-2: Capacity for timely payment on issues with this designation is strong. However, the relative degree of safety is not as high as for issues designated A-1. A-3: Issues carrying this designation have a satisfactory capacity for timely payment. They are, however, somewhat more vulnerable to the adverse effects of changes in circumstances than obligations carrying the highest designations. B: Issues rated B are regarded as having only an adequate capacity for timely payment. However, such capacity may be damaged by changing conditions or short-term adversities. C: This rating is assigned to short-term debt obligations with a doubtful capacity for payment. D: This rating indicates that the issue is either in default or is expected to be in default upon maturity. The Commercial Paper Rating is not a recommendation to purchase or sell a security. The ratings are based on current information furnished to Standard & Poors by the issuer and obtained by Standard & Poors from other sources it considers reliable. The ratings may be changed, suspended, or withdrawn as a result of changes in or unavailability of, such information. Standard & Poors rates notes with a maturity of less than three years as follows: SP-1: A very strong, or strong, capacity to pay principal and interest. Issues that possess overwhelming safety characteristics will be given a + designation. SP-2: A satisfactory capacity to pay principal and interest. SP-3: A speculative capacity to pay principal and interest. 366 Fitch, Inc. Long-Term Credit Ratings Investment Grade AAA: Highest credit quality. AAA ratings denote the lowest expectation of credit risk. They are assigned only in case of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA: Very high credit quality. AA ratings denote expectations of very low credit risk. They indicate very strong capacity for timely payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A: High credit quality. A ratings denote low expectation of credit risk. The capacity for timely payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB: Good credit quality. BBB ratings indicate that expectations of credit risk are currently low. The capacity for payment of financial commitments is considered adequate, but adverse business or economic conditions are more likely to impair this capacity. Speculative Grade BB: Speculative. BB ratings indicate an elevated vulnerability to credit risk, particularly in the event of adverse changes in business or economic conditions over time; however, business or financial alternatives may be available to allow financial commitments to be met. B: Highly speculative. B ratings indicate that material credit risk is present. CCC: Substantial credit risk. CCC ratings indicate that substantial credit risk is present. CC: Very high levels of credit risk. CC ratings indicate very high levels of credit risk. C: Exceptionally high levels of credit risk. C indicates exceptionally high levels of credit risk. Defaulted obligations typically are not assigned D ratings, but are instead rated in the B to C rating categories, depending upon their recovery prospects and other relevant characteristics. This approach better aligns obligations that have comparable overall expected loss but varying vulnerability to default and loss. Recovery Ratings Recovery Ratings are assigned to selected individual securities and obligations. These currently are published for most individual obligations of corporate issuers with IDRs in the B rating category and below, and for selected structured finance obligations in low speculative grade. Among the factors that affect recovery rates for securities are the collateral, the seniority relative to other obligations in the capital structure (where appropriate), and the expected value of the company or underlying collateral in distress. The Recovery Rating scale is based upon the expected relative recovery characteristics of an obligation upon the curing of a default, emergence from insolvency or following the liquidation or termination of the obligor or its associated collateral. For structured finance, Recovery Ratings are designed to estimate recoveries on a forward- looking basis while taking into account the time value of money. Recovery Ratings are an ordinal scale and do not attempt to precisely predict a given level of recovery. As a guideline in developing the rating assessments, the agency employs broad theoretical recovery bands in its ratings approach based on historical averages, but actual recoveries for a given security may deviate materially from historical averages. 367 RR1: Outstanding recovery prospects given default . RR1 rated securities have characteristics consistent with securities historically recovering 91%-100% of current principal and related interest. RR2: Superior recovery prospects given default . RR2 rated securities have characteristics consistent with securities historically recovering 71%-90% of current principal and related interest. RR3: Good recovery prospects given default. RR3 rated securities have characteristics consistent with securities historically recovering 51%-70% of current principal and related interest. RR4: Average recovery prospects given default. RR4 rated securities have characteristics consistent with securities historically recovering 31%-50% of current principal and related interest. RR5: Below average recovery prospects given default. RR5 rated securities have characteristics consistent with securities historically recovering 11%-30% of current principal and related interest. RR6: Poor recovery prospects given default. RR6 rated securities have characteristics consistent with securities historically recovering 0%-10% of current principal and related interest. Short-Term Credit Ratings A short-term issuer or obligation rating is based in all cases on the short-term vulnerability to default of the rated entity or security stream, and relates to the capacity to meet financial obligations in accordance with the documentation governing the relevant obligation. Short-Term Ratings are assigned to obligations whose initial maturity is viewed as short term based on market convention. Typically, this means up to 13 months for corporate, structured and sovereign obligations, and up to 36 months for obligations in US public finance markets. F1: Highest short-term credit quality. Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added + to denote any exceptionally strong credit feature. F2: Good short-term credit quality. Good intrinsic capacity for timely payment of financial commitments. F3: Fair short-term credit quality. The intrinsic capacity for timely payment of financial commitments is adequate. B: Speculative short-term credit quality. Minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near term adverse changes in financial and economic conditions. C: High short-term default risk. Default is a real possibility. RD: Restricted default. Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations. Applicable to entity ratings only. D: Default. Indicates a broad-based default event for an entity, or the default of a specific short-term obligation. 368 ADDITIONAL INFORMATION Additional information about the Fund (including the Funds policy regarding the disclosure of portfolio securities) is available in the Statement of Additional Information dated March 1, 2011, which is incorporated by reference into this prospectus. Additional information about the Funds investments is available in the Funds annual and semiannual reports to shareholders. In the Funds annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during the last fiscal year. The Statement of Additional Information and the Funds annual and semi annual reports can be obtained free of charge by writing Principal Funds, P.O. Box 8024, Boston, MA 02266-8024. In addition, the Fund makes its Statement of Additional Information and annual and semi annual reports available, free of charge, on our website www.principal.com. To request this and other information about the Fund and to make shareholder inquiries, telephone 1-800-547-7754. Information about the Fund (including the Statement of Additional Information) can be reviewed and copied at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the Commission at 1-202-551-8090. Reports and other information about the Fund are available on the EDGAR Database on the Commissions internet site at http:// www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, 100 F Street, N.E., Washington, D.C. 20549-1520. The U.S. government does not insure or guarantee an investment in any of the Funds. There can be no assurance that the Money Market Fund will be able to maintain a stable share price of $1.00 per share. Shares of the Funds are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, nor are shares of the Funds federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency. Principal Funds, Inc. SEC File 811-07572 369 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 23rd day of February, 2011. Principal Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett President, Chief Executive Officer and Director Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman of the Board February 23, 2011 R. C. Eucher /s/ N. M. Everett President, Chief Executive February 23, 2011 N. M. Everett Officer and Director (Principal Executive Officer) /s/ L. A. Rasmussen Vice President, February 23, 2011 L. A. Rasmussen Controller and Chief Financial Officer (Principal Financial Officer and Controller) /s/ M. J. Beer Executive Vice President February 23, 2011 M. J. Beer (E. Ballantine)* Director February 23, 2011 E. Ballantine (K. Blake)* Director February 23, 2011 K. Blake (C. Damos)* Director February 23, 2011 C. Damos (R. W. Gilbert)* Director February 23, 2011 R. W. Gilbert (M. A. Grimmett)* Director February 23, 2011 M. A. Grimmett (F. S. Hirsch)* Director February 23, 2011 F. S. Hirsch (W. C. Kimball)* Director February 23, 2011 W. C. Kimball (B. A. Lukavsky)* Director February 23, 2011 B. A. Lukavsky (W. G. Papesh)* Director February 23, 2011 W. G. Papesh (D. Pavelich)* Director February 23, 2011 D. Pavelich /s/ M. J. Beer *By M. J. Beer Executive Vice President * Pursuant to Powers of Attorney Previously filed on December 12, 2008
